Exhibit 10.51


CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.












EXECUTION COPY
NEW RMSR AGREEMENT
dated as of January 18, 2018
by and among:
OCWEN LOAN SERVICING, LLC,
HLSS HOLDINGS, LLC,
HLSS MSR – EBO ACQUISITION LLC, and
NEW RESIDENTIAL MORTGAGE LLC









--------------------------------------------------------------------------------






Section 1.Definitions; Interpretation    2
Section 2.New RMSR Agreement    7
Section 3.No Modification of Prior Transactions    8
Section 4.Fee Restructuring Payment.    9
Section 5.Transfers Pursuant to the Transfer Agreement    9
Section 6.Grant of Security Interest    11
Section 7.New Consent Non-Delivery Determination Dates    11
Section 8.Conditions Precedent to Effectiveness of this Agreement    13
Section 9.Representations and Warranties    14
Section 10.Miscellaneous    14


Schedules, Exhibits and Annexes
Schedule 1: Previously Executed Amendments
Schedule 2: Subject Servicing Agreements
Schedule 3: Granting Clause Defined Terms
Annex 1: Servicing Addendum
Exhibit 1: Group Selection Procedures
Exhibit 2A: Form of RMSR Transfer Agreement
Exhibit 2B: Form of Sale Agreement
Exhibit 3: Third Party Purchase Agreement Documentation Principles




i



--------------------------------------------------------------------------------






This New RMSR Agreement (together with all attachments hereto (including the
Servicing Addendum attached hereto, this “Agreement”), dated as of January 18,
2018 (the “Effective Date”), is executed within the United States Virgin Islands
(the “USVI”) by and among:
(i)    OCWEN LOAN SERVICING, LLC, a Delaware limited liability company
(“Seller”);
(ii)    HLSS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”);
(iii)    HLSS MSR – EBO ACQUISITION LLC, a Delaware limited liability company
(“MSR – EBO” and together with Holdings, the “Purchasers”); and
(iv)    NEW RESIDENTIAL MORTGAGE LLC, a Delaware limited liability company
(“NRM”).
WITNESSETH:
WHEREAS, Seller, Holdings, and MSR – EBO (as assignee of Home Loan Servicing
Solutions, Ltd.) are parties to the Master Servicing Rights Purchase Agreement,
dated as of October 1, 2012 (as amended prior to the Effective Date pursuant to
the amendments described on Schedule 1 hereto and as otherwise amended or
modified prior to the date hereof, the “MSR Purchase Agreement”);
WHEREAS, Seller and Purchasers are parties to those certain Sale Supplements
dated as of February 10, 2012 (“Sale Supplement #1”), May 1, 2010 (“Sale
Supplement #2”), August 1, 2012 (“Sale Supplement #3”), September 13, 2012
(“Sale Supplement #4”), September 28, 2012 (“Sale Supplement #5”), December 26,
2012 (“Sale Supplement #6”), March 13, 2013 (“Sale Supplement #7”), May 21, 2013
(“Sale Supplement #8”), July 1, 2013 (“Sale Supplement #9”) and October 25, 2013
(“Sale Supplement #10”, in each case, as amended prior to the date hereof
pursuant to the amendments described on Schedule 1 hereto and as further
amended, supplemented and modified from time to time, a “Sale Supplement” and,
collectively, the “Sale Supplements”);
WHEREAS, pursuant to the MSR Purchase Agreement and the Sale Supplements, Seller
sold to the Purchasers (without recourse, except as otherwise provided therein)
the Rights to MSRs, the Excess Servicing Fees, and the Transferred Receivables
Assets, and the Purchasers assumed the Assumed Liabilities (as defined in the
Sale Supplements) with respect to all Servicing Agreements described or
otherwise referenced on Schedule I to any Sale Supplement (the “MSRPA Servicing
Agreements”);
WHEREAS, as the owners of the Rights to MSRs in respect of the MSRPA Servicing
Agreements, the Purchasers are the owners of, among other things, all existing
and future accruing and payable Servicing Fees under the MSRPA Servicing
Agreements;
WHEREAS, Seller, Purchasers and NRM are parties to a Master Agreement, dated as
of July 23, 2017 (as amended by Amendment No. 1 to Master Agreement, dated as of
October 12, 2017, and as amended or modified prior to the date hereof, the
“Master Agreement”);
WHEREAS, in connection with the Master Agreement, Seller agreed to use best
efforts to transfer to NRM all of Seller’s right, title and interest in, and all
of Seller’s obligations and liabilities under, each MSRPA Servicing Agreement
pursuant to the Transfer Agreement dated as of July 23, 2017 among NRM, Seller,
Ocwen Financial Corporation and New Residential Investment Corp. (as amended by
Amendment No. 1 to Transfer Agreement, dated as of the date hereof, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Transfer Agreement”) and after the Transfer Date (as defined in the
Transfer Agreement) such servicing rights will be “Transferred Servicing Rights;
WHEREAS, NRM and Seller have entered into a Subservicing Agreement dated as of
July 23, 2017 with respect to the Transferred Servicing Rights (as amended,
restated, supplemented or otherwise modified from time to time, the “NRM
Subservicing Agreement”);
WHEREAS, the Master Agreement provides that (i) if any Group of MSRPA Servicing
Agreements becomes subject to the “New RMSR Agreement”, such MSRPA Servicing
Agreement shall be serviced in accordance with the





--------------------------------------------------------------------------------





New RMSR Agreement (as opposed to Section 6 of each Sale Supplement), and (ii)
each MSRPA Servicing Agreement in such Group shall cease to be a “Deferred
Servicing Agreement” for purposes of the MSR Purchase Agreement and Sale
Supplements (although nothing shall impair the prior valid transfers of the
Rights to MSRs, equity interests in Advance SPEs and Transferred Receivables
Assets thereunder);
WHEREAS, the parties have determined that the MSRPA Servicing Agreements
described or otherwise referenced on Schedule 2 hereto shall become subject to
the New RMSR Agreement (such MSRPA Servicing Agreements, the “Subject Servicing
Agreements”) effective as of the Cut-Off Date;
WHEREAS, this Agreement is the “New RMSR Agreement” contemplated by the Master
Agreement;
WHEREAS, Holdings has agreed to pay to Seller the Fee Restructuring Payment in
respect of the Subject Servicing Agreements;
WHEREAS, Seller shall service the related Mortgage Loans and perform its
obligations in respect of the Subject Servicing Agreements in accordance with
this Agreement (including the Servicing Addendum), unless prohibited by
Applicable Requirements; and
WHEREAS, notwithstanding such determination that the Consent Non-Delivery
Determination Date has occurred in respect of the Subject Servicing Agreement,
Seller agreed to continue to use best efforts to transfer all of Seller’s right,
title and interest in, and all of Seller’s obligations and liabilities under,
each Subject Servicing Agreement pursuant to the Transfer Agreement in
accordance with the terms set forth herein;
NOW, THEREFORE, in connection with the foregoing, in consideration of the
premises and the mutual covenants herein contained, the parties hereto hereby
agree as follows:

Section 1.Definitions; Interpretation.
1.1    Capitalized terms used but not defined herein shall have the terms
assigned to such terms in the Servicing Addendum.
1.2    As used in this Agreement, the following terms shall have the following
meanings:
“Additional Servicing Advance Receivable” means each Servicing Advance
Receivable in existence on any Business Day on or after the applicable Closing
Date that arises under any Subject Servicing Agreement prior to the earlier of
the related Transfer Date or date of Seller’s termination as servicer pursuant
to such Subject Servicing Agreement.
“Advance SPEs” means each of (i) HLSS Servicer Advance Facility Transferor II,
LLC, NRZ Advance Facility Transferor 2015-ON1 LLC, NRZ Servicer Advance Facility
Transferor (ON) JPMC LLC, Delaware limited liability companies; (ii) HLSS
Servicer Advance Receivables Trust II, NRZ Advance Receivables Trust 2015-ON1,
and NRZ Servicer Advance Receivables Trust (ON) JPMC, Delaware statutory trusts;
and (iii) such other special purpose subsidiaries of Holdings established from
time to time in connection with a SAF Agreement.
“Agreement” is defined in the preamble to this Agreement, including the exhibit
and addenda attached hereto.
“Approved Third Party Appraisers” means the following parties and any other
residential mortgage servicing appraisal service provider as mutually agreed
upon by Seller and Holdings as an “Approved Third Party Appraiser” for purposes
of this Agreement: (i) Phoenix Analytic Services, Inc., (ii) Mortgage Industry
Advisory Corporation, and (iii) MountainView Financial Solutions.
“Average Third Party Mark” means, in respect of any Group, the average of two
appraisals from two Approved Third Party Appraisers engaged by NRM or its
affiliates for the related Servicing Rights (inclusive of the Rights to MSRs and
deferred servicing fees) for such Group. If any particular appraisal is a range
of values, then such appraisal shall be the mean of such range of values for
purpose of this definition.
“Closing Date” means:
(i)    in the case of Sale Supplement #1, March 5, 2012;
(ii)    in the case of Sale Supplement #2, May 1, 2012;
(iii)    in the case of Sale Supplement #3, August 1, 2012;
(iv)    in the case of Sale Supplement #4, September 13, 2012;
(v)    in the case of Sale Supplement #5, September 28, 2012;
(vi)    in the case of Sale Supplement #6, December 26, 2012;
(vii)    in the case of Sale Supplement #7, March 13, 2013;
(viii)    in the case of Sale Supplement #8, May 21, 2013;
(ix)    in the case of Sale Supplement #9, July 1, 2013; and
(x)    in the case of Sale Supplement #10, October 25, 2013.
“Confidential Information” means any and all information regarding the
transactions contemplated by this Agreement, Consumer Information, the
proprietary, confidential and non-public information or material relating to the
business (including business practices) of the Disclosing Party (or the
Disclosing Party’s clients and investors), information regarding the financial
condition, operations and prospects of the Disclosing Party, and any other
information that is disclosed to one party by or on behalf of the other party or
any of their respective Affiliates or representatives, either directly or
indirectly, in writing, orally or by drawings or by permitting inspection of
documents or other tangible expression, whether exchanged before or after the
date of this Agreement, and contained in any medium, which the Disclosing Party
considers to be non-public, proprietary or confidential. Confidential
Information includes (but is not limited to) all (a) information relating to the
Purchasers’ interest in the Rights to MSRs and/or Excess Servicing Fee or the
amount, characteristics or performance of the Mortgage Loans or any economic or
noneconomic terms of this Agreement, (b) information relating to research and
development, discoveries, formulae, inventions, policies, guidelines, displays,
specifications, drawings, codes, concepts, practices, improvements, processes,
know-how, patents, copyrights, trademarks, trade names, trade secrets, and any
application for any patent, copyright or trademark; and (c) descriptions,
financial and statistical data, business plans, data, pricing, reports, business
processes, recommendations, accounting information, identity of suppliers,
business relationships, personnel information, technical specifications,
computer hardware or software, information systems, customer lists, costs,
product concepts and features, corporate assessments strategic plans, services,
formation of investment strategies and policies, other plans, or proposals, and
all information encompassed in the foregoing. Information relating to the
Disclosing Party’s consultants, employees, clients, investors, customers,
members, vendors, research and development, software, financial condition or
marketing plans is also considered Confidential Information.
“Confidential Representatives” is defined in Section 10.20(b) of this Agreement.
“Confidentiality Agreement” means the Confidentiality Agreement, dated as of May
5, 2015, by and between New Residential Investment Corp. and Seller.
“Consumer Information” means any personally identifiable information relating to
a Mortgagor which is considered “nonpublic personal information” of “customers”
or “consumers” as those terms are defined in the GLBA.
“Collateral” is defined in Section 6.2 of this Agreement.
“Cut-Off Date” means January 1, 2018.
“Designation Date” means each of April 18, 2018, July 18, 2018, October 18,
2018, and February 18, 2019.
“Disclosing Party” is defined in Section 10.20(a) of this Agreement.
“Effective Date” is defined in the preamble to this Agreement.
“Excess Servicing Fee Percentage” means, the following number of annualized
basis points:
(i)    in the case of Sale Supplement #1, [***];
(ii)    in the case of Sale Supplement #2, [***];
(iii)    in the case of Sale Supplement #3, [***];
(iv)    in the case of Sale Supplement #4, [***];
(v)    in the case of Sale Supplement #5, [***];
(vi)    in the case of Sale Supplement #6, [***];
(vii)    in the case of Sale Supplement #7, [***];
(viii)    in the case of Sale Supplement #8, [***];
(ix)    in the case of Sale Supplement #9, [***]; and
(x)    in the case of Sale Supplement #10, [***].
“Excess Servicing Fees” means for any calendar month in respect of the Rights to
MSRs (as defined in the Sale Supplements) in respect of any Subject Servicing
Agreements conveyed pursuant to any Sale Supplement, an amount equal to the
product of (i) the applicable Excess Servicing Fee Percentage (as defined in
each Sale Supplement) and (ii) the aggregate unpaid principal balance of the
Mortgage Loans underlying the Rights to MSRs related to the applicable Subject
Servicing Agreements as of the close of business on the last Business Day of the
prior calendar month.
“Fee Restructuring Payment” means, in respect of the Subject Servicing
Agreements, an amount equal to the product of (i) the estimated unpaid interest
bearing principal balance of the Primary Mortgage Loans in respect of the
Subject Servicing Agreements on January 1, 2018 (opening balances), and (ii)
0.3220%, which amount equals $279,585,094.60.
“Force Majeure Event” is defined in Section 10.19 of this Agreement.
“GLBA” means The Gramm-Leach-Bliley Act of 1999 as amended, modified, or
supplemented from time to time, and any successor statute, and all rules and
regulations issued or promulgated in connection therewith.
“Governmental Authority” shall mean any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal, or
other instrumentality of any government having authority in the United States,
whether federal, state, or local.
“Group” means any group of Subject Servicing Agreements for which the New
Consent Non-Delivery Determination Date has occurred. The selection of any
Subject Servicing Agreements for any “Group” shall be either (i) determined by
mutual agreement of Holdings and Seller, or (ii) in accordance with the
procedures set forth on Exhibit 1.
“Holdings” is defined in the preamble to this Agreement.
“Information” is defined in Section 10.22 of this Agreement.
“Internal Mark” means, at any time in respect of any Group, the Purchasers’
internal valuation of the related Servicing Rights (inclusive of the Rights to
MSRs and deferred servicing fees) for such Group, as of the last day of the
calendar month then most recently ended. Such valuation shall be determined
consistently (i) with GAAP and (ii) in the manner in which the internal
valuations of the Rights to MSRs are calculated in the Purchasers’ books and
records.
“Master Agreement” is defined in the recitals to this Agreement.
“MSR Purchase Agreement” is defined in the recitals to this Agreement.
“MSR – EBO” is defined in the preamble to this Agreement.
“MSRPA Servicing Agreements” is defined in the recitals to this Agreement.
“New Consent Non-Delivery Determination Date” means, in respect of any Group,
the earlier of (i) the Outside Date, and (ii) the Designation Date immediately
following the date upon which Seller and NRM mutually agree that any necessary
Third Party Consent to cause a transfer of the related Seller Servicing Rights
pursuant to the Transfer Agreement will not be received.
“Notice of Minimum Agreed-Upon Consent Process Standards” means the Notice of
Minimum Agreed-Upon Consent Process Standards, dated as of January 18, 2018, by
and between Seller and NRM.
“NRM Subservicing Agreement” is defined in the recitals to this Agreement.
“Option #1 Exercise Deadline” means, for any Group, unless otherwise mutually
agreed in writing by Holdings and Seller, either:
(i)
close of business on the tenth (10th) Business Day after the New Consent
Non-Delivery Determination Date for such or Group; or

(ii)
such earlier date as may be specified in writing by Holdings to Seller.

“Option #2 Exercise Deadline” means, for any Group, unless otherwise mutually
agreed in writing by Holdings and Seller, either:
(i)
the close of business on the later of (a) the tenth (10th) Business Day after
the Option #1 Exercise Deadline for such Group, and (b) the fifteenth (15th)
Business Day after the related Valuation Package has been delivered to Seller;
or

(ii)
such earlier date as may be specified in writing by Seller to Holdings.

“Outside Date” means the earlier of (i) the one-year anniversary of the
effective date of the Shellpoint Subservicing Agreement, and (ii) May 31, 2019.
“Person” means any individual, association, corporation, limited liability
company, partnership, limited liability partnership, trust, or any other entity
or organization, including any Governmental Authority.
“Purchase Option” is defined in Section 7.2 of this Agreement.
“Purchasers” is defined in the preamble to this Agreement.
“Primary Mortgage Loan” means any Mortgage Loan (including REO and loans in
foreclosure) with respect to which Seller or an affiliate thereof is the
“primary” servicer or subservicer performing the traditional mortgage servicing
functions with respect to the related Mortgagor.
“Recipient” is defined in Section 10.20(a) of this Agreement.
“Related Agreements” means the Master Agreement, Transfer Agreement, and NRM
Subservicing Agreement.
“Reservation Price” means, in respect of any Group, the reservation price
established by Holdings, which shall be an amount no greater than the greater of
(i) the Average Third Party Mark for such Group and (ii) the Internal Mark for
such Group.
“Retention Option” is defined in Section 7.1 of this Agreement.
“Rights to MSRs” means is defined in the Sale Supplements.
“SAF” means any financing facility under the SAF Agreements in place from time
to time in connection with (i) any of the Transferred Receivables Assets arising
under the Subject Servicing Agreements, and (ii) any of the deferred servicing
fees in respect of the MSRPA Servicing Agreements.
“SAF Agreements” means each of the following agreements related to the SAFs:
(a)
that certain [***] and each other “Transaction Document” as such term is defined
therein, in each case as the same may be amended from time to time;

(b)
that certain [***] and each other “Transaction Document” as such term is defined
therein, in each case as the same may be amended from time to time;

(c)
that certain [***] and each other “Transaction Document” as such term is defined
therein, in each case as the same may be amended from time to time; and

(d)
any other agreement agreed to from time to time by Seller and Holdings as an
“SAF Agreement” for purposes of this Agreement.

“Sale Supplements” is defined in the recitals to this Agreement.
“Seller” is defined in the preamble to this Agreement.
“Seller Servicing Rights” means, in respect of any Subject Servicing Agreement,
all of Seller’s rights, title, and interest in respect thereof other than Rights
to MSRs (including the Excess Servicing Fees) and Transferred Receivables Assets
previously sold to the Purchasers pursuant to the MSR Purchase Agreement and the
related Sale Supplements.
“Servicer Advance” shall mean any (i) “Servicing Advance”, “Corporate Advance”
and/or “Escrow Advance”, each as defined in the applicable Servicing Agreement,
or, to the extent not so defined therein, customary and reasonable out-of-
pocket expenses incurred by Seller in connection with a default, delinquency,
property management or protection, foreclosure or other event relating to a
Mortgage Loan or advances of delinquent taxes, assessments and insurance
premiums payable by a Mortgagor or otherwise made with respect to a Mortgage
Loan and, in each case, made in accordance with Applicable Requirements and (ii)
all “Advances”, “P&I Advances”, “Monthly Advances” (each as defined in the
applicable Servicing Agreement) or other advances in respect of principal or
interest.
“Servicing Addendum” means the Servicing Addendum attached as Annex 1 hereto.
“Servicing Advance Receivable” means for each Servicer Advance, the right to
receive reimbursement for such Servicer Advance under the Servicing Agreement
pursuant to which such Servicer Advance was made.
“Shared Costs” is defined in Section 5.1(d) of this Agreement.
“Subject Servicing Agreements” is defined in the recitals to this Agreement.
“Third Party Consents” shall mean any consent, authorization, approval,
statement, waiver, order, license, certificate or permit or act of or from, or
notice to any Rating Agency or any party to or referenced in any Subject
Servicing Agreement or any amendment to any Subject Servicing Agreement that is
required under such Subject Servicing Agreement in order to duly transfer the
servicing of the Mortgage Loans and Seller Servicing Rights pursuant to the
Transfer Agreement (or any third party as contemplated by this Agreement) and
consummate the transactions contemplated by this Agreement, the Transfer
Agreement and the NRM Subservicing Agreement, in each case in form and substance
reasonably satisfactory to Seller and NRM.
“Third Party Purchase Agreement” means a purchase and sale agreement with
representations, warranties, covenants and indemnifications to purchasers of the
related Servicing Rights (including with respect to the Rights to MSRs and the
Transferred Receivables Assets) that are no less favorable to a purchaser or
transferee of mortgage servicing rights than those set forth in the Transfer
Agreement (but taking into account the entire set of Servicing Rights in respect
of any Mortgage Loan and/or Servicing Agreement and not merely Seller Servicing
Rights as contemplated by the Transfer Agreement) except to the extent (i) set
forth on Exhibit 3 hereto or (ii) otherwise mutually agreed in writing by
Holdings and Seller.
“Transfer Agreement” is defined in the recitals to this Agreement.
“Transfer Date” means, in respect of any Subject Servicing Agreement, the date
upon which all necessary Third Party Consents related to Seller Servicing Rights
are obtained and become Transferred Servicing Rights pursuant to the Transfer
Agreement. For the avoidance of doubt, any Seller Servicing Rights related to
Subject Servicing Agreements for which Third Party Consents have not been
obtained shall remain subject to this Agreement.
“Transferred Servicing Rights” is defined in the recitals to this Agreement.
“Transferred Receivables Assets” has the meaning specified in the applicable
Sale Supplement and includes any other P&I Advances and Servicing Advances
transferred to Holdings pursuant to this Agreement.
“USVI” is defined in the recitals to this Agreement.
“Valuation Package” means, in respect of any Group, the following information:
(i)
the Average Third Party Mark for such Group (including reasonable supporting
assumptions and valuation inputs);

(ii)
the Internal Mark for such Group; and

(iii)
the Reservation Price for such Group.

1.3    The headings preceding the text of Articles and Sections included in this
Agreement and the headings to Annexes, Exhibits and Schedules attached to this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or gender neutral or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person shall include such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity shall exclude such Person in any
other capacity or individually. Reference to any agreement (including this
Agreement), document or instrument shall mean such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof and, if applicable, the terms hereof. Underscored
references to Articles, Sections, paragraphs, clauses, Annexes, Exhibits or
Schedules shall refer to those portions of this Agreement unless otherwise
specified. The use of the terms “hereunder,” “hereof,” “hereto” and words of
similar import shall refer to this Agreement as a whole and not to any
particular Article, Section, paragraph or clause of, or Annex, Exhibit or
Schedule to, this Agreement. References to “dollars” or “$” shall mean United
States dollars. Reference to any statute or statutory provision shall include
any consolidation, reenactment, amendment, modification or replacement of the
same and any subordinate legislation in force under the same from time to time.
Accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP.
1.4    In the event of any conflict between the provisions of this Agreement,
the Master Agreement, any Sale Supplement or the MSR Purchase Agreement, the
terms of this Agreement shall control.

Section 2.    New RMSR Agreement.
2.1    The parties agree that Seller, as named servicer or subservicer (as
applicable), shall service the related Mortgage Loans in connection with the
Subject Servicing Agreements for the benefit of the Purchasers in accordance
with the New RMSR Agreement and that this Agreement is the “New RMSR Agreement”
contemplated by the Master Agreement.
2.2    The agreement to cause the Subject Servicing Agreements to be subject to
this Agreement is being made out of a desire for the Subject Servicing
Agreements to be subject to the terms of this Agreement and does not reflect a
determination that any necessary Third Party Consent to cause a transfer of the
related Seller Servicing Rights pursuant to the Transfer Agreement will not be
received.
2.3    As of the Cut-Off Date, (i) each Subject Servicing Agreement shall cease
to be a “Deferred Servicing Agreement” for purposes of the MSR Purchase
Agreement, and (ii) the parties shall cease to have any rights or obligations
under the MSR Purchase Agreement and Sale Supplements (including Article 2 and
Article 6 of the Sale Supplements), except as provided in Section 2.4 of this
Agreement.
2.4    Notwithstanding that the Subject Servicing Agreements shall cease to be
“Deferred Servicing Agreements” as of the Cut-Off Date, (i) each of the Subject
Servicing Agreements shall continue to be a “Deferred Servicing Agreement” for
all purposes of Article 9 of each Sale Supplement, including the collateral
grants pursuant to Article 9 of each Sale Supplement and as provided in Section
6 of this Agreement, and (ii) each party shall preserve their rights of
indemnification under Article 8 of each Sale Supplement for acts and omissions
and any other events arising or occurring prior to the Cut-Off Date.
2.5    Until the related Transfer Date, Seller shall, automatically and without
any further action on its part, sell, assign, transfer, and convey to Holdings,
on each Business Day, each Additional Servicing Advance Receivable not
previously transferred to Holdings and Holdings shall purchase each such
Additional Servicing Advance Receivable in accordance with the terms of this
Agreement. The parties acknowledge and agree that so long as the Servicing
Advance Receivables with respect to a Servicing Agreement are being sold by
Holdings to the Advance SPEs pursuant to the SAF Agreements, the sale of such
Servicing Advance Receivables by Seller to Holdings shall be made pursuant to
and in accordance with the provisions of the SAF Agreements, and the Seller
covenants and agrees to comply with the provisions of such Servicing Advance
Financing Agreements with respect to such Servicing Advance Receivables. The
parties further acknowledge and agree that so long as the Servicing Advance
Receivable with respect to a Subject Servicing Agreement are being sold by
Holdings to the Advance SPEs pursuant to the SAF Agreements, the sale of such
Servicing Advance Receivables by Seller to Holdings shall be made pursuant to
and in accordance with the provisions of the SAF Agreements and not the
provisions of the Servicing Addendum, and Seller covenants and agrees to comply
with the provisions of such SAF Agreements with respect to such rights to
reimbursement.
2.6    As of the Cut-Off Date, the Specified Condition (as defined in the Master
Agreement) shall be satisfied and each Specified Termination Event (as defined
in the Master Agreement) shall be automatically waived by each of the Purchasers
without any further action by the Purchasers.
2.7    For the avoidance of doubt, under no circumstance shall the unpaid
principal balance on any Mortgage Loan subject to the Subject Servicing
Agreements (as primary servicer or subservicer, but not merely master servicer)
be utilized for purposes of calculating the Retained Fee, the Performance Fee
and/or Seller Monthly Servicing Fee under any Sale Supplement from and after the
Cut-Off Date.
2.8    Nothing in this Agreement shall be deemed to release any party to the MSR
Purchase Agreement from any of its obligations under the MSR Purchase Agreement
or any Sale Supplement arising prior to the Cut-Off Date. The Subject Servicing
Agreements shall be “Deferred Servicing Agreements” for the MSR Purchase
Agreement and all Sale Supplements at all times prior to the Cut-Off Date.

Section 3.    No Modification of Prior Transactions. The consummation of this
Agreement will not in any way modify (i) any prior sales and assignments of
Rights to MSRs; equity interests in Advance SPEs and Transferred Receivables
Assets pursuant to the MSR Purchase Agreement and the Sale Supplements, or
(ii) except as otherwise set forth in Section 2 of this Agreement, any
assumption of duties, obligations, or liabilities under any Servicing Agreement
pursuant to the MSR Purchase Agreement and the Sale Supplements. The Purchasers
and their assignees (as applicable) do not assign, transfer or otherwise
reconvey any portion of the applicable Rights to MSRs, Advance SPEs and
Transferred Receivables Assets in respect of any Subject Servicing Agreement to
Seller in connection with the execution and delivery of this Agreement.

Section 4.    Fee Restructuring Payment.
4.1    Payment by Holdings.
(a)    On the Effective Date, Holdings shall pay the Fee Restructuring Payment
to Seller.
(b)    The parties agree that, for the month of January 2018, no compensation
shall be payable to the Seller pursuant to the Sale Supplements for any Subject
Servicing Agreement. The amount of Holdings Economics, Excess Servicing Fees,
Holdings Expenses, and Seller Economics (each as defined in the Servicing
Addendum) shall be calculated according to their modified definitions as of the
Cut-Off Date. The Purchasers shall only have the right to any Downstream
Ancillary Income (as defined in the Servicing Addendum) as of the Effective
Date.
(c)    No payment under this Section 4.1 or any other provision of this
Agreement shall constitute a waiver by NRM, any Purchaser or Seller, as
applicable, of, or otherwise limit or reduce, any of the parties’ respective
indemnification or refund obligations under the Transfer Agreement, this
Agreement, the Master Agreement, the MSR Purchase Agreement or any Sale
Supplement.
4.2    Form of Payment to be Made. Unless otherwise agreed to by the parties,
all payments to be made by a party to another party, or such other party’s
designee, shall be made by wiring immediately available funds in United States
dollars to the accounts designated by the receiving party in accordance with
such party’s written instructions.

Section 5.    Transfers Pursuant to the Transfer Agreement.
5.1    Third Party Consents for Transfers Pursuant to the Transfer Agreement.
(a)    The parties hereto hereby agree to use reasonable best efforts to obtain
all Third Party Consents necessary or desirable to transfer Seller Servicing
Rights in respect of each Subject Servicing Agreement pursuant to the Transfer
Agreement in a manner consistent with the Notice of Minimum Agreed-Upon Consent
Process Standards, as applicable. NRM shall not be required, however, to obtain
ratings from any rating agencies to comply with its obligations under this
Section 5.1(a). The parties agree to act in a coordinated manner in obtaining
such Third Party Consents such that the purposes of this Agreement are not
frustrated. The parties agree that this Agreement and the Transfer Agreement are
Applicable Agreements for purposes of the Notice of Minimum Agreed-Upon Consent
Process Standards, and the Purchasers agree to be bound by the terms thereof as
though each was an original signatory thereto.
(b)    Seller will fully involve NRM and its representatives and advisors in the
diligence plan and processes relating to obtaining Third Party Consents. Seller
will provide ongoing updates to NRM and its representatives and advisors as to
the progress of obtaining such Third Party Consents including, but not limited
to, written weekly progress reports detailing the following, among other fields
to be determined, (i) the “Shared Costs” (as defined below) incurred to date,
(ii) estimated future “Shared Costs” and the estimated timing of incurring such
Shared Costs, (iii) an updated count of diligenced Subject Servicing Agreements,
(iv) an updated “consent tracker” showing consents received and the status of
consents that have been requested but not yet delivered, (v) a description of
the Subject Servicing Agreements in respect of which the Transfer Date has
occurred. Seller will consult with NRM and its representatives and advisors
regarding the framework for obtaining Third Party Consents (including, but not
limited to, the determination of any applicable due diligence fields and the
methodology to the preparation, negotiation and distribution of applicable
consents and notices), the budgeting expenses and any potential changes in the
methodology of the project and the policies and procedures for obtaining Third
Party Consents.
(c)    Seller will instruct the holders of any Third Party Consents, any rating
agencies, Custodians, Trustees and their representatives and advisors to (i)
recognize NRM as a full, interested party in the relevant servicing transaction,
(ii) include NRM in correspondence, and (iii) provide NRM and its advisors and
representatives with full access to all documentation and permit communications,
in each case, regarding servicing transfers in respect of the Subject Servicing
Agreements.
(d)    Seller will pay the first $5.0 million of costs relating to Subject
Servicing Agreement diligence and other costs related to (i) mutually beneficial
aspects of the Third Party Consent process for transfers pursuant to the
Transfer Agreement (including any similar costs incurred in connection with the
Master Agreement) and (ii) the Third Party Consent process for transfers to
third parties pursuant to Section 9.3 of the Master Agreement (if any).
Thereafter, the extent any costs of such transfers are incurred on or prior to
the one-year anniversary of the Effective Date, Seller and NRM will equally
share in the reasonable, documented out-of-pocket costs in excess thereof
(including any other costs incurred under the Master Agreement). The $5.0
million of costs paid by Seller and the shared costs contemplated by the
preceding sentence are referred to herein as the “Shared Costs”. The “Shared
Costs” do not include legal expenses of Seller and its affiliates or NRM and its
affiliates for any particular matter, event or issue in connection with
obtaining the Third Party Consents or the transfers of servicing pursuant to the
Transfer Agreement if both Seller (and/or any affiliate) and NRM (and/or any
affiliate) determine it is reasonably necessary or appropriate to for such
parties to separately incur legal expenses for such matter, event or issue
(including, without limitation, the negotiation and execution of the Related
Agreements). To the extent any particular cost arises after the one-year
anniversary of the Effective Date, (i) such cost shall be paid by the Purchasers
if the NRM Subservicing Agreement has been terminated when such cost is
incurred, and (ii) such cost will be paid by Seller (to the extent such cost is
the first $5 million of costs) or treated as a Shared Cost and shared equally
between Seller and NRM if the NRM Subservicing Agreement has not terminated when
such cost is incurred.
(e)    Seller and NRM shall consult with each other prior to the payment of any
fees (other than legal fees and expenses) payable to any third party in
connection with the delivery of any Third Party Consent. Either Seller or NRM
may instruct the other party to cease incurring any particular type of future
Shared Costs on reasonable advance written notice to such other party; provided,
however that no party may prevent any Seller Servicing Right from becoming a
Transferred Servicing Right by refusing to allow the incurrence of Shared Costs
constituting customary fees, expenses or costs of a trustee or rating agency in
respect of any Securitization Transaction related to any such Subject Servicing
Agreement necessary to complete such transfer.
(f)    The provisions of this Section 5.1 shall govern the allocation of costs
of obtaining Third Party Consents in connection with the transfer of servicing
pursuant to the Transfer Agreement notwithstanding any provision in the contrary
in the Master Agreement, the MSR Purchase Agreement or Sale Supplements.
5.2    Consent to Transfer Agreement.
(a)    Each of Holdings and MSR – EBO hereby consents to the transfers of Seller
Servicing Rights contemplated by the Transfer Agreement and, upon the Transfer
Date, the subservicing of the related Mortgage Loans pursuant to the NRM
Subservicing Agreement. Notwithstanding any provision in this Agreement to the
contrary, all rights, title (including any document of title), interest,
beneficial ownership, and risk of loss in Seller Servicing Rights that are sold,
transferred, assigned, set over, and conveyed to NRM upon the transfer of the
Transferred Servicing Rights shall pass by Seller pursuant to the Transfer
Agreement in the USVI on the Transfer Date within the USVI.
5.3    Upon the Transfer Date, the related Subject Servicing Agreement shall
cease to be a Subject Servicing Agreement for purposes hereof. For the avoidance
of doubt, under no circumstance shall any Mortgage Loan subject to the Subject
Servicing Agreements (as primary servicer or subservicer, but not merely master
servicer) be utilized for purposes of calculating any compensation to Seller
under this Agreement from and after the related Transfer Date.
(a)    The occurrence of the Transfer Date will not in any way modify any prior
sales and assignments of Rights to MSRs; equity interests in Advance SPEs and
Transferred Receivables Assets pursuant to the MSR Purchase Agreement, the Sale
Supplements and this Agreement. The Purchasers and their assignees (as
applicable) will not assign, transfer or otherwise reconvey any portion of the
applicable Rights to MSRs, Advance SPEs and Transferred Receivables Assets in
respect of any Subject Servicing Agreement to Seller in connection with any such
transfer.

Section 6.    Grant of Security Interest.
6.1    Reaffirmation of Prior Grants. Seller hereby ratifies and reaffirms its
prior grants of security interests in the “Collateral” under each of the Sale
Supplements. Each of such security grants shall continue to secure Seller’s
performance of its continuing obligations under the Sale Supplements as provided
in Section 2.4 of this Agreement.
6.2    Grant of Security Interest. To secure its performance of its obligations
under this Agreement, Seller hereby grants to the Purchasers and NRM a security
interest in all of its right, title and interest in and to the following,
whether now owned or hereafter acquired, and all monies “securities,”
“instruments,” “accounts,” “general intangibles,” “payment intangibles,”
“goods,” “letter of credit rights,” “chattel paper,” “financial assets,”
“investment property,” (each as defined in the applicable UCC) and other
property consisting of, arising from or relating to any of the following:
(a)    the Servicing Rights in respect of all of the Mortgage Loans and REO
Properties related to the Subject Servicing Agreements, in each case together
with all related security, collections and payments thereon and proceeds of the
conversion, voluntary or involuntary of the foregoing;
(b)    the Rights to MSRs in respect of each Subject Servicing Agreement;
(c)    all Servicing Fees, Ancillary Income and Prepayment Interest Excess
received under the Subject Servicing Agreements and rights to exercise any
optional termination or clean‑up call provisions under the Subject Servicing
Agreements;
(d)    all income from amounts on deposit in Custodial Accounts and related
Escrow Accounts related to the Subject Servicing Agreements;
(e)    all Transferred Receivables Assets in respect of the Subject Servicing
Agreements;
(f)    all files and records in Seller’s possession or control, including the
related Database, relating to the assets specified in clauses (a) through (e);
(g)    all causes of action, lawsuits, judgments, claims, refunds, choses in
action, rights of recovery, rights of set‑off, rights of recoupment, demands and
any other rights or claims of any nature, whether arising by way of counterclaim
or otherwise, available to or being pursued by Seller to the extent related
exclusively to any of the foregoing; and
(h)    any proceeds of any of the foregoing (collectively, the “Collateral”).
This Agreement shall constitute a security agreement under applicable law.
Seller agrees that from time to time it shall promptly execute and deliver all
additional instruments and documents and take all additional action that the
Purchasers may reasonably request in order to perfect the interests of the
Purchasers in, to and under, or to protect, the Collateral or to enable the
Purchasers to exercise or enforce any of its rights or remedies hereunder. To
the fullest extent permitted by applicable law, Seller hereby authorizes the
Purchasers to file financing statements and amendments thereto in connection
with the grant of a security interest pursuant to this Section 6.2. Seller
covenants and agrees to take all necessary action to prevent the creation or
imposition of any Lien upon any of the Collateral, and to maintain the
Collateral free and clear of all Liens, other than the Lien securing the
obligations of Seller arising under this Agreement. Seller agrees to give the
Purchasers prior written notice of any change in its legal name or jurisdiction
of organization. Capitalized terms used in this Section 6.2 and not otherwise
defined in this Agreement have the meanings assigned to such terms on Schedule 3
hereto.

Section 7.    New Consent Non-Delivery Determination Dates.
7.1    If the New Consent Non-Delivery Determination Date occurs in respect of
any Group, Holdings may, in its sole and absolute discretion, on or before the
Option #1 Exercise Deadline for such Group, give notice to Seller to the effect
that all subject Servicing Agreements in such Group shall remain “Subject
Servicing Agreements” for purposes hereof. Holdings’ option to notify Seller
that such Group shall remain Subject Servicing Agreements is referred to herein
as the “Retention Option”. If Holdings gives such notice for any Group, the
Subject Servicing Agreements shall remain “Subject Servicing Agreements” for
purposes of this Agreement.
7.2    If Holdings has not exercised the Retention Option for any Group before
the Option #1 Exercise Deadline for such Group, Seller may, at its option in its
sole and absolute discretion, purchase the following from the Purchasers in
respect of such Group: (i) the Rights to MSRs at a purchase price in cash or
other immediately available funds equal to the greater of the related Average
Third Party Mark and the related Internal Mark, and (ii) all related Transferred
Receivables Assets at a purchase price in cash or other immediately available
funds equal to the outstanding balance of such Transferred Receivables Assets.
Seller’s option to purchase the Rights to MSRs and Transferred Receivables
Assets in respect of any Group as described above is referred to herein as the
“Purchase Option”. In order to exercise the Purchase Option for any Group, (i)
Seller shall give written notice in respect thereof on or before the Option #2
Exercise Deadline for such Group and (ii) Seller and Purchasers shall work in
good faith to consummate such Purchase Option as soon as practicable (but, in
any event, within fifteen (15) days (or, if Seller needs to obtain financing,
thirty (30) days)) after the Purchasers’ receipt of such written notice from
Seller.
7.3    If (x) Holdings has not exercised the Retention Option for any Group
before the related Option #1 Exercise Deadline, and (y) Seller has not exercised
the Purchase Option for any Group before the related Option #2 Exercise
Deadline, the Purchasers and their affiliates may, at their option, in their
sole and absolute discretion, market the related Servicing Rights for such Group
(including the Rights to MSRs and any Transferred Receivables Assets) to any
third parties. The following shall apply in the event of any such marketing:
(a)    Purchasers shall deliver to Seller (i) all written term sheets, written
offers submitted by third parties (including, in each case, those submitted in
electronic form) and any non-disclosure agreements, in each case, in connection
with such marketing promptly following its receipt thereof, and (ii) on a weekly
basis, a written report (which may be delivered via email) generally describing
the marketing process and any other written indications of interest that the
Purchasers have received in connection with such marketing.
(b)    Before the execution of the definitive documentation for any such sale in
accordance with clause (f) below, so long as such winning bid is greater than or
equal to the related Reservation Price, Seller will have the option to purchase
the related Rights to MSRs in respect of such Group at the highest third party
bid obtained. If the winning bid is less than the related Reservation Price and
the Purchasers desire, in their sole and absolute discretion, to proceed with
the sale, Seller shall have the option to purchase the related Rights to MSRs in
respect of such Group at the winning bid price. If Seller does purchase such
Rights to MSRs for such Group, Seller will also be required to purchase the
related Transferred Receivables Assets for a price equal to the outstanding
balance thereof. Holdings shall select the winning bid for any particular
potential sale.
(c)    If the Servicing Rights (including the Rights to MSRs and any Transferred
Receivables Assets) for any Group are instead sold to a third party, Holdings
shall use reasonable efforts to encourage such third party to engage Seller as a
subservicer in respect of such Group. The Purchasers are entitled to all
proceeds of such sale.
(d)    Immediately before any such sale to any third party or to Seller pursuant
to this Section 7.3(b), Purchasers and any applicable affiliates will transfer
to Seller the related Rights to MSRs and the related Transferred Receivables
Assets. Each of the parties hereto acknowledges and agrees that any such
transfer to Seller before a transfer to a third party is effectuated by Seller
merely as an accommodation party in order to facilitate the transfer of such
Rights to MSRs and related Transferred Receivables Assets to a third party in
accordance with this Section 7.3, and as a result Seller will not acquire
beneficial economic ownership of such Rights to MSRs or related Transferred
Receivables Assets for tax purposes.
(e)    In order to exercise the purchase option under Section 7.3(b), (i) Seller
shall give written notice in respect thereof within three (3) Business Days
after the date bids are provided to Seller, and (ii) Seller and Purchasers shall
work in good faith to consummate such Purchase Option as soon as practicable
(but, in any event, within fifteen (15) days (or, if Seller needs to obtain
financing, thirty (30) days)) after the Purchasers’ receipt of such written
notice from Seller.
(f)    In the case of marketing and sale of Servicing Rights to a third party
pursuant to this Section 7.3, Seller shall (and shall cause its applicable
affiliates to) cooperate in connection with such marketing and sale. The
definitive documentation for any such sale shall be in the form of a Third Party
Purchase Agreement. Seller shall, promptly following Holdings’ request therefor,
execute and deliver a Third Party Purchase Agreement in connection with such any
sale to a third party. In addition, Seller shall use the same level of efforts
to obtain any consents to effect any transfer of Servicing Rights to any third
party as contemplated by this Section 7.3 as it is required to use pursuant to
Section 5.1 in connection with any proposed transfers pursuant the Transfer
Agreement, including, without limitation, complying with the standards set forth
in the Notice of Minimum Agreed-Upon Consent Process Standards, as applicable.
(g)    Seller and Holdings will equally share in the out-of-pocket costs of
marketing any Servicing Rights and transferring such Servicing Rights to any
third party as contemplated by this Section 7.3 (including legal fees associated
with negotiation of a Third Party Purchase Agreement with a third party buyer,
Third Party Consent fees, and broker fees). Seller and Holdings shall consult
with each other regarding the incurrence of any costs prior to incurring such
costs.
7.4    In the event of any transfer of Rights to MSRs and any Transferred
Receivables Assets by any Purchaser or any affiliate of any Purchaser pursuant
to Section 7.3(d), such transfer will be made pursuant to a transfer agreement
substantially in the form attached hereto as Exhibit 2A. In the event of any
sale of Rights to MSRs and any Transferred Receivables Assets by any Purchaser
or any affiliate of any Purchaser pursuant to Section 7.2 or 7.3(b) hereof, such
sale will be made pursuant to a sale agreement substantially in the form
attached hereto as Exhibit 2B.
7.5    The Purchasers shall not have any obligation (i) to sell any Rights to
MSRs or any Transferred Receivables Assets or (ii) permit the sale of the
related Servicing Rights, as applicable, pursuant to Section 7.2 or 7.3 hereof
unless and until the Purchasers and any applicable affiliates have received all
necessary consents under any applicable SAF or mortgage servicing fee financing
transaction. The Purchasers will use best efforts to obtain such necessary
consents but shall not be required to refinance any indebtedness in connection
with using such best efforts.
7.6    Upon any sale of Rights to MSRs or any Transferred Receivables Assets in
accordance with this Section 7.2 or 7.3, the related Subject Servicing Agreement
shall cease to be a Subject Servicing Agreement for purposes of this Agreement.
7.7    Holdings and Seller shall each pay 50% of the costs of any appraisals
from Approved Third Party Appraisers in connection with this Section 7. Holdings
or its affiliates shall engage the Approved Third Party Appraisers in good faith
for purposes of any delivery of third party appraisals for purposes of this
Section 7.
7.8    Until the earliest of the applicable closing date upon which (y) the
parties have caused a Subject Servicing Agreement to cease to be a Subject
Servicing Agreement or (z) the Transfer Date for such Subject Servicing
Agreement occurs, such Subject Servicing Agreement shall continue to be a
“Subject Servicing Agreement” for purposes of this Agreement. If (x) the
Retention Option for any Group of Subject Servicing Agreements is not exercised,
(y) the Purchase Option for any Group of Subject Servicing Agreements is not
exercised, and (z) no third-party sale occurs in respect of such Group of
Servicing Agreements occurs pursuant to Section 7.3, such Group of Subject
Servicing Agreements shall continue to be “Subject Servicing Agreements” for
purposes of this Agreement.

Section 8.    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on the Effective Date upon the latest to occur
of the following:
8.1    Seller’s and the Purchasers’ receipt of a copy of this Agreement duly
executed by each of the parties hereto;
8.2    Seller’s receipt of the Fee Restructuring Payment; and
8.3    Holdings receipt of all consents to this Agreement as the “New RMSR
Agreement” as contemplated by the definition of “Funding Conditions” in the
definitive documentation for the existing SAFs.

Section 9.    Representations and Warranties.
9.1    Representations and Warranties of Seller to the Purchasers and NRM.
Seller hereby makes each of the representations and warranties of Seller in the
Servicing Addendum and further represents and warrants to the Purchasers and NRM
as follows as of the date of this Agreement:
(a)    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Agreement, the Related Agreements and each other document
contemplated hereby to which it is a party and to consummate the transactions
herein and therein contemplated.
(b)    The execution, delivery and performance of this Agreement, the Related
Agreements and each such other document contemplated hereby, and the
consummation of such transactions have been duly authorized by it and this
Agreement and each such other document contemplated hereby constitute its legal,
valid and binding obligation, enforceable in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
(c)    The execution, delivery and performance of this Agreement, the Related
Agreements and the consummation of the transactions contemplated hereby do not
and will not conflict with the provisions of its governing instruments and will
not violate any provisions of applicable law or regulation or any order of any
court or regulatory body and will not result in the breach of, or constitute a
default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected.
9.2    Representations and Warranties of the Purchasers and NRM to Seller. Each
of the Purchasers and NRM, as applicable, hereby makes each of the
representations and warranties of Purchasers set forth in the Servicing Addendum
and hereby represents and warrants to Seller as follows as of the date of this
Agreement:
(a)    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Agreement, the Related Agreements and each other document
contemplated hereby to which it is a party, as applicable, and to consummate the
transactions herein and therein contemplated.
(b)    The execution, delivery and performance of this Agreement, the Related
Agreements and each such other document contemplated hereby and the consummation
of such transactions, as applicable, have been duly authorized by it and this
Agreement, the Related Agreements and each such other document contemplated
hereby constitute its legal, valid and binding obligation, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law).
(c)    The execution, delivery and performance of this Agreement, the Related
Agreements and the consummation of the transactions contemplated hereby, as
applicable, do not and will not conflict with the provisions of its governing
instruments and will not violate any provisions of applicable law or regulation
or any order of any court or regulatory body and will not result in the breach
of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected.

Section 10.    Miscellaneous.
10.1    Limited Effect. Except as expressly set forth above or in the
attachments hereto, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, claim, cause of action, power or
remedy of any party hereto, whether arising before or after the date of this
Agreement, or constitute a waiver of any provision of any other agreement.
10.2    Prior Agreements. If any provision of this Agreement is inconsistent
with any prior agreements between the parties, oral or written, with respect to
the Subject Servicing Agreements, the terms of this Agreement shall prevail, and
after the date of this Agreement, the relationship and agreements among the
Purchasers, NRM and Seller with respect to the Subject Servicing Agreements
shall be governed in accordance with the terms of this Agreement.
10.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
10.4    GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY
LEGAL ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF, OR IN ANY WAY CONNECTED
WITH, THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES COURTS FOR THE SOUTHERN DISTRICT OF NEW YORK. WITH RESPECT
TO ANY SUCH PROCEEDING IN ANY SUCH COURT: (A) EACH PARTY GENERALLY AND
UNCONDITIONALLY SUBMITS ITSELF AND ITS PROPERTY TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT; AND (B) EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION IT HAS OR HEREAFTER MAY HAVE TO THE VENUE OF SUCH PROCEEDING, AS
WELL AS ANY CLAIM IT HAS OR MAY HAVE THAT SUCH PROCEEDING IS IN AN INCONVENIENT
FORUM.
10.5    Headings. The descriptive headings of the various sections of this
Agreement are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions thereof.
10.6    Severability. The failure or unenforceability of any provision hereof
shall not affect the other provisions of this Agreement. Whenever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
10.7    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements and take such reasonable actions as may be necessary
or appropriate to effectuate the purposes of this Agreement at the request of
any other party hereto.
10.8    Annexes, Exhibits and Schedules. The annexes, exhibits and schedules to
this Agreement are hereby incorporated and made a part hereof and are an
integral part of this Agreement.
10.9    No Offset. No party hereto shall have any right to offset against any
amount payable hereunder or other agreement to any other party, or otherwise
reduce any amount payable hereunder as a result of, any amount owing by any
other party hereto or any of its Affiliates to such party or any of its
Affiliates.
10.10    Notices. All communications, notices, consents, waivers, and other
communications under this Agreement must be in writing and be given in person or
by means of email (with request for assurance of receipt in a manner typical
with respect to communications of that type), by overnight courier or by mail,
and shall become effective: (a) on delivery if given in person; (b) on the date
of transmission if sent by email (except with respect to notices delivered
pursuant to Article V of the Servicing Addendum, which shall be confirmed by a
similar mailed writing); (c) one (1) Business Day after delivery to the
overnight service; or (d) four (4) Business Days after being mailed, with proper
postage and documentation, for first-class registered or certified mail,
prepaid.
Notices shall be addressed as follows:
If to Seller, to:


Ocwen Loan Servicing, LLC
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409
Attention: Secretary
[***]




with a copy (which shall not constitute notice) to:


Ocwen Loan Servicing LLC
(physical address)
Hamilton House, 56 King Street, 3rd Floor
Christiansted, St. Croix VI 00820


(mailing address)
1108 King Street
Christiansted, VI 00820


Attention: General Counsel


with a copy to:

[***]


If to Holdings, to:


HLSS Holdings, LLC
c/o New Residential Investment Corp.
1345 Avenue of the Americas, 45th Floor
New York, New York 10105
[***]


If to MSR – EBO, to:


HLSS MSR – EBO Acquisition LLC
c/o New Residential Investment Corp.
1345 Avenue of the Americas, 26th Floor
New York, New York 10105
[***]


If to NRM, to:


New Residential Mortgage LLC
1345 Avenue of the Americas, 26th Floor
New York, New York 10105
[***]
provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. (New
York time) in the place of receipt and such day is a Business Day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.
10.11    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby and thereby and supersedes any and all prior agreements,
arrangements and understandings, both written and oral, between the parties
relating to the subject matter hereof and thereof.
10.12    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
10.13    Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OR ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT.
10.14    No Strict Construction. The parties agree that the language used in
this Agreement and the Related Agreements is the language chosen by the parties
to express their mutual intent and that no rule of strict construction is to be
applied against either party. The parties and their respective counsel have
reviewed and negotiated the terms of this Agreement and the Related Agreements.
10.15    Costs and Expenses. Except as otherwise expressly set expressly in this
Agreement or the Related Agreements, each party hereto shall be responsible for
its own costs and expenses incurred in connection with the negotiation and
execution of this Agreement and all documents relating thereto.
10.16    Assignment; No Third−Party Beneficiaries.
(a)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
(b)    The rights and obligations of any Purchaser or Seller under this
Agreement may not be assigned or otherwise transferred by operation of law or
otherwise by any Purchaser or Seller without the express written consent of all
parties to this Agreement and any such assignment or attempted assignment
without such consent shall be void; provided, however, that (i) a Purchaser may
pledge its rights to any Person providing financing to such Purchaser or its
Affiliates without the express written consent of Seller, and (ii) without
limiting any other transfers that otherwise do not require the consent of
Seller, following a Transfer Date, a Purchaser or any assignee or transferee
thereof may transfer all or any interest in the Rights to MSRs or any
Transferred Receivables Assets to any Person without the express written consent
of Seller.
(c)    The rights and obligations of NRM under this Agreement may not be
assigned by NRM without the express written consent of Seller and any such
assignment or attempted assignment without such consent shall be void except
that NRM may assign or otherwise transfer any of its rights and obligations
hereunder, in whole or in part, without the consent of Seller to (i) Shellpoint
Mortgage Servicing on or after the date that Shellpoint Mortgage Servicing is a
direct or indirect wholly owned subsidiary of New Residential Investment Corp.,
or (ii) any other direct or indirect wholly owned subsidiary of New Residential
Investment Corp.; provided that in each case such entity has been approved by
and is in good standing with Fannie Mae, Freddie Mac and each applicable State
Agency (as defined in the Transfer Agreement), as necessary, in order to acquire
the Servicing Rights (as defined in the Transfer Agreement) pursuant to the
Transfer Agreement, in any case, so long as such assignment and transfer does
not materially delay the occurrence of the Transfer Dates contemplated by this
Agreement and the Transfer Agreement.
(d)    This Agreement is otherwise solely for the benefit of the parties hereto,
and no provision of this Agreement shall be deemed to confer upon any other
Person any remedy, claim, liability, reimbursement, cause of action or other
right.
10.17    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
All parties hereto are entitled, without limiting their other remedies and
without the necessity of proving actual damages or posting any bond, to
equitable relief, including the remedy of specific performance or injunction,
with respect to any breach or threatened breach of such covenants. Such relief
shall be in addition to, and not in lieu of, all other remedies available at law
or in equity to each party under this Agreement, the Master Agreement, the MSR
Purchase Agreement, the Sale Supplements, the Transfer Agreement, the NRM
Subservicing Agreement or any agreement related thereto.
10.18    Amendment; Waivers. No amendment or modification of this Agreement, and
no waiver hereunder, shall be valid or binding unless set forth in writing and
duly executed by the party against whom enforcement of the amendment,
modification, discharge or waiver is sought. Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the party granting such waiver in any other
respect or at any other time. Neither the waiver by any of the parties hereto of
a breach of or a default under any of the provisions of this Agreement, nor the
failure by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The failure of a party hereto at any time or times to require
performance of any provision hereof or claim damages with respect thereto shall
in no manner affect its right at a later time to enforce the same. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
10.19    Force Majeure. Each party will be excused from performance under this
Agreement, except for any payment obligations for services that have been or are
being performed hereunder, for any period and to the extent that it is prevented
from performing, in whole or in part, as a result of delays caused by the other
party or any act of God, war, civil disturbance, court order, labor dispute, or
other cause beyond its reasonable control, including failure, fluctuations, or
unavailability of heat, light, air conditioning, or telecommunications equipment
(a “Force Majeure Event”). A party excused from performance pursuant to this
Section 10.19 shall exercise commercially reasonable efforts to continue to
perform its obligations hereunder and shall thereafter continue with reasonable
due diligence and good faith to remedy its inability to so perform, except that
nothing herein shall obligate either party to settle a strike or labor dispute
when it does not wish to do so. Such nonperformance will not be deemed a breach
of this Agreement as long as the party affected by the Force Majeure Event uses
commercially reasonable efforts to expeditiously remedy the problem causing such
nonperformance and to execute its disaster recovery plan then in existence. If
the failure of a party to perform under this Agreement as a result of a Force
Majeure Event exceeds fifteen (15) days, the other party may exercise remedies
under Section 5 of the Servicing Addendum for cause immediately without
liability and the parties shall cooperate in good faith to facilitate the
transfer of servicing to a successor servicer or subservicer designated by
Holdings, in any case, in accordance with the provisions of the Servicing
Addendum.
10.20    Confidentiality; Security.
(a)    Each party acknowledges that it may, in the course of performing its
responsibilities under this Agreement, be exposed to or acquire Confidential
Information that is proprietary to or confidential to the other party, its
Affiliates, their respective clients and investors or to third parties to whom
the other party owes a duty of confidentiality.   The party providing
Confidential Information in each case shall be called the “Disclosing Party” and
the party receiving the Confidential Information shall be called the
“Recipient”.  With respect to all such Confidential Information, the Recipient
shall (i) act in accordance and comply with all Applicable Requirements as
defined in the Servicing Addendum (including, without limitation, security and
privacy laws with respect to its use of such Confidential Information), (ii)
maintain, and shall require all third parties that receive Confidential
Information from the Recipient as permitted hereunder to maintain, effective
information security measures to protect Confidential Information from
unauthorized disclosure or use, and (iii) provide the Disclosing Party with
information regarding such security measures upon the reasonable request of the
Disclosing Party and promptly provide the Disclosing Party with information
regarding any material failure of such security measures or any security breach
relating to the Disclosing Party’s Confidential Information. The Recipient shall
hold the Disclosing Party’s Confidential Information in strict confidence,
exercising no less care with respect to such Confidential Information than the
level of care exercised with respect to the Recipient’s own similar Confidential
Information and in no case less than a reasonable standard of care, and shall
not copy, reproduce, summarize, quote, sell, assign, license, market, transfer
or otherwise dispose of, give or disclose such information to third parties or
use such information for any purposes other than the provision of the services
to the Disclosing Party without the prior written authorization of the
Disclosing Party.  In addition, the Recipient shall not use the Confidential
Information to make any contact with any of the parties identified in the
Confidential Information without the prior authorization of the Disclosing
Party, except in the course of performing its obligations under the terms of
this Agreement.
(b)    The Recipient may disclose the Disclosing Party's Confidential
Information only (i) to its and its Affiliates’ officers, directors, attorneys,
accountants, employees, agents and representatives and, with respect to each
Purchaser only, Rating Agencies, consultants, bankers, financial advisors and
potential financing sources (collectively, “Confidential Representatives”) who
need to know such Confidential Information and who are subject to a duty of
confidentiality (contractual or otherwise) with respect to such Confidential
Information, (ii) to those Persons within the Recipient's organization directly
involved in the transactions contemplated in this Agreement, and who are bound
by confidentiality terms substantially similar to the terms set forth herein,
(iii) to the Recipient's regulators and examiners, (iv) as required by
Applicable Requirements, (v) to the extent such Recipient determines reasonably
necessary or appropriate to defend itself in connection with a legal proceeding
regarding the transactions contemplated in this Agreement; provided that
Confidential Information may not be disclosed pursuant to this clause (v)
without prior notice to the Disclosing Party and the Recipient shall use
reasonable efforts to cooperate with the Disclosing Party’s reasonable requests
to protect and preserve the confidential nature of such Confidential
Information, and (vi) in the case of any Purchaser, and subject to, and
otherwise limited to the information provided pursuant to, Section 2.1(e) of the
Servicing Addendum, to a backup servicer. The Recipient shall be liable for any
breach of its confidentiality obligations and the confidentiality obligations of
its Confidential Representatives.
(c)    The parties shall not, without the other party’s prior written
authorization, publicize, disclose, or allow disclosure of any Confidential
Information about the other party, its present or former partners, managing
directors, directors, officers, employees, agents or clients, its or their
business and financial affairs, personnel matters, operating procedures,
organization responsibilities, marketing matters and policies or procedures,
with any reporter, author, producer or similar Person or entity, or take any
other action seeking to publicize or disclose any such information in any way
likely to result in such information being made available to the general public
in any form, including books, articles or writings of any other kind, as well as
film, videotape, audiotape, or any other medium except as required by Applicable
Requirements.
(d)    The parties agree that any information provided hereunder shall be
subject to the terms of the Confidentiality Agreement; provided that if there
exists any conflict between the Agreement and the terms of the Confidentiality
Agreement, the Confidentiality Agreement shall control (except as provided in
Section 10.20(f) below). Furthermore, the parties agree that the terms of this
Section 10.20 and the Confidentiality Agreement shall be binding on New
Residential Investment Corp. and any of its affiliates (including Shellpoint
Mortgage Servicing on or after the date that Shellpoint Mortgage Servicing is a
direct or indirect wholly owned subsidiary of New Residential Investment Corp.),
and the Confidentiality Agreement shall be incorporated into this Agreement for
purposes of confidentiality.
(e)    The obligations under this Section 10.20 shall survive the termination of
this Agreement.
(f)    Notwithstanding any contrary terms in the Confidentiality Agreement, the
obligations under the Confidentiality Agreement shall survive indefinitely after
the expiration or termination of the Sale Supplements.
10.21    Publicity. The parties to this Agreement agree that the initial press
release to be issued with respect to the transactions contemplated by this
Agreement shall be a joint press release in the form agreed to by the Seller,
the Purchasers and NRM.
10.22    Restrictions of Notices; Information and Disclosure. Notwithstanding
anything else herein, nothing in this Agreement shall require any party to
provide any notice, information, investigation, audit, correspondence, and any
other communication (collectively, “Information”) to any other party (1) if
providing such Information is prohibited by Applicable Requirements or any other
contractual or legal obligation or legal restriction or (2) upon any advice of
counsel (which may be internal counsel), if providing such Information may cause
such party to lose attorney-client privilege, attorney work product privilege or
other similar protections (governed by the applicable jurisdiction); provided
that, in the case of clause (1), except with respect to any such prohibition
imposed by a Governmental Authority, Freddie Mac or Fannie Mae, the disclosing
party shall use commercially reasonable efforts to obtain consent to such
disclosure from the applicable third party unless disclosing party reasonably
believes that such consent will not be attainable.
10.23    Cooperation with Financings.
(a)    Seller hereby agrees to cooperate with the Purchasers, the Purchasers’
subsidiaries, NRM, Shellpoint Mortgage Servicing on or after the date that
Shellpoint Mortgage Servicing is a direct or indirect wholly owned subsidiary of
New Residential Investment Corp., their respective financing sources, any
applicable underwriters, any applicable auditors, any applicable rating agencies
and/or any applicable third parties (for example valuation agents and/or
trustees), as applicable, and consistent with past practices, in the execution,
delivery and performance of servicing advance facility agreements and mortgage
servicing right financing facility agreements reasonably requested by
Purchasers, the Purchasers’ subsidiaries, NRM, or Shellpoint Mortgage Servicing
on or after the date that Shellpoint Mortgage Servicing is a direct or indirect
wholly owned subsidiary of New Residential Investment Corp., as applicable,
(including, without limitation, the execution, delivery and performance of
servicing advance financings substantially similar to the existing SAFs related
to the Subject Servicing Agreements) in connection with the transactions
contemplated by the this Agreement (including any amendments related to the
financing facilities (i) as contemplated by Section 5 or Section 7 hereof, (ii)
any transfer of servicing under any Subject Servicing Agreement to Shellpoint
Mortgage Servicing on or after the date that Shellpoint Mortgage Servicing is a
direct or indirect wholly owned subsidiary of New Residential Investment Corp.,
and (ii) the other transactions contemplated by the Related Agreements).
(b)    For the avoidance of doubt, Seller will enter into amendments to
financing facilities related to the Subject Servicing Agreements,
refinancing/transfer agreements and/or agreements for new financing facilities
in connection with the Subject Servicing Agreements, in any case, in connection
with any transfer of servicing under any Subject Servicing Agreement to NRM or
Shellpoint Mortgage Servicing on or after the date that Shellpoint Mortgage
Servicing is a direct or indirect wholly owned subsidiary of New Residential
Investment Corp. Such amendments and other agreements may include (i) amendments
similar to those executed in August 2017 in connection with the amendment and
restatement of the SAF Agreements to facilitate the financing of receivables
attributable to servicing rights under MSRPA Servicing Agreements held by NRM
(but such amendments would facilitate the financing of receivables attributable
to servicing rights under MSRPA Servicing Agreements held by Shellpoint Mortgage
Servicing on or after the date that Shellpoint Mortgage Servicing is a direct or
indirect wholly owned subsidiary of New Residential Investment Corp.), and (ii)
refinancing and transfer agreements similar to those executed in connection with
the SAF Agreements.
(c)    Seller shall not be required to provide covenants, representations or
agreements except those that are substantially the same as Seller has provided
in connection with existing SAFs and mortgage servicing rights financing
facilities related to the Subject Servicing Agreements. Neither Seller nor any
affiliate thereof shall be entitled to additional compensation in connection
with the execution, delivery, and performance of such SAF Agreements.
(d)    [***]
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
and delivered by its respective signatory thereunto duly authorized as of the
date above written.
OCWEN LOAN SERVICING, LLC


By: _/s/ Michael R. Bourque, Jr._______________
Name: Michael R. Bourque, Jr.
Title: Chief Financial Officer
HLSS HOLDINGS, LLC
By: HLSS Roswell, LLC, its sole member

By: _/s/ Michael Linn _____________________
Name: Michael Linn
Title: Attorney-In-Fact and Authorized Signatory


HLSS MSR – EBO ACQUISITION LLC

By:    New Residential Investment Corp., its sole     member


By: _/s/ Michael Linn _____________________
Name: Michael Linn
Title: Attorney-In-Fact and Authorized Signatory
NEW RESIDENTIAL MORTGAGE LLC

By:    New Residential Investment Corp., its sole     member
By: _/s/ Michael Linn _____________________
Name: Michael Linn
Title: Attorney-In-Fact and Authorized Signatory



SCHEDULE 1
Previously Executed Amendments
1.
Amendment to Master Servicing Rights Purchase Agreement and Sale Supplements,
dated as of December 26, 2012, among Ocwen Loan Servicing, LLC, as Seller, HLSS
Holdings, LLC, as a Purchaser, and Home Loan Servicing Solutions, Ltd., as a
Purchaser.

2.
Amendment to Sale Supplements, dated as of July 1, 2013 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

3.
Amendment to Sale Supplement, dated as of September 30, 2013 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

4.
Amendment to Sale Supplements, dated as of February 4, 2014 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan
Servicing Solutions, Ltd., as a Purchaser.

5.
Amendment No. 2 to Master Servicing Rights Purchase Agreement and Sale
Supplements, dated as of April 6, 2015, among Ocwen Loan Servicing, LLC, as
Seller, HLSS Holdings, LLC, as a Purchaser, and Home Loan Servicing Solutions,
Ltd., as a Purchaser, and HLSS MSR – EBO Acquisition LLC, as Buyer.

6.
February 2017 Amendment dated as of February 17, 2017 among Ocwen Loan
Servicing, LLC, as Seller, HLSS Holdings, LLC, as a Purchaser, and HLSS MSR –
EBO Acquisition LLC, as a Purchaser.

7.
The Master Agreement.




SCHEDULE 2
Subject Servicing Agreements


Inv #
Deal Name
Primary or
Subservicing
Master Servicing
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 





[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 



[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
X
 
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X



[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X
[***]
[***]
 
X






SCHEDULE 3
Granting Clause Defined Terms
“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling, “controlled by” and “under common control
with”), as applied to any Person, means ownership of 25% or more of the
outstanding voting securities of such Person.
“Ancillary Income” shall mean, with respect to any Subject Servicing Agreement,
any and all income, revenue, fees, expenses, charges or other monies that Seller
is entitled to receive, collect or retain as servicer pursuant to such Subject
Servicing Agreement (other than Servicing Fees, Prepayment Interest Excess and
earnings received on amounts on deposit in any Custodial Account or Escrow
Account), fees payable to the servicer under HAMP or other governmental
programs, late fees, fees and charges for dishonored checks (insufficient funds
fees), pay-off fees, assumption fees, commissions and administrative fees on
insurance and similar fees and charges collected from or assessed against
Mortgagors to the extent payable to Seller under the terms of the related
Mortgage Loan Documents and such Subject Servicing Agreement.
“Applicable Law” shall mean: (i) all applicable laws, statutes, regulations or
ordinances in force and as amended from time to time; (ii) the common law as
applicable from time to time; (iii) all applicable binding court orders,
judgments or decrees; and (iv) all applicable directives, policies, rules or
orders; each of (i) through (iv) of any Governmental Authority.
“Applicable Requirements” shall mean and include, as of the time of reference,
with respect to any Mortgage Loans, all of the following: (a) all contractual
obligations of Seller in the Mortgage Loan Documents, in the applicable Subject
Servicing Agreements and the applicable Underlying Documents to which Seller is
a party or by which Seller is bound or for which it is responsible and (b) all
Applicable Laws binding upon Seller in each jurisdiction which is applicable to
the context or situation to which the Applicable Requirements apply.
“Custodial Account” shall mean (a) each collection, custodial or similar account
maintained or previously maintained by Seller pursuant to the Subject Servicing
Agreements for the benefits of the applicable trustee and/or the applicable
certificateholders and (b) any amounts deposited or maintained therein.
“Custodial Files” shall mean, with respect to a Mortgage Loan, all of the
documents that must be maintained on file with a Custodian under Applicable
Requirements.
“Custodian” shall mean an entity acting as a mortgage loan document custodian
under any Custodial Agreement or any successor in interest to the Custodian.
“Database” shall mean all information relating to the Mortgage Loans provided by
Seller to Purchasers and contained in Seller’s electronic servicing software
system and used by Seller in servicing the Mortgage Loans.
“Escrow Accounts” shall mean, with respect to any Subject Servicing Agreement,
the accounts and all funds held or previously held therein by Seller in escrow
for the benefit of the related Mortgagors with respect to the Mortgage Loans
serviced pursuant to such Subject Servicing Agreement (other than the Custodial
Accounts), including, without limitation, all buy-down funds, tax and insurance
funds and other escrow and impound amounts (including interest accrued thereon
held for the benefit of the Mortgagors).
“Foreclosure” shall mean the process culminating in the acquisition of title to
a Mortgaged Property in a foreclosure sale or by a deed in lieu of foreclosure
or pursuant to any other comparable procedure allowed under Applicable
Requirements.
“Governmental Authority” shall mean any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government having authority in the United States,
whether federal, state or local.
“HAMP” shall mean the Home Affordable Modification Program implemented by the
U.S. Department of the Treasury pursuant to Sections 101 and 109 of the
Emergency Economic Stabilization Act of 2008, as amended from time to time.
“Loan Files” shall mean all documents, instruments, agreements and records
relating to the Mortgage Loans in Seller’s possession or control reasonably
necessary to service the Mortgage Loans in accordance with Applicable
Requirements, and electronic images of the related Custodial Files.
“Master Servicer” shall mean with respect to each Subject Servicing Agreement,
the entity identified as the “Master Servicer” therein, or any successor
thereto.
“Mortgage” shall mean with respect to a Mortgage Loan, a mortgage, deed of trust
or other security instrument creating a lien upon real property and any other
property described therein which secures a Mortgage Note, together with any
assignment, reinstatement, extension, endorsement, or modification thereof.
“Mortgage Loan” shall mean, with respect to any Subject Servicing Agreement, any
residential mortgage loan or home equity line of credit which is serviced by
Seller pursuant to such Subject Servicing Agreement and is identified on a
Mortgage Loan Schedule for the Sale Supplement related to such Subject Servicing
Agreement.
“Mortgage Loan Documents” shall mean with respect to each Mortgage Loan, the
documents in the related Custodial Files and Loan Files.
“Mortgage Loan Schedule” shall mean the schedule of Mortgage Loans and REO
Properties subject to the applicable Servicing Agreements as of the related
Cut-off Date under each Sale Supplement, which schedule shall be delivered in
electronic format by Debtor/Seller to Secured Parties/Purchasers and shall
include the data fields agreed upon by Debtor/Seller and Secured
Parties/Purchasers to the extent applicable with respect to each Mortgage Loan
or REO Property.
“Mortgage Note” shall mean, with respect to a Mortgage Loan, a promissory note
or notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a Mortgage or Mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.
“Mortgaged Property” shall mean the improved residential real property that
secures a Mortgage Note and that is subject to a Mortgage.
“Mortgagors” shall mean the obligor(s) on a Mortgage Note.
“Person” shall mean any individual, association, corporation, limited liability
company, partnership, limited liability partnership, trust or any other entity
or organization, including any Governmental Authority.
“Outstanding Servicing Fees” shall mean, for any Subject Servicing Agreement,
the amount of accrued and unpaid Servicing Fees and any Ancillary Income due and
payable under such Servicing Agreement.
“Prepayment Interest Excess” means with respect to each Mortgage Loan that was
the subject of a principal prepayment, the amount of interest, if any, that is
payable with respect to such principal prepayment to the extent such amount is
payable to the Purchasers as additional servicing compensation pursuant to the
related Subject Servicing Agreement.
“PSA” shall mean: (i) each Subject Servicing Agreement that is a pooling and
servicing agreement or (ii) with respect to each Subject Servicing Agreement
that is not a pooling and servicing agreement, the related servicing agreement
or trust agreement relating to each Securitization Transaction pursuant to which
the Mortgage Loans subject to such Subject Servicing Agreement were securitized
and mortgage-backed securities were issued.
“Purchasers” is defined in the preamble to this Agreement.
“REO Properties” shall mean any Mortgaged Property with respect to which the
Trustee has taken ownership as a result of Foreclosure or acceptance of a deed
in lieu of Foreclosure pursuant to the related Subject Servicing Agreement.
“Rights to MSRs” shall mean for each Subject Servicing Agreement, each of the
following assets: (a) all Servicing Fees payable to Seller as of or after the
related Closing Date under such Subject Servicing Agreement and the right to
receive all Servicing Fees accruing and payable as of or after the related
Closing Date under such Subject Servicing Agreement; (b) the right to receive
any investment income earned on amounts on deposit in any Custodial Account or
Escrow Account related to such Subject Servicing Agreements as of or after the
Closing Date; and (c) any proceeds of any of the foregoing.
“Sale Supplements” is defined in the recitals to this Agreement.
“Securitization Transaction” shall mean with respect to each Subject Servicing
Agreement, the securitization transactions identified on Schedule I to the
related Sale Supplement pursuant to which the Mortgage Loans subject to such
Subject Servicing Agreement were securitized pursuant to the related PSA.
“Seller” is defined in the preamble to this Agreement.
“Servicer Advance” shall mean any (i) “Servicing Advance”, “Corporate Advance”
and/or “Escrow Advance”, each as defined in the applicable Servicing Agreement,
or, to the extent not so defined therein, customary and reasonable out-of-
pocket expenses incurred by Seller in connection with a default, delinquency,
property management or protection, foreclosure or other event relating to a
Mortgage Loan or advances of delinquent taxes, assessments and insurance
premiums payable by a Mortgagor or otherwise made with respect to a Mortgage
Loan and, in each case, made in accordance with Applicable Requirements and (ii)
all “Advances”, “P&I Advances”, “Monthly Advances” (each as defined in the
applicable Servicing Agreement) or other advances in respect of principal or
interest.
“Servicing Fees” shall mean all compensation payable to Seller under the Subject
Servicing Agreements, including each “Servicing Fee” payable based on a
percentage of the outstanding principal balance of the Mortgage Loans, but
excluding all Ancillary Income, Prepayment Interest Excess and earnings received
on amounts on deposit in any Custodial Account or Escrow Account.
“Servicing Rights” shall mean all right, title and interest of Seller and all
rights and obligations of Seller under the Subject Servicing Agreements and
Underlying Documents including, without limitation, the right (i) to receive all
Servicing Fees, Ancillary Income, Prepayment Interest Excess or other
compensation (including any Outstanding Servicing Fees) payable to Seller
pursuant to the related Subject Servicing Agreements, (ii) to any and all
accounts established for the servicing of the Mortgage Loans or pursuant to the
applicable Subject Servicing Agreements, including, to the extent provided
therein, any right or power to direct the disposition, disbursement,
distribution or investment of amounts deposited therein, (iii) in and to the
related Escrow Accounts and Custodial Accounts, (iv) to the related Loan Files,
in each case, subject to the terms, restrictions and conditions applicable
thereto pursuant to the applicable Subject Servicing Agreement and Underlying
Documents, (v) to be reimbursed for any Servicer Advances under the Subject
Servicing Agreements, (vi) to exercise any optional termination or clean-up call
provisions, if any, as set forth in the related Subject Servicing Agreements or
PSAs, and (vii) to indemnification or other remedy, if any, from any subservicer
of the Mortgage Loans or under the terms of the related Subject Servicing
Agreements, PSAs or Underlying Documents relating to the period as of or after
the date Purchasers acquire such Servicing Rights (if ever). The term Servicing
Rights shall not include any obligations in connection with any representations
and warranties with respect to the Mortgage Loans made by Seller or any of its
Affiliates or any obligation to remedy breaches of any representations or
warranties with respect to Seller or any of its Affiliates, the Mortgage Loans
or to indemnify any party in connection therewith or the obligations of any
Master Servicer under a PSA.
“Transferred Receivables Assets” has the meaning specified in the applicable
Sale Supplement and includes any other Servicing Advances transferred to
Holdings pursuant to this Agreement.
“Trustee” shall mean with respect to each Subject Servicing Agreement, the
entity identified as the “trustee” or “indenture trustee” therein, or any
successor trustee or successor indenture trustee, as applicable, thereto.
“Underlying Documents” means each operative document or agreement described on
Schedule II attached to the related Sale Supplement executed in connection with
each Securitization Transaction which is binding upon Seller, as servicer, if
any.





Annex 1


Servicing Addendum


[attached]








--------------------------------------------------------------------------------

SERVICING ADDENDUM
TO
NEW RMSR agreement


dated as of
January 18, 2018
by and among:
OCWEN LOAN SERVICING, LLC,
HLSS HOLDINGS, LLC,
HLSS MSR – EBO ACQUISITION LLC, and
NEW RESIDENTIAL MORTGAGE LLC



--------------------------------------------------------------------------------













2



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS1
ARTICLE II AGREEMENTS OF THE SELLER14
Section 2.1General.    14
Section 2.2Seller to Service in Compliance with Applicable Requirements.    15
Section 2.3Procedures, Change Requests and Servicing Cost Increase    18
Section 2.4Engagement of Contractors.    20
Section 2.5Establishment and Maintenance of Custodial and Escrow Accounts.    22
Section 2.6Other Services.    23
Section 2.7Service Level Agreements.    25
Section 2.8Accounting, Reporting and Remittances.    26
Section 2.9Delinquency Control.    28
Section 2.10REO Properties.    29
Section 2.11Books and Records; Access to Facilities.    31
Section 2.12Insurance.    34
Section 2.13Advances.    35
Section 2.14Solicitation.    37
Section 2.15HAMP.    38
Section 2.16Reserved.    38
Section 2.17Pending and Completed Loss Mitigation.    38
Section 2.18Disaster Recovery Plan.    38
Section 2.19Seller Performance Standards.    39
Section 2.20Sanction Lists; Suspicious Activity Reports.    40
Section 2.21Litigation Management.    40
Section 2.22Financial Covenants and Information; Covenant Compliance Reporting;
[***].    41
Section 2.23Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.    41
Section 2.24Mortgagor Requests.    42
ARTICLE III AGREEMENTS OF THE PURCHASERs42
Section 3.1Advances.    42
Section 3.2Affiliated Transactions.    42





--------------------------------------------------------------------------------





ARTICLE IV COMPENSATION42
Section 4.1Servicing Compensation.    42
Section 4.2Due Date of Payments; Penalties.    43
Section 4.3Resolution of Disputes and Monetary Errors.    43
ARTICLE V TERM AND TERMINATION44
Section 5.1Term.    44
Section 5.2Transfer Pursuant to Transfer Agreement.    45
Section 5.3Termination with Cause.    45
Section 5.4Reimbursement upon Expiration or Termination; Termination
Assistance.    49
Section 5.5Accounting/Records.    57
Section 5.6Termination Right of the Seller.    58
Section 5.7Seller to Engage Subservicer.    58
ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH PURCHASER61
Section 6.1Authority.    61
Section 6.2Consents.    61
Section 6.3Litigation.    61
Section 6.4Broker Fees.    61
Section 6.5Reserved.    61
Section 6.6Ability to Perform.    61
ARTICLE VII REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER62
Section 7.1Good Standing.    62
Section 7.2Authority.    62
Section 7.3Consents.    62
Section 7.4Litigation.    62
Section 7.5Accuracy of Information.    62
Section 7.6Broker Fees.    62
Section 7.7MERS.    62
Section 7.8Ability to Perform.    62
Section 7.9HAMP.    63
Section 7.10Eligibility under the Servicing Agreements.    63
Section 7.11Advances.    63


-ii-

--------------------------------------------------------------------------------





Section 7.12[***]    63
ARTICLE VIII INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL63
Section 8.1Independence of Parties; Average Third Party Mark Payment.    63
Section 8.2Indemnification by the Seller.    63
Section 8.3Indemnification by the Purchasers.    64
Section 8.4Indemnification Procedures.    65
Section 8.5Mitigation.    65
Section 8.6Survival.    65
Section 8.7Limitation of Damages.    65
Section 8.8Purchasers’ Direction    66
ARTICLE IX CLEAN-UP CALLS; SECURITIZATION TRANSACTIONS66
Section 9.1Clean-Up Call Rights.    66
Section 9.2Removal of Mortgage Loans from Inclusion Under This Addendum Upon a
Securitization Transaction on One or More Reconstitution Dates.    66




-iii-

--------------------------------------------------------------------------------





EXHIBITS


EXHIBIT A
 
[Reserved]
EXHIBIT B
 
MSR Portfolio Defense Addendum
EXHIBIT C-1
 
Termination Fee Schedule
EXHIBIT C-2
 
Termination Fee Calculation
EXHIBIT D
 
Exit Fee Percentage
EXHIBIT E-1
 
List of Servicing Reports
EXHIBIT E-2
 
Formatted Servicing Reports
EXHIBIT F
 
Service Level Agreements
EXHIBIT G
 
[***]
EXHIBIT H
 
Form of Monthly Financial Covenant Certification
EXHIBIT I-1
 
Critical Vendors
EXHIBIT I-2
 
[Reserved]
EXHIBIT J
 
Performance Triggers
EXHIBIT K
 
Advance Policy
EXHIBIT L
 
[Reserved]
EXHIBIT M
 
[Reserved]
EXHIBIT N
 
Client Management Protocols
EXHIBIT O
 
[Reserved]
EXHIBIT P-1
 
Transfer Procedures (Primary Servicing)
EXHIBIT P-2
 
Transfer Procedures (Master Servicing)
EXHIBIT Q
 
Level of Disclosure Schedule
EXHIBIT R
 
Master Servicing Addendum
EXHIBIT S
 
Transfer Milestones
EXHIBIT T-1
 
Form of RMSR Transfer Agreement
EXHIBIT T-2
 
Form of Sale Agreement
EXHIBIT U
 
Adjusted Fee Rate Calculation



SCHEDULES


Schedule 1.1
 
Change of Control
Schedule 2.1(e)
 
Back-up Servicing Reports
Schedule 2.8(n)
 
Ramp-up Activities
Schedule 2.13(e)
 
Advance Dispute Resolution Mechanics
Schedule 5.7(a)
 
Oversight Expenses
Schedule 7.11
 
Representations Regarding Receivables
Schedule 8.1
 
Servicing Agreements with for convenience terminations









ARTICLE I    
DEFINITIONS
Capitalized terms used but not defined herein shall have the terms assigned to
such terms in the New RMSR Agreement. Whenever used in this Addendum, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings specified in this Article I:
Addendum: Means this Servicing Addendum to the New RMSR Agreement.
Adjusted Fee Rate: The rate used to calculate Seller’s base servicing fee under
clause (B)(1) of the definition of “Seller Economics” if applicable under
Section 4.1, 5.4(c), (d), (e) or (j) or the rate used in determining the Monthly
Fee Amount set forth in Exhibit J hereof and in either case calculated in
accordance with Exhibit U hereof.
Advance Policy: The policies and procedures set forth on Exhibit K that the
Seller shall be required to follow in connection with making new P&I Advances
and Servicing Advances after the Effective Date and seeking recovery of P&I
Advances and Servicing Advances (including in connection with seeking recovery
of P&I Advances and Servicing Advances transferred to Holdings before the
Effective Date), which policies and procedures may be modified pursuant to
Section 2.3 hereof.
Affiliate: (i) With respect to Seller, Corporate Parent, OMS, Homeward
Residential Holdings, Inc., Homeward Residential Inc. and the direct or indirect
wholly-owned subsidiaries of Seller and the direct or indirect subsidiaries of
Corporate Parent involved in forward mortgage servicing, forward mortgage
lending or related ancillary services and (ii) with respect to the Purchasers
and each NRZ O/S Entity, each other, New Residential Investment Corp. and the
direct or indirect wholly-owned subsidiaries of New Residential Investment Corp.
Agency: Each of Fannie Mae, Freddie Mac and Ginnie Mae, as applicable.
Agency Guidelines: The Fannie Mae Guide, Freddie Mac Guide or Ginnie Mae Guide,
as applicable, as such Agency Guidelines may be modified from time to time or
enacted subsequent to the date of this Addendum, and any other applicable
agreements, rules, regulations, directives, announcements, bulletins and
instructions of the applicable Agency relating to the servicing or subservicing
of residential mortgage loans.
Agency Subservicing Agreement: A subservicing agreement between an NRZ O/S
Entity, as owner/servicer, and Seller, as subservicer, relating to the
subservicing of Agency mortgage loans.
Ancillary Income: All income, fees, charges derived from the Mortgage Loans and
REO Properties (other than (i) Servicing Fees, (ii) any Float Benefit, (iii) any
prepayment premiums attributable to the Mortgage Loans not payable to an
Investor, (iv) any Downstream Ancillary Income and (v) Prepayment Interest
Excess), which the Seller is entitled to collect solely from third parties (and
not from any Purchaser) under Applicable Requirements and Section 4.1, including
but not limited to late fees, payoff fees, assumption fees, reinstatement fees,
fees received with respect to checks on bank drafts returned by the related bank
for insufficient funds, fees payable by third parties (in connection with HAMP,
or other incentive fees associated with private label securities), loss
mitigation fees, and similar types of fees arising from or in connection with
any Mortgage Loan, in any case to the extent not exceeding or violating any
applicable amounts or limitations under Applicable Requirements. In no event
shall any Ancillary Income be paid from (i) Holdings Economics, (ii) Excess
Servicing Fees, (iii) any prepayment premiums attributable to the Mortgage Loans
not payable to an Investor, (iv) Prepayment Interest Excess, (v) reimbursed
Servicing Advances and/or (vi) reimbursed P&I Advances.
AP Modifications: As defined in Section 2.3.
Applicable Requirements: As to any Mortgage Loan as of the time of reference
with respect to the applicable capacity of Seller, whether as master servicer,
primary servicer or subservicer, (i) all contractual obligations of the Seller
as servicer with respect to the Mortgage Loans and/or the Servicing Rights,
including without limitation those contractual obligations contained in this
Addendum, the Servicing Agreements, any agreement with any Insurer, Investor or
other Person or in the Mortgage Loan Documents; (ii) all federal, state and
local legal and regulatory requirements (including, without limitation, laws,
statutes, rules, regulations and ordinances) applicable to the Seller, the
Servicing Rights or the Servicing thereof, including without limitation the
Vendor Oversight Guidance, the applicable requirements and guidelines of any
Investor or Insurer, the CFPB, or any other Governmental Authority; (iii) all
other judicial and administrative judgments, orders, stipulations, directives,
consent decrees, awards, writs and injunctions applicable to the Seller, the
Servicing Rights or the Mortgage Loans, (iv) the terms of the related Mortgage
Instruments and Mortgage Notes, (v) the applicable Governmental Entity
Guidelines with respect to any Mortgage Loan solely to the extent necessary to
maintain or collect on insurance or guaranty from FHA, VA or USDA.
Approved Third-Party Appraisers: The following parties and any other residential
mortgage servicing appraisal service provider provided agreed upon by Holdings
and the Seller as an “Approved Third-Party Appraiser” for purposes of this
Addendum: [***], or any successors thereto, unless either party hereto provides
written notice to the other party of its disapproval of such successor.
Average Third Party Mark: In respect of any related Servicing Rights (inclusive
of the Rights to MSRs and Excess Servicing Fees), or a portion thereof the
average of two appraisals from two Approved Third-Party Appraisers engaged by
Holdings pursuant to Section 5.1, 5.4 or 8.1. If any particular appraisal is a
range of values, then such appraisal shall be the mean of such range of values
for purpose of this definition.
Average Third Party Mark Payment: As defined in Section 8.1.
BCP: As defined in Section 2.18.
Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of New York, California, Florida, Iowa or
Texas or the Commonwealth of Pennsylvania are authorized or obligated by law or
by executive order to be closed, (c) a day that is not a business day as
provided in the applicable Servicing Agreement or (d) such other days as agreed
upon by the parties in writing.
CFPB: The Consumer Financial Protection Bureau, an independent federal agency
operating as part of the United States Federal Reserve System.
Change of Control: Unless otherwise consented to by Holdings (a decision on
which shall not be unreasonably delayed) with respect to the Seller, shall mean
(i) any transaction or event as a result of which the Corporate Parent ceases to
own, directly or indirectly, more than 50% of the stock of Seller; (ii) the
sale, transfer, or other disposition of all or substantially all of Seller’s
assets (excluding any such action taken in connection with any securitization
transaction or routine sales of mortgage loans); or (iii) the consummation of a
merger or consolidation of Seller with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s equity outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not equityholders of the Seller immediately prior to
such merger, consolidation or other reorganization. Unless otherwise consented
to by Holdings (a decision on which consent shall not be unreasonably delayed)
with respect to the Corporate Parent, shall mean (i) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect
on the Effective Date) shall have obtained the power (whether or not exercised)
to elect a majority of the board of directors (or equivalent governing body) of
the Corporate Parent (ii) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Effective Date)
is or shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act as in effect on the Effective Date), directly or
indirectly, of forty nine percent (49%) or more on a fully diluted basis of the
voting interests in the Corporate Parent’s Equity Interests, or (iii) the
current members of the Corporate Parent’s board of directors as of the Effective
Date (or equivalent governing body) shall cease to represent a majority of the
directors of the Corporate Parent’s board of directors (or equivalent governing
body). Notwithstanding the foregoing, Holdings agrees that it will use its
reasonable discretion in evaluating certain transactions as further identified
on Schedule 1.1. and that, to the extent applicable, it will coordinate its
evaluation and any applicable consent with any such evaluation or consent by the
NRZ O/S Entities under the NRZ Subservicing Agreements.
Change Request: As defined in Section 2.3.
Change Notice: As defined in Section 2.3.
Charged-off Loans: Any Mortgage Loans that have been charged off in accordance
with Applicable Requirements and Servicing Procedures.
Claim: Any claim, demand or litigation related to the Mortgage Loans, the
Servicing, the Servicing Rights, Rights to MSRs, Excess Servicing Fee or this
Addendum.
Client Contract: A “Subservicing Agreement” as defined in the applicable
Servicing Agreement (or other like terminology used to reference the agreement
giving rise to the applicable SBO Servicer’s obligations to service the Mortgage
Loans related to such Servicing Agreement).
Commission: The United States Securities and Exchange Commission.
Compensating Interest: Amounts required to be paid to the applicable Investor
pursuant to the applicable Servicing Agreement for shortfalls in interest
payments, if any, in connection with respect to principal prepayments or
shortfalls (which shortfalls are not attributable to the failure of the Seller
to service in accordance with Applicable Requirements), if any.
Compensatory Fees: Any compensatory fees, fines, penalties or other monies
assessed by the Governmental Entity for failure to adhere to the applicable
Governmental Entity Guidelines in servicing the Mortgage Loans, including
without limitation applicable foreclosure, reporting and remitting timelines.
Corporate Parent: Ocwen Financial Corporation, or any successor thereto.
Critical Report: The reports (other than the Purchaser Regulatory Reports)
identified as such on Exhibit E-1 attached hereto which the Seller is required
hereunder to deliver to the Purchasers, which report list shall be amended from
time to time upon mutual agreement of the Seller and Holdings.
Critical Vendor: As defined in Section 2.4(a).
Custodial Account: With respect to each Investor, the accounts created and
maintained at a Qualified Depository designated by Holdings in which Custodial
Funds for the related Mortgage Loans are deposited and held in the name of the
Seller to the extent not prohibited by the applicable Servicing Agreement.
Custodial Funds: All funds held by or on behalf of the Seller with respect to
the Mortgage Loans, including, but not limited to, all principal and interest
funds and any other funds due Investors, buydown funds maintained by or on
behalf of the Seller relating to the Mortgage Loans, exclusive of Escrow
Payments.
Custodian: With respect to each Mortgage Loan, the document custodian designated
by Seller (to the extent permitted in the applicable Servicing Agreement) or the
applicable Investor to act as custodian of the Mortgage Loan Documents for such
Mortgage Loan.
Default Firms: Shall have the meaning assigned to such term in Section 2.4.
Delinquency or Delinquent: With respect to any Mortgage Loan, the Mortgage Loan
that would be considered one month or more delinquent following the OTS
Methodology.
Downstream Ancillary Income: Any and all income or fees referenced on the
applicable HUD-1/closing disclosure relating to REO Disposition Services.
Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any securitization transaction.
Effective Date: January 18, 2018.
Effective Date of Termination: With respect to the termination of Seller, (i) if
terminated pursuant to Section 5.1(b) during the Initial Term, the day which is
one hundred and eighty (180) days following the date on which Holdings notified
the Seller of its Termination, (ii) if, after the Initial Term, not
affirmatively renewed for an additional term pursuant to Section 5.1(b), the
last day of the then-current term and (iii) if terminated pursuant to Section
5.1(d), or Section 5.3, the date Holdings notifies Seller of its termination.
With respect to a termination of Purchasers, (i) if terminated pursuant to
Section 5.1(c) the last Business Day of the term in which the Seller notified
Holdings of the termination of the Purchasers and (ii) if terminated pursuant to
Section 5.6, the date Seller notifies Holdings of the termination of the
Purchasers.
Equity Interests: With respect to any Person, any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest, as applicable; provided that, for
the avoidance of doubt and without limitation, “Equity Interests” shall exclude
the convertible notes and any other indebtedness convertible into or
exchangeable for Equity Interests.
Escrow Account: With respect to each Investor, a time deposit or demand account
(in the name of the Seller to the extent not prohibited by the applicable
Servicing Agreement) created and maintained at a financial institution
designated by Holdings for the deposit of Escrow Payments and related
disbursements, as required by the applicable Servicing Agreement.
Escrow Agent: The Bank of New York Mellon Trust Company or such other Person as
mutually agreed upon by Holdings and the Seller.
Escrow Agreement: That certain agreement among the Purchasers, the Seller and
the Escrow Agent, entered into prior to the applicable Successor Transfer Date.
Escrow Payments: The amounts required to be escrowed by the Mortgagor pursuant
to any Mortgage Loan and held in Escrow Accounts pursuant to the Applicable
Requirements (including interest accrued thereon for the benefit of the
Mortgagors under the Mortgage Loans, if required by law or contract).
Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
Exit Fee: An amount equal to the product of (A) the unpaid principal balance of
the Mortgage Loans to be included in the related Resecuritized Transaction where
the Seller is not being retained under the Resecuritization Transaction pursuant
to Section 5.1(d) and (B) the applicable Exit Fee Percentage.
Exit Fee Percentage: The applicable basis points set forth in Exhibit D
associated as of the actual successor transfer date set forth in Exhibit D.
Fannie Mae: The Federal National Mortgage Association, or any successor thereto.
Fannie Mae Guide: The Fannie Mae Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.
FHA: The Federal Housing Administration of the Department of Housing and Urban
Development of the United States of America, or any successor.
FHA Regulations: Regulations promulgated by HUD under the National Housing Act,
codified in Title 24 of the Code of Federal Regulations, and other HUD issuances
relating to mortgage loans insured by the FHA.
Fidelity and Errors and Omissions Insurance: As defined in Section 2.12.
Float Benefit: All benefit (including interest or earnings) related to the
Escrow Accounts (net of amounts due to the related Mortgagors under applicable
law) and the Custodial Accounts, as applicable, with respect to the Mortgage
Loans.
Foreclosure Liquidation: The liquidation of a defaulted Mortgage Loan through
foreclosure sale.
Formatted Servicer Report; As defined in Section 2.8(c).
Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.
Freddie Mac Guide: The Freddie Mac Single Family Servicing Guide, as amended,
supplemented or otherwise modified from time to time.
GAAP: Generally accepted accounting principles in effect from time to time in
the United States of America.
Ginnie Mae: The Government National Mortgage Association, or any successor
thereto.
Ginnie Mae Guide: The Ginnie Mae Mortgage Backed Securities (MBS) Guide, as
amended, supplemented or otherwise modified from time to time.
Governmental Authority: Any court, board, agency, State Agency, commission,
office or other authority or quasi-governmental authority or self-regulatory
organization of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
Governmental Entity: Each of FHA, USDA and VA, as applicable.
Governmental Entity Guidelines: The FHA Regulations, USDA Regulations, or VA
Regulations, as applicable, as such Governmental Entity Guidelines may be
modified from time to time or enacted subsequent to the date of this Addendum,
and any other applicable agreements, rules, regulations, directives,
announcements, bulletins and instructions of the applicable Governmental Entity
relating to the servicing or subservicing of residential mortgage loans.
HAMP: The Home Affordable Modification Program implemented by the United States
Department of Treasury pursuant to Section 101 and 109 of the Emergency Economic
Stabilization Act of 2008, as the same may be amended or modified.
Holdings Economics: The sum of the following, without duplication, (i) all
Rights to MSRs in respect of the Servicing Agreements, (ii) all recoveries on
the Mortgage Loans of Servicing Advances and P&I Advances which were purchased
by Holdings from the Seller, (iii) if positive, the excess of all penalties
assessed pursuant to Section 2.7(d) minus all bonuses payable pursuant to
Section 2.7(d), and (iv) all other outstanding amounts collected and payable to
the Purchasers under this Addendum (including Float Benefit pursuant to Section
2.8(h)) and minus (v) the Excess Servicing Fee.
Holdings Expenses: “Out-of-pocket” costs to third parties incurred in accordance
with Applicable Requirements by the Seller in servicing the Mortgage Loans and
REO Properties that are not reimbursable by the related Mortgagor, by the
related Investor or from Liquidation Proceeds in accordance with the applicable
Mortgage Loan Documents and/or Servicing Agreement, as applicable, and that
constitute the cost of (a) Mortgagor counseling fees payable to a third party,
(b) any Mortgage Loan Assignment, recording, trustee, endorsement or release fee
including recordation of powers of attorney and any MERS charges, which fees are
not reimbursable to Seller by any other party, (c) funds to repurchase Mortgage
Loans from the applicable Investor to the extent the Seller obtained the prior
written consent of Holdings to repurchase such Mortgage Loan(s), (d) interest on
escrow payable to Mortgagors in accordance with Section 2.2(a)(iv), (e) LPMI
premiums, (f) Compensating Interest, (g) amounts payable by Holdings in
accordance with Section 2.3 of this Addendum, (h) all bank fees accrued in
connection with the Custodial Accounts and the Escrow Accounts under Section
2.5, (i) solely with respect to the applicable Mortgage Loans related to the
Master Servicing Rights, the compensation of the applicable trustee to the
extent the related Servicing Agreement requires that the Master Servicer is
required to pay the trustee its compensation as calculated thereunder and (j)
any other fees or amounts expressly agreed by Holdings to be paid by Holdings
pursuant to this Addendum (other than indemnity payments to be made in
accordance with Article VIII).
HUD: The United States Department of Housing and Urban Development, or any
successor thereto.
Initial Response: As defined in Section 2.3.
Initial Response Backup: As defined in Section 2.3.
Initial Response Notice: As defined in Section 2.3.
In-process Loan Modification: A trial or permanent loan modification offered by
the Seller or any prior servicer that was either accepted by the Mortgagor or
for which the time for the Mortgagor to accept the offer has not expired and the
offer has not been rejected. The term also means and includes (a) trial
modifications in which the Seller or any prior servicer agreed to modify the
payment terms of the Mortgage Loan unless the Seller or a prior servicer has
clear written evidence that the Mortgagor has failed to perform under the trial
loan modification terms and (b) modifications in which the Mortgagor completed
making the trial payments, but the permanent modification was not inputted into
the Seller’s or any prior servicer’s system.
Insurer: FHA, VA, USDA or any private mortgage insurer, pool insurer and any
insurer or guarantor under any standard hazard insurance policy, any federal
flood insurance policy, any title insurance policy, any earthquake insurance
policy or other insurance policy, and any successor thereto, with respect to the
Mortgage Loan or the Mortgaged Property.
Interim Servicing Agreement: The agreements entered into by the Seller, NRM,
Affiliates thereof and/or certain other parties on the dates of related clean-up
calls with respect to certain identified Mortgage Loans serviced hereunder which
agreements shall be substantially similar to the following documents: [***].
Internal Cost Variance: As defined in Section 2.10.
Internal Mark: The Purchasers’ internal valuation of the related Servicing
Rights (inclusive of the Rights to MSRs and Excess Servicing Fees), as of the
last day of the calendar month then most recently ended. Such valuation shall be
determined consistently (i) with GAAP and (ii) in the manner in which the
internal valuations of the Servicing Rights are calculated in the Purchasers’
books and records.
Investor: Any securitization trust, issuer or other owner of the Mortgage Loans
for which the Seller services such Mortgage Loans pursuant to a Servicing
Agreement. For purposes of this Addendum, references to the Investor shall
include a trustee, master servicer, securities administrator or other party
acting on behalf of an Investor but shall not include any Agency.
Loss or Losses: Any and all losses, damages, deficiencies, Claims, liabilities,
penalties, costs or expenses, including without limitation reasonable costs of
investigation (solely to the extent such investigation is required to address a
third party claim), attorneys’ fees and disbursements; provided, however, that
to the extent any party is seeking indemnity or reimbursement for “Losses” in
connection with the costs of an investigation by such party to address a third
party claim, such claim must have been brought against such party.
Loss Mitigation: With respect to any Mortgage Loan, any modified or proposed
payment arrangement, proposed, trial or permanent loan modification, In-process
Loan Modification, forbearance plan, short sale, deed-in-lieu agreement, HAMP
and any other non-foreclosure home retention or non-retention option offered by
the Seller or any prior servicer that is made available to the Mortgagor by or
through the Seller or any prior servicer, including any application or request
of a Mortgagor for any of the foregoing. For avoidance of doubt, this definition
shall apply only to Mortgage Loans in loss mitigation or where a loss mitigation
application is pending.
Master Servicer: The “Master Servicer” as defined in the applicable Servicing
Agreement (or other like terminology used to reference the entity that performs
Master Servicing functions under such Servicing Agreement).
Master Servicing: Subject to Applicable Requirements, the master servicing
functions related to the Servicing Rights under the applicable Servicing
Agreement, Client Contract and this Addendum, including, without limitation, the
operational functions of receiving and reconciling funds from SBO Servicers,
reconciling servicing activity with respect to servicing performed by SBO
Servicers, calculating remittance amounts to certificateholders, sending
remittances to the trustee for distributions to certificateholders, investor and
tax reporting, bond administration, coordinating loan repurchases, overseeing of
servicing of the SBO Servicers, approving SBO Servicers’ requests for
non-delegated activities, and/or management and liquidation of REO Properties
(including appraisals and brokerage services).
Master Servicing Addendum: As defined in Section 2.1(h).
Material Adverse Change: With respect to any Person, any material adverse change
in the business, condition (financial or otherwise), or operations, of such
Person.
Material Adverse Effect: With respect to the Seller (a) a Material Adverse
Change with respect to the Seller or any of its Affiliates taken as a whole; (b)
a material impairment of the ability of the Seller to perform under this
Addendum or any NRZ Subservicing Agreement, or to avoid a Seller Termination
Event; (c) a material adverse effect upon the legality, validity, binding effect
or enforceability of this Addendum against the Seller; or (d) a material adverse
effect upon the value or marketability of a material portion of the Servicing
Rights related to the Mortgage Loans serviced by the Seller pursuant to this
Addendum.  With respect to the Servicing Rights related to the Mortgage Loans
serviced by the Seller pursuant to this Addendum, a material adverse effect (a)
upon the value or marketability of a material portion of the Servicing Rights or
(b) on the ability of the Seller to realize the full benefits of the Servicing
Rights. With respect to the Purchasers taken as a whole (a) a Material Adverse
Change with respect to such Purchaser or any of its Affiliates taken as a whole;
(b) a material impairment of the ability of such Purchaser to perform under this
Addendum, or to avoid any Purchaser Termination Event under this Addendum (that
cannot be timely cured, to the extent a cure period is applicable); (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of this Addendum against such Purchaser; or (d) a material
adverse effect upon the value or marketability of a material portion of the
Servicing Rights related to the Mortgage Loans serviced by the Seller pursuant
to this Addendum.
Material Change: A change in the portfolio of Mortgage Loans and REO Properties
serviced by the Seller under this Addendum, (a) resulting from any of the
transactions contemplated under Section 7 of the New RMSR Agreement or under
Sections 5.4(c), (d) or (e) of this Addendum representing [***]% or greater of
the total population serviced under this Addendum, based on outstanding UPB as
of the month-end immediately preceding such transactions, or (b) resulting from
the termination of any NRZ Subservicing Agreement (other than the termination of
the NRM Subservicing Agreement solely in connection with the transfer in whole
of the subservicing of the mortgage loans subserviced thereunder to the
Shellpoint Subservicing Agreement).  The [***]% threshold, if applicable, shall
be assessed on the basis of the cumulative impact of all such transactions
beginning on the later of (i) the Effective Date and (ii) the most recent date
any Adjusted Fee Rate was established.
Material Debt Agreement: Any debt, repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds in the
amount of twenty million dollars ($20,000,000) or more in the aggregate between
a lender and the Seller, the Corporate Parent or any subsidiary or Affiliate of
Seller (other than Automotive Capital Services, Inc. and Liberty Home Equity
Solutions, Inc.).
Measurement Balance: As of any date of determination, the unpaid principal
balance of the Measurement Loans.
Measurement Loans: Other than any Mortgage Loans with respect to which the
Seller is solely performing Master Servicing functions, any Mortgage Loans
subject to an MSRPA Servicing Agreement (as defined in the New RMSR Agreement)
as of the date of the New RMSR Agreement or that were previously subject to a
Deferred Servicing Agreement (as defined in the Master Agreement) and which, in
each case, are being serviced or subserviced by the Seller for Purchasers, any
NRZ O/S Entity or any of their respective Affiliates or securitizations
sponsored by New Residential Investment Corp. or any of its subsidiaries,
including on an interim basis, but excluding any Mortgage Loans with respect to
which (x) the Servicing Rights have been transferred to a third party pursuant
to the New RMSR Agreement or this Addendum, (y) the Rights to MSRs and
Transferred Receivables Assets have been transferred to Seller or an Affiliate
of Seller pursuant to the New RMSR Agreement or this Addendum or (z) the
subservicing of such Mortgage Loans is being performed by a party other than
Seller or an Affiliate of Seller pursuant to Section 5.7.
MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.
[***]
Minimum Transfer Requirements: The delivery by Seller of notices to the
Mortgagors relating to the servicing transfer in accordance with Applicable
Requirements, Seller’s providing of opinions of counsel, certifications and
other documents to the extent expressly required to be delivered by Seller under
the applicable Servicing Agreement in order to obtain the applicable Third Party
Consents, commercially reasonable terms necessary to support the process of
obtaining the applicable Third Party Consents and any additional considerations,
or framework for cooperation by the parties or their Affiliates as the parties
may agree to by notice to each other from time to time. This Servicing Addendum
shall be considered an “Applicable Agreement” for purposes of the Notice of
Minimum Agreed-Upon Consent Process Standards, dated as of January 18, 2018, by
and between Seller and NRM, solely to the extent, and subject to the conditions
and limitations, expressly set forth in such notice.
Monthly Financial Covenant Certification: As defined in Section 2.22.
Mortgage: The mortgage, deed of trust or other instrument creating a first or
second lien on a Mortgaged Property securing a Note (or a first or second lien
on (a) in the case of a cooperative, the related shares of stock in the
cooperative securing the Note and (b) in the case of a ground rent, the
leasehold interest securing the Note).
Mortgage Loan Documents: With respect to each Mortgage Loan, (a) the original
Mortgage Loan documents held by the Custodian, including the Note, and if
applicable, cooperative mortgage loan related documents and (b) all documents
required by the applicable Investor to be held by the Custodian under Applicable
Requirements.
Mortgage Servicing File: With respect to each Mortgage Loan, all documents
whether in hard copy, computer record, microfiche or any other format,
evidencing and pertaining to a particular Mortgage Loan and relating to the
processing, origination, servicing, collection, payment and foreclosure of such
Mortgage Loan, necessary to service the Mortgage Loans in accordance with
Applicable Requirements or required to be held by the servicers under Applicable
Requirements, including without limitation the following documents with respect
to each Mortgage Loan: (a) a schedule of all transactions credited or debited to
the Mortgage Loan, including the Escrow Account and any suspense account; (b)
copies of the Mortgage Loan Documents; (c) any notes created by the Seller (or
any prior servicer) personnel reflecting communications with the Mortgagor about
the Mortgage Loan; (d) any reports specific to the Mortgage Loan created by the
Seller (or any prior servicer) in connection with the Servicing of the Mortgage
Loan; (e) copies of information or documents provided by Mortgagor to the Seller
in connection with any error resolution or loss mitigation; and (f) any
documents or records required to be maintained by the servicer under the
applicable Servicing Agreement.
Mortgaged Property: The real property securing a Mortgage Loan, including all
buildings and fixtures thereon.
Mortgagor: The mortgagor, grantor of security deeds, grantor of trust deeds and
deeds of trust, and the grantor of any Mortgage.
MSR Sale: As defined in Section 5.4(c).
New Mortgage Loan: With respect to any existing Mortgage Loan subject to this
Addendum, a new mortgage loan (i) which is originated when the related Mortgagor
(A) refinances such existing Mortgage Loan with proceeds from such new mortgage
loan which is secured by the same mortgaged property or (B) pays off in full
such existing Mortgage Loan and obtains a new mortgage loan secured by a
different mortgaged property and, in each case, such refinancing or new
borrowing resulted from the solicitation efforts of the Seller or any brokers,
correspondent lenders, agents or independent contractors that Seller engaged to
solicit such refinancing or new borrowing on its behalf and (ii) for which the
related Servicing Rights are transferred to an NRZ O/S Entity pursuant to
Exhibit B.
New RMSR Agreement: The New RMSR Agreement dated as of January 18, 2018 among
Seller, the Purchasers and NRM, as may be amended, supplemented or otherwise
modified from time to time.
NRM: New Residential Mortgage LLC.
NRM Subservicing Agreement: The Subservicing Agreement, dated as of July 23,
2017, between NRM, as owner/servicer, and Seller, as subservicer, as may be
amended, supplemented or otherwise modified from time to time.
Note: The original executed note evidencing the indebtedness of a Mortgage.
NRZ O/S Entity: Each of NRM and Shellpoint.
NRZ Subservicing Agreement: Each of the NRM Subservicing Agreement and the
Shellpoint Subservicing Agreement, as may be amended, supplemented or otherwise
modified from time to time.
Off-shore Vendor: Any Vendor which is located outside the United States of
America and/or the services provided by any Vendor are being performed outside
the United States of America.
Option Price: As defined in Section 5.4(c)(i)(A).
Original Closing Date: July 23, 2017.
OTS Methodology: A method of calculating delinquency of a Mortgage Loan based
upon The Office of Thrift Supervision method, under which method a Mortgage Loan
is considered delinquent if the payment has not been received by the Mortgage
Loan’s next due date. For example, a Mortgage Loan with a due date of August 1,
2017, with no payment received by the close of business on September 1, 2017,
would have been reported as delinquent on October 1, 2017.
P&I: Principal and interest.
P&I Advance: Principal and interest, if any, advanced to an Investor related to
a Mortgage Loan, required to be made under the applicable Servicing Agreement.
Performance Triggers: Any of the events set forth on Exhibit J, as may be
modified by mutual agreement of the parties from to time as contemplated therein
or through other written agreement of the parties, it being understood that, to
the extent applicable, the Seller, the Purchasers and the NRZ O/S Entities shall
coordinate with respect to any modifications to the Performance Triggers under
and as defined in the respective NRZ Subservicing Agreement and any
modifications to the Performance Triggers hereunder.
Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company, limited partnership, government or any agency or political subdivision
thereof or any similar entity.
PMI: Private mortgage insurance.
PMI Companies: The insurance companies that have issued PMI policies insuring
any of the Mortgage Loans.
Prepayment Interest Excess: With respect to each Mortgage Loan that was the
subject of a principal prepayment, the amount of interest, if any, that is
payable with respect to such principal prepayment to the extent such amount is
payable to the Purchasers as additional servicing compensation pursuant to the
related Servicing Agreement.
Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal (Northeast edition).
Purchaser: Either MSR-EBO or Holdings, as applicable.
Purchasers: Collectively, MSR-EBO and Holdings.
Purchaser Direction: As defined in Section 2.3.
Purchaser Regulatory Report: The reports identified “Regulatory Reports” in the
Formatted Servicing Reports attached hereto which the Seller is required
hereunder to deliver to the Purchasers, which report list shall be amended from
time to time pursuant to Section 2.3.
Purchaser Termination Event: As defined in Section 5.6.
Qualified Depository: A depository (a) the accounts of which are insured by the
Federal Deposit Insurance Corporation, or any successor thereto and (b) that is
compliant with Applicable Requirements.
Rating Agencies: Standard & Poor’s Financial Services LLC, Moody’s Corporation,
Fitch Ratings, Inc., DBRS, Inc., Kroll Bond Rating Agency, Inc. and, if
specified in any related Securitization Transaction, any other nationally
recognized statistical rating organization or their respective successors, or
any successor in interest thereto.
Reconciliation Report: As defined in Section 4.1.
Reconstitution Date: The date(s) on which any or all of the Mortgage Loans
serviced under this Addendum shall be removed from this Addendum and
reconstituted as part of a Securitization Transaction pursuant to Section 9.1.
Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in (a) the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)), (b) the adopting
release (Asset-Backed Securities, Securities Act Release Nos. 33-9638 and
34-72982, 79 Fed. Reg. 57,183, 57,346 (September 24, 2014)) or (c) by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
REMIC: A “real estate mortgage investment conduit” within the meaning of Section
860D of the Code.
REMIC Provisions: Provisions of the federal income tax law relating to REMICs,
which appear in Sections 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions, and regulations, rulings, or
pronouncements promulgated thereunder, as the foregoing may be in effect from
time to time.
Remittance Date: The monthly remittance date as set forth in the related
Servicing Agreement.
REO Disposition Services: The services provided by a Vendor or services which
such Vendor controls, which shall include, without limitation, valuation
services, property preservation and inspection, trustee services, insurance,
title services, management services, liquidation services (REO sales, short
sales), due diligence services, mortgage charge off collection, mortgage
fulfillment and underwriting services unless otherwise agreed to by the parties,
but shall exclude umbrella insurance on REO Properties.
REO Property: A Mortgaged Property acquired on behalf of an Investor by
foreclosure or other similar process.
Reporting Date: With respect to each report listed in Exhibit E-1, the date
specified therein.
Representatives: With respect to any Purchaser, any NRZ O/S Entity, its
employees, managers, advisors, agents, contractors, counsel, auditors and other
representatives of such Purchaser or NRZ O/S Entity.
SBO Servicer: A “Servicer” or “Subservicer” as defined in the applicable
Servicing Agreement for servicing and administration (or other like terminology
used to reference the entity that is overseen by the Master Servicer under such
Servicing Agreement), which may be the Seller.
Securitization Servicing Agreement: The agreement entered into by the Seller,
NRM and certain other parties on the Reconstitution Date or Reconstitution Dates
with respect to certain identified Mortgage Loans serviced hereunder in
connection with a Securitization Transaction, which agreement shall be
substantially similar to [***] (including, but not limited to, with respect to
the compensation of the Seller and the payment of a portion of the servicing fee
arising under such Securitization Servicing Agreement to NRM or its Affiliate
pursuant to the [***]), or such other securitization servicing agreement as
Holdings and Seller may mutually agree upon.
Securitization Transaction: Any transaction involving either (a) a sale or other
transfer of certain identified Mortgage Loans directly or indirectly by New
Residential Investment Corp. or its Affiliates to an issuing entity in
connection with an issuance of publicly offered or privately placed, rated or
unrated mortgage-backed securities or (b) an issuance of publicly offered or
privately placed, rated or unrated securities (directly or indirectly by New
Residential Investment Corp. or its Affiliates), the payments on which are
determined primarily by reference to one or more portfolios of residential
mortgage loans consisting, in whole or in part, of some or all of the Mortgage
Loans.
Seller Economics: With respect to any calendar month, an amount equal to the sum
of (A) if positive, the excess of all bonuses payable pursuant to Section 2.7(d)
over all penalties assessed pursuant to Section 2.7(d) and (B) an amount equal
to (x) the product of (i) either (1) [***] or (2) if applicable, the Adjusted
Fee Rate and (ii) the total unpaid principal balance of the Mortgage Loans as of
the first Business Day of such calendar month that were serviced by the Seller
during such calendar month, excluding those Mortgage Loans which the Seller is
solely performing Master Servicing functions in this Addendum divided by (y)
twelve (12) and (C) with respect to those Mortgage Loans the Seller is
performing Master Servicing functions in this Addendum (which may be in addition
to amounts described in clause (B)), an amount equal to (x) the product of (i)
[***] and (ii) the total scheduled unpaid principal balance of such Mortgage
Loans (which the Seller is performing Master Servicing functions in this
Addendum) as of the first Business Day of such calendar month divided by (y)
twelve (12); provided, however, in all cases, the Seller shall only be entitled
to a pro rata portion of such fees during the related month.
Seller Termination Event: As defined in Section 5.3(a).
Service Level Agreements or SLAs: As defined in Section 2.7(a) of this Addendum.
Servicing: Subject to Applicable Requirements, the servicing functions for the
Mortgage Loans under the applicable Servicing Agreement and this Addendum,
including, without limitation, the usual servicing operational functions of
providing customer statements, accepting and applying customer payments,
calculating, holding and applying escrowed amounts, providing customer service,
collecting defaulted accounts, performing loss mitigation and any other
obligations of the Seller under the applicable Servicing Agreements and
performing portfolio defense services in accordance with the provisions
contained in Exhibit B.
Servicing Advance: All customary, reasonable and necessary actual “out of
pocket” costs and expenses incurred by the Seller in accordance with the
Applicable Requirements and the Advance Policy, and after the Effective Date,
subject to the terms of this Addendum, excluding any P&I Advance or
indemnification amounts payable by the Seller pursuant to this Addendum.
Servicing Agreement: With respect to each Mortgage Loan, the related servicing
agreement, pooling and servicing agreement, subservicing agreement or similar
agreement pursuant to which the Seller is a party as the servicer (including
master, special, primary or subservicer) thereunder as of the related Effective
Date, addressing the Servicing Rights and servicing obligations with respect to
such Mortgage Loan, which servicing agreement is identified or described on
Schedule 2 to the New RMSR Agreement. Each “Subject Servicing Agreement” under
the New RMSR Agreement is a “Servicing Agreement.”
Servicing Assets: As defined in Section 5.4(c)(i)(A).
Servicing Criteria: The “servicing criteria” used and identified in the Seller’s
2016 Regulation AB reporting as the same may be modified from time to time to
comply with any amendments, modifications, supplements or interpretations that
relate to Item 1122(d) of Regulation AB.
Servicing Fees: The aggregate amount payable to the Seller under the applicable
Servicing Agreement (including any deferred servicing fees and Downstream
Ancillary Income) related to a Mortgage Loan as consideration for servicing such
loan, expressed as a percentage of the unpaid principal balance thereof or a
dollar amount per Mortgage Loan and excluding Ancillary Income. In addition,
solely with respect to the applicable Mortgage Loans related to the Master
Servicing Rights, any net gain from REO Properties resulting from liquidation
proceeds exceeding the amount due to certificateholders or the applicable
Investor after reimbursement of all expenses to the related SBO Servicer.
Servicing Procedures: The Seller’s internal written procedures applicable to the
servicing and subservicing of mortgage loans similar to the Mortgage Loans,
including but not limited to delinquency and loss mitigation efforts (i.e.,
modification, short sales, deed-in-lieu, cash for keys, etc.), as such
procedures may be modified from time to time in accordance with Section 2.3.
Servicing Rights: Subject to any applicable Servicing Agreement, with respect to
a Mortgage Loan, solely to the extent applicable to the relevant capacity of
Seller, whether as master servicer, primary servicer or subservicer,
collectively, (i) the rights and obligations to service, administer, collect
payments for the reduction of principal and application of interest thereon,
collect payments on account of taxes and insurance, pay taxes and insurance,
remit collected payments, provide foreclosure services, provide full escrow
administration, (ii) any other obligations required by any Investor in
connection with such Mortgage Loan pursuant to the applicable Servicing
Agreement, (iii) the right to possess any and all documents, files, records,
Mortgage Servicing File, servicing documents, servicing records, data tapes,
computer records, or other information pertaining to such Mortgage Loan or
pertaining to the past, present or prospective servicing of such Mortgage Loan,
(iv) the right to receive Servicing Fees, Ancillary Income, Float Benefit,
Prepayment Interest Excess or other compensation (including any outstanding
Servicing Fees), (v) the rights of the servicer, if any, to exercise option
redemption, optional termination or clean-up call rights under the applicable
Servicing Agreement, (vi) any other rights of the servicer set forth in the
applicable Servicing Agreement and (vii) all rights, powers and privileges
incident to any of the foregoing, subject, in each case, to any rights, powers
and prerogatives retained or reserved by the Investors.
Servicing Transfer Costs: All reasonable out-of-pocket costs and expenses
incurred in connection with the transfer of the servicing of the Mortgage Loans,
including, without limitation, any Third-Party Consents, any reasonable costs or
expenses associated with the complete transfer of all servicing data and the
completion, correction or manipulation of such servicing data as may be required
by the transferee servicer or subservicer, as applicable, to correct any errors
or insufficiencies in the servicing data or otherwise enable the transferee
servicer or subservicer to service the Mortgage Loans properly and effectively,
all costs and expenses incurred in connection with the transfer and delivery of
the Mortgage Loans, if applicable, including costs and expenses incurred to
transfer existing imaged copies (with existing indexing) of all documents
related to the Mortgage Loans, recording fees, fees for the preparation,
delivery, tracking and recording of assignments of Mortgages or any MERS
transfer related costs related to a transfer of servicing and all costs
associated with the transfer of (or, if not transferable to a successor servicer
or subservicer, the purchase of) life of loan tax service and flood
certification contracts. For the avoidance of doubt, “Servicing Transfer Costs”
shall not include any boarding or deboarding fees.
Shellpoint: New Penn Financial, LLC, d/b/a Shellpoint Mortgage Servicing.
Shellpoint Subservicing Agreement: A subservicing agreement between Shellpoint,
as owner/servicer, and Seller, as subservicer, in form and substance
substantially identical to the NRM Subservicing Agreement.
SP Modifications: As defined in Section 2.3.
State Agency: Any state or local agency with authority to (i) regulate the
business of the Purchaser or the Seller or the Corporate Parent, including
without limitation any state or local agency with authority to determine the
investment or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Purchaser or the Seller or the Corporate Parent, or
(ii) originate, purchase or service mortgage loans, or otherwise promote
mortgage lending, including without limitation state and local housing finance
authorities.
Substitute RMSR Arrangement: As defined in Section 5.4(c).
Substitute Vendor: Any Person having all applicable qualifications, licenses
and/or requisite approvals to provide similar services under this Addendum which
a Vendor is currently performing and, in connection with Seller’s obligation to
reasonably cooperate with a Substitute Vendor that “is reasonably acceptable to
Seller”, the parties hereby agree that it would be “reasonably acceptable” if
the Substitute Vendor has been approved, consistent with process set forth in
Section 2.3(f).
Successor Transfer Date: As defined in Section 5.4(a).
Superior Lien: With respect to any second lien Mortgage Loan, any other mortgage
loan relating to the corresponding Mortgaged Property which creates a lien on
the Mortgaged Property which is senior to the lien securing the Mortgage Loan.
Termination Date: With respect to any Mortgage Loan, the date on which the
Seller purchases the related Servicing Assets pursuant to Section 5.4(c)(i)(A)
or (B) or 5.4(e)(i)(A) or (B), as applicable.
Termination Fee: The fee payable by Holdings to the Seller as provided in
Section 5.4(a) and (b) which fee, if any, shall equal the applicable amount set
forth in Exhibit C-1 and calculated in accordance with Exhibit C-2, shall not be
refundable under any circumstances, and shall not be subject to reduction by way
of setoff, recoupment, defense, counterclaim, or otherwise.
Termination Party: With respect to any Servicing Agreement, a trustee, master
servicer, or any other third party that is not an Affiliate of any Purchaser or
any NRZ O/S Entity (or induced by any Purchaser or any NRZ O/S Entity or any of
their respective Affiliates) with, in each case, the contractual right under
such Servicing Agreement to terminate the servicer or subservicer thereunder, or
to direct another party to terminate the servicer or subservicer, upon a
servicer default, which, in the case of securityholders, means having current
and actual ownership of a sufficient percentage of securities to exercise such
right.
Third Party Purchase Agreement: As defined in the New RMSR Agreement.
Third Party Sale Agreement: A third party sale agreement to be mutually agreed
to by the parties and substantially similar to the form agreement attached to
the email sent by [***] to [***] on January 10, 2018.
T&I: Taxes and insurance.
Transfer Agreement: The Transfer Agreement, dated as of July 23, 2017, between
NRM, New Residential Investment Corp., Seller and Corporate Parent, as may be
amended, supplemented or otherwise modified from time to time.
Transfer Procedures: With respect to each Mortgage Loan, the procedures with
respect to the transfer of servicing of such Mortgage Loan from the Seller as
mutually agreed to by the parties and set forth in Exhibit P-1 or Exhibit P-2
hereto, as applicable, as may be amended from time to time as mutually agreed by
the parties hereto.
USDA: The United States Department of Agriculture or any successor thereto.
USDA Regulations: The regulations promulgated by the USDA and other USDA
issuances relating to mortgage loans guaranteed by the USDA.
VA: The United States Department of Veterans Affairs or any successor thereto.
VA Regulations: The regulations promulgated by the VA pursuant to the
Serviceman’s Readjustment Act, as amended, codified in Title 38 of the Code of
Federal Regulations, and other VA issuances relating to mortgage loans
guaranteed by the VA.
Valuation Package: The following information (including reasonable supporting
assumptions and valuation inputs): (i) the Average Third Party Mark for such
Servicing Rights (inclusive of the Rights to MSRs and Excess Servicing Fees) and
(ii) the Internal Mark for such Servicing Rights (inclusive of the Rights to
MSRs and Excess Servicing Fees).
Vendor: Any contractor, vendor, real estate broker and/or service provider
(which may be an Affiliate of any Purchaser or NRM) engaged by the Seller and
involved in providing services with respect to any Mortgage Loans or Servicing
in accordance with and subject to the terms of this Addendum.
Vendor Oversight Guidance: All applicable requirements and guidelines related to
the oversight of third-party contractors, vendors and/or service providers as
set forth in Applicable Requirements. For the avoidance of doubt, Vendor
Oversight Guidelines includes, but is not limited to, guidance issued by
Governmental Authorities from time to time, including but not limited to the
following Governmental Authorities: (i) the CFPB (including but not limited to
CFPB Bulletin 2016-03), (ii) the Board of Governors of the Federal Reserve
System (including but not limited to the “Guidance on Managing Outsourcing Risk”
dated December 5, 2013), (iii) the FDIC (including but not limited to
FIL-44-2008 (“Guidance for Managing Third-Party Risk”)) and (iv) the Office of
the Comptroller of the Currency (the “OCC”), including but not limited to OCC
Bulletin 2013-29 (“Risk Management Guidance”).

ARTICLE II    
AGREEMENTS OF THE SELLER

Section 2.1    General.
(a)    The Seller hereby agrees to service the Mortgage Loans on behalf of the
Purchasers, as the owners of the Rights to MSRs and Excess Servicing Fees,
pursuant and subject to the terms of this Addendum. Throughout the term of this
Addendum, the Seller shall (i) maintain and satisfy all applicable eligibility
and other requirements to act as servicer (including master, special, primary or
subservicer) under the applicable Servicing Agreements, (ii) maintain any
required qualifications, licenses or approvals to do business, to service
mortgage loans, or to otherwise collect debts or perform any activities relating
to mortgage loans in any jurisdiction where the Mortgaged Properties are
located, to the extent required under Applicable Requirements and (iii) preserve
and maintain its legal existence.
(b)    [Reserved].
(c)    [Reserved].
(d)    [Reserved].
(e)    Upon Holdings’ request, the Seller shall reasonably cooperate with
Holdings and any backup servicer designated by Holdings, including, but not
limited to, working and coordinating with such backup servicer’s personnel to
provide applicable mapping system fields, data checks, conversion routines and
such other assistance to enable such backup servicer to receive readable data
from the Seller on a periodic basis; provided, however, that, any such back-up
servicer shall be approved by the Seller pursuant to Section 2.3(f) and to the
extent a backup Servicer has been engaged by an NRZ O/S Entity under an NRZ
Subservicing Agreement, Holdings may not designate a different backup servicer
hereunder. On a monthly basis, at no additional charge (unless requested more
frequently than monthly), Seller shall provide to Holdings and to any backup
servicer designated by Holdings the information, in readable form, set forth in
Schedule 2.1(e) with respect to the Mortgage Loans serviced hereunder. In
addition, the Seller shall provide information and data regarding the Mortgage
Loans, Servicing Rights, in each case, to the designated backup servicer as
required by such backup servicer, including but not limited to contacts for
Vendors and Default Firms performing services on the Mortgage Loans, images of
Mortgage Servicing Files in Seller’s possession or control, and reports
identifying the party in possession of the Mortgage Loan Documents from the
Custodian. Except with respect to the monthly data transmission described above,
Holdings shall reimburse the Seller for its out-of-pocket costs and expenses or
its internally allocated costs and expenses, as applicable, incurred by the
Seller in connection with its cooperation with such backup servicer in
accordance with the process set forth in Section 2.3(d) of this Addendum. The
Seller’s obligation to provide any information to a back-up servicer shall only
arise following the backup servicer and Seller entering into a customary,
mutually agreeable non-disclosure agreement which will limit such back-up
servicer’s use of information provided by or on behalf of Seller to the purpose
of providing such back-up services.
(f)    The Seller shall provide portfolio defense services relating to the
Mortgage Loans as set forth on Exhibit B attached hereto, as may be amended from
time to time upon mutual agreement of the parties pursuant to Section 2.3.
(g)    For any New Mortgage Loans, the Seller shall transfer the related
Servicing Rights to an NRZ O/S Entity pursuant to an MSRPA (as defined in the
related NRZ Subservicing Agreement) with Seller, and following such transfer,
Seller shall subservice each such New Mortgage Loan on behalf of such NRZ O/S
Entity pursuant to the related NRZ Subservicing Agreement as modified by the
Agency Addendum (as defined therein) or an Agency Subservicing Agreement in the
event that both NRZ Subservicing Agreements have been terminated in accordance
with the terms hereof.
(h)    Notwithstanding anything set forth in this Addendum to the contrary, with
respect to the Mortgage Loans for which Seller is acting as Master Servicer, the
Seller shall not have the obligations specifically excluded under the addendum
set forth in Exhibit R (the “Master Servicing Addendum”) attached hereto;
provided that such exclusions shall only apply to the Seller’s performance of
the Master Servicer’s obligations of the Seller and not to any primary or
subservicing obligations relating to the same Mortgage Loans with respect to the
Seller acting as SBO Servicer.

Section 2.2    Seller to Service in Compliance with Applicable Requirements.
(a)    The Seller, as an independent contractor, shall service and administer
each Mortgage Loan and REO Property in compliance with all Applicable
Requirements and, subject to the terms and provisions of this Addendum, the
Seller shall have full power and authority, acting alone, to do any and all
things in connection with such servicing and administration which the Seller may
deem necessary or desirable in connection with the performance of its
obligations under this Addendum. Subject to the terms of this Addendum, no
Purchaser nor any NRZ O/S Entity shall itself attempt to perform the duties and
activities of the Seller hereunder, and each Purchaser and NRZ O/S Entity shall
refer to Seller any Mortgagor inquiries or correspondence, payments or payoff
funds, or similar matters within the Seller’s responsibilities hereunder that
any of them may receive; provided that if Seller and Holdings (or any NRZ O/S
Entity) have had prior discussion related to a failure to perform by the Seller
and so long as Holdings (or any NRZ O/S Entity) has given Seller one (1)
Business Day prior written notice of its intent to so perform, Holdings (or any
NRZ O/S Entity) may fund any Servicing Advances or P&I Advances required under a
Servicing Agreement or pay any outstanding vendor invoices that the Seller has
failed to fund or to pay, as applicable, if such failure would reasonably be
expected to result in a material Loss to the Purchasers, including but not
limited to an event of default or other termination event under the applicable
Servicing Agreement; provided that Holdings (or any NRZ O/S Entity) shall fund
or pay such amounts in accordance with Applicable Requirements and Holdings
shall indemnify the Seller for any Losses caused by its failure to do so. Seller
acknowledges that the Purchasers may incur irreparable damage if the Seller
breaches its obligations under the Servicing Agreements, including, among other
things, its obligation to remit collections and P&I Advances and provide
reporting with respect to the Mortgage Loans. Accordingly, if Seller breaches
any such obligations and such breach is not related to a failure to fund
advances by Purchasers or Holdings and Purchasers or Holdings do not otherwise
interfere with Seller’s ability to fund such advances, Purchasers shall be
entitled to seek, without prejudice, to any other rights, damages and remedies
available to it, injunctive relief requiring specific performance by the Seller
of such obligations. Where Applicable Requirements appear to be in conflict, the
Seller shall notify Holdings of such conflict, and the parties shall address
such conflict in accordance with the procedures set forth in Section 2.3(c).
Until the principal and interest of each Mortgage Loan is paid in full, unless
this Addendum is sooner terminated or the Servicing Rights with respect to such
Mortgage Loan cease to be subject to this Addendum in accordance with the terms
hereof and subject to this Section 2.2(a), the Seller shall:
(i)    Collect, accept and apply payments of Custodial Funds and Escrow Payments
only in accordance with the Mortgage Loan and Applicable Requirements.
Deficiencies or excesses in payments shall be accepted and applied, or accepted
and not applied, or rejected in a manner consistent with the Seller’s payment
hierarchy and payment application rules and in accordance with Applicable
Requirements;
(ii)    Maintain permanent mortgage account records capable of producing, in
chronological order: the date, amount, distribution, installment due date, or
other transactions affecting the amounts due from or to the Mortgagor and
indicating the latest outstanding balances of principal, escrow accounts,
advances, and unapplied payments;
(iii)    Make interest rate adjustments in compliance with Applicable
Requirements and the Mortgage Loan Documents to reflect the movements of the
applicable Mortgage Loan rate index. The Seller shall deliver to the Mortgagors
all appropriate notices required by Applicable Requirements and the applicable
Mortgage Loan Documents regarding such interest rate adjustments including,
without limitation, timely notification to the Investor if required of (i) the
applicable date and information regarding such interest rate adjustment, (ii)
the methods of implementation of such interest rate adjustments, (iii) new
schedules of Investor’s share of collections of principal and interest, and (iv)
all prepayments of any Mortgage Loan hereunder by Mortgagor. The Seller shall be
responsible for any liabilities under the applicable Servicing Agreement
resulting from the failure to properly and timely make interest rate adjustments
on the related Mortgage Loans;
(iv)    Pay interest on Escrow Accounts if any Applicable Requirement requires
the payment of interest on such amounts. Such interest amounts paid by the
Seller shall be reimbursed by Holdings and included as part of the Seller
Economics payable to the Seller. As applicable, the Seller will determine the
amount of Escrow Payments to be made by Mortgagors and will furnish to each
Mortgagor, at least once a year, an analysis of each Mortgagor’s Escrow Account
in accordance with Applicable Requirements;
(v)    Maintain accurate records reflecting the status of taxes, ground rents,
and other recurring similar charges generally accepted by the mortgage servicing
industry, which would become a lien on the Mortgaged Property. For all Mortgage
Loans providing for the payment to and collection by the Seller of Escrow
Payments for taxes, ground rents, or such other recurring charges, the Seller
shall remit payments for such charges before any penalty date. The Seller
assumes responsibility for the timely remittance of all such payments and will
hold harmless and indemnify the Purchasers and the applicable Investor from any
and all Losses resulting from the Seller’s failure to discharge said
responsibility subsequent to the Effective Date; provided, however, that Seller
shall not be obligated to indemnify any Investor for any Losses other than as
expressly set forth in the applicable Servicing Agreement. The Seller shall
promptly notify Holdings if it becomes aware of any missing or erroneous
information with respect to the Mortgage Loans that is preventing or impeding
the Seller from timely meeting tax or other payments obligations with respect to
the Mortgage Loans or from otherwise meeting the Seller’s obligations under this
Addendum;
(vi)    For all Mortgage Loans for which no provision has been made for the
payment to and collection by the Seller of Escrow Payments, the Seller shall use
commercially reasonable efforts to determine whether any such payments are made
by the Mortgagor in a manner and at a time that avoids the loss of the Mortgaged
Property due to a tax sale or the foreclosure of a tax lien and otherwise
satisfies Applicable Requirements. The Seller shall (i) make Servicing Advances
to effect such payments, (ii) sell such Servicing Advances to Holdings in
accordance with Section 2.13 hereof and (iii) seek reimbursement of such
Servicing Advances on Holdings’ behalf from the Mortgagor, Insurer or Investor
in accordance with the applicable Mortgage Loan Documents or otherwise as
permitted by Applicable Requirements;
(vii)    When a Mortgagor’s Escrow Payments are insufficient to pay taxes,
assessments, mortgage insurance premiums, hazard or flood insurance premiums, or
other items due therefrom, pay such amounts as a Servicing Advance and seek
reimbursement from the Mortgagor or Investor. Holdings shall purchase such
Servicing Advances in accordance with Section 2.13 hereof;
(viii)    [Reserved.]
(ix)    With respect to Mortgage Loans covered by PMI policies, the Seller shall
comply with all requirements of the applicable PMI Companies, including
requirements concerning the giving of notices and submitting of claims required
to be given or submitted pursuant to Applicable Requirements. In connection with
any assumption or substitution agreement entered into or to be entered as
permitted under Applicable Requirements, the Seller shall promptly notify the
related PMI Company, if any, of such assumption or substitution of liability in
accordance with the terms of the PMI policy. The Seller shall provide to the
Purchasers a monthly report as set forth in Exhibit E regarding notices of
rescission of PMI policies, it being understood that Seller may deliver a single
report to any NRZ O/S Entity covering all such notices applicable to the
Mortgage Loans being subserviced under any NRZ Subservicing Agreement and the
Mortgage Loans being serviced hereunder and such delivery shall be deemed to
constitute delivery hereunder;
(x)    Ensure that improvements on a Mortgaged Property and REO Property are
insured by a hazard insurance policy, pursuant to Applicable Requirements, and,
if required by Applicable Requirements, a flood insurance policy, in each case
meeting the requirements under the applicable Servicing Agreement. The Seller
may use, at no expense to any Purchaser, a blanket policy insuring against fire
and hazard losses on Mortgage Loans to the extent permitted and in accordance
with the requirements under the applicable Servicing Agreement, [***];
(xi)    Administer the release of any insurance proceeds or condemnation
proceeds received with respect to the Mortgaged Property to the Mortgagor to be
applied to the restoration or repair of the Mortgaged Property to the extent
such release is consistent with Applicable Requirements. The Seller shall comply
with Applicable Requirements and, unless inconsistent with Applicable
Requirements, release insurance proceeds or condemnation proceeds in a manner
consistent with the Servicing Procedures;
(xii)    Subject to Section 2.3, comply with any and all procedures outlined in
any applicable Servicing Agreement and any applicable guidelines promulgated by
a Governmental Authority, which procedures shall control in the event of any
conflict with the terms of this Addendum;
(xiii)    In accordance with Applicable Requirements, report Mortgagor payment
history to consumer reporting agencies with respect to the period following the
Effective Date;
(xiv)    With respect to any MERS Mortgage Loan, update all required MERS
fields, as necessary and comply with all applicable requirements of MERS;
(xv)    If a REMIC election has been made with respect to the Mortgage Loans
relating to any Investor, comply with the REMIC Provisions and all relevant
provisions under the applicable Servicing Agreement;
(xvi)    Upon payment of a Mortgage Loan in full, and subject to Section 2.23
hereof, prepare and file any necessary release or satisfaction documents,
continue Servicing the Mortgage Loan pending final settlement, and refund
amounts due the Mortgagor in accordance with Applicable Requirements; and
(xvii)    Maintain the Mortgage Servicing Files and the Mortgage Loan Documents
in its possession pursuant to Applicable Requirements and maintain a record of
its handling of such documents and files. Any Mortgage Loan Documents that are
in the possession of the Seller shall be held in secure and fireproof facilities
or storage areas in accordance with customary standards for the custody of
similar documents and Applicable Requirements. The Seller shall allow any
Purchaser, their respective Affiliates and agents to conduct such audits, from
time to time, to confirm the Seller’s recordkeeping, storage and security
practices with respect to such files and documents, it being understood that
each Purchaser and each of their respective Affiliates shall coordinate with
each other with respect to such audits and any such audits conducted under the
NRZ Subservicing Agreements. The Seller shall only release Mortgage Servicing
Files and Mortgage Loan Documents in its possession pursuant to this Addendum
and Applicable Requirements. Notwithstanding the foregoing sentence, in
connection with an examination or any request by any Investor or Governmental
Authority, the Seller shall use all commercially reasonable efforts to release
any requested Mortgage Servicing Files and/or Mortgage Loan Documents in its
possession pursuant to this Addendum and Applicable Requirements and shall
deliver any such documents within the time frame set forth by such Investor or
Governmental Authority. Any documents or files that are released by the Seller
shall be properly tracked and pursued to the extent such documents or files are
not returned to the Seller or to the Custodian. The Seller shall provide
Holdings with information related to documents or files that have been released
by the Seller promptly upon request. The Seller shall cooperate in good faith
with Holdings in connection with clearing any document exceptions with respect
to such releases, consistent with Applicable Requirements.
(b)    Reserved.
(c)    To the extent any servicing provision in this Addendum is inconsistent
with the applicable Servicing Agreement, the Seller shall promptly, upon
obtaining knowledge of a specific event, occurrence or condition leading Seller
to make such determination, notify Holdings of such inconsistency and address
such inconsistency in accordance with the procedures set forth in Section
2.3(c).
(d)    Where applicable, the Seller will comply with the National Housing Act,
as amended, and with the Servicemembers Civil Relief Act of 2003, as amended,
and with all rules and regulations issued under each of those statutes.
(e)    The Seller shall maintain its current internal quality control program
that reviews, on a regular basis, its compliance with and conformity to all
Applicable Requirements (including all applicable regulations, rules, directives
and published guidance of the CFPB, as such may be amended, modified or
supplemented from time to time) to which the Seller and the Corporate Parent is
subject. The quality control program shall include (i) evaluating and monitoring
the overall quality of the Seller’s loan servicing and origination activities,
including collection call programs, in accordance with industry standards and
this Addendum and (ii) tests of business process controls and loan level
samples. Subject to Section 10.22 of the New RMSR Agreement, the Seller shall
provide to Holdings reports related to such quality control program as set forth
on Exhibit Q. The Seller shall provide Holdings with a copy of its quality
control program on or prior to the Effective Date, and shall provide or make
available the quality control program in accordance with Exhibit Q. The Seller
shall provide Holdings with notice of any material modifications to the quality
control program as promptly as possible and in any event not later than within
one calendar month following the implementation of such material modification.
In the event of a material modification to the quality control program, Holdings
shall have the option to perform a due diligence review of the revised quality
control program on reasonable notice to the Seller and the Seller shall
cooperate with due diligence requests from Holdings. The Purchasers and Seller
agree that any report or notices delivered to an NRZ O/S Entity pursuant to
Section 2.2(e) of an NRZ Subservicing Agreement shall be deemed to have been
delivered hereunder.

Section 2.3    Procedures, Change Requests and Servicing Cost Increase
(a)    The Seller shall maintain Servicing Procedures that are consistent with
and satisfy Applicable Requirements. The Seller shall provide such Servicing
Procedures, including with respect to its charge-off policy, at the timing set
forth in Exhibit E-1 and in the format set forth on Exhibit Q, and each
Purchaser acknowledges that the Servicing Procedures constitute Seller’s
confidential and proprietary information.
(b)    Except with respect to non-significant changes as mutually agreed upon by
the parties, if, following the date of this Addendum, Holdings shall propose to
modify (i) the Servicing Procedures (“SP Modifications”), the Advance Policy
(“AP Modifications”), (ii) reports, or (iii) otherwise alter, amend or
supplement the servicing activities (any such modification being herein referred
to as a “Change Request”), Holdings shall provide written notice of each such
proposed Change Request to the Seller by providing (i) a specimen of each
procedure proposed to be amended, supplemented or introduced, in the form in
which it is proposed to be amended, supplemented or introduced; and/or (ii) a
written description of each proposed amendment, supplement or other alteration
to the Servicing Procedures, which description shall in each case be
sufficiently clear, comprehensive and detailed to provide a reasonable basis for
the Seller to adequately assess the Change Request.
(c)    [***]
(d)    To the extent such Change Requests or Seller’s compliance with Section
2.1(e), would result in the Seller incurring any additional out-of-pocket costs
or expenses or internally allocated costs or expenses, which collectively are in
excess of $[***] in connection with the implementation of such changes (and
measured together with any similar Change Request delivered by any NRZ O/S
Entity under an NRZ Subservicing Agreement) the Seller shall provide Holdings
with a good faith estimate regarding the costs and expenses needed to implement
the contemplated work on the Purchasers’ behalf and reasonable supporting
documentation. If such work will involve third party costs or expenses, the
Seller shall follow Holdings’ reasonable instructions regarding the retention of
such third party providers, including the terms of such retention, related
requests for proposals, seeking fixed prices or caps or similar arrangements and
establishing time commitments from such third parties. Any such estimate shall
also include the anticipated time frame for implementation of such work. Such
estimate shall also include the ongoing incremental expense of performing the
work in a modified manner as described in the Change Request. If Holdings
consents to the Seller performing such work on its behalf, the parties will
enter into a mutually acceptable agreement for implementation of such work (such
agreement, a “Statement of Work”), which shall be performed by the Seller on a
commercially-reasonable, best-efforts basis. Upon the due execution by Holdings
and the Seller, the Statement of Work shall constitute an amendment to this
Addendum without further action on the part of either party. The Seller shall
perform the services set forth in the Statement of Work in the manner provided
therein, and Holdings shall pay for any agreed upon cost, if any, of the
implementation and any additional services resulting therefrom, in each case in
accordance with the terms of the Statement of Work and this Addendum in
accordance with the process set forth in Section 2.3(d) of this Addendum. If the
actual internally allocated costs and expenses are greater than the estimated
amount, (i) the Purchasers shall not be liable for any amounts in excess of such
invoiced amount and (ii) the Seller shall perform all such contemplated work
within the agreed upon timeframe. Subject to Holdings’ approval of the terms of
retention of the applicable third parties in accordance with this Section
2.3(d), if the actual out-of-pocket costs and expenses are greater than the
estimated amount, Holdings shall reimburse the Seller for all such amounts.
Seller shall regularly communicate with Holdings regarding the status of
performance of any Statement of Work hereunder, including with respect to any
actual or expected delays or cost overruns. Holdings agrees that to the extent
any NRZ O/S Entity and Seller are contemplating or implementing a similar Change
Request under an NRZ Subservicing Agreement, Holding shall coordinate with such
NRZ O/S Entity on a single set of estimates, instructions, reporting, processes
and Statements of Work. For the avoidance of doubt, the parties understand and
agree that a Statement of Work shall not be required to implement (i) the
services already enumerated or contemplated under this Addendum (other than the
services contemplated by this Section 2.3 or any other services or activities in
this Addendum that are expressly subject to the Statement of Work process set
forth in this Section 2.3) or (ii) other services or projects previously
commenced by the Seller on behalf of any Purchaser.
(e)    If any legal, regulatory or governmental policy enactment, amendment,
reform or similar matter or matters applicable to non-bank servicers generally,
individually or in the aggregate, have or are reasonably expected to have,
caused an increase or decrease in the Seller’s cost to service the Mortgage
Loans by more than 20%, then the Seller or Holdings, respectively, may give
written notice (“Change Notice”) to the other party of such changed matter or
matters. In the event of such Change Notice, the parties agree to review and
discuss in good faith the Seller Economics and any other fees paid by Holdings,
the performance standards and/or the services to be performed under this
Addendum in order to reflect such change in Seller’s cost to deliver the
services under this Addendum in compliance with, or to otherwise address any
effect on the economics of the transaction from, any such event or occurrence
described above.
(f)    Approval Process. Any NRZ REO Vendor, Substitute Vendor or backup
servicer, and the related contract(s) between Seller and such Person, shall be
subjected to Seller’s usual and customary vendor onboarding process (consistent
with its practices prior to the Original Closing Date or improvements that
Seller makes to such process on a platform-wide basis). Following such
onboarding process, if Seller identifies that such Person or the related
contract has material deficiencies or would be reasonably likely to violate
Applicable Requirements, in each case consistent with Seller’s practices prior
to the Original Closing Date or improvements that Seller makes to such process
on a platform-wide basis, Seller shall notify Holdings in writing and shall
provide the basis for determining that such Person or contract has material
deficiencies and/or would be reasonably likely to violate Applicable
Requirements. [***]
(g)    Holdings shall indemnify and hold the Seller harmless against any and all
Losses resulting from or arising out of [***]

Section 2.4    Engagement of Contractors.
(a)    Exhibit I-1 will set forth the following lists (in a format reasonably
acceptable to Holdings): (i) Vendors (excluding Off-shore Vendors) that the
Seller engages to perform under this Addendum and to which the Seller has
assigned a tier 1 or tier 2 risk tier rating, a summary of the related
activities performed by each such Vendor and the applicable risk tier the Seller
has assigned such Vendor, (ii) Off-shore Vendors that the Seller engages to
perform under this Addendum to which the Seller has assigned a tier 1 or tier 2
risk tier rating, a summary of the related activities performed by each such
Off-shore Vendor and the applicable risk tier the Seller has assigned such
Off-shore Vendor, and (iii) Default Firms engaged by the Seller for foreclosures
and bankruptcies only (collectively, the “Critical Vendors”), in each case, to
the extent such Critical Vendor is performing any activity relevant to any
Mortgage Loan. All Default Firms shall be deemed to have a tier 1 risk tier
rating for purposes of this Addendum.
(b)    From time to time, the Seller may engage other Vendors in addition to
those appearing on Exhibit I-1 to provide services to the Seller that are
related to the Mortgage Loans. The Seller shall not engage any Vendors or
Default Firms to provide services with respect to any Mortgage Loan if such
Vendor or Default Firm is on any of the (i) Freddie Mac Exclusionary List, (ii)
Specifically Designated Nationals and Blocked Persons List published by OFAC,
(iii) Suspended Counterparty Program list published by FHFA or (iv) Seller’s
internal exclusionary list, and shall promptly (x) notify Holdings if any such
Vendor or Default Firm becomes subject to any such exclusionary list, and (y)
replace any such Vendor or Default Firm. In the event any such additional
Critical Vendor is identified by Holdings as having been deficient in the
reasonable judgment of Holdings, Holdings shall notify the Seller with its
concerns of such Critical Vendor. The Seller shall notify Holdings of additional
Critical Vendors at the timing set forth in Exhibit E-1. The Seller shall
promptly respond to Holdings and the parties hereto shall cooperate in good
faith to resolve Holdings’ concerns and/or findings relating to Critical
Vendors, including but not limited to determining if such deficiencies can be
corrected or to replace Critical Vendors, as applicable, with another Vendor or
Default Firm, as applicable, mutually acceptable to the parties and in
accordance with Applicable Requirements. In addition, the Seller shall promptly
notify Holdings of any material deficiencies with respect to any Vendor and/or
Default Firm used by the Seller with respect to any Mortgage Loan. To the extent
that the same Vendor or Default Firm is being utilized under an NRZ Subservicing
Agreement, Holdings will coordinate with the related NRZ O/S Entity regarding
all inquiries, notices and determinations with respect to such Vendor or Default
Firm.
(c)    With respect to any Vendor that performs any Mortgagor-facing activity,
Purchaser-facing activity and/or Investor-facing activity, the Seller shall
routinely, in accordance with Applicable Requirements, (i) examine and audit the
books, records, and/or other information of any such Vendor and (ii) monitor the
activities of such Vendor (including but not limited to reviewing call
transcripts and listening to audio-recordings of calls to Mortgagors). The
Seller shall promptly deliver to Holdings at least ninety (90) calendar days (or
if a shorter period of time is necessary for Seller’s ongoing business
continuity purposes, not later than the date the potential vendor enters into
Seller’s input process) advance written notice of any Off-shore Vendors that the
Seller intends to cause to perform any Mortgagor-facing activity,
Purchaser-facing activity and/or Investor-facing activity, it being understood
that Seller may combine such notice with any similar notice(s) delivered to any
NRZ O/S Entity in connection with the utilization of such Off-shore Vendors in
connection with the related NRZ Subservicing Agreement(s).
(d)    All foreclosure attorneys, bankruptcy attorneys and eviction attorneys
(collectively, “Default Firms”) and all Vendors to be used in connection with
the servicing and administration of the Mortgage Loans and REO Properties shall
(i) be engaged in accordance with Applicable Requirements and (ii) have any and
all qualifications, licenses and/or approvals necessary to perform their
respective services in this Addendum in accordance with Applicable Requirements.
The Seller shall (x) review on at least an annual basis that each Default Firm
providing foreclosure or bankruptcy services that its attorneys are licensed to
practice in the relevant jurisdiction and are in good standing in the relevant
jurisdictions and bars, (y) provide an annual certification to the Purchasers to
the matters in clause (x) of this Section 2.4(d) (by the Seller or each Default
Firm) and shall state each Default Firm meets Agency requirements and Applicable
Requirements, and (z) provide Holdings with copies of such evidence available to
the Seller upon reasonable request of Holdings, it being understood that any
certifications or other materials provided by Seller to an NRZ O/S Entity
pursuant to Section 2.4(d) of an NRZ Subservicing Agreement shall be deemed to
have been delivered to Holdings hereunder.
(e)    Other than with respect to any Vendors performing REO Disposition
Services, (i) the Seller shall cause any Vendors, Off-shore Vendors and/or
Default Firms hired by the Seller to perform its duties and service the Mortgage
Loans in compliance with Applicable Requirements and (ii) the use of any Vendor,
Off-shore Vendor or Default Firm by the Seller shall not relieve the Seller of
its obligations under this Addendum or any related remedies under this Addendum.
Any such Vendor, Off-shore Vendor and/or Default Firms engaged by the Seller
shall be engaged on a commercially reasonable, arm’s length basis and at
competitive rates of compensation consistent with Applicable Requirements.
(f)    The Seller shall oversee all Vendors, Off-shore Vendors and Default Firms
in accordance with the Vendor Oversight Guidance and its third-party management
policy, and require that all Vendors, Off-shore Vendors and Default Firms on the
Vendor List maintain and provide policies and procedures applicable to the
services provided in a manner consistent with all Applicable Requirements, the
Vendor Oversight Guidance and the servicing standards under this Addendum.
Solely as it relates to a violation or non-compliance with Applicable
Requirements by a Vendor that materially and adversely affects any Mortgage Loan
or the related Servicing Rights, within twenty-one (21) Business Days of
confirmation of the violation or non-compliance with Applicable Requirements,
(i) the Seller shall provide to Holdings notice of such violations or such
non-compliance with Applicable Requirements of which the Seller has knowledge by
any Vendor, Off-shore Vendor and/or Default Firm under the Vendor Oversight
Guidance, the Seller’s third-party management policy and/or Applicable
Requirements, (ii) the Seller agrees to cooperate with Holdings to remedy such
non-compliance and to maintain regular communication with Holdings regarding the
progress of any remediation efforts, (iii) the Seller shall provide to Holdings
a summary and action-plan by the Seller detailing how such violation(s) or
non-compliance will be remediated, (iv) to the extent permitted under the
applicable Vendor contract or consented to by such Vendor, Holdings may directly
participate in cooperation with the Seller in any of the material activities
described in this paragraph and (v) the Seller shall provide to Holdings, if
applicable, a request in writing for an extension of the twenty-one (21)
Business Day period. To the extent that any violation or non-compliance with
Applicable Requirements by a Vendor relates to any Mortgage Loans being
subserviced under an NRZ Subservicing Agreement, all notices by Seller or
Holdings, and all cooperation effort, summaries, action plans and permitted
extension shall be done in coordination with such NRZ O/S Entity and those
activities contemplated in Section 2.4(f) of the related NRZ Subservicing
Agreement. The Seller shall provide Holdings with the Seller’s then current
third-party management policy or policies at the timing set forth in Exhibit E-1
in an acceptable searchable electronic format that allows for comparison of the
current policies against the policies from the prior period and shall provide
Holdings with immediate written notice following the implementation of a
material change to any such policy or policies, it being understood that to the
extent Seller provides such policies to an NRZ O/S Entity pursuant to Section
2.4(f) of an NRZ Subservicing Agreement, such policies shall be deemed to have
been delivered hereunder.
(g)    The Seller shall conduct periodic reviews of the Vendors, Off-shore
Vendors and Default Firms that the Seller engages to perform under this Addendum
in accordance with its third-party management policy and Vendor Oversight
Guidance to confirm compliance, timeliness and completeness with respect to the
terms of this Addendum and Applicable Requirements and that the Vendors,
Off-shore Vendors and Default Firms are not subject to litigation or other
enforcement actions that could have a material effect on such Vendor’s,
Off-shore Vendor’s and/or Default Firm’s financial viability or reputation. At
the timing set forth in Exhibit E-1, the Seller shall provide to Holdings the
results of all periodic reviews concluded by or on behalf of the Seller during
the prior three (3) month period for any Critical Vendor in a manner consistent
with Exhibit Q, which shall be in the form of performance scorecards, risk
rating and risk-tier assignment system, in each case, in a format reasonably
acceptable to Holdings. During each such quarterly update, the Seller shall
notify Holdings of any changes to the Seller’s scorecard, risk-rating, or
risk-tiering methodology, to the extent such information is available or
obtainable for each Vendor, Off-shore Vendor and Default Firm. To the extent
that Seller provides such quarterly reviews or notices to an NRZ O/S Entity
pursuant to Section 2.4(g) of an NRZ Subservicing Agreement, such reviews and
notices shall be deemed to have been delivered hereunder.
(h)    In accordance with the terms and conditions of the Seller’s agreement
with the applicable Vendor, Off-shore Vendor and/or Default Firm, the Seller
shall satisfy in a timely manner its financial obligations to the Vendors,
Off-shore Vendors and Default Firms providing services with respect to this
Addendum. The Seller shall maintain appropriate controls to ensure that (i)
compensation paid to the Vendors, Off-shore Vendors and Default Firms on the
Vendor List providing foreclosure services with respect to the Mortgage Loans is
based on a method that is consistent with Applicable Requirements and considers
the accuracy, completeness and legal compliance of foreclosure filings and (ii)
that such services are provided only as frequently as reasonably necessary in
light of the circumstances, and, in the case of both (i) and (ii) above, is not
based solely on increased foreclosure volume or meeting processing timelines.
(i)    The Seller shall maintain a third-party risk management program to
monitor the Vendors, Off-shore Vendors and Default Firms. This program will
include evaluating Default Firms used by the Seller for compliance with
Applicable Requirements, including verification of all documents filed or
otherwise utilized by such firms in any foreclosure or bankruptcy proceeding or
other foreclosure-related litigation and that all compensation arrangements with
such Default Firms are consistent with this Addendum and Applicable
Requirements.
(j)    Subject to Section 10.22 of the New RMSR Agreement, if reasonably
necessary for Holdings to comply with the requirements of any Governmental
Authority that exercises authority over Holdings, the Seller shall, at the
request of Holdings, make available to Holdings copies of any contracts
electronically through an electronic portal, ftp site, or otherwise, by or with
any Vendors, Off-shore Vendors and/or Default Firms on the Vendor List and any
reports, audits, evaluations, reviews or assessments with respect to such
contractors, it being understood that to the extent such contracts have been
made available to an NRZ O/S Entity pursuant to Section 2.4(j) of an NRZ
Subservicing Agreement, such contracts shall be deemed to have been made
available hereunder. Subject to Section 10.22 of the New RMSR Agreement, in the
event the Seller is not able to make available copies contracts, reports,
evaluations, reviews or assessments with respect to any Vendors, Off-shore
Vendors or Default Firms that are required to be made available to Holdings
under this Section 2.4 or are otherwise reasonably requested by Holdings in
order for it to comply with Applicable Requirements because such materials are
subject to confidentiality or other non-disclosure restrictions that would
prevent disclosing such materials, (i) the Seller shall make reasonable efforts
to obtain consent to disclosure from the related Vendors, Off-shore Vendors or
Default Firms, with the understanding that pricing or other confidential
business terms may be redacted and (ii) the Seller shall provide Holdings with
such relevant information or summaries with respect to the related matter that
would not be prohibited.
(k)    Upon Holdings’ request, to the extent a Substitute Vendor is reasonably
acceptable to Seller, the Seller shall reasonably cooperate with Holdings and
such Substitute Vendor to contractually engage such Substitute Vendor, [***]
Seller will coordinate with Holdings in connection with the negotiation of the
relevant contract with any such Substitute Vendor. Seller may, at any time and
in its sole discretion to the extent a termination would be permitted under the
related contract, terminate such Substitute Vendor solely in accordance with
such contract (including, to the extent expressly set forth in such contract,
following the delivery of any requisite notices and the passage of any
applicable cure periods therein); provided, however, that if any such Substitute
Vendor is so terminated, Holdings may propose a replacement Substitute Vendor
subject to the provisions of this Section 2.4(k) and the approval of such
replacement Substitute Vendor, together with the related contract, under Section
2.3(f).
[***]

Section 2.5    Establishment and Maintenance of Custodial and Escrow Accounts.
(a)    Pending disbursement, the Seller shall segregate and deposit Custodial
Funds and Escrow Payments collected in one or more Custodial Accounts or Escrow
Accounts, as applicable. With respect to any funds required to be deposited into
a Custodial Account, Seller shall deposit such funds no later than two (2)
Business Days after such amounts are deposited into Seller’s clearing account.
The Seller, at the direction of Holdings, shall establish such Custodial
Accounts and Escrow Accounts at a Qualified Depository. Such Custodial Accounts
and Escrow Accounts shall be established for each Investor in such manner as to
show the custodial nature thereof, and so that each Investor and each separate
Mortgagor whose funds have been deposited into such account or accounts will be
individually insured under the rules of the FDIC. The Seller’s records shall
show the respective interest of each Investor and each Mortgagor in all such
Custodial Accounts and Escrow Accounts. All Custodial Accounts and Escrow
Accounts shall be maintained at the applicable insured financial institution in
the name of Seller as “trustee” for the Investors and/or Mortgagors, except as
may otherwise be required by Applicable Requirements. The parties agree that
Holdings shall be responsible for all bank fees associated with the Custodial
Accounts and Escrow Accounts and that, until such accounts are novated in
connection with the transfer of Servicing Rights under Section 2.05 of the
Transfer Agreement, the Custodial Accounts and the Escrow Accounts shall remain
in Seller’s name. To the extent permitted by the Qualified Depository, Seller
shall cooperate with Holdings to cause the Custodial Accounts and Escrow
Accounts to be included under NRM’s “billing ID” with such Qualified Depository.
In connection therewith, Seller and NRM shall enter into a third party agreement
with respect to such accounts and Seller shall provide a letter of authorization
to move such accounts to NRM’s billing ID.
(b)    Amounts on deposit in the Custodial Accounts may at the option of
Holdings be invested in accordance with Applicable Requirements. The Seller
shall follow any and all directions of Holdings relating to investing the
amounts on deposit in the Custodial Accounts. Any such investment shall mature
no later than one day prior to the Remittance Date in each month; provided,
however, that if such investment is an obligation of a Qualified Depository that
maintains the Custodial Account, then such investment must mature on the related
Remittance Date. The Seller shall notify Holdings of any losses incurred in
respect of any such investment within two (2) Business Days of the subsequent
Remittance Date and Holdings shall deposit in the Custodial Account an amount
equal to such losses out of its own funds prior to the subsequent Remittance
Date.
(c)    [Reserved].
(d)    All suspense, clearing and disbursement accounts in which funds relating
to the Mortgage Loans and REO Properties are deposited shall be established and
owned by the Seller with a Qualified Depository, in a manner which shall provide
maximum available insurance thereunder.
(e)    Seller shall ensure that Purchasers are provided with on-line access to
the Custodial Accounts and Escrow Accounts and bank statements, subject to the
terms of the account agreement with the applicable bank that may permit such
bank to suspend or cease to provide such access; provided that if any such bank
ceases to provide such online access, the Seller shall use commercially
reasonable efforts to move the affected accounts to a banking institution that
will provide such access as soon as reasonably practicable, subject to Section
2.5(f). Each Purchaser shall notify Seller of each individual with access rights
to access any of the Custodial Accounts or Escrow Accounts and of any such
individual that either ceases to be employed by such Purchaser or ceases
performing functions that require such access, in each case not later than three
(3) Business Days following the date on which such individual ceases employment
or ceases performing such functions.
(f)    Holdings may at its sole cost and expense, direct the Seller to change
Qualified Depositories for the Custodial Accounts and the Escrow Accounts by
providing to the Seller thirty (30) days prior written notice for up to 100
accounts and sixty (60) days prior written notice for all accounts. The Seller
shall cooperate with Holdings to effectuate any such changes.

Section 2.6    Other Services.
Subject to Applicable Requirements, the Seller shall be responsible for further
safeguarding the applicable Investor’s interest in each Mortgaged Property as
follows:
(a)    Each party shall identify a relationship manager with respect to the
Mortgage Loans, who shall serve as the principal point of contact for the other
party for purposes of answering questions with respect to the Servicing pursuant
to this Addendum, it being understood that, to the extent that either party has
identified a relationship manager under an NRZ Subservicing Agreement, such
person shall also serve as the relationship manager and point of contact for
such party hereunder. Each party will provide prompt notice to the other party
if a change occurs with the relationship manager;
(b)    Subject to Section 10.22 of the New RMSR Agreement, the Seller shall (i)
notify Holdings as promptly as possible, and in no event later than ten (10)
Business Days from the Seller’s or the Corporate Parent’s receipt from any
Insurer (as determined by the login information pursuant to Seller’s intake
procedures), Investor or Governmental Authority of any written notice or inquiry
relating to an alleged violation or non-compliance of Applicable Requirements
with respect to any Mortgage Loans that would reasonably be expected to result
in a sanction, fee or other liability to Holdings (including, but not limited
to, termination under the applicable Servicing Agreement(s)), the Corporate
Parent or otherwise materially adversely affect the Purchasers, taken as a
whole, or the Seller’s ability to perform its obligations under this Addendum,
including, but not limited to, any allegations of discrimination by the Seller
or the Corporate Parent and any civil investigative demand or request for
information, and shall promptly provide a copy of any such notice, allegation,
demand or inquiry to Holdings, it being understood that to the extent such a
notice is delivered to an NRZ O/S Entity pursuant to Section 2.6(b) of an NRZ
Subservicing Agreement, such notice shall be deemed to have been delivered
hereunder, and (ii) cooperate fully with Holdings to respond promptly and
completely to any such allegations or inquiries and similarly to any such
allegations or inquiries received by Holdings, it being understood that Holdings
shall coordinate with the relevant NRZ O/S Entities to the extent similar
responses are required under an NRZ Subservicing Agreement. Subject to Section
10.22 of the New RMSR Agreement, the Seller shall notify Holdings as promptly as
possible, and in no event later than ten (10) Business Days of learning (as
determined by the login information pursuant to Seller’s intake procedures) that
an investigation of the Corporate Parent or the Seller’s servicing practices by
any Governmental Authority has determined that material deficiencies in
servicing performance or a material violation or non-compliance of Applicable
Requirements has occurred; provided, however, that the Seller shall provide
prompt notice but in no event later than ten (10) Business Days to Holdings if
(i) the Seller reasonably believes that a Governmental Authority is reasonably
likely to suspend, revoke or limit any license or approval necessary for the
Seller to service the Mortgage Loans in accordance with the terms of this
Addendum, (ii) any notice from Fannie Mae, Freddie Mac or HUD regarding the
termination or potential termination of the Seller as an eligible servicer for
Fannie Mae, Freddie Mac or HUD, as applicable, (iii) any downgrade or actual
notice of any anticipated downgrade of the Seller’s servicer ratings, if any,
with any Rating Agency or (iv) a special investigation or non-routine exam of
the Seller or the Corporate Parent commenced by a Governmental Authority is
reasonably likely to result in a Material Adverse Effect with respect to the
Servicing Rights, it being understood that to the extent such a notice is
delivered to an NRZ O/S Entity pursuant to Section 2.6(b) of an NRZ Subservicing
Agreement, such notice shall be deemed to have been delivered hereunder. The
Seller shall then periodically, as often as Holdings may reasonably request,
confer with Holdings to advise Holdings of the status of any such investigation,
it being understood that Holdings shall coordinate with each NRZ O/S Entity to
the extent applicable, on all such requests. In addition, subject to Section
10.22 of the New RMSR Agreement, within ten (10) Business Days of the Seller’s
or the Corporate Parent’s receipt (as determined by the login information
pursuant to Seller’s or Corporate Parent’s intake procedures, as applicable),
the Seller shall deliver to Holdings (x) any reports and/or findings with
respect to such investigation relating to any material deficiencies in servicing
performance or material violations or non-compliance with Applicable
Requirements and (y) any consent decree terms and/or any proposed consent decree
terms in connection with any investigation or settlement negotiations of the
Corporate Parent or the Seller’s servicing practices by any Governmental
Authority that would materially affect the servicing activities hereunder or
that would result in a Material Adverse Effect with respect to the Servicing
Rights, it being understood that any such reports, findings, consent decrees
and/or proposed consent terms delivered to an NRZ O/S Entity pursuant to Section
2.6(d) of an NRZ Subservicing Agreement shall be deemed to have been delivered
hereunder. In the event the Seller is prohibited under applicable rules of
privilege and confidentiality based upon the express advice of counsel from
providing specific information or documentation under this Section 2.6, the
Seller shall provide (and to the extent prohibited, the Seller shall provide to
the maximum extent possible the information that is not prohibited from being
disclosed) Holdings with such relevant information or summaries with respect to
the related matter that would not be prohibited under such rules, it being
understood that to the extent Seller has provided such information to an NRZ O/S
Entity pursuant to an NRZ Subservicing Agreement, such information shall be
deemed to have been provided hereunder. Any report made pursuant to this Section
2.6 related to regulatory investigation or other regulatory contact with the
Seller and/or Seller’s Parent, shall be at the timing set forth in Exhibit E-1
and in the format set forth in the related Formatted Servicing Report;
(c)    The Seller shall maintain a log of all “qualified written requests” (as
such term is used in the Real Estate Settlement Procedures Act) relating to the
Mortgage Loans and a log of all escalated telephone complaints related to the
Mortgage Loans. The Seller shall (i) provide copies of such logs the following
month no later than the Reporting Date (or promptly upon the request by
Holdings) and (ii) make copies of any correspondence or documentation relating
to any items included in such logs available electronically or on the Seller’s
systems for access to data and reports. The Seller shall provide basic complaint
reporting and an Escalated Complaint Case Data Report, at the timing set forth
in Exhibit E-1 and in the format set forth in the related Formatted Servicing
Report, respectively, and a Notice of Error and Request for Information Report,
in each case, at the timing set forth in Exhibit E and in the format set forth
in the related Formatted Servicing Report. For the purpose of this Section
2.6(c), the Seller may provide combined reports and other materials concerning
the Mortgage Loans subserviced under any NRZ Subservicing Agreement and the
Mortgage Loan serviced hereunder, and the delivery of such reports and materials
to the applicable NRZ O/S Entities shall be deemed to constitute delivery
hereunder. The Seller shall handle all complaints received by the Seller in
accordance with Applicable Requirements, and shall:
(i)    Maintain an internal procedure to provide for the management,
acknowledgment, response, tracking, and reporting of written and telephonic
complaints made to, or received by, the Seller in accordance with Applicable
Requirements. The Seller shall provide Holdings with a copy of such procedures
and any material changes to such procedures at the timing set forth in Exhibit
E-1. For the avoidance of doubt, for any purposes under this Addendum, written
complaints include any complaints delivered in hard copy or in electronic form,
including as obtained electronically through the CFPB or other regulatory
portals.
(ii)    The Seller shall make available promptly upon request of Holdings with
copies of a written complaint or transcripts of any telephonic complaints with
respect to a Mortgage Loan (whether by or on behalf of Mortgagors or any third
party), and any ongoing correspondence related thereto and the final written
response to such complaint, and other reasonably related documents or
information, upon request of Holdings.
(iii)    The Seller also shall include in its complaint monitoring, handling,
and response activities any complaints and requests regarding the services
provided by the Seller hereunder initially received by Holdings and forwarded to
the Seller for review and response.
(d)    The Seller shall keep accessible and retrievable, and shall transmit or
make available to Holdings upon request, copies of all records relating to the
Servicing, including records related to foreclosure that the Seller has
produced, or has received from a prior servicer/subservicer; and
(e)    Subject to Section 10.22 of the New RMSR Agreement, the Seller shall
maintain policies and procedures designed to comply with all MERS requirements
and shall be a member of MERS in good standing throughout the duration of this
Addendum. At the timing set forth in Exhibit E-1, the Seller shall provide such
policies and procedures in accordance with Exhibit Q, it being understood that
to the extent such policies and procedures are provided to an NRZ O/S Entity in
accordance with an NRZ Subservicing Agreement, such policies and procedures
shall be deemed to have been delivered hereunder. The Seller agrees to cooperate
in good faith in addressing any questions or concerns of Holdings regarding any
material modification to such policies.

Section 2.7    Service Level Agreements.
(a)    The Seller shall comply with the Service Level Agreements (“SLAs”) as set
forth from time to time on Exhibit F, or as modified pursuant to this Section
2.7; provided, however, that the Seller will not be responsible for delays,
errors or omissions caused by Holdings or any NRZ O/S Entity or any verifiable
factors outside of the Seller’s control.
(b)    No later than the applicable reporting schedule or deadline as set forth
in any SLA, the Seller shall provide to Holdings a report that sets forth the
Seller’s actual results with respect to such SLA for the applicable prior
reporting period. In the event the Seller fails to comply with any SLA for a
particular reporting period, the Seller shall provide to Holdings in either the
same reporting period or the immediately subsequent reporting period an
explanation in writing of the reasons for failing to comply with each SLA and
the proposed actions that the Seller shall undertake to address such failure. To
the extent that Seller provides such reports and/or explanations to an NRZ O/S
Entity pursuant to an NRZ Subservicing Agreement, such reports and/or
explanations shall be deemed to have been provided hereunder. Holdings and the
Seller shall cooperate in good faith to resolve any questions or issues
regarding the SLAs and the Seller’s performance with respect to such SLAs and
Holdings shall coordinate with each NRZ O/S Entity regarding any such issues to
the extent applicable under the related NRZ Subservicing Agreement.
(c)    At either party’s request, Holdings and the Seller shall review the SLAs
and any proposed modifications to the SLAs (including the related tools and
methodologies for measuring or calculating compliance with such SLAs). Such
modifications shall be implemented and shall become effective when such
modification is acknowledged in writing and signed by both parties. The parties
agree that, to the extent applicable, the Seller, the Purchasers and each NRZ
O/S Entity shall coordinate with respect to any modifications to the SLAs under
and as defined in the applicable NRZ Subservicing Agreement and any
modifications to the SLAs hereunder .
(d)    The financial penalties or bonuses relating to the SLAs set forth in
Exhibit F shall be included in the calculation of Holdings Economics or Seller
Economics, as applicable, in such other manner as agreed by the parties.


-iv-

--------------------------------------------------------------------------------






Section 2.8    Accounting, Reporting and Remittances.
Subject to Applicable Requirements, including without limitation the applicable
Servicing Agreement:
(a)    On the applicable Remittance Date, the Seller shall remit to each
Investor all principal, interest and any other amounts due to such Investor.
(b)    The Seller shall prepare and submit all reports to Investors as required
by the applicable Servicing Agreement and make such reports available
concurrently to Purchasers. The Seller shall maintain an online portal
accessible to the general public, to which it will post publically available
data within the timeframes and containing the information, in each case,
consistent with its practices prior to the Effective Date.
(c)    The Seller shall provide the Purchasers with the daily and monthly
servicing reports in accordance with the timing set forth in Exhibit E-1 or
otherwise required under this Addendum. The monthly servicing reports shall be
delivered no later than the Reporting Date, unless otherwise set forth in
Exhibit E-1 or agreed by the parties. Such reports shall be delivered
electronically in a manner acceptable to the Purchasers or made accessible to
the Purchasers on the Seller’s reporting website (as described in Section
2.11(c)) and shall be in a format substantially in the forms attached to Exhibit
E-2 (each, a “Formatted Servicing Report”), as applicable, or in such other
format mutually agreed by the parties. In addition, upon request, the Seller
shall provide the Purchasers with a loan-level download (in a format reasonably
requested by Holdings) of servicing system collection comments within fifteen
(15) calendar days of such request for up to [***] Mortgage Loans per quarter,
or such longer period of time as the parties reasonably agree for more than 500
Mortgage Loans per quarter, unless the volume of loans requires a longer time
period as determined in good faith by Seller in which case parties shall agree
upon a reasonable timeframe to provide such comments. The Seller also shall
cooperate in good faith with Holdings to provide any additional reports or data
as may be reasonably requested from time to time, including but not limited to
any Purchaser Regulatory Report subject to the process set forth in Section 2.3,
it being understood that to the extent such a report is delivered to an NRZ O/S
Entity under an NRZ Subservicing Agreement, such report shall be deemed to have
been delivered hereunder.
(d)    The Seller shall provide the Purchasers in an electronic format, with a
month end collection and delinquency report set forth in the related Formatted
Servicing Report identifying on a loan-level basis the status of any Delinquent
Mortgage Loans, and any Loss Mitigation efforts, including, but not limited to,
loan modifications and forbearances, it being understood that Seller may deliver
a combined report covering Mortgage Loans serviced hereunder and Mortgage Loans
subserviced under any NRZ Subservicing Agreement and that delivery of such
report to the applicable NRZ O/S Entity in accordance with the related NRZ
Subservicing Agreement shall be deemed to constitute delivery hereunder.
Loan-level monthly reports shall be properly coded by the Seller to identify
Mortgage Loans affected by Loss Mitigation efforts or other changes in payment
terms and such reports shall reflect such pending payment terms.
(e)    The Seller shall provide, at the timing set forth in Exhibit E-1, the
Mortgagor Litigation Reports as set forth in the related Formatted Servicing
Report summarizing current litigation, foreclosure and bankruptcy activity with
respect to any of the Mortgage Loans. In addition, the Seller shall provide at
the timing set forth in Exhibit E, a report relating to the oversight of
foreclosure and bankruptcy attorneys in a form to be reasonably agreed upon by
the Seller and Holdings. The Seller’s monthly reporting shall include updates
regarding the status of any known litigation, including matters resolved and new
matters and associated costs and expenses and upon reasonable request, the
Seller shall promptly provide to Holdings copies of all notices, pleadings and
subpoenas regarding any such known litigation relating to a Mortgage Loan. The
Seller and Holdings hereby agree that such report will include the following
information: [***]. To the extent that any reports relating to the matters in
this Section 2.8(e) are delivered by Seller to an NRZ O/S Entity under an NRZ
Subservicing Agreement, Seller may deliver combined reports covering Mortgage
Loans subserviced under such NRZ Subservicing Agreement and under this Addendum,
and delivery of such reports to such NRZ O/S Entity shall be deemed to
constitute delivery of such reports hereunder. The Seller and Holdings may agree
to additional reporting, on an as-needed basis, for specific individual
litigation proceedings pursuant to Section 2.3(b). The Seller shall cooperate in
good faith with any requests or instructions from Holdings


-v-

--------------------------------------------------------------------------------





regarding such litigation and related proceedings, and Holdings shall coordinate
with each NRZ O/S Entity to the extent such requests relate to similar requests
or instructions by such NRZ O/S Entity under the related NRZ Subservicing
Agreement.
(f)    On each Business Day, no later than two (2) Business Days after receipt
thereof, the Seller shall remit to or at the direction of (i) MSR-EBO, an amount
equal to the Excess Servicing Fees and (ii) Holdings an amount equal to Holdings
Economics, in each case, pursuant to Section 4.1; provided, however, the Seller
shall promptly notify the Purchasers of any disputed amounts as forth in Section
4.3 and any disputed amounts shall not be included in the calculation until
resolved in a mutually acceptable fashion pursuant to Section 4.3. The Seller
shall provide the Purchasers with the Reconciliation Report (as defined in
Section 4.1) to confirm and reconcile the calculation of Holdings Economics,
Excess Servicing Fees and the Seller Economics each month, including the
appropriate breakdown and support of the various components of the daily
Holdings Economics, daily Excess Servicing Fees and monthly Holdings Economics
and Seller Economics (on a loan-by-loan basis) and reflecting all applicable
fees payable to Holdings, MSR-EBO and to the Seller. Unless separate reporting
is requested by the Purchasers, Seller may combine any such reporting with the
reporting provided to the NRZ O/S Entities under Section 2.8(f) of the NRZ
Subservicing Agreements and delivery of such reporting under the NRZ
Subservicing Agreements shall be deemed to constitute deliver hereunder.
(g)    The Seller shall promptly deliver to Holdings any notice received by the
Seller from an Investor that instructs the Seller to transfer servicing of any
Mortgage Loan. Holdings and the Seller agree to work with such Investor and each
other in good faith to resolve such matter.
(h)    Except as otherwise required by Applicable Requirements, all Float
Benefit shall be payable to Holdings, which amounts shall be included in the
calculation of Holdings Economics in accordance with Section 4.1. Holdings shall
be responsible for interest payments to Mortgagors, and Seller shall invoice
such net amount as a Holdings Expense in accordance with Section 4.1. Holdings
shall be responsible for all fees and charges associated with establishing and
maintaining any Custodial Account or Escrow Account.
(i)    Subject to the Seller’s obligations set forth in Section 2.13(d),
Holdings shall pay the amount necessary to cover any Compensating Interest,
which amount will be invoiced as a Holdings Expense. Following receipt of such
invoice, Holdings shall notify the Seller of any disputed amounts as forth in
Section 4.3 and any disputed amounts shall not be included in the calculation of
Holdings Expense until resolved in a mutually acceptable fashion pursuant to
Section 4.3.
(j)    [Reserved.]
(k)    The Seller shall cause an independent certified public accountant
selected and employed by it to provide the Purchasers not later than March 15th
(or such earlier date required under the applicable Servicing Agreement) of each
calendar year to furnish a statement to the effect that such firm has examined
certain documents and records relating to the servicing of assets similar in
nature to the Mortgage Loans and that such firm is of the opinion that the
provisions of this Addendum or similar agreements have been complied with, and
that, on the basis of such examination conducted substantially in compliance
with the Uniform Single Attestation Program for Mortgage Bankers, nothing has
come to their attention which would indicate that such servicing has not been
conducted in compliance therewith, except for (i) such exceptions as such firm
shall believe to be immaterial, and (ii) such other exceptions as shall be set
forth in such statement. To the extent such statement has been provided to an
NRZ O/S Entity pursuant to an NRZ Servicing Agreement, such statement shall be
deemed to have been provided hereunder.
(l)    In the event any items of material noncompliance with Applicable
Requirements are discovered, or are specifically noted in connection with any
audit or examination of the Corporate Parent or the Seller’s servicing of any of
the Mortgage Loans, the Seller shall promptly address and resolve such items and
report the status, findings and resolution of such items in a timely manner to
Holdings and as otherwise required under Applicable Requirements it being
understood that to the extent such reports are provided to an NRZ O/S Entity
under an NRZ Subservicing Agreement, such reports shall be deemed to be provided
hereunder.


-vi-

--------------------------------------------------------------------------------





(m)    The Seller shall promptly notify Holdings if it becomes aware of any
repurchase claim that would result in a Loss to any Purchaser by the applicable
Investor with respect to any Mortgage Loan and shall cooperate with any
reasonable requests of Holdings for information with respect to such Mortgage
Loan and in connection with coordinating the repurchase claim (including, but
not limited to, providing copies of related collection system comments) and
delivery of the applicable Mortgage Loan file and related documents to Holdings
or its designee with respect to such repurchase transaction.
(n)    Ramp-Up Period. The Seller shall implement the activities described on
Schedule 2.8(n) attached hereto within the time periods specified for such
activities on Schedule 2.8(n) attached hereto. The Seller shall complete
implementation of such activities no later than March 31, 2018. On a monthly
basis, the Seller shall provide Holdings with a status report which shows the
actual progress achieved by the Seller in the implementation of such activities
identified on Schedule 2.8(n) attached hereto, it being understood that to the
extent Seller provides any such updates pursuant to Section 2.8(n) of an NRZ
Subservicing Agreement, such updates shall be deemed to have been provided
hereunder. Seller shall use its commercially reasonable efforts to fully
implement such activities as soon as reasonably practicable but not later than
March 31, 2018.

Section 2.9    Delinquency Control.
The Seller shall, in accordance with and subject to Applicable Requirements,
including without limitation the applicable Servicing Agreement:
(a)    Maintain a delinquent mortgage servicing program that shall include an
adequate accounting system that indicates the existence of Delinquent Mortgage
Loans, a procedure that provides for sending delinquent notices, assessing late
charges, and returning inadequate payments, and a procedure for the individual
analysis of distressed or chronically delinquent Mortgage Loans;
(b)    Maintain a collection department and an on‑line automated collection
system that complies in all material respects with Applicable Requirements and
the Servicing Procedures;
(c)    Conduct property inspections with respect to defaulted Mortgage Loans and
REO Properties in accordance with Applicable Requirements, including without
limitation the terms of the applicable Servicing Agreement and the Servicing
Procedures.
(d)    In accordance with Applicable Requirements, administer the foreclosure or
other acquisition of the Mortgaged Property relating to any Mortgage Loan in the
name of the applicable Investor, process claims for any applicable insurance and
until the transfer of such Mortgaged Property to the Investor or a private
mortgage Insurer, if applicable, protect such property from waste and vandalism.
In no event shall the Seller have title to a Mortgaged Property conveyed in the
name of any Purchaser.
(e)    The Seller shall take appropriate measures to ensure, on an ongoing
basis, the accuracy of all documents filed or otherwise utilized by the Seller
or its Vendors, Off-shore Vendors and/or Default Firms in any judicial or
non-judicial foreclosure proceeding, related bankruptcy proceeding or in other
foreclosure-related litigation, including but not limited to, documentation
sufficient to establish ownership of the Mortgage Loan by the related Investor
and the right to foreclose at the time the foreclosure action is commenced in
the name of the Investor. The Seller shall be required to maintain, and to cause
its Vendors, Off-shore Vendors and Default Firms to maintain, current and
accurate records relating to any foreclosure or related bankruptcy proceedings
or related litigation, with a clear auditable trail of documentation capable of
validating foreclosure that the Seller has produced, or has received from a
prior servicer, and shall cause its Vendors, Off-shore Vendors and Default Firms
to do the same. In connection with any foreclosure proceeding, the Seller shall
handle such foreclosure proceedings in the name of the Investor, unless
otherwise set forth pursuant to the Applicable Requirements, and the Seller
shall comply with all Applicable Requirements; provided that, in no event shall
the Seller (i) foreclose on the related Mortgaged Property in the name of any
Purchaser or (ii) have title to the Mortgaged Property conveyed in the name of
any Purchaser.
(f)    With respect to any second lien Mortgage Loan, if the Seller is notified
that any superior lienholder has accelerated or intends to accelerate the
obligations secured by the Superior Lien, or has declared or intends to declare
a default under the mortgage or the promissory note secured thereby, or has
filed or intends to file an election to have the Mortgaged Property sold or
foreclosed, the Seller shall take, whatever actions are necessary to protect the
interests of the Investor consistent with Applicable Requirements; provided that
such expense is treated as a reimbursable advance from the Investor.
(g)    The Seller shall comply with the Applicable Requirements, including
without limitation the applicable Servicing Agreement, and the Servicing
Procedures in connection with procedures and requirements relating to
Charged-off Loans and shall include in its monthly reporting to the Purchasers
when any such Mortgage Loans become Charged-off Loans. The parties agree that
Seller may combine any such reporting with the reporting provided to an NRZ O/S
Entity under Section 2.9(g) of an NRZ Subservicing Agreement. Unless otherwise
required under Applicable Requirements, the Seller shall not make any Servicing
Advances or P&I Advances with respect to Charged-off Loans and shall not be
entitled to any Servicing Fees or other compensation with respect to Charged-off
Loans. To the extent consistent with Seller’s Servicing Procedures and in
accordance with Section 2.4, Seller may utilize a Vendor for recovery collection
on such Charged-off Loans.

Section 2.10    REO Properties.
(a)    In the event that title to a Mortgaged Property is acquired in
foreclosure, redemption, ratification or by deed in lieu of foreclosure, the
deed or certificate of sale shall be taken in the name of the Investor, or its
designee (or as otherwise required by the applicable Servicing Agreement);
provided that, in no event shall the Seller have title to the Mortgaged Property
conveyed in the name of any Purchaser.
(b)    Upon the request of Holdings and subject to Sections 2.3(f) and 2.10(c),
Seller shall engage one or more Affiliates of Holdings designated by Holdings to
perform certain REO Disposition Services on any REO Property serviced under this
Addendum (each an “NRZ REO Vendor”). If applicable, the agreement with an NRZ
REO Vendor shall permit such NRZ REO Vendor to refer or contract with certain
subvendors to perform REO Disposition Services on any REO Property serviced
hereunder, as specified under the contract between Seller and such NRZ REO
Vendor, and any approvals or other matters relating to such subvendors shall be
addressed in the contract with such NRZ REO Vendor. Except as provided under
Section 2.10(f), any brokerage services agreement between Seller and an NRZ REO
Vendor shall be substantially the same as the brokerage services agreement,
dated as of the date hereof, between Seller and New Residential Sales Corp.,
including in respect of the termination provisions contained therein, with
appropriate modifications to the access to information and insurance provisions
to take into account the use of any applicable subcontractors and such other
changes as the parties may otherwise agree. As may be specified in the related
contract, Seller shall cooperate with each NRZ REO Vendor in connection with
such NRZ REO Vendor’s (or its subvendor’s) performance of the applicable REO
Disposition Services, which cooperation may include but is not limited to,
executing agreements necessary to effect the applicable REO Disposition
Services, responding to inquiries regarding any REO Property and providing
information and data regarding the REO Properties to such Persons as requested
by such NRZ REO Vendor (or as otherwise set forth in the applicable contract
with such NRZ REO Vendor).  The Seller shall (x) review any reporting and/or
data provided by an NRZ REO Vendor, (y) incorporate such information to Seller’s
servicing systems and (z) report such information to the applicable Investors in
accordance with the applicable Servicing Agreement.  Holdings shall be entitled
to any and all Downstream Ancillary Income and shall be responsible for any and
all costs and expenses incurred by the Purchasers for engaging any third-party
to assist Holdings in oversight of this Addendum (except as set forth in Section
2.11(a)). For the avoidance of doubt, in no event shall the Seller be entitled
to or accept Downstream Ancillary Income following the Effective Date,
regardless of whether an NRZ REO Vendor has been appointed or is in place.
(c)    To the extent the ongoing internal costs and expenses related to the
Seller’s interaction and/or cooperation with any NRZ REO Vendor and its
subvendors materially exceeds the costs Seller had previously experienced with
respect to the applicable REO Disposition Services (the “Internal Cost
Variance”), Holdings shall reimburse the Seller the documented incremental costs
and incremental expenses incurred by Seller with respect to interaction and
cooperation with any NRZ REO Vendor and its subvendors that exceeds the Seller’s
prior costs related thereto; provided that (i) the Seller shall use commercially
reasonable efforts to minimize such incurred costs and expenses and (ii) neither
Purchaser shall have any obligation to reimburse the Seller for any costs and
expenses related to changes in Seller’s servicing systems, technology systems,
servicing processes and/or training/re-training employees, in each case, in
connection with the initial implementation and on-boarding. The Seller shall
provide Holdings any and all supporting documentation reasonably necessary to
review the Internal Cost Variance asserted by Seller (supporting documentation
may include invoices, reports and any other documentation or evidence which
reasonably substantiates the alleged Internal Cost Variance) and Holdings must
reasonably agree with such Internal Cost Variance prior to Holdings reimbursing
the applicable incremental costs and incremental expenses as set forth above.
Any NRZ REO Vendor and the related contract shall be subject to the approval and
onboarding processes set forth in Section 2.3(f) of this Addendum.
(d)    Subject to the terms of the Seller’s existing contracts, as soon as
reasonably practicable and in no event later than ninety (90) calendar days
after the date hereof, the Seller shall not sign any new property-level listing
agreements which cannot be terminated within sixty (60) calendar days after the
Effective Date. Upon the engagement of any NRZ REO Vendor, Seller shall be
responsible for any and all costs associated with terminating any Vendors
performing the REO Disposition Services contemplated in the agreement with such
NRZ REO Vendor, including the costs, expenses, termination fees, or other
amounts payable, if any, under its existing arrangements with such Vendor(s).
(e)    With respect to any REO Disposition Services that are not covered by a
contract with an NRZ REO Vendor, Seller shall engage a vendor to perform REO
Disposition Services and the Servicer shall comply with all Applicable
Requirements related to the maintenance of REO Property, including without
limitation all requirements set forth in the applicable Servicing Agreement. The
Servicer shall maintain on each REO Property monthly fire, hazard and, to the
extent required and available under the national flood insurance program, flood
insurance, all in the amounts and with such coverage as required under
Applicable Requirements.
(f)    [***]
(g)    In addition to Seller’s indemnification obligations set forth in Section
8.2, Seller shall indemnify and hold Purchasers harmless against any and all
Losses resulting from or arising out of Seller [***]

Section 2.11    Books and Records; Access to Facilities.
(a)    Subject to Section 10.22 of the New RMSR Agreement, the Seller shall keep
accessible and retrievable, and make available to each Purchaser upon such
Purchaser’s reasonable request, copies of all records relating to the Servicing
of the Mortgage Loans under this Addendum, including records related to
foreclosure and Loss Mitigation. Each Purchaser shall have the right to examine,
audit or conduct diligence on the Seller, Mortgage Loans, Servicing Rights,
Rights to MSRs and/or Excess Servicing Fee; provided that each Purchaser agrees
to coordinate examinations, audits, reviews or diligence pursuant to this
Section 2.11(a) with the other Purchaser and with any examinations, audits,
reviews or diligence conducted by an NRZ O/S Entity under an NRZ Subservicer
Agreement. In such reviews, the Seller will allow each Purchaser, its
Affiliates, and its Representatives (other than Representatives of any Purchaser
or NRZ O/S Entity that are business competitors of Seller), during normal
business hours and any NRZ O/S Entity upon reasonable notice and provided that
such review shall not unduly or unreasonably interrupt the Seller’s business
operations, to, at any time and from time to time, access to review all of
Seller’s origination and servicing platform, the Mortgage Files, facilities,
employees, servicing files, servicing documents, servicing records, data tapes,
computer records, servicing systems, and other computer and technology systems
or other information pertaining to this Addendum, any Servicing Agreement, the
Servicing Rights, the Rights to MSRs, the Excess Servicing Fee, the Mortgage
Loans, P&I Advances, the Servicing Advances and the Seller’s general servicing
practices and procedures. The Seller may require that any Persons performing
such due diligence on behalf of a Purchaser agree to the same non-disclosure and
confidentiality agreements set forth in Section 10.20 of the New RMSR Agreement.
In furtherance thereof, the Seller shall provide such information, data and
materials as reasonably requested by a Purchaser in furtherance of this Section
2.11; provided that each Purchaser agrees to coordinate any requests with the
other Purchaser and with any such requests made by an NRZ O/S Entity under an
NRZ Subservicing Agreement. Each Purchaser shall pay its own expenses in
connection with any such examination; provided further, to the extent a
Purchaser reasonably determines that additional diligence is necessary as a
result of (x) incorrect or inaccurate information provided to a Purchaser by
Seller or (y) the Seller’s (actual or reasonably alleged) failure to observe or
perform any or all of the Seller’s covenants and obligations under this Addendum
(including errors in judgment), in each case, the Seller shall reimburse the
Purchasers up to $500,000.00 per year for the incremental costs and expenses of
conducting such additional diligence, it being understood that the maximum
amount of $500,000 per year shall apply to all applicable diligence conducted by
any Purchaser hereunder and any diligence conducted by any NRZ O/S Entity under
any NRZ Subservicing Agreement. With respect to any reviews under this clause
(a) and under Section 2.11(a) of any NRZ Subservicing Agreement that exceed one
(1) review in any three-month period (absent an event occurring under Section
5.3), the out-of-pocket and internally allocated costs and expenses, as
applicable, incurred by the Seller in connection with such additional review
shall be at the related Purchaser’s expense as further set forth in Section
2.3(d). In addition, upon the related Purchaser’s request, which request shall
be made in coordination with any similar request by the other Purchaser and/or
by any NRZ O/S Entity under the related NRZ Subservicing Agreement, the Seller
shall make its chief financial officer, treasurer or other senior executive that
is both authorized and sufficiently well-informed to speak to Seller’s financial
condition, available to discuss Seller’s financial condition, including its
current liquidity, promptly but no less than two (2) Business Days after such
request.
(b)    The Seller shall cooperate in good faith with Holdings and it
Representatives and regulators in responding to any reasonable inquiries
regarding the Seller’s Servicing of the Mortgage Loans and the Seller’s
compliance with, and ability to perform its obligations under, the provisions of
this Addendum and Applicable Requirements, including without limitation
inquiries regarding the Seller’s qualifications, expertise, capacity and
staffing levels, training programs, work quality and workload balance,
reputation (including complaints), information security, document custody
practices, business continuity and financial viability, monitoring and oversight
of the Vendors, Off-shore Vendors and Default Firms as well as the current
accuracy of the representations and warranties made by the Seller in Article
VII, it being understood that Holdings shall coordinate all such requests with
the requests made by any NRZ O/S Entity under any NRZ Subservicing Agreement.
The Seller shall reasonably cooperate to provide to the regulatory authorities
supervising any Purchaser or its respective Affiliates and the examiners and
supervisory agents of such authorities, access to the documentation required by
applicable regulations of such authorities supervising a Purchaser or its
respective Affiliates with respect to the Mortgage Loans. Each Purchaser may
request, in concert with any such request by the other Purchaser and/or by any
NRZ O/S Entity under any NRZ Subservicing Agreement, and the Seller shall
cooperate with, reasonable periodic reviews of the Seller’s performance and
competence under this Addendum to confirm timeliness, completeness, and
compliance with all Applicable Requirements and the provisions of this Addendum,
and to confirm that foreclosures are conducted in a manner consistent with
Applicable Requirements and any regulatory orders, directives or guidance
applicable to a Purchaser, the Seller, or their respective Affiliates. The
Seller shall provide Holdings with at least ninety (90) days’ prior written
notice if it intends to discontinue or change its current servicing system of
record, it being understood that any such notice provide to an NRZ O/S Entity
under an NRZ Subservicing Agreement shall be deemed to have been provided
hereunder.
(c)    The Seller shall provide the Purchasers and their respective
Representatives with access to its systems for access to data and reports to
allow the Purchasers to monitor the Mortgage Loans. Neither Purchaser shall have
any limitations on the amount of access to such systems nor shall have any
limitation on “page views” or downloading therein. Through such access to
systems, each Purchaser shall be provided with unlimited access on demand to
certain reports and data referenced in this Addendum. Such access to systems
shall have targeted availability of twenty-four hours a day, three-hundred
sixty-five (365) days per calendar year with a targeted uptime of ninety-eight
percent (98%) per month not to include scheduled maintenance. The Seller shall
provide Holdings at least five (5) Business Days’ notice prior to any scheduled
maintenance or other scheduled access interruption of such access to systems, it
being understood that any such notice provide to any NRZ O/S Entity under any
NRZ Subservicing Agreement shall be deemed to have been provided hereunder;
provided that the Seller shall immediately notify Holdings of any unscheduled
access interruptions, it being understood that any such notice provided to any
NRZ O/S Entity under any NRZ Subservicing Agreement shall be deemed to have been
provided hereunder. The Seller shall use commercially reasonable efforts to
address any access or availability issues on the same Business Day on which such
issues arises. During any such unscheduled access interruptions, the Seller
shall use commercially reasonable efforts to provide the Purchasers certain
reports and data in an alternative medium, it being understood that Seller may
combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Subservicing Agreement and to the extent Seller provides such
reporting to any NRZ O/S Entity under any NRZ Subservicing Agreement, such
reporting shall be deemed to be provided hereunder. The Seller’s access to
systems shall allow access to the following data and documents: (i) imaged
Mortgage Loan Documents and Mortgage Servicing Files in Seller’s possession or
control; (ii) imaged copies of all Mortgagor communications; (iii) records of
all Mortgagor communications; (iv) imaged copies of all litigation, bankruptcy,
foreclosure related solely to each Mortgage Loan (for the avoidance of doubt,
such imaged copies of litigation, bankruptcy and foreclosure will not include
those unrelated to the Mortgage Loans); (v) current commentary regarding all
Mortgagor communications and all activity related to each Mortgage Loan with
sufficient detail to understand the status of any issues; (vi) an identifier of
the Default Firm(s) engaged relating to the Mortgage Loan, if applicable; (vii)
call transcripts; (viii) call recordings (unless call recordings are otherwise
electronically made available to any Purchaser, (ix) insurance, including [***],
if applicable, and hazard and flood insurance; (x) single point of contact; and
(xi) the documents and materials described in Section 2.18(e).
(d)    Subject to Section 10.22 of the New RMSR Agreement, the Seller shall
deliver to Holdings the results of any and all reviews or audits conducted by or
obtained by the Corporate Parent, the Seller, its Vendors, Off-shore Vendors,
Default Firms, agents or representatives (including internal and external
auditors) to the extent set forth in Exhibit Q hereto, it being understood that
to the extent such results or reports are delivered to any NRZ O/S Entity under
any NRZ Subservicing Agreement, such results or reports shall be deemed to have
been delivered hereunder. To the extent the Seller is prohibited from delivering
such results to Holdings, Holdings and the Seller agree that such reporting may
be conducted onsite at the Seller’s location, or may be accomplished via secure
electronic means, to the extent such onsite or electronic diligence is otherwise
permitted. The Seller and Holdings acknowledge that the availability of certain
information from the Seller’s Vendors, Off-shore Vendors, Default Firms and/or
other agents and representatives is subject to the requirements and limitations
of the contractual relationship between the Seller and that party.
(e)    For critical systems relied upon by the Seller in connection with its
obligations under this Addendum, the Seller shall, for each year starting the
year in which the Effective Date occurs and for so long as Seller performs the
Servicing under this Addendum and in accordance with the delivery timing set
forth in Exhibit E-1, provide (i) the Purchasers with a copy of the SOC 1 Type
II report applicable to the services or products (or equivalent report(s),
solely to the extent Seller proposes such equivalent report(s) in advance to
Purchasers and are reasonably satisfactory to Holdings) of Seller’s data
processing environment and internal controls related to the obligations or
services under this Addendum, as well as (ii) copies of each SOC report or
equivalent report(s) applicable to the services or products provided by the
Critical Vendors. Each report described in clauses (i) and (ii) above must be
performed by a nationally recognized independent audit firm (provided that
Seller’s current audit firm shall be deemed acceptable) and shall be
substantially consistent with the scope and form provided to NRM in the report
related to the period from October 1, 2015 to September 30, 2016, it being
understood that Seller may combine any such reporting with the reporting
provided to any NRZ O/S Entity under any NRZ Subservicing Agreement and to the
extent Seller provides such reporting to any NRZ O/S Entity under any NRZ
Subservicing Agreement, such reporting shall be deemed to be provided hereunder.
Any requests by Holdings to expand the scope of such reports shall be made in
coordination with any such request by each NRZ O/S Entity under the related NRZ
Subservicing Agreements and shall be subject to Section 2.3. To the extent any
such SOC 1 Type II attestation (or permitted equivalent report(s)) described in
clause (i) or (ii) above results in findings, the Seller shall make commercially
reasonable efforts to remediate and respond promptly to any reasonable inquiries
regarding any such findings from any Purchaser and their respective external
auditor, it being understood that the Purchasers shall coordinate any such
inquiries with any inquiries made in accordance with Section 2.11(e) of any NRZ
Subservicing Agreement, and, to the extent applicable, any response provided by
Seller to such inquiries under any NRZ Subservicing Agreement shall be deemed to
have been provided hereunder. Subject to Section 10.22 of the New RMSR
Agreement, in the event the Seller is prohibited from providing any of the
reports or reviews required under this Section 2.11(e) to any Purchaser, the
Seller shall cooperate with Holdings and use commercially reasonable efforts to
obtain the necessary consents to provide such reports or reviews to the
Purchasers.
(f)    The Seller shall promptly upon written request provide to the Purchasers
and any Master Servicer, or any Depositor (or any designee of the Depositor,
such as an administrator) if a Master Servicer has not been identified under the
applicable Servicing Agreement, a written description (in form and substance
reasonably satisfactory to Holdings) of the role and function of each Vendor
utilized by the Seller, specifying (i) the identity of each such Vendor, (ii)
which (if any) of such Vendors are “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB and (iii) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Vendor identified pursuant to clause (ii) of this Section 2.11(f), it being
understood that Seller may combine any such reporting with the reporting
provided to any NRZ O/S Entity under any NRZ Subservicing Agreement and to the
extent Seller provides such reporting to any NRZ O/S Entity under any NRZ
Subservicing Agreement, such reporting shall be deemed to be provided hereunder.
The Seller shall cause any Vendor determined by the Seller in its commercially
reasonable discretion, applying substantially the same criteria in its
determination as applied in the Seller’s 2016 Regulation AB reporting, to be
“participating in the servicing function” to comply with the provisions of
Section 2.11(g) of this Addendum to the same extent as if such Vendor were the
Seller.
(g)    On or before the earliest due date under any Servicing Agreement
applicable to Seller in its role as Master Servicer or any Servicing Agreement
applicable to Seller in its role as servicer the Seller shall (to the extent
provided for under the applicable Servicing Agreement) with respect to each
Investor:
(i)    deliver to the Purchasers a report regarding the Seller’s assessment of
compliance during the immediately preceding calendar year substantially in the
form of the Seller’s 2016 Regulation AB reports as primary servicer and master
servicer (or as otherwise specified in the applicable Servicing Agreement), as
required under Rules 13a-18(c) and 15d-18(c) of the Exchange Act and Item
1122(b) of Regulation AB. Such report shall be signed by an authorized officer
of the Seller;
(ii)    deliver to the Purchasers a report of a nationally recognized
independent audit firm that attests to, and reports on, the assessment of
compliance made by the Seller and delivered pursuant to Section 2.11(g)(i). Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;
(iii)    cause each Vendor determined by the Seller pursuant to Section 2.11(f)
to be “participating in the servicing function” within the meaning of Item 1122
of Regulation AB, to deliver to the Seller, an assessment of compliance and
accountants’ attestation as and when provided in this Section 2.11(g), which
shall be delivered with the Seller’s report as provided in Section2.11(g)(i);
(iv)    if required by the Servicing Agreement, deliver, and cause each Vendor
described in Section 2.11(g)(iii) to deliver, to the Purchasers, and any Person
that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a securitization transaction a
certification, signed by the appropriate officer of the Seller, in the form set
forth in the applicable Servicing Agreement; and
(v)    deliver to the Purchasers a statement of compliance addressed to each
Purchaser and such Depositor and signed by an authorized officer of the Seller,
to the effect that (A) a review of the Seller’s activities during the
immediately preceding calendar year (or applicable portion thereof) and of its
performance under this Addendum (which shall be delivered as a separate
statement to each Purchaser only) and any applicable Servicing Agreement during
such period has been made under such officer’s supervision, and (B) to the best
of such officers’ knowledge, based on such review, the Seller has fulfilled all
of its obligations under this Addendum and any applicable Servicing Agreement in
all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
The parties agree that Seller may combine any such reporting with the reporting
provided to any NRZ O/S Entity under any NRZ Subservicing Agreement and to the
extent Seller provides such reporting to any NRZ O/S Entity under any NRZ
Subservicing Agreement, such reporting shall be deemed to be provided hereunder.

Section 2.12    Insurance.
The Seller shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy (collectively, the “Fidelity and Errors
and Omissions Insurance”), with broad coverage on all officers, employees or
other Persons acting in any capacity with regard to the Mortgage Loans to handle
funds, money, documents and papers relating to the Mortgage Loans. The Fidelity
and Errors and Omissions Insurance shall be underwritten by an Insurer that has
a current rating acceptable under Fannie Mae and Freddie Mac requirements and
the applicable Servicing Agreement. The Fidelity and Errors and Omissions
Insurance shall protect and insure the Seller against Losses, including forgery,
theft, embezzlement, errors and omissions, negligent and fraudulent acts of such
Persons. The Fidelity and Errors and Omissions Insurance shall also protect and
insure the Seller against Losses in connection with the failure to maintain any
insurance policies required pursuant to this Addendum and Applicable
Requirements and the release or satisfaction of a Mortgage Loan without having
obtained payment in full of the indebtedness secured thereby.
No provision of this Section 2.12 requiring the Fidelity and Errors and
Omissions Insurance shall diminish or relieve the Seller from its duties and
obligations as set forth in this Addendum. The minimum coverage under any such
Fidelity and Errors and Omissions Insurance shall be at least equal to the
greater of (i) the corresponding amounts required pursuant to the Fannie Mae
Guides or as otherwise waived or permitted by Fannie Mae, (ii) the corresponding
amounts required by Applicable Requirements or (iii) such other amount required
under the applicable Servicing Agreement. Promptly following request of Holdings
or the Investor, the Seller shall cause to be delivered proof of coverage of the
Fidelity and Errors and Omissions Insurance. At the timing set forth in Exhibit
E-1, the Seller will deliver or make available its then-current Fidelity and
Errors and Omissions Insurance and will notify Holdings promptly if such
Fidelity and Errors and Omissions Insurance is terminated without replacement,
it being understood that to the extent Seller delivers or makes available to any
NRZ O/S Entity such proof or notifies any NRZ O/S Entity of any such
termination, Seller shall be deemed to have provided such proof or notice to
Holdings hereunder.

Section 2.13    Advances.
The parties acknowledge and agree that so long as the Servicing Advance
receivables and/or P&I Advance receivables with respect to a Servicing Agreement
are being sold by Seller to Holdings pursuant to the SAFs, the sale of such
receivables by Seller to Holdings shall be made pursuant to and in accordance
with the provisions of the SAFs in lieu of this Addendum (but Seller shall
comply with all informational and reporting requirements and Section 2.13(e) of
this Addendum, as applicable), and Seller covenants and agrees to comply with
the provisions of such SAFs with respect to such Servicing Advance receivables
and/or P&I Advance receivables.
(a)    Servicing Advances.
The Seller shall, from time to time during the term of this Addendum, make
Servicing Advances as required under the applicable Servicing Agreement and
Applicable Requirements, provided, however, that such Servicing Advances shall
be made in compliance with the Advance Policy.  For the avoidance of doubt, the
Advance Policy, as it relates to the making of Servicing Advances, does not
apply to any Servicing Advance made prior to the Effective Date. 
The Seller shall not make any Servicing Advance unless such Servicing Advance is
in compliance with the Advance Policy unless otherwise expressly requested by
Holdings in writing to make such Servicing Advance in accordance with Section
2.3 of this Addendum.
The Seller shall not have any obligation to notify Holdings before making any
Servicing Advances that are permitted under the Advance Policy and the
applicable Servicing Agreement.
The Seller shall provide Purchasers such loan-level detail and advance-level
detail information regarding Servicing Advances made in the format and timing
set forth in Exhibit E-1. On an as-needed basis, the Seller shall identify any
outstanding Servicing Advances which the Seller has determined are not
recoverable and the specific reason why such Servicing Advances are not
recoverable and whether such Servicing Advance, if made by the Seller, complied
with the Advance Policy. For the avoidance of doubt, the Seller shall make any
advance necessary as required by all federal, state and local legal and
regulatory requirements (including, without limitation, laws, statutes, rules,
regulations and ordinances).
(b)    P&I Advances.
The Seller shall, from time to time during the term of this Addendum, make P&I
Advances as required under the applicable Servicing Agreement and Applicable
Requirements, provided, however, that such P&I Advances shall be made in
compliance with the Advance Policy. 
The Seller shall not make any P&I Advance unless such P&I Advance is in
compliance with the Advance Policy unless otherwise expressly requested in
writing by Holdings to make such P&I Advance in accordance with Section 2.3 of
this Addendum.
If the Seller reasonably determines that on any Remittance Date for an Investor
there will not be adequate Custodial Funds in the related Custodial Account to
be remitted for payment to an Investor, then the Seller shall provide Holdings
written notice of the amount required to be deposited in such Custodial Account
pursuant to the applicable Servicing Agreement so that the Custodial Account
will have funds on deposit at least equal to the amount required to be remitted
to the applicable Investor. The Seller shall provide Holdings and Holdings
lender(s) (as identified to the Seller by Holdings) such written notice no later
than 1:00 p.m. New York City time on the first (1st) Business Day prior to the
date on which the respective Custodial Accounts are required to be funded with
regard to the respective Remittance Date which notice shall contain an estimate
of the P&I Advance required to be advanced. Subject to resolution of any obvious
or manifest errors in such estimate, on such date, (i) Seller shall sell,
assign, transfer and convey to Holdings, for a cash purchase price equal to 100%
of the estimated P&I Advance, all of Seller’s right, title and interest, whether
now owned or hereafter acquired in, to and under, each such P&I Advance, (ii)
Seller shall represent and warrant to Holdings the representation and warranties
set forth in Section 7.11 hereof and (iii) Holdings shall fund (or cause to be
funded) the amount set forth in the written notice provided by the Seller (or
such lesser amount as reasonably determined by the Seller) via wire transfer
into the applicable Custodial Account or such other aggregation account as
directed by the Seller. To the extent the amounts that Holdings (or its
lender(s)) fund exceed the amounts required to be remitted to the applicable
Investor on the applicable Remittance Date, the Seller shall remit such excess
funds to Holdings or lender(s), as applicable, no later than two (2) Business
Days after such Remittance Date (or netted against the next Business Days’
advance purchase if mutually agreed by the parties). Holdings shall have title
to any such P&I Advances when such P&I Advances are funded.
(c)    Purchase of Servicing Advances.
(i)    Without limiting the other terms hereof, the Seller shall cooperate with
Holdings, Holdings’ lender(s) and any Rating Agency or other third party in
connection with Holdings’ financing of any Servicing Advances.
(ii)    To the extent not sold pursuant to a SAF, Holdings shall purchase from
the Seller all Servicing Advances made by the Seller in accordance with this
Addendum on a daily basis as further described in this Section 2.13(c). Each
Business Day, the Seller shall provide Holdings and Holdings’ lender(s) (as
identified to the Seller by Holdings) with a report as set forth on Exhibit E-1
evidencing Servicing Advances made by the Seller in the previous Business Day.
For the avoidance of doubt, images of invoices will not be required for purposes
of reimbursement pursuant to this Section 2.13(c)(ii).
(iii)    Promptly upon Holdings’ lender’s receipt of the information provided
pursuant to Section 2.13(c)(ii) (the “Servicing Advances Purchase Date”),
subject to resolution of any obvious or manifest errors, (1) Seller shall sell,
assign, transfer and convey to Holdings, for a cash purchase price equal to 100%
of the Servicing Advance, all of Seller’s right, title and interest, whether now
owned or hereafter acquired in, to and under, each such Servicing Advance, (2)
Seller shall represent and warrant to Holdings the representation and warranties
set forth in Section 7.11 hereof and (3) Holdings shall fund (or cause to be
funded) the amount set forth in the written invoice or other customary
documentation provided by the Seller for all such Servicing Advances (or such
lesser amount as reasonably determined by the Seller) via wire transfer to the
Seller on such Servicing Advances Reimbursement Date. Upon any such funding or
payment by Holdings, Holdings shall acquire title to the related Servicing
Advances.
(iv)    Except with respect to obvious or manifest errors, Seller and Holdings
shall resolve any disputes regarding Servicing Advances in accordance with
Section 2.13(e).
(v)    Notwithstanding any provision in this Addendum to the contrary, the
Seller shall repurchase from Holdings any Servicing Advances (as part of the
daily remittance of Holdings Economics and at cash purchase price equal to 100%
of such Servicing Advance) made by the Seller and purchased by Holdings in the
event (x) the applicable Investor declines to reimburse such Servicing Advance
as a result of the failure of the Seller to service the related Mortgage Loan in
accordance with Applicable Requirements or (y) it is determined that such
Servicing Advance is not eligible for reimbursement under the applicable
Servicing Agreement (unless such Servicing Advance is permitted to be made under
the Advance Policy and in accordance with Section 2.13(a)).
(d)    Recovery of P&I Advances and Servicing Advances from Mortgagors.
The Seller shall use commercially reasonable efforts to collect and recover from
the related Mortgagors, Investors, or Insurers in accordance with Applicable
Requirements and the Advance Policy, all P&I Advances, Holdings Expenses (to the
extent applicable) and Servicing Advances made by the Seller or any prior
servicer or subservicer.
The Seller shall withdraw funds from the Custodial Accounts to reimburse any
Holdings Expenses and to otherwise remit collections related to any Servicing
Advances and/or P&I Advances purchased by Holdings under this Addendum, in each
case, as soon as possible as permitted under the related Servicing Agreements
and the Advance Policy; provided that, the Advance Policy shall allow for
certain delays related to the protection of investment grade bonds. Any
remittances of collections related to Servicing Advances and/or P&I Advances
shall be deposited to the Seller’s clearing account within one (1) Business Day
after its receipt thereof.  The Seller shall then remit any such collections to
such account or accounts designated in writing from time to time by Holdings (or
any transferee of the rights to reimbursement therefor) no later than two (2)
Business Days after such amounts are deposited into the clearing account.
To the extent any Servicing Agreement does not have provisions or otherwise
contemplate the prioritization for recovery of Servicing Advances, Servicing
Fees and/or P&I Advances, the Seller shall calculate any loss at liquidation
associated with nonrecoverable advances in a manner that minimizes such loss to
Holdings (i.e., utilizing loan-level proceeds to reduce items which do not
benefit from a general collections backstop before items which may be reimbursed
on a pool-level basis).
The Seller shall cooperate in good faith with the Purchasers to pursue full
reimbursement of outstanding Holdings Expense. The Seller shall cooperate in
good faith with Holdings to pursue full reimbursement of outstanding P&I
Advances and Servicing Advances and shall indicate in the monthly reporting if
it determines the recoverability of any such P&I Advances or Servicing Advances
is at risk, it being understood that Seller may combine any such reporting with
the reporting provided to any NRZ O/S Entity under any NRZ Subservicing
Agreement and delivery of such reporting under such NRZ Subservicing
Agreement(s) shall be deemed to constitute delivery hereunder.
In the event a P&I Advance or a Servicing Advance is determined to be
nonrecoverable under the applicable Servicing Agreement as a result of the
Seller’s failure to comply with the Advance Policy (other than as a result of
Seller’s compliance with the instruction of Holdings in accordance with Section
2.3), the Seller shall be required to repurchase from Holdings such P&I Advance
or Servicing Advance (at cash purchase price equal to 100% of the amount of any
such advance that was purchased by Holdings) within ten (10) Business Days
following the determination that such advance was nonrecoverable.
(e)    Advance Dispute Resolution.
Except with respect to obvious and manifest errors otherwise resolved by the
parties, disputes regarding P&I Advances or Servicing Advances shall be resolved
in the manner set forth in Schedule 2.13(e).

Section 2.14    Solicitation.
(a)    Except as otherwise permitted under Exhibit B of this Addendum, the
Seller, the Corporate Parent, their respective Affiliates, agents and
representatives shall not, without the prior written consent of Holdings,
solicit Mortgagors for a refinance of the Mortgage Loans, or for accident,
health, life, property and casualty insurance, or any other non-mortgage related
products or services, except for products or processes that facilitate normal
servicing activities, such as “speedpay” or automatic payment plans. Only upon
receipt of the prior written consent of Holdings and in accordance with
Applicable Requirements, shall the Seller be entitled to solicit individual
Mortgagors for accident, health, life, property and casualty insurance and any
other mortgage refinancing or non-mortgage related products or services that the
Seller and Holdings deem appropriate. The Seller shall retain any resulting
commission or other income in such amounts not to exceed those approved by
Holdings. The Seller covenants to Holdings that it shall not solicit any
Mortgagor for prepaid single-premium credit life, credit disability, credit
unemployment, credit property, accident or health insurance, or any other
single-premium insurance product. For the avoidance of doubt, it is understood
and agreed that advertising and promotions undertaken by the Seller or any
Affiliate of the Seller which are directed to the general public at large or
segments thereof that do not target the Mortgagors, including, without
limitation, mass mailing based on commercially acquired mailing lists,
newspaper, radio, television advertisements and advertisements and offers
appearing to the general public on Seller’s website, which may also appear on
Seller’s webpages following log-in by consumers (provided such advertisements
are not targeted to such consumers), shall not constitute solicitation under
this Section 2.14.
(b)    [***]
(c)    [***]
(d)    [***]

Section 2.15    HAMP.
The Seller acknowledges that the Mortgage Loans may include mortgage loans
modified under HAMP and Mortgage Loans that may now or in the future be subject
to other local, state or federal government mortgage-related programs that
currently exist or may exist in the future. The Seller confirms that it is aware
of the special requirements for such Mortgage Loans that currently exist or may
exist in the future and the Seller agrees to assume the additional
responsibilities associated with servicing such Mortgage Loans and to take such
actions as are necessary to comply with such programs. With respect to each
Mortgage Loan subject to a trial payment period pursuant to HAMP as of the
Effective Date, the Seller shall take all actions required of a servicer
participating in HAMP to complete such trial payment period and implement the
related loan modification. The Seller will cooperate in good faith in connection
with any audit, inspection, review, or investigation of the Seller’s compliance
with or reporting under HAMP or other government program related to the Mortgage
Loans.

Section 2.16    Reserved.

Section 2.17    Pending and Completed Loss Mitigation.
With respect to the Mortgage Loans, the Seller shall (a) accept and continue
processing any loan modification, deed in lieu, short sale, or other Loss
Mitigation requests pending at the time of the Effective Date in accordance with
Applicable Requirements, (b) honor outstanding trial and permanent loan
modification, deeds in lieu, short sales, or other Loss Mitigation agreements in
accordance with Applicable Requirements, including without limitation, any trial
or permanent loan modifications made under HAMP, and (c) correctly apply
payments with respect to Mortgage Loans for which the related Mortgagor is a
debtor in a case under Chapter 13 of the United States Bankruptcy Code of 1986,
as amended, at the time of the Effective Date. Purchasers and Seller acknowledge
and agree that the Mortgagors under the Mortgage Loans subject to any of the
modification or loss mitigation actions described in the preceding sentence
shall be third party beneficiaries of the obligations in the preceding sentence.

Section 2.18    Disaster Recovery Plan.
The Seller shall maintain its current business continuity plan (“BCP”) that
addresses the continuation of services if an incident (act or omission) impairs
or disrupts the Seller’s obligation to provide the services contemplated under
this Addendum, as may be modified from time to time. The Seller agrees to
provide Holdings (and any applicable regulatory agencies having jurisdiction
over the Purchasers) with a copy of its entire BCP promptly following Holding’s
request. The Seller warrants that the BCP conforms to Applicable Requirements
and generally accepted industry standards for business continuity planning
(collectively, the “BCP Standards”), which include, but are not limited to,
recovery strategy, loss of critical personnel, restoring access to documents and
data to the Purchaser, documented recovery plans covering all areas of
operations pursuant to this Addendum, vital records protection, and testing
plans. The Seller will maintain and test the BCP at regular intervals (no less
frequently than annually) to ensure that the BCP complies with BCP Standards and
shall provide reporting of the test results to Holdings upon request. The Seller
will comply with the BCP during the term of this Addendum. The Seller shall
notify Holdings promptly of any material modifications to the BCP. To the extent
that Seller provides such BCP reporting of test results or notices of material
modifications to such BCP to any NRZ O/S Entity under any NRZ Subservicing
Agreement, such BCP reporting of test results or notices of material
modifications to such BCP shall be deemed to have been delivered hereunder.
The Seller shall provide disaster recovery and backup capabilities and
facilities through which it will be able to perform its obligations under this
Addendum with minimal disruptions or delays. The recovery strategy shall, at a
minimum, provide for recovery after short and long term disruptions in
facilities, environmental support, workforce availability and data processing
equipment. If requested by Holdings, the Seller must provide evidence of its
capability to meet any applicable regulatory requirement concerning business
continuity applicable to the Purchaser or the Seller, it being understood that
to the extent Seller has provided such evidence to any NRZ O/S Entity under any
NRZ Subservicing Agreement, such evidence shall be deemed to have been provided
hereunder. The Seller shall notify Holdings or any NRZ O/S Entity immediately
(and in any event, within twelve (12) hours) of the occurrence of any
catastrophic event that affects or could affect the Seller’s performance of the
services contemplated under this Addendum.
The BCP shall include appropriate provisions to ensure the continued
availability of critical third-party services and to ensure an orderly
transition to new service providers should that become necessary. The Seller
shall comply with the Vendor Oversight Guidance with respect to business
continuity plans of Vendors. Subject to Sections 10.17 and 2.4, the Seller shall
require that any of its Vendors, Off-shore Vendors and Default Firms providing
critical services with respect to this Addendum provide copies of their own
business continuity plans to the Seller and the Seller shall make such plans
available to the extent set forth in Exhibit Q, it being understood that to the
extent Seller has provided such plans to any NRZ O/S Entity under any NRZ
Subservicing Agreement, such plans shall be deemed to have been provided
hereunder.

Section 2.19    Seller Performance Standards.
The Seller shall perform its obligations under this Addendum in accordance with
the following standards:
(a)    The Seller shall (i) develop and maintain client management protocols
(escalation procedures to be utilized by Holdings, if needed) as set forth in
Exhibit N and (ii) dedicate to its relationship with Holdings two (2) fulltime
employees, who will be available to Holdings during normal business hours to
answer questions, handle requests for information, coordinate change requests,
monitor reporting timelines, and to schedule calls with business units in
accordance with such protocols, it being understood that Holdings will
coordinate with each NRZ O/S Entity, to the extent possible, in all such
interactions with Seller and the protocol and dedicated employees applicable to
the NRZ O/S Entity relationship under the NRZ Subservicing Agreements shall be
applicable to the relationship between Holdings and Seller hereunder.
(b)    The Seller shall use commercially reasonable efforts to resolve to the
reasonable satisfaction of Holdings any instances of failure to service the
Mortgage Loans in accordance with Applicable Requirements or this Addendum
identified by Holdings within a reasonable and mutually agreed upon timeframe.
(c)    The Seller will maintain adequate staffing, training and procedures in
fulfillment, collections, Loss Mitigation, customer service, customer complaint,
foreclosure, REO and bankruptcy departments in accordance with Applicable
Requirements, including without limitation guidance provided by the CFPB and
other Governmental Authorities.
(d)    The Seller will maintain adequate foreclosure/bankruptcy staffing to
address market conditions and heightened industry focus on current mortgage
servicing issues as it relates to defaulted loans and ownership.
(e)    The Seller shall input all material information concerning each Mortgage
Loan into the Seller’s servicing system of record and shall image and maintain
all correspondence and Servicing documents it prepares or obtains relating to
the Mortgage Loans.
(f)    All data and information provided by the Seller to Holdings or an
Investor, or to any other third party at the request or on behalf of Holdings
pursuant to this Addendum, shall be true, accurate and complete in all material
respects; provided, that, the Seller shall not be liable for inaccurate
information that is based on information provided by Holdings, an originator, or
a prior servicer (other than the Seller or an Affiliate of the Seller) unless
the Seller knew of such inaccuracy or reasonably should have known of such
inaccuracy pursuant to Applicable Requirements.
(g)    Unless otherwise agreed to by the Seller and Holdings in a SLA attached
hereto, no later than forty-five (45) calendar days after the end of each
calendar quarter, the Seller shall deliver to Holdings the following
platform-wide customer service statistics (or such other statistics reasonably
requested by Holdings): (i) staffing numbers changes, including turnover numbers
and outsourced vs. internal; (ii) staffing location changes, including off-shore
moves; (iii) advance notice of any outsourcing of consumer-facing staff; (iv)
changes to staff scoring methodology; (v) changes to training programs; (vi)
numbers of calls/month; (vii) numbers of call monitored each month; (viii)
changes to credit-reporting practice; and (ix) answer times, hold times and
other measurements of consumer call performance as reasonably requested by
Holdings, it being understood that to the extent such statistics have been
provided to any NRZ O/S Entity under any NRZ Subservicing Agreement, such
statistics shall be deemed to have been provided hereunder.

Section 2.20    Sanction Lists; Suspicious Activity Reports.
(a)    The Seller represents, warrants and covenants that it has, and shall
maintain, policies and internal controls reasonably designed to comply with the
economic sanctions (the “Sanction Lists”) administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) and the
requirements of this Section 2.20(a). The Seller shall screen all existing
Mortgagors and related mortgage participants monthly against the Sanction Lists.
The Seller’s policies shall detail steps (i) to identify and resolve potential
matches against the Sanction Lists, and (ii) required for record retention in
accordance with regulatory requirements. The Seller shall promptly notify
Holdings of any unresolved potential matches against the Sanction Lists.
(b)    The Seller represents, warrants and covenants that is has, and shall
maintain, policies, training and internal controls reasonably designed to detect
and investigate potential suspicious activity and fraud by Mortgagors and
related mortgage participants in compliance with the requirements of this
Section 2.20(b). The Seller will promptly disclose to Holdings potentially
suspicious or unusual activity detected as part of the services performed on
behalf of Holdings. The Seller represents and warrants that it has processes in
place for such escalation and disclosure process. The Seller represents that it
will coordinate the filing of any necessary Suspicious Activity Reports (“SARs”)
with respect to the Mortgagors and related mortgage participants with a
designated representative of Holdings, if appropriate, and will maintain records
of all such SARs filed and investigations performed in accordance with
regulatory requirements. The Seller further represents, warrants and covenants
that it has, and shall maintain, policies regarding (i) conducting
investigations in a timely manner that is consistent with regulatory
expectations and requirements, (ii) maintaining appropriate records for reviews,
investigations and escalations, and (iii) if applicable, reviewing requests made
pursuant to Section 314(a) of the USA PATRIOT ACT through the Financial Crimes
Enforcement Network.

Section 2.21    Litigation Management.
Any litigation related solely to a single Mortgage Loan and incidental to the
Seller’s servicing obligations hereunder (other than litigation between or among
any Purchaser, on the one hand, and the Seller, on the other hand) shall be
managed by the Seller or its counsel on behalf of the Investor such as
foreclosure, evictions, quiet title and bankruptcy filings, at the Seller’s
internal expense with respect to administration of such litigation (excluding,
however, third party costs such as reasonable out-of-pocket attorneys’ fees and
expenses for which Holdings shall remain responsible and which shall be a
Servicing Advance hereunder) unless reimbursed from a third party pursuant to
Applicable Requirements. Any and all such proceedings described in this
paragraph shall be taken by the Seller in its own name on behalf of the
Investor.
At any time subsequent to the Effective Date, the parties may mutually agree to
specific litigation protocols for the purpose of managing litigation relating to
the Mortgage Loans.

Section 2.22    Financial Covenants and Information; Covenant Compliance
Reporting; [***].
(a)    The Seller shall at all times comply with all (i) financial requirements
set forth in the applicable Servicing Agreement [***].
(b)    On a monthly basis, the Seller shall provide Holdings with sufficient
supporting documentation and backup that will allow Holdings to verify and
validate that the Seller is in compliance with the financial requirements set
forth in the applicable Servicing Agreement [***], it being understood that to
the extent such documentation has been provided to any NRZ O/S Entity under any
NRZ Subservicing Agreement, such documentation shall be deemed to have been
provided hereunder. No later than the last day of the month (or if such day is
not a Business Day, the next succeeding Business Day) after the end of each
month, the Seller shall provide each Purchaser with a certificate, signed by the
chief financial officer of the Seller and the Corporate Parent, in the form
attached hereto as Exhibit H (the “Monthly Financial Covenant Certification”),
with supporting documentation and backup (including but not limited to any
interim and audited financial statements prepared by the Seller, Corporate
Parent’s and any accountant engaged by the Seller or Seller’s Parent) that will
allow Holdings to verify, validate and corroborate the certifications made in
each Monthly Financial Covenant Certification, it being understood that to the
extent such a monthly Financial Covenant Certification and supporting
documentation have been provided to any NRZ O/S Entity under any NRZ
Subservicing Agreement, such a monthly Financial Covenant Certification and
supporting documentation shall be deemed to have been provided hereunder.
(c)    [***]

Section 2.23    Pay-off of Mortgage Loan; Release of Mortgage Loan Documents.
(a)    Upon pay-off of a Mortgage Loan, the Seller will request the applicable
Mortgage Loan Documents from the Custodian or the applicable Investor, as the
case may be, and upon receipt of same will prepare the appropriate
discharge/satisfaction documents, and shall request execution of any document
necessary to satisfy the Mortgage Loan or shall execute such document pursuant
to a limited power of attorney to be provided by the applicable Investor or
shall request such document to be executed by the applicable Investor. The
Seller shall prepare, execute, and record all satisfactions and releases in
accordance with the timeframes and requirements of all Applicable Requirements,
and the Seller shall reimburse each Purchaser for any and all documented Losses
which may incur as a result of the Seller’s failure to act in accordance with
such Applicable Requirements.
(b)    In the event the Seller prepares a satisfaction or release of a Mortgage
without having obtained payment in full (excluding payments in full or other
satisfactions as provided for in a Loss Mitigation plan permitted under
Applicable Requirements) of the indebtedness secured by the Mortgage or should
it otherwise prejudice any enforcement right the related Investor may have under
the mortgage instruments, the Seller, upon written demand, shall (i) use
commercially reasonable efforts to expunge such satisfaction or release or (ii)
if such satisfaction or release cannot be expunged by the Seller in such
timeframe required under Applicable Requirements, the Seller shall remit to the
Investor, or indemnify and reimburse the Purchasers for, all amounts required to
be paid under Applicable Requirements as a result of such satisfaction or
release.
(c)    If any Mortgage Loan Documents are to be released to a third-party
attorney for purposes of facilitating foreclosure, bankruptcy, or litigation
proceedings on behalf of the Seller or the Investor, the Seller must obtain a
commercially acceptable attorney bailee agreement from such attorney, a copy
which shall be provided to the Custodian on an as-needed basis.
(d)    The Seller shall return the related Mortgage Loan Documents to the
Custodian within a timeframe consistent with applicable industry standards
following the time such documents are no longer needed by the Seller, unless the
Mortgage Loan has been liquidated and the liquidation proceeds relating to the
Mortgage Loan have been deposited in the related Custodial Account. The Seller
shall indemnify each Purchaser pursuant to Section 8.2 for any loss or damage of
such Mortgage Loan Documents by the Seller or its agents, Vendors, Off-shore
Vendors or Default Firms.

Section 2.24    Mortgagor Requests.
The Seller shall process requests for partial releases, easements,
substitutions, division, subordination, alterations, waivers of security
instrument terms, or similar matters in accordance with Applicable Requirements
and the Seller shall provide a monthly report identifying such processed
requests (other than partial releases), it being understood that Seller may
combine any such reporting with the reporting provided to any NRZ O/S Entity
under any NRZ Subservicing Agreement and delivery of such reporting to such NRZ
O/S Entity under such NRZ Subservicing Agreement shall be deemed to constitute
delivery hereunder.

ARTICLE III    
AGREEMENTS OF THE PURCHASERS

Section 3.1    Advances.
Holdings shall purchase P&I Advances and Servicing Advances in accordance with
Section 2.13 hereof.

Section 3.2    Affiliated Transactions.
Each Purchaser shall comply with its internal policies and procedures concerning
transactions with affiliates and related parties in connection with the
transactions hereunder.

ARTICLE IV    
COMPENSATION

Section 4.1    Servicing Compensation.
On or prior to each Reporting Date, the Seller shall provide Holdings, in an
electronic format, a monthly report containing data elements detailing all
Holdings Economics, Excess Servicing Fees, the Holdings Expenses and the Seller
Economics (the “Reconciliation Report”) as set forth in the related Formatted
Servicing Report; it being understood that the amounts described in clauses
(iii) and (iv) of Holdings Economics, and Holdings Expenses, may relate to prior
periods. Pursuant to Section 2.8(f), the Seller shall provide Holdings with
sufficient information to reflect the calculation (daily and monthly, as
applicable) of Holdings Economics, Excess Servicing Fees, the Holdings Expenses
and the Seller Economics, including the fees payable to the Seller by Holdings
under this Addendum. Unless separate reporting is requested by the Purchasers,
Seller may combine the Reconciliation Report and any supporting materials
required to be delivered hereunder with the “Reconciliation Report” and
supporting materials as defined in and delivered pursuant to the relevant NRZ
Subservicing Agreements.
Holdings shall pay all non-disputed amounts of the Seller Economics and all
non-disputed amounts of Holdings Expenses on a monthly basis, in arrears, on the
later of the last Business Day of each month and five (5) Business Days
following receipt of the Reconciliation Report, and if reasonably necessary,
additional information to confirm and reconcile the Holdings Expenses, Holdings
Economics, Excess Servicing Fees, and the Seller Economics relating to the
applicable periods included in the Reconciliation Report, subject to Section
4.3. To the extent (i) Holdings does not pay all non-disputed amounts of the
Seller Economics within the applicable timeframe set forth in the prior sentence
or any amounts owed to the Seller hereunder within the timeframe set forth
herein (or if not set forth, within two (2) Business Days of Seller notifying
Holdings of such amounts being owed) and (ii) the Seller provided Holdings at
least two (2) Business Days’ prior notice of its intention to net such
non-disputed amounts, the Seller is entitled net and retain all such
non-disputed amounts of the Seller Economics from the applicable remittance
Seller makes to Holdings pursuant to Section 2.8(f); provided, further, that the
Seller may not net or set-off against any portion from the applicable remittance
Seller makes to any Purchaser pursuant to Section 2.8(f) that have been sold
and/or pledged by such Purchaser in connection with a financing or
securitization involving such remittance, including, without, limitation any
servicing advance facility or servicing rights financing, in each case except as
expressly permitted in writing by the applicable transaction agreements or the
applicable purchaser, lender or secured party.
With respect to disputed amounts of the Seller Economics, the parties shall
follow the procedures set forth in Section 4.3 for resolution of disputes to the
extent not otherwise resolved.
Following the transactions contemplated under Section 7 of the New RMSR
Agreement, if there has been a Material Change, the parties shall agree to an
Adjusted Fee Rate calculated in accordance with Exhibit U.
The Seller shall be entitled to all amounts, to the extent paid, allowed to a
servicer from time to time by any governmental or quasi-governmental programs or
PMI Companies, as applicable, for engaging in Loss Mitigation with respect to
the Mortgage Loans. Holdings shall be entitled to the Float Benefit, which
amounts shall be remitted by the Seller to Holdings as part of Holdings
Economics pursuant to Section 2.8(f). The Seller shall be entitled to Ancillary
Income and, pursuant to its reporting obligations hereunder, provide to Holdings
information and data related to the Ancillary Income received and/or paid to the
Seller. The Seller shall provide or make available to Holdings its schedule of
Ancillary Income charged to the Mortgagors on a quarterly basis in an acceptable
searchable electronic format that allows for comparison of the current schedule
of Ancillary Income against the schedule of Ancillary Income from the prior
quarterly period. Unless separate reporting is requested by the Purchasers,
Seller may combine any reporting with respect to Ancillary Income required to be
delivered hereunder with the reports it delivers to any NRZ O/S Entity under any
NRZ Subservicing Agreement.
Except as otherwise set forth in this Addendum, the Seller and each Purchaser
shall each be required to pay all expenses incurred by each, respectively, in
connection with their respective performance of obligations hereunder, including
but not limited to their respective overhead costs and employee salaries.

Section 4.2    Due Date of Payments; Penalties.
In the event either party fails to make a required payment under this Addendum
to the other party, the owing party shall be required to pay the other party a
finance charge on such amount for each day such payment is delinquent at an
annual rate equal to one percent (1%) over the Prime Rate, but in no event
greater than the amount permitted by applicable law. Such interest shall be paid
by the applicable party on the date such late payment is made and shall cover
the period commencing with the day following the Business Day on which such
payment was due and ending with the Business Day on which such payment is made,
both inclusive. The payment by Seller of any such interest shall not be deemed
an extension of time for payment or a waiver of any rights any Purchaser has
under this Addendum. Seller shall be responsible for late payment interest or
penalties incurred as a result of any late remittances made by Seller with
respect to any of the Servicing Agreements, provided that the late remittance
was not the result of any Purchaser failing to timely make any required payments
under this Addendum.

Section 4.3    Resolution of Disputes and Monetary Errors.
In the event either party, in good faith, disputes any sum the other party
contends are due and payable hereunder, such disputing party shall deliver to
the contending party a written notice explaining the justification for such
dispute in sufficient detail to permit the contending party to evaluate and
respond to such dispute, together with any documentation available to such
disputing party to support such dispute. All sums that are not disputed shall be
paid as and when due under this Addendum. If the contending party demonstrates
that the disputed amount is properly due and payable, including by providing
supporting documentation and/or analysis, the disputing party shall pay such
amount within five (5) Business Days after receipt of such documentation. If the
disputing party continues to dispute all or any portion of such amount and the
parties cannot thereafter reconcile such dispute within a reasonable period of
time not to exceed thirty (30) days, the contending party shall be entitled,
upon ten (10) days’ written notice to the disputing party, to submit such matter
to a dispute resolution process (other than litigation) and if such amounts are
subsequently determined to be proper, contending party shall be entitled to
recover as part of its claim its reasonable, out of pocket costs and expenses,
including reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such
claim with interest on the disputed amount at an annual rate of five percent
(5%) over the Prime Rate, but in no event greater than the amount permitted by
applicable law. If such disputed amounts are subsequently determined not to be
due and payable to the contending party, the disputing party shall be entitled
to recover as part of its claim its reasonable out-of-pocket costs and expenses,
including attorneys’ fees, incurred in connection with prosecuting such claim.

ARTICLE V    
TERM AND TERMINATION

Section 5.1    Term.
(a)    The initial term of this Addendum shall be from the Effective Date until
the date that is the fifth (5th) year anniversary of the Original Closing Date
(the “Initial Term”). Except as otherwise set forth in this Section 5.1 and
Section 5.6, the Seller shall not be permitted to terminate this Addendum prior
to the expiration of the Initial Term. If this Addendum has not otherwise been
terminated pursuant to this Article V, then the term of this Addendum for the
Seller shall automatically be renewed for successive one (1) year terms after
the expiration of the Initial Term. The Seller shall not resign from the
obligations and duties under any Servicing Agreement, except (i) upon
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by Seller or any Purchaser
[***]. If Seller resigns under any Servicing Agreement, Seller shall (A)
reimburse the Purchasers for Purchasers’ Servicing Transfer Costs, if any,
incurred in connection with transferring the servicing to a successor servicer,
(B) not be entitled to any Termination Fee, deboarding fees or reimbursement of
its Servicing Transfer Costs or amounts it is required to pay or reimburse to
third parties under the applicable Servicing Agreements in connection with such
resignation and (C) pay the applicable Average Third Party Mark Payment pursuant
to Section 8.1. Any such determination that Seller’s duties hereunder are no
longer permissible under applicable law shall be evidenced by an opinion of
counsel written by a law firm reasonably acceptable to Purchasers to such effect
in form and substance reasonably acceptable to Purchasers. If Seller terminates
this Addendum pursuant to Section 5.6, such termination shall be treated as a
termination without cause by Purchasers under this Addendum.
(b)    During the Initial Term, Holdings may terminate this Addendum in whole,
but not in part (unless otherwise expressly permitted pursuant to this Addendum)
for convenience, by delivering written notice of such termination to the Seller.
Following the Initial Term, the term of this Addendum may be extended by
Holdings for successive three (3) month renewal periods (which, if extended,
shall commence on the expiration date of the then-current term and end on the
calendar day that is the three (3) month anniversary of the preceding term’s
expiration date (or if such day is not a Business Day, on the first Business Day
immediately following such day)), by delivering written notice of such three
month extension (which may be by electronic mail). Such notice shall be
delivered at least thirty (30) calendar days preceding such extension (or if
such day is not a Business Day, the first Business Day immediately preceding
such day), provided that any such extension notice that is delivered prior to
the expiration of the then current term shall be effective. Unless earlier
terminated pursuant to any other provision in this Article V, this Addendum
shall terminate at the expiration of the then-current term if Holdings fails to
notify the Seller of a three (3) month extension prior to such expiration.
(c)    The Seller may terminate this Addendum at the end of the Initial Term or
at the end of any subsequent one year term, in whole but not in part upon
written notice to Holdings at least two-hundred twenty five (225) days prior to
the end of the applicable term.
(d)    Any Mortgage Loans removed from a Servicing Agreement pursuant to the
exercise of an early termination or other reconstitution provision and (i)
included in a Securitization Transaction (a “Resecuritized Transaction”) where
the applicable Securitization Servicing Agreement or Interim Servicing Agreement
is reasonably acceptable to the Seller shall be removed from this Addendum and
shall be serviced by the Seller pursuant to such Securitization Servicing
Agreement or Interim Servicing Agreement, as applicable, or (ii) not included in
the related Securitization Transaction shall be removed from this Addendum and
shall be serviced by the Seller under an Interim Servicing Agreement. For the
avoidance of doubt, no Termination Fee, deboarding fee or other compensation
(other than accrued Seller Economics) shall be payable to Seller for a
termination under this Section 5.1(d). The Seller shall use its best efforts to
remain in good standing with the Rating Agencies and otherwise comply with the
requirements of Rating Agencies. With respect to any Resecuritized Transaction
in which the Seller has agreed to execute the applicable Securitization
Servicing Agreement but is otherwise not permitted to service in such
Resecuritized Transaction solely as a result of the requirement of the related
Rating Agency (which is rating such Resecuritized Transaction) (in either case,
a “Barred Transaction”), Holdings shall use reasonable efforts to consult with
the applicable Rating Agencies and reasonably advocate for the Seller’s
participation in such Barred Transaction (and such participation does not have,
or result in, any adverse impact or effect on any Purchaser, the related Barred
Transaction and/or the securities being issued thereunder). Holdings shall not
select any Rating Agency with the sole intention of excluding the Seller from
participating in a Barred Transaction. If Holdings determines, in Holdings’
reasonable discretion (as supported by reasonable documentation or analysis
provided by Holdings to Seller in writing), that retaining Seller to service
loans in a Resecuritized Transaction could have a material adverse impact on the
related Resecuritized Transaction and/or the securities being issued thereunder,
then Holdings shall not be obligated to utilize the Seller in such Resecuritized
Transaction, in which event the Seller shall interim service such Mortgage Loans
pursuant to the terms of this Addendum until the transfer of servicing to the
successor servicer. If Holdings determines, in Holdings’ reasonable discretion,
that retaining Seller to service loans in a Resecuritized Transaction does not
have a material adverse impact on the related Resecuritized Transaction and/or
the securities being issued thereunder and, accordingly, elects not to retain
the Seller in such Resecuritized Transaction, (i) the Seller shall interim
service such Mortgage Loans pursuant to the terms of this Addendum until the
transfer of servicing to the successor servicer and (ii) Holdings shall pay the
applicable Exit Fee on the date that the related transfer of servicing to the
successor servicer is completed.
(e)    This Addendum shall otherwise terminate upon the earliest of (i) the
distribution of the final payment on or liquidation of the last Mortgage Loan
and REO Property subject to this Addendum or (ii) as otherwise set forth in this
Article V. Notwithstanding anything to the contrary contained herein, no
termination of this Addendum with respect to any Servicing Rights or any
Mortgage Loan shall be effective unless and until (i) such Mortgage Loan is
removed pursuant to Section 5.1(d), (ii) such Servicing Rights are transferred
to an NRZ O/S Entity under the Transfer Agreement as set forth in Section 5.2,
(iii) such Servicing Rights are transferred to a third party servicer or
acquired by the Seller in accordance with Section 5.4(c), (d) or (e) or (iv)
Seller and Holdings have entered into an oversight agreement and one or more
subservicers have assumed the subservicing of all of the Mortgage Loans and REO
Properties in accordance with Section 5.7. The parties acknowledge that to the
extent that Seller or Holdings exercises its right to “terminate” or not to
“extend the term” of this Addendum pursuant to Section 5.1(a), 5.1(b), 5.1(c) or
5.6, as applicable, the exercise of any such right speaks only to the ability of
Seller or Holdings, as applicable, to exercise its rights under Section 5.4(c),
5.4(d) or 5.4(e), as applicable, subject to the terms and conditions set forth
therein.

Section 5.2    Transfer Pursuant to Transfer Agreement.
Mortgage Loans for which the Servicing Rights have been transferred to an NRZ
O/S Entity pursuant to the Transfer Agreement shall no longer be serviced
hereunder and shall be serviced or subserviced as described in the Transfer
Agreement.

Section 5.3    Termination with Cause.
(a)    Holdings may terminate this Addendum immediately for cause, in whole, but
not in part, by providing written notice of its intent to terminate Seller based
on any of the following events (each such event and any other event mutually
agreed upon by the parties, a “Seller Termination Event”), which as of the date
of such notice, shall not have been waived in writing:
(i)    any failure by the Seller to remit Holdings Economics, Excess Servicing
Fees or any other payment due any Purchaser pursuant to this Addendum
(including, but not limited to, any Average Third Party Mark Payment or any
Investor payment with respect to the Mortgage Loans) not in dispute pursuant to
Section 4.3, which failure continues unremedied for a period of two (2) Business
Days after the date on which such payment was required to be remitted under the
terms of this Addendum or Applicable Requirements, as applicable;
(ii)    any failure by the Seller to provide to any Purchaser (1) any Critical
Report unless such failure to deliver a Critical Report was a direct result of
any Purchaser’s or any NRZ O/S Entity’s failure to provide material information
(which was not in the possession or control of the Seller) necessary to complete
such Critical Report, which failure continues unremedied for a period of five
(5) Business Days following the date such Critical Report was due and/or (2) any
Purchaser Regulatory Reports, which failure continues unremedied for a period of
five (5) Business Days following the date such Purchaser Regulatory Report was
due;
(iii)    (A) [***] and/or (B) deliver the Monthly Financial Covenant
Certification to the Purchasers within the timeframes set forth in Section 2.22,
which failure in the case of clause (B) continues unremedied for a period of
five (5) Business Days;
(iv)    any default and/or failure by Seller to duly observe or perform, in any
material respect, any covenants, obligations or agreements of Seller set forth
in this Addendum (including the Schedules and Exhibits hereto), to the extent
such default or failure is susceptible of being cured, irrespective of the date
on which the covenant or obligation was to be performed or observed, continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Seller by Holdings;
(v)    any representation or warranty made by the Seller hereunder shall prove
to be untrue or incomplete in any material respect and such representation or
warranty continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Seller by Holdings;
(vi)    the Seller shall fail to comply in any material respect with any audit
procedures pursuant to Section 2.11(b) or (e) of this Addendum, which failure
continues unremedied for a period of seven (7) Business Days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Seller by Holdings and such failure to deliver could be
reasonably expected to result in a material Loss by, or have a material adverse
effect on, Holdings;
(vii)    a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Seller and/or the Corporate Parent and such decree or order shall have remained
in force, undischarged or unstayed for a period of forty-five (45) days;
(viii)    the Seller and/or the Corporate Parent shall (i) consent to the
appointment of a conservator, receiver, or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities, or similar
proceedings of or relating to the Seller’s and/or the Corporate Parent’s
property or relating to all or substantially all of the Seller’s and/or the
Corporate Parent’s property or (ii) admit in writing its inability to pay its
debt as it becomes due, admit in writing its intention not to perform any of its
obligations, file a petition to take advantage of any applicable insolvency or
bankruptcy statute, voluntarily suspend payment of any of its obligations, or
make an assignment for the benefit of its creditors;
(ix)    the Seller (A) shall cease being an approved subservicer/servicer in
good standing with Fannie Mae or Freddie Mac or (B) is no longer able to service
loans for the FHA or VA;
(x)    Either (i) the occurrence and continuation of a default of any payment of
any amounts due under any Material Debt Agreement (after any applicable grace
period) or (ii) the occurrence and continuation of a default under a Material
Debt Agreement resulting in the acceleration or prepayment thereof;
(xi)    any admission by the Seller or the Corporate Parent or the final
determination of material wrongdoing in connection with any regulatory action
commenced by a Governmental Authority (i) that has a Material Adverse Effect on
the Purchasers, New Residential Investment Corp., Servicing Rights, and/or the
Servicing Advances and/or P&I Advances related thereto or (ii) in which any
investor, lender or other counterparty to New Residential Investment Corp.’s
and/or any Purchaser’s financing or lending arrangement of Servicing Rights,
“excess spread”, Servicing Advances and/or P&I Advances makes a breach or
default claim under such financing or lending arrangement in writing and such
Person(s) have the sufficient right and/or own (or control) a sufficient portion
of the investment under such arrangement to declare or direct another party to
declare a default thereunder;
(xii)    a Change of Control has occurred with respect to the Seller and/or the
Corporate Parent, unless such change of control results from the acquisition of
stock or voting interests by any Purchaser or any of its Affiliates;
(xiii)    the Seller and/or Corporate Parent attempts to assign Servicing Rights
(other than as contemplated under and in accordance with Section 5.2 or 5.4(c),
(d) or (e), as applicable), Rights to MSRs, Excess Servicing Fee and/or its
rights to servicing compensation hereunder without the consent of the
Purchasers;
(xiv)    any report required herein contains materially inaccurate data or
information that has a Material Adverse Effect on the Purchasers, New
Residential Investment Corp., the Servicing Rights, P&I Advances and/or the
Servicing Advances; provided, that such inaccuracy is not the direct result of
inaccurate data or information provided to the Seller by the Purchasers, any NRZ
O/S Entity or New Residential Investment Corp., or a third party appointed by
Purchasers, any NRZ O/S Entity or New Residential Investment Corp.;
(xv)    as of any date of determination, the unpaid principal balance of
Measurement Loans with respect to which a Termination Party has, other than in
connection with any Solicitations to Terminate which has not resulted in a vote
or direction to terminate, delivered written notification of intent to terminate
or notice of termination or otherwise directed or initiated the process of
terminating any NRZ O/S Entity and/or Seller in writing (“PSA Termination
Notice”), in the aggregate, equals or exceeds [***] of the Measurement Balance,
in each case, due to Seller’s failure to service in accordance with the terms of
this Addendum; provided, however that, the unpaid principal balance with respect
to a Servicing Agreement will not be counted toward the [***] threshold
referenced in this Section 5.3(a)(xv) if the related Termination Party delivered
the related PSA Termination Notice solely as a result of Seller’s compliance
with a written direction from Holdings in accordance with Section 2.3 hereof or
the written direction of any NRZ O/S Entity in accordance with Section 2.3 of
any NRZ Subservicing Agreement; provided that no termination shall be permitted
unless any applicable cure period in the related Servicing Agreement has expired
and the related Termination Party has not withdrawn such notification;
(xvi)    as of any date of determination, the unpaid principal balance of
Measurement Loans with respect to which a Termination Party has sent a
solicitation for a vote or request for direction from or on behalf of Investors
regarding the termination of any NRZ O/S Entity and/or Seller as servicer under
the related Servicing Agreement (a “Solicitation to Terminate”), in the
aggregate, equals or exceeds [***] of the Measurement Balance, in each case (A)
from a Termination Party and (B) due to Seller’s failure to service in
accordance with the terms of this Addendum; provided, however that, the unpaid
principal balance with respect to a Servicing Agreement will not be counted
toward the [***] threshold referenced in this Section 5.3(a)(xvi) if the related
Termination Party delivered the related Solicitation to Terminate solely as a
result of Seller’s compliance with a written direction from Holdings in
accordance with Section 2.3 hereof or the written direction of any NRZ O/S
Entity in accordance with Section 2.3 of any NRZ Subservicing Agreement;
provided, further that a Solicitation to Terminate shall no longer be included
in calculating the [***] threshold on the earlier of the date the Termination
Party indicates that it will pursue no action or provides notification
indicating that such Solicitation to Terminate has not resulted in a vote to
terminate or direction to terminate Seller as servicer under the related
Servicing Agreement and 135 days following the date of the Solicitation to
Terminate if such Solicitation to Terminate has not resulted in a vote to
terminate or direction to terminate Seller as servicer under the related
Servicing Agreement;
(xvii)    either (A) the publicly filed annual financial statements or the notes
thereto or other opinions or conclusions stated therein of New Residential
Investment Corp. or NRM shall indicate that New Residential Investment Corp. or
NRM, as applicable, has a “material weakness” and/or “significant deficiency”,
or (B) if not publicly filed because not a publically registered entity, the
annual financial statements or the notes thereto or other opinions or
conclusions stated therein of New Residential Investment Corp. or NRM, as
applicable, shall indicate that New Residential Investment Corp. or NRM has a
“material weakness”, which, in any such case is caused by either (i) inaccurate
information provided by the Seller or Corporate Parent and relied upon by any
Purchaser, NRM or New Residential Investment Corp., as applicable, or (ii) the
processes, practices or procedures of the Seller or the Corporate Parent;
(xviii)    [Reserved];
(xix)    at any time following the six-month anniversary of the Original Closing
Date, the Seller’s or Corporate Parent’s management discloses in their
respective quarterly or annual financial statements that there is substantial
doubt about its ability to continue as a going concern; provided, however, that
such substantial doubt is not based in material part on the potential early
termination of any of the transactions contemplated by this Addendum or any NRZ
Subservicing Agreement;
(xx)    failure of the Seller to maintain any required qualification, license or
approval to do business, to service residential mortgage loans, or to otherwise
collect debts or perform any activities relating to residential mortgage loans
in any jurisdiction where the Mortgaged Properties are located, to the extent
required under Applicable Requirements; provided that, Holdings may terminate
this Addendum pursuant to this Section 5.3(a)(xx) only with respect to the
Mortgage Loans in the applicable state where the Seller failed to maintain such
qualification, license or approval;
(xxi)    the occurrence of a Performance Trigger;
(xxii)    [***]; or
(xxiii)    the occurrence of a Subservicer Termination Event (as defined in an
NRZ Subservicing Agreement) under an NRZ Subservicing Agreement, with respect to
which the applicable NRZ O/S Entity has exercised remedies;
provided, however, that notwithstanding the foregoing, if Seller has provided
Holdings a written notice of its intent to terminate this Addendum with cause
pursuant to Section 5.6 or of Seller’s intent to terminate an NRZ Subservicing
Agreement pursuant to Section 5.6 thereof or Holdings has provided written
notice of its intent to terminate this Addendum pursuant to Section 5.1(b) or
any NRZ O/S Entity has provided notice to Seller of its intent to terminate an
NRZ Subservicing Agreement pursuant to Section 5.1(b) thereof, Holdings may not
terminate the Seller for cause pursuant to any of Sections 5.3(a)(iii), (x),
(xvii) or (xix) if the event specified in such subsection was based in material
part on such notice of intent to terminate; provided, further, that if either
Holdings or Seller has exercised its rights to not renew or to terminate this
Addendum under any provision of this Article V other than pursuant to Section
5.3(a), to the extent that the transferring out of Servicing Rights has resulted
in a material and adverse change to the portfolio of Mortgage Loans being
serviced hereunder, Holdings may not terminate this Addendum for cause pursuant
to any of Sections 5.3(a)(xv), (xvi) or (xxi); provided, further however, that
if a Seller Termination Event is cured or is no longer continuing, such event
shall cease to be a Seller Termination Event upon the date that is six (6)
months following the later of (i) the date such Seller Termination Event was
cured or ceases to continue and (ii) the date Holdings received notice or
otherwise became aware of such Seller Termination Event.
(b)    The Seller recognizes that an Investor may rescind its recognition of a
Servicing arrangement if the Investor terminates the Seller under the applicable
Servicing Agreement, in which event this Addendum would be terminated with
respect to the related Mortgage Loans, and such termination shall be treated as:
(i)     a termination for cause for purposes of this Addendum if the Investor’s
action is related to an act or omission, or the processes, practices and/or
procedures of the Seller or the Corporate Parent (unless such act or omission is
related to Seller’s compliance with Holdings’ written direction in accordance
with Section 2.3 or the written direction of any NRZ O/S Entity under Section
2.3 of any NRZ Subservicing Agreement; provided, further, that this provision
shall not protect the Seller from any liability for any breach of its covenants
made herein, or failure to perform its obligations in compliance with the terms
of this Addendum, including any standard of care set forth in this Addendum, or
from any liability which would otherwise be imposed on the Seller or any of its
directors, officers, agents or employees by reason of the Seller’s willful
misfeasance, bad faith, fraud, or negligence in the performance of its duties
hereunder or by reason of its negligent disregard of its obligations or duties
hereunder) or
(ii)    a termination without cause if the Investor’s action is related to
Seller’s compliance with Holdings’ written direction in accordance with Section
2.3 or the written direction of any NRZ O/S Entity under Section 2.3 of any NRZ
Subservicing Agreement.
(c)    Each party shall promptly notify the other party in the event of any
breach or anticipated breach by the notifying party of its obligations under
this Addendum or any event of default or anticipated event of default or other
termination event with respect to such party set forth in this Addendum.
(d)    The rights of termination, as provided herein, are in addition to all
other available rights and remedies, including the right to recover damages in
respect of any breach.

Section 5.4    Reimbursement upon Expiration or Termination; Termination
Assistance.
(a)    If Holdings:
(i)     terminates this Addendum “for cause” pursuant to Section 5.3(a) (other
than pursuant to Section 5.3(a)(xxiii)), Seller (A) shall reimburse the
Purchasers for Purchasers’ Servicing Transfer Costs incurred in connection with
transferring the servicing to a successor servicer or subservicer, (b) shall
reimburse the Purchasers for any boarding fees of the subsequent servicer which
shall be capped at [***] per Mortgage Loan/REO Property and (C) shall not be
entitled to any Termination Fee, deboarding fees or reimbursement of its
Servicing Transfer Costs;
(ii)    terminates this Addendum “for convenience” pursuant to Section 5.1(b),
Holdings shall remit to the Seller (A) solely if the Effective Date of
Termination occurs during the Initial Term, an amount equal to the applicable
Termination Fee and (B) irrespective of whether the Effective Date of
Termination occurs during the Initial Term, the greater of [***] per Mortgage
Loan/REO Property and Seller’s Servicing Transfer Costs incurred in connection
with transferring the servicing to a successor servicer or subservicer;
(iii)    does not extend the term of this Addendum at the end of the Initial
Term or any three-month renewal term thereafter, (A) Seller shall not be
entitled to any Termination Fee; (B) neither party shall be responsible for
paying any deboarding or boarding fees, and (C) (I) each of Seller and Holdings
shall pay 50% of the aggregate Servicing Transfer Costs incurred by such parties
in connection with transferring the servicing to a successor servicer or
subservicer if either (I) the NRM Subservicing Agreement has not been terminated
or (ii) such costs are incurred on or prior to 90 days following the Effective
Date of Termination of the NRM Subservicing Agreement and (II) thereafter,
Holdings shall pay all Servicing Transfer Costs incurred by such parties in
connection with transferring the servicing to a successor servicer or
subservicer; or
(iv)    terminates this Addendum “for cause” pursuant to Section 5.3(a)(xxiii),
(A) the Servicing Transfer Costs incurred by such parties in connection with
transferring the servicing to a successor servicer or subservicer following such
termination shall be paid by Seller to the extent such Servicing Transfer Costs
are incurred on or prior to July 22, 2019, and any Servicing Transfer Costs
incurred thereafter shall be paid by the Purchasers, (B) neither party shall be
responsible for paying any deboarding or boarding fees, and (C) Seller shall not
be entitled to any Termination Fee.
To the extent Holdings is obligated to pay the Termination Fee as set forth
above, (i) if Seller purchases the related Servicing Assets or the related
Rights to MSRs and Transferred Receivables Assets under Section 5.4(c)(i)(A) or
(B), such Termination Fee shall, to the extent possible, be netted against the
applicable Option Price or purchase price, respectively and otherwise be paid to
Seller on the applicable Termination Date and (ii) if Seller is not purchasing
the related Servicing Assets or the related Rights to MSRs and Transferred
Receivables Assets under Section 5.4(c)(i)(A) or (B), Holdings shall remit to
the Escrow Agent, to be held by the Escrow Agent in accordance with the Escrow
Agreement, one-hundred percent (100%) of the applicable Termination Fee Deposit
Amount (as defined and calculated in accordance with Exhibit C-2) in immediately
available funds at least one (1) Business Day prior to the Seller sending the
related transferor’s notice of transfer of servicing or “goodbye letter” in
accordance with the requirements of applicable law solely to the extent the
Seller has complied and completed all of the servicing transfer requirements set
forth in Part I of Exhibit S required to be performed on or before such date
thereof; provided that Seller shall have no obligation to send any such notices
until the Escrow Agent verifies to Seller that the Termination Fee Deposit
Amount has been received. The Escrow Agent shall pay the Seller (i) fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
Holdings, from the Seller of a certification by the Seller and its third party
vendor handling the mailing that the Seller has sent the related transferor’s
notice of transfer of servicing or “goodbye letter” and (ii) the remaining fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
Holdings, from the Seller of a certification by the Seller that the Seller has
completed the Servicing Transfer Requirements set forth in Part III of Exhibit S
attached hereto and including the federal reference numbers and wire amounts for
the funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Seller shall send a copy of each of the deliverables under the
Servicing Transfer Requirements to Holdings at the same time it delivers such
deliverable to the applicable successor servicer or subservicer. Holdings may
elect to wait to transfer the servicing with respect to certain Servicing
Agreements if the transfer of such Servicing Agreements would result in the
unpaid principal balance of the Mortgage Loans that would remain subject to this
Addendum following such transfer to be less than ten percent (10%) of the unpaid
principal balance of all of the Mortgage Loans subject to this Addendum on the
Effective Date of Termination. The Seller and Holdings shall use their best
efforts to cooperate to enter into an Escrow Agreement containing the terms as
set forth in this paragraph prior to the applicable date a payment is required
to be made to the Escrow Agent as described in this paragraph. Notwithstanding
anything to the contrary set forth in this Addendum, the Seller shall not be
entitled to receive any Termination Fee to the extent the Effective Date of
Termination occurs after the Initial Term or the parties are unable to
effectuate the transfer of servicing to a successor servicer or subservicer.
In addition, in connection with any of the terminations described in this
Section 5.4(a), (i) to the extent not previously purchased, Holdings shall
purchase, in accordance with the terms and requirements of this Addendum, all
Servicing Advances and P&I Advances for which Purchaser has not purchased prior
to the Effective Date of Termination (other than any amounts being disputed in
accordance with Section 4.3) and (ii) Holdings shall pay to the Seller all
unpaid Seller Economics which have accrued as of the date the servicing
transfers to a successor servicer or subservicer (“Successor Transfer Date”)
(other than any amounts being disputed in accordance with Section 4.3) or the
Termination Date, as applicable. Other than with respect to the Termination Fee,
if applicable, all amounts payable or reimbursable under this Section 5.4(a)
shall be paid or reimbursed on the Successor Transfer Date or the Termination
Date, as applicable based on customary practices of estimation and true-up. To
the extent that any such amounts are not known and/or invoiced by the party
entitled to payment prior to the Successor Transfer Date, or the Termination
Date, as applicable, such amounts shall be paid or reimbursed to the party
entitled to payment within ten (10) Business Days of the other party’s receipt
of an invoice therefore, together with any documentation required pursuant to
this Addendum.
In addition, upon termination of this Addendum, subject to the foregoing,
Holdings and the Seller shall pay or reimburse the other party any other amounts
due under this Addendum.
(b)    If Seller:
(i)    terminates this Addendum “for cause” pursuant to Section 5.6, Holdings
(A) shall reimburse the Seller for Seller’s Servicing Transfer Costs incurred in
connection with transferring the servicing to a successor servicer or
subservicer, (b) shall pay Seller a deboarding fee equal to [***] per Mortgage
Loan/REO Property and (C) solely if the Effective Date of Termination occurs
during the Initial Term, shall pay Seller an amount equal to the applicable
Termination Fee;
(ii)    [Reserved]; or
(iii)    terminates this Addendum at the end of the Initial Term pursuant to
Section 5.1(c) or any renewal term thereafter, (A) each of Seller and Holdings
shall pay 50% of the aggregate Servicing Transfer Costs incurred by such parties
in connection with transferring the servicing to a successor servicer or
subservicer, (B) neither party shall be responsible for paying any deboarding or
boarding fees, and (C) Seller shall not be entitled to any Termination Fee.
To the extent the Holdings is obligated to pay the Termination Fee as set forth
above, (i) if Seller purchases the related Servicing Assets or the related
Rights to MSRs and Transferred Receivables Assets under Section 5.4(e)(i)(A) or
(B), such Termination Fee shall, to the extent possible, be netted against the
applicable Option Price or purchase price, respectively or otherwise paid to
Seller on the applicable Termination Date and (ii) if Seller is not purchasing
the related Servicing Assets or the related Rights to MSRs and Transferred
Receivables Assets under Section 5.4(e)(i)(A) or (B), Holdings shall remit to
the Escrow Agent, to be held by the Escrow Agent in accordance with the Escrow
Agreement, one-hundred percent (100%) of the applicable Termination Fee Deposit
Amount (as defined and calculated in accordance with Exhibit C-2) in immediately
available funds at least one (1) Business Day prior to the Seller sending the
related transferor’s notice of transfer of servicing or “goodbye letter” in
accordance with the requirements of applicable law solely to the extent the
Seller has complied and completed all of the servicing transfer requirements set
forth in Part I of Exhibit S required to be performed on or before such date
thereof; provided that Seller shall have no obligation to send any such notices
until the Escrow Agent verifies to Seller that the Termination Fee Deposit
Amount has been received. The Escrow Agent shall pay the Seller (i) fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
Holdings, from the Seller of a certification by the Seller and its third party
vendor handling the mailing that the Seller has sent the related transferor’s
notice of transfer of servicing or “goodbye letter” and (ii) the remaining fifty
percent (50%) of the applicable Termination Fee Deposit Amount in immediately
available funds within two (2) Business Days after its receipt, with a copy to
Holdings, from the Seller of a certification by the Seller that the Seller has
completed the Servicing Transfer Requirements set forth in Part III of Exhibit S
attached hereto and including the federal reference numbers and wire amounts for
the funds required to be remitted in accordance with such Servicing Transfer
Requirements. The Seller shall send a copy of each of the deliverables under the
Servicing Transfer Requirements to Holdings at the same time it delivers such
deliverable to the applicable successor servicer or subservicer. Holdings may
elect to wait to transfer the servicing with respect to certain Servicing
Agreements if the transfer of such Servicing Agreements would result in the
unpaid principal balance of the Mortgage Loans that would remain subject to this
Addendum following such transfer to be less than ten percent (10%) of the unpaid
principal balance of all of the Mortgage Loans subject to this Addendum on the
Effective Date of Termination. The Seller and Purchasers shall use their best
efforts to cooperate to enter into an Escrow Agreement containing the terms as
set forth in this paragraph prior to the applicable date a payment is required
to be made to the Escrow Agent as described in this paragraph. Notwithstanding
anything to the contrary set forth in this Addendum, the Seller shall not be
entitled to receive any Termination Fee to the extent the Effective Date of
Termination occurs after the Initial Term or the parties are unable to
effectuate the transfer of servicing to a successor servicer or subservicer.
In addition, in connection with any of the terminations described in this
Section 5.4(b), (i) to the extent not previously purchased, Holdings shall
purchase, in accordance with the terms and requirements of this Addendum, all
Servicing Advances and P&I Advances for which Purchaser has not purchased prior
to the Effective Date of Termination (other than any amounts being disputed in
accordance with Section 4.3) and (ii) Holdings shall pay to the Seller all
unpaid Seller Economics which have accrued as of the Successor Transfer Date
(other than any amounts being disputed in accordance with Section 4.3 or the
Termination Date as applicable). Other than with respect to the Termination Fee,
if applicable, all amounts payable or reimbursable under this Section 5.4(b)
shall be paid or reimbursed on the Successor Transfer Date or the Termination
Date as applicable, based on customary practices of estimation and true-up. To
the extent that any such amounts are not known and/or invoiced by the party
entitled to payment prior to the Successor Transfer Date or the Termination Date
as applicable, such amounts shall be paid or reimbursed to the party entitled to
payment within ten (10) Business Days of the other party’s receipt of an invoice
therefore, together with any documentation required pursuant to this Addendum.
In addition, upon termination of this Addendum, subject to the foregoing,
Holdings and the Seller shall pay or reimburse the other party any other amounts
due under this Addendum.
(c)    Termination for Convenience or Non-renewal by Purchasers
If Holdings terminates this Addendum for convenience or does not extend the
Initial Term or any subsequent term pursuant to Section 5.1(b), the Purchasers
may elect in their sole and absolute discretion to seek to sell the Servicing
Rights, including the Rights to MSRs and Excess Servicing Fees (an “MSR Sale”)
or to retain the Rights to MSRs and Excess Servicing Fees by entering into a new
rights to MSRs agreement with, and transferring named servicing to, a successor
servicer (a “Substitute RMSR Arrangement”).
(i)    If the Purchasers elect to seek an MSR Sale:
(A)    Seller may, at its option in its sole and absolute discretion, purchase
the following (collectively, the “Servicing Assets”) from the Purchasers in
respect of one or more Groups of the Servicing Rights then subject to this
Addendum (determined based on the selection procedures described in the Group
Selection Procedures as being applicable on the Outside Date, as defined in the
New RMSR Agreement but applied to all of the Servicing Agreements then subject
to this Addendum): (1) the Rights to MSRs at a purchase price in cash or other
immediately available funds equal to (x) the greater of the related Average
Third Party Mark and the related Internal Mark and (2) all related Transferred
Receivables Assets at a purchase price in cash or other immediately available
funds equal to the outstanding balance of such Transferred Receivables Assets
(the sum of (1) and (2), collectively, the “Option Price”). In order to exercise
such option, Seller shall give written notice to Purchasers in respect thereof
on before the 10th Business Day after the later of (x) Seller’s receipt of
notice from Purchasers that they have elected an MSR Sale and (y) Seller’s
receipt of the Valuation Package. Following Seller’s notice to Purchasers of
Seller’s intent to purchase the Servicing Assets, the parties shall consummate
such purchase pursuant to a sale agreement in the form set forth in Exhibit T-2
hereof on or before the later of (x) the applicable Effective Date of
Termination and (y) the fifteenth day (or, if Seller needs to obtain financing,
the thirtieth day) following Seller’s delivery of such notice to Purchasers;
(B)    if Seller does not elect to purchase the Servicing Assets pursuant to
clause (A), Purchasers may market the Servicing Rights (inclusive of the Rights
to MSRs and Excess Servicing Fees) to potential third-party purchasers, it being
understood that Seller or an Affiliate of Seller may participate in the bidding
processes as a prospective purchaser.  In connection therewith, Purchasers shall
provide Seller with the same information and opportunity to submit a bid to
purchase the Servicing Assets as it provides to other prospective bidders.  Any
sale to Seller or a third party pursuant to this clause (i)(B) shall be in
Purchasers’ sole and absolute discretion, which may include a decision not to
sell at all. If Seller is the purchaser selected by Holdings, Seller shall
purchase the Servicing Assets pursuant to a sale agreement in the form set forth
in Exhibit T-2 hereof on or before the later of (x) the applicable Effective
Date of Termination and (y) the fifteenth day (or, if Seller needs to obtain
financing, the thirtieth day) following Holdings’ delivery of notice to Seller
that Holdings has selected Seller’s bid. If a third party is the purchaser
selected by Holdings, the Servicing Rights will be sold to such third party
pursuant to a Third Party Sale Agreement negotiated by the parties in good
faith, and will be subject to obtaining any requisite Third Party Consents.
Seller and Purchasers shall cooperate to effectuate such sale, including
obtaining Third Party Consents, pursuant to Section 5.4(f). The Purchasers will
be entitled to the proceeds of any sale to a third party pursuant to this clause
(i)(B);
(C)    if Purchasers do not consummate a sale of all of the Servicing Assets to
Seller and/or the Servicing Rights to a third party pursuant to clauses (A) or
(B), Purchasers shall have the option of rescinding the termination for
convenience or non-renewal with respect to any remaining Servicing Agreements
and reinstating this Addendum or of seeking a Substitute RMSR Arrangement.  If
Purchasers elect to rescind the termination or non-renewal and to reinstate this
Addendum and there has been a Material Change to the composition of the
portfolio serviced hereunder as a result of the transactions contemplated above,
the parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U. If Purchasers elect to seek a Substitute RMSR Arrangement, Purchasers
shall use commercially reasonable efforts to enter into a rights to MSRs
arrangement with one or more qualified third party servicers. Any such
Substitute RMSR Arrangement will be subject to obtaining requisite Third Party
Consents to transfer named servicing to the successor servicer(s). Seller and
Purchasers shall cooperate to effectuate such transfer, including obtaining
Third Party Consents, pursuant to Section 5.4(f); and
(D)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(i)(C) on or before 120 days following the Effective Date of Termination,
Purchasers shall have the option of rescinding the termination for convenience
or non-renewal and reinstating this Addendum or Purchasers may engage not more
than three subservicers pursuant to Section 5.7; provided, however, that if
Purchasers elect to rescind the termination or non-renewal and to reinstate this
Addendum and there has been a Material Change to the composition of the
portfolio serviced hereunder as a result of the transactions contemplated above,
the parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U; provided, further, that to the extent Purchasers elect to engage
subservicers pursuant to Section 5.7, (i) the servicing for all remaining
Mortgage Loans subject to this Addendum must be transferred to such
subservicer(s) as concurrently as reasonably practicable, (ii) each subservicer
and the related subservicing agreement must comply with all the terms and
conditions set forth in Section 5.7, and (iii) the parties acknowledge that such
transfer may be subject to obtaining Third Party Consents, which they agree to
cooperate to obtain in accordance with Section 5.4(f).
(ii)    if Purchasers elect to seek to enter into a Substitute RMSR Arrangement:
(A)    Purchasers shall use commercially reasonable efforts to enter into a
Substitute RMSR Arrangement with one or more qualified third party servicers.
Any such Substitute RMSR Arrangement will be subject to obtaining requisite
Third Party Consents to transfer named servicing to the successor servicer(s).
Seller and Purchasers shall cooperate to effectuate such transfer, including
obtaining Third Party Consents, pursuant to Section 5.4(f); and
(B)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(ii)(A), on or before 120 days following the Effective Date of Termination,
Purchasers shall have the option of rescinding the termination for convenience
or non-renewal and reinstating this Addendum or Purchasers may engage not more
than three subservicers pursuant to Section 5.7; provided, however, that if
Purchasers elect to rescind the termination or non-renewal and to reinstate this
Addendum and there has been a Material Change to the composition of the
portfolio serviced hereunder as a result of the transactions contemplated above,
the parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U; provided, further, that to the extent Purchasers elect to engage
subservicers pursuant to Section 5.7, (i) the servicing for all remaining
Mortgage Loans subject to this Addendum must be transferred to such
subservicer(s) as concurrently as reasonably practicable, (ii) each subservicer
and the related subservicing agreement must comply with all the terms and
conditions set forth in Section 5.7, and (iii) the parties acknowledge that such
transfer may be subject to obtaining Third Party Consents, which they agree to
cooperate to obtain in accordance with Section 5.4(f).
(d)    Termination for Cause by Purchasers
If Purchasers terminate this Addendum for cause pursuant to Section 5.3,
Purchasers may elect in their sole and absolute discretion to seek an MSR Sale
or a Substitute RMSR Arrangement.
(i)    If the Purchasers elect to seek an MSR Sale:
(A)    Seller may, in its sole and absolute discretion, provide Purchasers with
an offer to purchase the Servicing Assets for the amount set forth in such
offer.   In order to exercise such option, Seller shall give written notice to
Purchasers setting forth the price Seller is willing to pay to purchase the
Servicing Assets on before the 10th Business Day after Seller’s receipt of
notice from Purchasers of their intent to seek an MSR Sale. If Purchasers in
their sole and absolute discretion elect to accept such offer, the parties shall
consummate such purchase pursuant to a sale agreement in the form set forth in
Exhibit T-2 hereof within 30 days of Purchasers’ acceptance of such offer;
(B)    if Seller does not elect to make an offer or Purchasers do not accept any
such offer, Purchasers may market the Servicing Rights (inclusive of the Rights
to MSRs and Excess Servicing Fees) to potential third-party purchasers, it being
understood that Seller or an Affiliate of Seller may participate in the bidding
processes as a prospective purchaser.  In connection therewith, Purchasers shall
provide Seller with the same information and opportunity to submit a bid to
purchase the Servicing Assets as it provides to other prospective bidders.  Any
sale to Seller or a third party pursuant to this clause (i)(B) shall be in
Purchasers’ sole and absolute discretion, which may include a decision not to
sell at all. If Seller is the purchaser selected by Holdings, Seller shall
purchase the Servicing Assets pursuant to a sale agreement in the form set forth
in Exhibit T-2 hereof within fifteen days (or, if Seller needs to obtain
financing, thirty days) of Holdings’ delivery of notice to Seller that Holdings
has selected Seller’s bid. If a third party is the purchaser selected by
Holdings, the Servicing Rights will be sold to such third party pursuant to a
Third Party Sale Agreement or, if the Effective Date of Termination of the
termination under 5.3(a) giving rise to such sale occurred prior to the later of
(i) two years after the Effective Date and (ii) three months after the
completion of the process described in Section 7 of the New RMSR Agreement, a
Third Party Purchase Agreement, in each case negotiated by the parties in good
faith.  The parties acknowledge that such sale shall be subject to obtaining any
requisite Third Party Consents, and Seller and Purchasers shall cooperate to
effectuate such sale, including obtaining Third Party Consents, pursuant to
Section 5.4(f). The Purchasers will be entitled to the proceeds of any sale to a
third party pursuant to this clause (i)(B);
(C)    if Purchasers do not consummate a sale of all of the Servicing Assets to
Seller and/or the Servicing Rights to a third party pursuant to clauses (A) or
(B), Purchasers shall have the option of rescinding their termination for cause
and reinstating this Addendum or of seeking a Substitute RMSR Arrangement.  If
Purchasers elect to rescind the termination or non-renewal and to reinstate this
Addendum and there has been a Material Change to the composition of the
portfolio serviced hereunder as a result of the transactions contemplated above,
the parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U. If Purchasers elect to seek a Substitute RMSR Arrangement, Purchasers
shall use commercially reasonable efforts to enter into a rights to MSRs
arrangement with one or more qualified third party servicers. Any such
Substitute RMSR Arrangement will be subject to obtaining requisite Third Party
Consents to transfer named servicing to the successor servicer(s). Seller and
Purchasers shall cooperate to effectuate such transfer, including obtaining
Third Party Consents, pursuant to Section 5.4(f); and
(D)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(i)(C) on or before 120 days following the Effective Date of Termination,
Purchasers shall have the option of rescinding the termination for cause and
reinstating this Addendum or Purchasers may engage not more than three
subservicers pursuant to Section 5.7; provided, however, that if Purchasers
elect to rescind the termination or non-renewal and to reinstate this Addendum
and there has been a Material Change to the composition of the portfolio
serviced hereunder as a result of the transactions contemplated above, the
parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U; provided, further, that to the extent Purchasers elect to engage
subservicers pursuant to Section 5.7, (i) the servicing for all remaining
Mortgage Loans subject to this Addendum must be transferred to such
subservicer(s) as concurrently as reasonably practicable, (ii) each subservicer
and the related subservicing agreement must comply with all the terms and
conditions set forth in Section 5.7, and (iii) the parties acknowledge that such
transfer may be subject to obtaining Third Party Consents, which they agree to
cooperate to obtain in accordance with Section 5.4(f).
(ii)    if Purchasers elect to seek to enter into a Substitute RMSR Arrangement:
(A)    Purchasers shall use commercially reasonable efforts to enter into a
Substitute RMSR Arrangement with one or more qualified third party servicers.
Any such Substitute RMSR Arrangement will be subject to obtaining requisite
Third Party Consents to transfer named servicing to the successor servicer(s).
Seller and Purchasers shall cooperate to effectuate such sale, including
obtaining Third Party Consents, pursuant to Section 5.4(f); and
(B)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(A) on or before 120 days following the Effective Date of Termination,
Purchasers shall have the option of rescinding the termination for cause and
reinstating this Addendum or Purchasers may engage not more than three
subservicers pursuant to Section 5.7; provided, however, that if Purchasers
elect to rescind the termination or non-renewal and to reinstate this Addendum
and there has been a Material Change to the composition of the portfolio
serviced hereunder as a result of the transactions contemplated above, the
parties shall agree to an Adjusted Fee Rate calculated in accordance with
Exhibit U; provided, further, that to the extent Purchasers elect to engage
subservicers pursuant to Section 5.7, (i) the servicing for all remaining
Mortgage Loans subject to this Addendum must be transferred to such
subservicer(s) as soon as reasonably practicable, (ii) each subservicer and the
related subservicing agreement must comply with all the terms and conditions set
forth in Section 5.7, and (iii) the parties acknowledge that such transfer may
be subject to obtaining Third Party Consents, which they agree to cooperate to
obtain in accordance with Section 5.4(f).
(e)    Seller Non-renewal or Termination for Cause
(i)    If Seller terminates this Addendum pursuant to Section 5.1(c) or 5.6,
Purchasers may elect in their sole and absolute discretion to seek an MSR Sale
or a Substitute RMSR Arrangement.
(ii)    If the Purchasers elect to seek an MSR Sale:
(A)    Seller may, at its option in its sole and absolute discretion, purchase
the Servicing Assets from the Purchasers in respect of one or more Groups of the
Servicing Rights then subject to this Addendum (determined based on the
selection procedures described in the Group Selection Procedures as being
applicable on the Outside Date, as defined in the New RMSR Agreement but applied
to all of the Servicing Agreements then subject to this Addendum) for an amount
equal to the Option Price.   In order to exercise such option, Seller shall give
written notice to Purchasers in respect thereof on before the 10th Business Day
after the later of (x) Seller’s receipt of notice of Purchasers’ election to
seek an MSR Sale and (y) Seller’s receipt of the Valuation Package. Following
Seller’s notice to Purchasers of Seller’s intent to purchase the Servicing
Assets, the parties shall consummate such purchase pursuant to a sale agreement
in the form set forth in Exhibit T-2 hereof on or before the later of (x) the
Effective Date of Termination and (y) the fifteenth day (or, if Seller needs to
obtain financing, the thirtieth day) following Seller’s delivery of such notice
to Purchasers;
(B)    if Seller does not exercise its purchase option pursuant to clause
(i)(A), Purchasers may market the Servicing Rights (inclusive of the Rights to
MSRs and Excess Servicing Fees) to potential third-party purchasers, it being
understood that Seller or an Affiliate of Seller may participate in the bidding
processes as a prospective purchaser.  In connection therewith, Purchasers shall
provide Seller with the same information and opportunity to submit a bid to
purchase the Servicing Assets as it provides to other prospective bidders.  Any
sale to Seller or a third party pursuant to this clause (i)(B) shall be in
Purchasers’ sole and absolute discretion, which may include a decision not to
sell at all. If Seller is the purchaser selected by Holdings, Seller shall
purchase the Servicing Assets pursuant to a sale agreement in the form set forth
in Exhibit T-2 hereof on or before the later of (x) the applicable Effective
Date of Termination and (y) the fifteenth day (or, if Seller needs to obtain
financing, the thirtieth day) following Holdings’ delivery of notice to Seller
that Holdings has selected Seller’s bid. If a third party is the purchaser
selected by Holdings, the Servicing Rights will be sold to such third party
pursuant to a Third Party Sale Agreement negotiated by the parties in good
faith, and will be subject to obtaining any requisite Third Party Consents.
Seller and Purchasers shall cooperate to effectuate such sale, including
obtaining Third Party Consents, pursuant to Section 5.4(f). The Purchasers will
be entitled to the proceeds of any sale to a third party pursuant to this clause
(i)(B);
(C)    if Purchasers do not consummate a sale of the Servicing Assets to Seller
or the Servicing Rights to a third party pursuant to clauses (A) or (B),
Purchasers shall use commercially reasonable efforts to enter into a Substitute
RMSR Arrangement with one or more qualified third party servicers. Any such
Substitute RMSR Arrangement will be subject to obtaining requisite Third Party
Consents to transfer named servicing to the successor servicer(s). Seller and
Purchasers shall cooperate to effectuate such sale, including obtaining Third
Party Consents, pursuant to Section 5.4(f);
(D)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(i)(C), this Addendum shall not be terminated and Seller shall continue to
servicer hereunder and, if there has been a Material Change to the composition
of the portfolio serviced hereunder as a result of the transactions contemplated
above, the parties shall agree to an Adjusted Fee Rate, if applicable and
calculated in accordance with Exhibit U; and
(E)    [***]
(iii)    if Purchasers elect to seek to enter into a Substitute RMSR
Arrangement:
(A)    Purchasers shall use commercially reasonable efforts to enter into a
Substitute RMSR Arrangement with one or more qualified third party servicers.
Any such Substitute RMSR Arrangement will be subject to obtaining requisite
Third Party Consents to transfer named servicing to the successor servicer(s).
Seller and Purchasers shall cooperate to effectuate such sale, including
obtaining Third Party Consents, pursuant to Section 5.4(f); and
(B)    if Purchasers are unable to enter into a Substitute RMSR Arrangement and
transfer named servicing to one or more successor servicers pursuant to clause
(ii)(A), this addendum shall not be terminated and Seller shall continue to
servicer hereunder and, if there has been a Material Change to the composition
of the portfolio serviced hereunder as a result of the transactions contemplated
above, the parties shall agree to an Adjusted Fee Rate, if applicable and
calculated in accordance with Exhibit U; and
(C)    [***]
(f)    In connection with the termination of this Addendum with respect to some
or all of the Mortgage Loans, the Seller and the Purchasers shall use best
efforts to promptly transfer the servicing of such Mortgage Loans to a successor
servicer or subservicer, to the extent applicable under Section 5.4(c), 5.4(d)
or 5.4(e) including, but not limited to, delivery of notices to the Mortgagors
relating to the servicing transfer in accordance with Applicable Requirements
and compliance with the Minimum Transfer Requirements.
(g)    For the avoidance of doubt, the provisions relating to the allocation of
costs in connection with transfers of servicing to third-parties set forth in
Sections 5.4(a) and (b) shall control and supersede any provisions relating to
same in any purchase agreement with any third party or any similar document.
Immediately before any transfer of Servicing Rights to any third party pursuant
to this Article V, Purchasers and any applicable Affiliates will transfer to
Seller the related Rights to MSRs and the related Transferred Receivables Assets
pursuant to a transfer agreement in substantially the form of Exhibit T-1
hereto. Each of the parties hereto acknowledges and agrees that any such
transfer to Seller before a transfer to a third party is effectuated by Seller
merely as an accommodation party in order to facilitate the transfer of such
Rights to MSRs and related Transferred Receivables Assets to a third party in
accordance with this Article V, and as a result Seller will not acquire
beneficial economic ownership of such Rights to MSRs or related Transferred
Receivables Assets for tax purposes. In addition, (i) Seller and Holdings shall
cooperate in good faith to comply with the Transfer Procedures set forth in
Exhibit P-1 and Exhibit P-2 hereto and transfer servicing in accordance with
industry standard transfer procedures and (ii) Holdings shall use commercially
reasonable efforts to require any successor servicer or subservicer to comply
with the Transfer Procedures set forth in Exhibit P-1 and Exhibit P-2 hereto and
transfer servicing in accordance with industry standard transfer procedures.
(h)    In the event of a servicing transfer to a successor servicer or
subservicer with respect to some or all of the Mortgage Loans, the Seller shall
comply with all Applicable Requirements with respect to servicing transfers. In
addition, the Seller shall comply with the CFPB’s rules and/or guidelines with
respect to servicing transfers, including without limitation its Bulletin 2014-1
issued on August 19, 2014, as may be amended or updated. The Seller and Holdings
shall provide all reasonable cooperation and assistance as may be requested by
the other party in connection with compliance with such rules and/or guidelines.
(i)    In addition, in connection with a servicing transfer to a successor
servicer or subservicer with respect to some or all of the Mortgage Loans, the
Seller shall (a) to the extent in Seller’s possession or control, promptly
forward to each successor servicer or subservicer all Mortgage Servicing Files,
data, Mortgage Loan Documents, files, data tapes and other information
customarily delivered by a servicer upon transfer of servicing of mortgage
loans, (b) comply in all material respects with the transfer instructions of the
successor servicer or subservicer, (c) provide each successor servicer or
subservicer accepted servicing industry documentation meeting all Applicable
Requirements regarding outstanding Servicing Advances and P&I Advances related
to the Mortgage Loans, (d) take appropriate actions and cooperate with any
Investor approval process and in reflecting the servicing transfer on the MERS
system for the related Mortgage Loans registered on MERS to the extent the
Seller is authorized to do so with the MERS system and (e) cooperate with the
document custodian recertification process, if any.
(j)    If an NRZ O/S Entity terminates an NRZ Subservicing Agreement for
convenience pursuant to Section 5.1(b) within twelve months following the later
of (i) the closing date of the acquisition of Shellpoint by New Residential
Investment Corp. or any of its Affiliates or (ii) the closing date of the
Shellpoint Subservicing Agreement, unless otherwise agreed to by Seller, the
Purchasers shall concurrently terminate this Addendum for convenience pursuant
to Section 5.1(b). If, following termination of any NRZ Subservicing Agreement
(other than as described in the immediately preceding sentence), there has been
a Material Change, the parties shall agree to an Adjusted Fee Rate calculated in
accordance with Exhibit U.

Section 5.5    Accounting/Records.
Upon expiration or termination of this Addendum and, if applicable under
Section 5.4(c), (d) or (e) after the completed transfer of the servicing of the
Mortgage Loans to a successor servicer or subservicer, the Seller will cease all
Servicing activities under this Addendum and account for and turn over to such
successor servicer or subservicer, as and if applicable, all funds collected
hereunder, less the compensation and other amounts then due to the Seller, and
deliver to the successor servicer or subservicer, as and if applicable, all
records and documents relating to each Mortgage Loan and will advise Mortgagors
that their mortgages will henceforth be serviced by the successor servicer or
subservicer, as and if applicable.

Section 5.6    Termination Right of the Seller.
The Seller may terminate this Addendum for cause, in whole but not in part, by
providing written notice of its intent to terminate Purchasers based on any of
the following events (each such event and any other event mutually agreed upon
by the parties, an “Purchaser Termination Event”), which as of the date of such
notice, shall have occurred, be continuing and shall not have been cured or
otherwise waived:
(a)    any failure by Holdings to remit any payment not in dispute pursuant to
Section 4.3 and due to the Seller pursuant to this Addendum, which failure
continues unremedied for a period of five (5) Business Days after the date upon
which such payment was required to be remitted under the terms of this Addendum
except to the extent funds are available to net such payment in accordance with
Section 4.1;
(b)    Any failure by the Purchasers to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Purchasers set
forth in this Addendum (including the Schedules and Exhibits hereto), which
failure continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to Holdings by the Seller;
(c)    A decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, bankruptcy, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Purchasers and such decree or order shall have remained in force, undischarged
or unstayed for a period of sixty (60) days;
(d)    Any representation or warranty made by the Purchasers hereunder shall
prove to be untrue or incomplete in any material respect which is not caused by
or results from the actions or inaction of the Seller, the Corporate Parent or
their Affiliates, vendors (other than any Vendors or NRZ REO Vendors selected by
Holdings or any subcontractor or subvendor retained by any NRZ REO Vendor) or
agents and, if such breach of a representation or warranty is capable of being
cured, continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to Holdings by the Seller.
(e)    The occurrence of an Owner/Servicer Termination Event under and as
defined in any NRZ Subservicing Agreement.
Notwithstanding anything to the contrary in this Addendum, for the avoidance of
doubt to the extent the Seller terminates this Addendum pursuant to this Section
5.6, (i) Holdings shall remain the owner of the Rights to MSRs, (ii) MSR-EBO
shall remain the owner of the Excess Servicing Fees and (iii) Seller shall have
no right, title interest or claim to the Rights to MSRs nor the Excess Servicing
Fees, in each case subject to the rights of Seller set forth in Section 5.4(e).

Section 5.7    Seller to Engage Subservicer.
(a)    In the event that Holdings exercises its right under Sections
5.4(c)(i)(D), 5.4(c)(ii)(B), 5.4(d)(i)(D) or 5.4(d)(ii)(B) to direct Seller to
engage a third party (x) to act as subservicer for Mortgage Loans related to the
Servicing Rights and (y) to perform any primary servicing obligations in respect
of the Servicing Agreements, and subject to the satisfaction of the conditions
set forth in such sections, including the condition that all remaining Mortgage
Loans and REO Properties subject to this Addendum be transferred to one or more
subservicers as concurrently as reasonably practicable and that all requisite
Third Party Consents with respect to such Mortgage Loans and REO Properties are
obtained, Seller and Purchasers shall negotiate reasonably and in good faith and
enter into an oversight agreement prior to or concurrently with the execution of
any subservicing agreement described in Section 5.7(b), using commercially
reasonable efforts to enter into such oversight agreement within 90 days after
Holdings’ exercise of such right. Such oversight agreement shall be reasonably
designed to protect both the Purchasers’ ownership interest in the economics of
the Servicing Rights and to protect Seller’s interest as named servicer of the
Servicing Rights. Such oversight agreement shall include the following terms:
(i)     (A) subject to Purchasers’ obligations to pay oversight fees,
subservicing fees and to fund Servicing Advances and P&I Advances, Seller shall
agree to remain as named servicer under the applicable Servicing Agreements, and
(B) Purchasers shall continue to own the Rights to MSRs, Excess Servicing Fees
and all of the other economics payable to the Purchasers under the subservicing
agreement(s);
(ii)    Seller and Purchasers shall agree to cooperate in connection with the
oversight and enforcement of the subservicing agreement and the servicing of the
Mortgage Loans and REO Properties;
(iii)    Seller shall agree to perform all activities that can only be performed
by Seller as named servicer (and not by any subservicer, vendor or other party)
in accordance with Applicable Requirements and the related Servicing Agreements,
including, without limitation, cooperating with the subservicer to enable the
subservicer to perform its obligations under the subservicing agreement by,
among other things that the subservicer is dependent on the Seller to do, as
applicable, (A) subject to the protections relating to disclosure as set forth
in Section 10.22 of the New RMSR Agreement, providing it with access to
necessary information, documents and files within Seller’s control, (B) entering
into powers of attorney and other customary and appropriate agreements and
instruments to enable such subservicer to perform its duties under the
subservicing agreement, (C) establishing custodial and escrow accounts (if
required to be in Seller’s name), (D) providing required reporting and
certifications (including annual SSAE and SOC) and (E) coordinating and
responding to regulatory, investor and third party inquiries, notices, claims
and other matters;
(iv)    Subject to the protections relating to disclosure as set forth in
Section 10.22 of the New RMSR Agreement, each of Seller and Purchasers shall
agree to cooperate with the other party’s reasonable requests for documentation
and information relating to the Mortgage Loans and REO Properties to the extent
that the subservicer cannot provide such documentation or information, including
providing each other with copies of all Investor and other third party notices
received by either party relating to the Servicing Rights or the Servicing
Agreements;
(v)    Seller and Purchasers shall each agree to perform their respective
obligations under the subservicing agreement, and Holdings shall agree to
perform its obligations under the SAFs;
(vi)    Seller and Purchasers shall agree to indemnify each other for breaches
of their respective obligations under such oversight agreement; provided that
Seller shall not be obligated to indemnify Purchasers for Losses for which any
subservicer is responsible under the related subservicing agreement (as
described in Section 5.7(b)(ii));
(vii)    Purchasers shall agree to indemnify Seller, under the oversight
agreement, for any and all losses with respect to which Seller is entitled to
indemnification by a subservicer under the related subservicing agreement to the
extent such indemnified losses have not been paid to Seller by such subservicer;
provided that Seller shall concurrently provide Purchasers with copies of all
notices, demands and documentation submitted to the subservicer with respect to
the applicable indemnification claim and Purchasers shall pay Seller such
indemnified losses within 30 days following notice from Seller that such
subservicer failed to pay any indemnified losses on the date on which any such
indemnification payment is due by the subservicer under such subservicing
agreement (including following resolution of any disputes in accordance with the
dispute resolution process); and
(viii)    in its supervisory capacity and as servicer of record, Seller shall be
entitled to receive from Purchasers an annual fee equal to [***] for the first
subservicer and an additional [***] for any additional subservicer appointed
pursuant to this Section 5.7, together with specified expenses set forth on
Schedule 5.7(a).
(b)    The retention of any such subservicer by Seller pursuant to Section
5.7(a) shall be subject to the satisfaction of the conditions set forth in
Sections 5.4(c)(i)(D), 5.4(c)(ii)(B), 5.4(d)(i)(D) or 5.4(d)(ii)(B), as
applicable, the existence of an oversight agreement as described in Section
5.7(a) and the following additional conditions:
(i)    such third party shall be reasonably acceptable to Seller and shall (w)
be licensed and qualified as a subservicer under such Servicing Agreements, (x)
be reasonably likely to be able to pay its indemnification obligations under the
related subservicing agreement (unless Holdings or NRM agrees to be primarily
responsible for such obligations and there has been no material and adverse
change to the financial condition of NRM or Holdings, as applicable, since the
Effective Date), (y) be reasonably capable of making any payments in respect of
any Servicing Advances and P&I Advances, including any remedies with respect
thereto under any SAFs or the related subservicing agreement, if there is
recourse to Seller under such SAF or the related subservicing agreement on
account of such subservicer’s failure to do so and (z) have sufficient
operational capacity to service the Mortgage Loans that such subservicer is
engaged to service, in each case as determined by Seller in its reasonable
discretion;
(ii)    Seller, Holdings and the subservicer shall enter into a tri-party
subservicing agreement with provisions protecting the respective interests of
Purchasers (including their right to receive amounts constituting the equivalent
of “Holdings Economics,” “Excess Servicing Fees,” “Ancillary Income” and
“Downstream Ancillary Income”), Seller (including provisions ensuring that
Purchasers, the subservicer and all vendors comply with Applicable Requirements)
and the related subservicer and with terms governing the subservicer’s
servicing, indemnity and other obligations thereunder that are commercially
reasonable and similar to other servicing or subservicing agreements to which
Holdings, Seller and/or their respective Affiliates are a party (including, for
example, the NRM Subservicing Agreement); provided, that under such subservicing
agreement, only Holdings will be permitted to terminate the subservicer without
cause and certain for cause termination events (not material to Seller’s
interests) will only be exercisable by Holdings, in each case if Holdings has
appointed a successor subservicer, provided that any such subservicer and the
related subservicing agreement must comply with the terms and conditions of this
Section 5.7;
(iii)    such subservicer shall be responsible for making all representations
and warranties, and shall be subject to all remedies, relating to Servicing
Advances and P&I Advances under such subservicing agreement and under the
Purchasers’ SAFs;
(iv)    Seller shall have no obligation to indemnify any subservicer under any
SAF or the applicable tri-party subservicing agreement, except for losses
resulting from the Seller’s breach of such subservicing agreement; provided
further that Seller shall cooperate with the subservicer and/or Holdings in
connection with their efforts to obtain indemnification or reimbursement from
the applicable Investor in accordance with the applicable Servicing
Agreements;    
(v)    to the extent that Seller terminates such subservicer for cause under and
in accordance with such subservicing agreement, Purchasers shall be entitled to
appoint a successor subservicer, provided that any such successor subservicer
and the related subservicing agreement must comply with the terms and conditions
of this Section 5.7, provided further that no termination of the subservicer
shall be effective until a successor is in place;  and
(vi)    Seller shall have the right, in the related subservicing agreement, to
cure any breach by such subservicer that would constitute a default by Seller as
servicer under any applicable Servicing Agreement, it being understood that such
right shall in no way be construed to be an obligation of Seller to cure any
such breach under such subservicing agreement.
Subject to the conditions set forth in this Section 5.7(b), Seller and Holdings
agree to cooperate, review and negotiate each subservicing agreement reasonably
and in good faith, using commercially reasonable efforts to have one or more
subservicing agreements covering all of the remaining Mortgage Loans and REO
Properties subject to this Addendum in place within 60 days of the designation
of the subservicer(s) by Holdings.
For the avoidance of doubt, the transfer of subservicing to a third party
subservicer shall constitute a “termination” under this Addendum under the
applicable provisions of Section 5.4 with respect to the allocation of costs for
such servicing transfer, together with the Seller’s right to receive the
Termination Fee (if applicable) and the timeline upon which such Termination Fee
is to be paid. Upon the closing of the subservicing agreement with respect to
the final Mortgage Loans and REO Properties subject to this Addendum and the
transfer of subservicing to the related subservicer in connection therewith,
this Addendum shall be deemed terminated and of no further force and effect
except as set forth in Section 8.6.

ARTICLE VI    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH PURCHASER
As of the date of this Addendum, each Purchaser hereby represents, warrants and
covenants to the Seller as follows:

Section 6.1    Authority.
Such Purchaser is a duly organized and validly existing limited liability
company in good standing under the laws of its state of formation and has all
requisite power and authority to enter into the New RMSR Agreement and the
Addendum and the Persons executing this Addendum on behalf of such Purchaser are
duly authorized to do so. Such Purchaser has all licenses necessary to carry on
its business as now being conducted and is duly authorized and qualified to
transact, in each state where a Mortgaged Property is located, any and all
business contemplated by this Addendum, except where the failure of such
Purchaser to possess such qualifications or licenses would not be reasonably
expected to have a Material Adverse Effect or where such Purchaser is otherwise
exempt under Applicable Requirements from such qualification, or is otherwise
not required under Applicable Requirements to effect such qualification.

Section 6.2    Consents.
No consent, approval or authorization of any Governmental Authority is required
for the execution, delivery, and performance by such Purchaser of or compliance
by such Purchaser with this Addendum or the consummation of the transactions
contemplated by this Addendum, or if required, such consent, approval,
authorization, or order has been obtained except where failure to obtain would
not reasonably be expected to have a Material Adverse Effect.

Section 6.3    Litigation.
There is no action, suit, proceeding, or investigation pending or, to its
knowledge, threatened against such Purchaser that, either in any one instance or
in the aggregate, would draw into question the validity of this Addendum or of
any action taken or to be contemplated herein, or would be reasonably likely to
impair materially the ability of such Purchaser to perform under the terms of
this Addendum.

Section 6.4    Broker Fees.
Such Purchaser has not dealt with any broker or agent or anyone else who might
be entitled to a fee or commission in connection with this transaction.

Section 6.5    Reserved.

Section 6.6    Ability to Perform.
Such Purchaser does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant applicable to it and
contained in this Addendum.

ARTICLE VII    
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER
As of the date of this Addendum, the Seller hereby represents, warrants and
covenants to each Purchaser as follows:

Section 7.1    Good Standing.
The Seller is an approved servicer for, and in good standing with, each
Governmental Entity and a HUD approved mortgagee. No event has occurred,
including but not limited to, a change in insurance coverage, that would make
the Seller unable to comply with eligibility requirements of each Governmental
Entity.

Section 7.2    Authority.
The Seller is a duly organized and validly existing limited liability company in
good standing under the laws of the state of its formation and has all requisite
power and authority to enter into this Addendum and the Persons executing this
Addendum on behalf of the Seller are duly authorized so to do. The Seller has
all licenses necessary to carry on its business as now being conducted and is
duly authorized and qualified to transact, in each state where a Mortgaged
Property is located, any and all business contemplated by this Addendum, except
where the failure of the Seller to possess such qualifications or licenses would
not be reasonably expected to have a Material Adverse Effect or where the Seller
is otherwise exempt under Applicable Requirements from such qualification, or is
otherwise not required under Applicable Requirements to effect such
qualification.

Section 7.3    Consents.
No consent, approval or authorization of any Governmental Authority is required
for the execution, delivery, and performance by the Seller of or compliance by
the Seller with this Addendum or the consummation of the transactions
contemplated by this Addendum, or if required, such consent, approval,
authorization, or order has been obtained except where failure to obtain would
not reasonably be expected to have a Material Adverse Effect.

Section 7.4    Litigation.
There is no action, suit, proceeding or investigation pending or, to its
knowledge, threatened against the Seller that, either in any one instance or in
the aggregate, would draw into question the validity of this Addendum or of any
action taken or to be contemplated herein, or would be reasonably likely to
impair materially the ability of the Seller to perform under the terms of this
Addendum or Applicable Requirements.

Section 7.5    Accuracy of Information.
Information furnished to any Purchaser or, any Investor by the Seller regarding
its financial condition or its servicing operations is true and correct as of
the date specified in such information or, if not specified, the date provided,
in all material respects.

Section 7.6    Broker Fees.
The Seller has not dealt with any broker or agent or anyone else who might be
entitled to a fee or commission in connection with this transaction.

Section 7.7    MERS.
The Seller is a member of MERS in good standing.

Section 7.8    Ability to Perform.
The Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant applicable to it and contained in
this Addendum.

Section 7.9    HAMP.
The Seller is participating in HAMP. The Seller has entered into a Servicer
Participation Agreement (“SPA”) with Fannie Mae, as financial agent of the
United States, pursuant to HAMP. As such, the Seller: (a) has implemented HAMP
as required by the SPA; (b) will report to Fannie Mae throughout the term of
this Addendum the transfer of servicing of any Mortgage Loans that are “Eligible
Loans” (as defined by the SPA) to extent required in order to ensure compliance
with the SPA; and (c) will service any of the Mortgage Loans that are “Eligible
Loans” in accordance with HAMP requirements throughout the term of this Addendum
to the extent HAMP is still in effect or otherwise applicable.

Section 7.10    Eligibility under the Servicing Agreements.
The Seller satisfies all applicable eligibility and other requirements to act as
servicer (including master, special, primary or subservicer) under the
applicable Servicing Agreements as of the Effective Date.

Section 7.11    Advances.
The representations and warranties set forth on Schedule 7.11 are true and
correct with respect to the applicable P&I Advances and Servicing Advances as of
the dates set forth in Schedule 7.11.

Section 7.12    [***]
[***]

ARTICLE VIII    
INDEPENDENCE OF PARTIES; INDEMNIFICATION SURVIVAL

Section 8.1    Independence of Parties; Average Third Party Mark Payment.
The Seller shall have the status of, and act as, an independent contractor.
Nothing herein contained shall be construed to create a partnership or joint
venture between any Purchaser and the Seller.
Each of the Purchaser and each NRZ O/S Entity, on the one hand, and Seller on
the other will each promptly notify the other of any communication received in
connection with a Servicing Agreement (and promptly deliver a copy of such
communication to the other party) (i) from a trustee, master servicer (or other
party entitled, or purporting to be entitled, to terminate) that is a
solicitation of holders for a vote, or a request for direction regarding
termination or (ii) from, or on behalf of, a trustee, master servicer (or other
party entitled, or purporting to be entitled, to terminate) stating that such
trustee, master servicer or other party has an intention to terminate Seller as
servicer, subservicer or master servicer under such Servicing Agreement.  The
parties will fully cooperate to resolve any such matter to avoid termination. To
the extent Seller is terminated under any Servicing Agreement related to any
Mortgage Loan serviced hereunder and either (x) the basis of such termination is
resulting from, arising out of or related to any enumerated items set forth in
Section 8.2 (other than as a result of any delinquency or loss triggers with
respect to such Servicing Agreement), (y) other than with respect to any
Mortgage Loan with respect to which any optional termination or clean-up call
right has been exercised pursuant to the related Servicing Agreement or any
Mortgage Loan subject to the Servicing Agreements set forth in Schedule 8.1,
such termination was “without cause,” “for convenience” or on a similar basis
and the related Servicing Agreement was terminable by the applicable Investor on
such basis as of the Effective Date or (z) Seller resigns as servicer under the
applicable Servicing Agreement pursuant to Section 5.1(a), then, in each case,
the Seller shall remit to Holdings the Average Third Party Mark of the affected
Servicing Rights within ten (10) Business Days following receipt of such Average
Third Party Mark (the “Average Third Party Mark Payment”); provided that in the
case of any termination described in clause (y) above, the Average Third Party
Mark Payment will be reduced by any termination or similar payments received by
Holdings under the applicable Servicing Agreement in connection with such
termination; provided, further, that if any such termination payments exceed the
Average Third Party Mark of the affected Servicing Rights, the Purchasers will
pay such excess to the Seller.

Section 8.2    Indemnification by the Seller.
The Seller shall indemnify and hold each Purchaser harmless against any and all
Losses resulting from or arising out of:
(a)    the Seller’s failure to observe or perform any or all of the Seller’s
covenants and obligations under this Addendum, including without limitation the
failure to comply following the Effective Date with any provisions under any
Servicing Agreement relating to the Servicing of the related Mortgage Loans;
(b)    the Seller’s breach of its representations and warranties contained in
this Addendum;
(c)    any event of termination described in Section 5.3 other than Section
5.3(a)(xxiii);
(d)    the matters set forth on Schedule 4.12.15 to the Transfer Agreement;
provided that such Loss is incurred prior to the later of (i) the fifth
anniversary of the Original Closing Date and (ii) the two-year anniversary of
the termination of the Seller as subservicer under any NRZ Subservicing
Agreement (other than termination of the NRM Subservicing Agreement in
connection with the transfer of subservicing of the applicable mortgage loans to
the Shellpoint Subservicing Agreement);
(e)    any Compensatory Fees or other Governmental Entity-imposed fees,
penalties or curtailments imposed on any Purchaser related to (a) any Mortgage
Loan foreclosures exceeding the applicable Governmental Entity’s required
timelines or (b) other servicing acts or omissions relating to the Mortgage
Loans, in each case relating to or arising from the Seller’s failure to meet a
timeline or requirement under the applicable Governmental Entity Guidelines on
or after the Effective Date, but only to the extent and amount such Compensatory
Fee or other fee, penalty or curtailment is attributable to the Seller; or
(f)    the matters for which Seller is required to indemnify any Purchaser
pursuant to Section 2.10(g) and Section 2.23(d);
(g)    [Reserved];
(h)    provided, however, the Seller shall not be obligated to indemnify any
Purchaser (i) with respect to any liabilities, Claims, costs or expenses which
are covered in Section 8.3 or (ii) to the extent such Loss is due to the willful
misconduct, bad faith or gross negligence of any Purchaser or any of their
respective Affiliates or any Purchaser’s breach of this Addendum.

Section 8.3    Indemnification by the Purchasers.
Except as otherwise stated herein, the Purchasers and, solely with respect to
Section 8.3(e), NRM, on a joint and several basis, shall indemnify and hold the
Seller harmless against any and all Losses resulting from or arising out of:
(a)    the Purchasers’ failure to observe or perform any or all of the
Purchasers’ covenants and obligations under this Addendum or breach of its
representations and warranties contained in this Addendum;
(b)    the matters for which the Purchasers are required to indemnify the Seller
pursuant to Sections 2.2(a) and 2.3(g);
(c)    any failure of any successor servicer or subservicer to service the
Mortgage Loans in accordance with Applicable Requirements following the related
transfer of servicing to such successor;
(d)    any claim that is brought against the Seller relating to the servicing of
the Mortgage Loans or REO Properties after the Effective Date except to the
extent (i) Seller is otherwise liable therefor under this Addendum or any other
agreement between the Purchasers and the Seller or any Affiliate or (ii) such
Claim results from or arises out of any matter related to the period prior to
the Effective Date;
(e)    the matters for which the Purchasers and NRM are required to indemnify
the Seller pursuant to Section 2.14; or
(f)    any event of termination described in Section 5.6;
provided, however, no Purchaser or NRM shall be obligated to indemnify the
Seller (i) with respect to any liabilities, Claims, costs or expenses which are
covered in Section 8.2 or (ii) to the extent such Loss is due to the willful
misconduct, bad faith or gross negligence of the Seller, Corporate Parent or any
of their respective Affiliates or the Seller’s breach of this Addendum.

Section 8.4    Indemnification Procedures.
Promptly after receipt by an indemnified party under Sections 8.2 or 8.3 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under
Sections 8.2 or 8.3, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party will
not relieve the indemnifying party from any liability that it may have to any
indemnified party under Sections 8.2 or 8.3, except to the extent that it has
been prejudiced in any material respect, or from any liability that it may have,
otherwise than under Sections 8.2 or 8.3. The indemnifying party shall assume
the defense of any such claim (provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party) and pay all expenses in connection
therewith, including attorneys’ fees, and promptly pay, discharge, and satisfy
any judgment or decree that may be entered against it or the indemnified party
in respect of such claim. The indemnifying party shall follow any reasonable
written instructions received from the indemnified party in connection with such
claim. The provisions of Sections 8.2 or 8.3 shall survive for five (5) years
following termination of this Addendum. The Seller shall provide the Mortgagor
Litigation Reports set forth in the related Formatted Servicing Report regarding
legal action(s) by individual Mortgagor(s) relating to the Mortgage Loans and
against the Seller or any Purchaser, it being understood that the Seller may
combine such reports with the reports required to be delivered under Section 8.4
of any NRZ Subservicing Agreement and delivery thereunder shall be deemed to
constitute delivery hereunder. With respect to any third party claim subject to
indemnification under this Addendum, the indemnified party agrees to reasonably
cooperate and cause its Affiliates to reasonably cooperate in good faith with
the indemnifying party in connection with the defense of any such claim. The
indemnifying party shall pay the indemnified party any non-disputed Losses
within thirty (30) days of the indemnifying party’s receipt of an invoice
therefor, together with reasonable supporting documentation.

Section 8.5    Mitigation.
Each party that is eligible for indemnification under Sections 8.2 or 8.3 for
reimbursement for costs and expenses under this Addendum shall use its
commercially reasonable efforts consistent with requirements of Applicable
Requirements with respect to mitigation of damages to mitigate such Loss and;
provided, however, that the failure to mitigate by either party shall not affect
the indemnifying party’s obligation to indemnify the indemnified party except to
the extent such failure to mitigate results in any material prejudice to the
indemnifying party and then only to the extent of such material prejudice and a
violation of requirements of Applicable Requirements with respect to mitigation
of damages.

Section 8.6    Survival.
The representations, warranties, and indemnifications set forth in Article VII
and this Article VIII shall survive for five (5) years following the termination
of this Addendum.

Section 8.7    Limitation of Damages.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY PUNITIVE,
CONSEQUENTIAL, INDIRECT OR SPECIAL DAMAGES, WHATSOEVER, IN EACH CASE WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER LEGAL
OR EQUITABLE PRINCIPLE, EVEN IF APPRISED OF THE POSSIBILITY THEREOF; PROVIDED,
HOWEVER, THAT SUCH LIMITATION WILL NOT BE APPLICABLE WITH RESPECT TO ANY SUCH
DAMAGES PAID TO A THIRD PARTY AS A RESULT OF ANY THIRD PARTY CLAIMS MADE AGAINST
A PARTY THAT IS SUBJECT TO AN INDEMNIFICATION OBLIGATION PROVIDED FOR UNDER
SECTION 8.2 OR 8.3, AS APPLICABLE.

Section 8.8    Purchasers’ Direction
The Seller may rely in good faith on any document of any kind that, prima facie,
is executed and submitted by any appropriate Person respecting any matters
arising hereunder by or on behalf of either Purchaser. Notwithstanding anything
in this Addendum to the contrary and for the avoidance of doubt, in no event
shall the Seller be required to comply with any instruction by any Purchaser
that would violate any federal, state and local legal and regulatory
requirements (including, without limitation, laws, statutes, rules, regulations
and ordinances); provided that the Seller shall address such conflict in
accordance with the procedure set forth in Section 2.3(c).

ARTICLE IX    
CLEAN-UP CALLS; SECURITIZATION TRANSACTIONS

Section 9.1    Clean-Up Call Rights.
(a)    Clean Up Call Rights. Seller shall exercise its rights under any optional
termination or clean up call rights provided for in the Servicing Agreements and
the Underlying Documents (the “Clean Up Call Rights”) only at the prior written
direction of MSR – EBO specifying the date of exercise, which shall be at least
thirty (30) days after the date of such notice from MSR – EBO. In connection
with such exercise of Clean Up Call Rights, Seller has sold and transferred to
MSR – EBO (or its designee) pursuant to the Sale Supplements on an exclusive and
“as is” basis the right to all economic beneficial rights to such Clean Up Call
Rights (including the right to cause Seller to exercise such Clean Up Call
Rights), which include the economic beneficial interest in the right to purchase
from the related trust for each Servicing Agreement all of the assets of such
trust, including the mortgage loans and REO properties (collectively, the
“Mortgage Loans”). Any purchase and exercise of such Clean Up Call Rights shall
be subject to customary “as is” documentation, which MSR – EBO and Seller will
negotiate in good faith. Seller shall give MSR – EBO at least thirty (30) days’
notice prior to the date on which Seller would have to notify the trustee for
the related trust of its intent to exercise the related Clean Up Call Rights and
will work in good faith with MSR – EBO and the related trustee with respect to
the exercise the Clean Up Call Rights. For the avoidance of doubt, MSR – EBO (or
its designee) shall fund the exercise of the Clean Ups Call Rights acquired and
pay any expenses associated with such exercise (including any of Seller’s
reasonable out of pocket expenses and any customary transfer expenses and
deboarding fees, if applicable) and pay all unreimbursed Servicer Advances and
other amounts owed to Holdings with respect to such Servicing Agreement under
this Sale Supplement. The rights of Seller to payment in respect of any exercise
of Clean Up Call Rights under this Section 9.1 by MSR – EBO or its designee
shall survive any transfer of servicing pursuant to this Addendum.
(b)    No Consideration to Seller. For the avoidance of doubt (and
notwithstanding anything in Section 6.10 of any Sale Supplement to the
contrary), Purchasers shall not be required to pay any consideration to Seller
in connection with any assignment or exercise of any Clean Up Call Rights in
respect of the Servicing Agreements; provided that Purchasers shall pay Seller
an “administrative fee” equal to [***] for each Servicing Agreement that is
terminated in connection with Purchasers’ exercise of Clean Up Call Rights
pursuant to this Section 9.1 on the date of such termination.

Section 9.2    Removal of Mortgage Loans from Inclusion Under This Addendum Upon
a Securitization Transaction on One or More Reconstitution Dates.
To the extent some or all of the Mortgage Loans are removed from a Servicing
Agreement pursuant to the exercise of an early termination or other
reconstitution provision, the termination and subsequent servicing of such
Mortgage Loans shall be addressed as set forth in Section 5.1(d).
[EXHIBITS AND SCHEDULES FOLLOW]









EXHIBIT A
[RESERVED]









EXHIBIT B
MSR PORTFOLIO DEFENSE ADDENDUM


To be finalized by the parties as soon as reasonably possible following the
Effective Date based substantially on the form distributed by [***] to the
parties and their counsel by email on January 17, 2018, with such changes as the
parties may otherwise agree; provided, that pending finalization of this Exhibit
B, Seller, NRM and Purchasers mutually agree that Seller, its Affiliates or
successors may offer refinancing opportunities to Mortgagors after the Effective
Date of this Addendum.





EXHIBIT C-1
TERMINATION FEE
For any Effective Date of Termination during the Initial Term, the Termination
Fee shall be an amount equal to the sum of the amounts in each of the
“Primary/Subservicing” and, if applicable, the “Master Servicing” columns
opposite the applicable period in which such Effective Date of Termination
occurs and calculated pursuant to Exhibit C-2.


 
Final
 
 
 
 
5 Years Ending July, 2022
 
 
 
Period
Primary
Master
 
 
 
Jul-17
[***]
[***]
Aug-17
[***]
[***]
Sep-17
[***]
[***]
Oct-17
[***]
[***]
Nov-17
[***]
[***]
Dec-17
[***]
[***]
Jan-18
[***]
[***]
Feb-18
[***]
[***]
Mar-18
[***]
[***]
Apr-18
[***]
[***]
May-18
[***]
[***]
Jun-18
[***]
[***]
Jul-18
[***]
[***]
Aug-18
[***]
[***]
Sep-18
[***]
[***]
Oct-18
[***]
[***]
Nov-18
[***]
[***]
Dec-18
[***]
[***]
Jan-19
[***]
[***]
Feb-19
[***]
[***]
Mar-19
[***]
[***]
Apr-19
[***]
[***]
May-19
[***]
[***]
Jun-19
[***]
[***]
Jul-19
[***]
[***]
Aug-19
[***]
[***]
Sep-19
[***]
[***]
Oct-19
[***]
[***]
Nov-19
[***]
[***]
Dec-19
[***]
[***]
Jan-20
[***]
[***]
Feb-20
[***]
[***]
Mar-20
[***]
[***]
Apr-20
[***]
[***]
May-20
[***]
[***]
Jun-20
[***]
[***]
Jul-20
[***]
[***]
Aug-20
[***]
[***]
Sep-20
[***]
[***]
Oct-20
[***]
[***]
Nov-20
[***]
[***]
Dec-20
[***]
[***]
Jan-21
[***]
[***]
Feb-21
[***]
[***]
Mar-21
[***]
[***]
Apr-21
[***]
[***]
May-21
[***]
[***]
Jun-21
[***]
[***]
Jul-21
[***]
[***]
Aug-21
[***]
[***]
Sep-21
[***]
[***]
Oct-21
[***]
[***]
Nov-21
[***]
[***]
Dec-21
[***]
[***]
Jan-22
[***]
[***]
Feb-22
[***]
[***]
Mar-22
[***]
[***]
Apr-22
[***]
[***]
May-22
[***]
[***]
Jun-22
[***]
[***]
Jul-22
[***]
[***]
Aug-22
-
-


















EXHIBIT C-2
TERMINATION FEE CALCULATION
Definitions
Deal-Level UPB:  By Ocwen investor code (“deal”), the unpaid principal balance
of Mortgage Loans associated with each deal will be fixed for the purposes
calculations under this Exhibit C-2 as of the month-end following Seller’s
receipt of notification of termination without cause. 


MSRPA Servicing Agreements:  As defined in the New RMSR Agreement.


Primary Mortgage Loans:  As defined in the New RMSR Agreement.


Transferred Percentage: A fraction which equals (A) the  Deal-Level UPB of
Mortgage Loans being subserviced under any NRZ Subservicing Agreement and
serviced under this Addendum that with respect to which the subservicing or
servicing is being terminated for any reason under this Addendum (other than
Section 5.3) divided by (B) the sum of (i) the aggregate Deal-Level UPB with
respect to all Mortgage Loans being serviced under this Addendum, (ii) the
aggregate Deal-Level UPB with respect to all Mortgage Loans being subserviced
under any NRZ Subservicing Agreement and (iii) the aggregate Deal-Level UPB with
respect to all Primary Mortgage Loans being serviced under MSRPA Servicing
Agreements.


Termination Fee Deposit Amount: With respect to the termination of Seller under
this Addendum  or any NRZ Subservicing Agreement transferred pursuant to a
termination without cause or transfer to a third party in during the Initial
Term of this Addendum is calculated for each date on which subservicing or
servicing under any NRZ Subservicing Agreement is transferred by multiplying the
Transferred Percentage by the Termination Fee associated as of the actual
successor transfer date from Exhibit C-1. 



EXHIBIT D
EXIT FEE PERCENTAGE


Period
Exit Fee Percentage
(basis points)
 
 
Jul-17
[***]
Aug-17
[***]
Sep-17
[***]
Oct-17
[***]
Nov-17
[***]
Dec-17
[***]
Jan-18
[***]
Feb-18
[***]
Mar-18
[***]
Apr-18
[***]
May-18
[***]
Jun-18
[***]
Jul-18
[***]
Aug-18
[***]
Sep-18
[***]
Oct-18
[***]
Nov-18
[***]
Dec-18
[***]
Jan-19
[***]
Feb-19
[***]
Mar-19
[***]
Apr-19
[***]
May-19
[***]
Jun-19
[***]
Jul-19
[***]
Aug-19
[***]
Sep-19
[***]
Oct-19
[***]
Nov-19
[***]
Dec-19
[***]
Jan-20
[***]
Feb-20
[***]
Mar-20
[***]
Apr-20
[***]
May-20
[***]
Jun-20
[***]
Jul-20
[***]
Aug-20
[***]
Sep-20
[***]
Oct-20
[***]
Nov-20
[***]
Dec-20
[***]
Jan-21
[***]
Feb-21
[***]
Mar-21
[***]
Apr-21
[***]
May-21
[***]
Jun-21
[***]
Jul-21
[***]
Aug-21
[***]
Sep-21
[***]
Oct-21
[***]
Nov-21
[***]
Dec-21
[***]
Jan-22
[***]
Feb-22
[***]
Mar-22
[***]
Apr-22
[***]
May-22
[***]
Jun-22
[***]
Jul-22
[***]












EXHIBIT E-1
LIST OF SERVICING REPORTS

“Critical Report”
“Regulatory Report”
Name of Report
Report #
Updates #
Frequency
Yes
No
Navigant Daily File Loan Level Extract
E-1
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“Service Fee Daily Report”)
E-2(a)
*
Daily (by noon ET)
Yes
No
Service Fee Reports (“NRZ MS Dynamics File”)
E-2(b)
*
Daily (by noon ET)
Yes
No
Remittance File
E-3
*
Daily (by noon ET)
Yes
No
NRZ Primary MSR Data Tape
E-4
*
Monthly by 7th BU day
Yes
No
Reconciliation Report
E-5
*
As specified Section 4.1
Yes
No
Advance Reports
(“MRA AF Daily File”)
E-6(a)
*
Daily (by noon ET)
Yes
No
Advance Reports
(“NRZ NBB Loan Level File”)
E-6(b)
*
Monthly by 7th BU day
Yes
No
Portfolio Strat Reports
E-7
*
Monthly by 7th BU day.
No
No
Mortgagor Litigation Report
E-8
*
Monthly (by 5th BU day)
No
No
Corporate Matters Report
E-9
*
Monthly (by 15th)
No
No
Performance Reports
E-10
*
Monthly (by 20th)
No
No
Material Changes to Seller’s, Seller’s Parents or any of their respective
Affiliates’ Policies and Procedures
*
E-A1
Monthly (by 20th)
No
No
Basic Complaint Report
E-12(a)
*
Monthly (by 5th BU day)
No
No
Escalated Complaint Case Data Report
E-12(b)
*
Monthly (by 5th BU day)
No
No
Notice of Error and Request for Information Reports
E-13
*
Monthly (by 7th BU day)
No
No
Portfolio Roll Rate Reports
E-14
*
Monthly (by 7th BU day)
No
No
Monthly Financial Covenant Certification
*
E-A2
As provided in Section 2.22
No
No
Advance Threshold Report
E-15
*
Monthly (by 20th)
No
No
Back-up Servicer Files
E-16
*
As agreed to with the Back-up Servicer
No
No
MI Rescission Report
E-17
*
Monthly (by 15th)
No
No
Land Title Adjustment Report
E-18
*
Monthly (by 7th BU day)
No
No
Ancillary Income Report
E-19
*
Monthly (by 15th)
No
No
Ocwen Daily Subservicing File
E-20
*
Daily (by noon ET)
No
No
Ocwen Monthly Subservicing File
E-21
*
Monthly (by 7th BU day)
No
No
Exhibit Q Information
*
E-A3
Quarterly (by 45th calendar day
No
No
Provide Fidelity and Errors and Omissions Insurance
*
E-A4
Quarterly (by 45th calendar day
No
No
Customer Service Statistics
E-22
*
Quarterly (by 45th calendar day
No
No
Tracking Report regarding Privacy Notices
E-23
*
Quarterly (by 20th)
No
No
Regulation AB Compliance Report
*
E-A5
As defined in Agreement
No
No
Uniform Single Attestation Program Compliance Report
*
 
As defined in Agreement
No
No
SOC 1 Type II of Critical Vendors of Seller (or such other Type as may be
reasonably satisfactory to Holdings)
*
E-A6
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II of Seller covering a minimum period of nine (9) months
*
E-A7
Within 30 days of receipt, but no later than January 31
No
No
SOC 1 Type II Bridge Letter of Seller covering a maximum period of three (3)
months
*
E-A8
No later than January 31








EXHIBIT E-2
FORMATTED SERVICING REPORTS




[***]







EXHIBIT F
SERVICE LEVEL AGREEMENTS


The following constitute the SLAs with respect to primary and subservicing (the
“SLAs”), as may be updated from time to time in accordance with the terms
hereof:


[***]


Notes to Primary/Subservicing SLAs:


•
As a reference population, “Total Servicing Portfolio” means, for any
measurement period, all mortgage loans serviced by Seller, other than (1)
mortgage loans with respect to which the Seller is solely performing master
servicing functions, (2) reverse mortgage loans and (3) commercial mortgage
loans. “NRZ Portfolio” means, as of any date of determination, all mortgage
loans serviced by Seller under any agreement between the Seller and any
Purchaser or any of its Affiliates, excluding (1) mortgage loans with respect to
which the Seller is solely performing master servicing functions, (2) reverse
mortgage loans and (3) commercial mortgage loans.

•
The penalty amount is the baseline penalty assessed in case the penalty
threshold is exceeded. This baseline value is subject to a multiplier of either
two or three, depending on whether the double penalty threshold or the triple
penalty threshold, respectively, is exceeded.

•
In the event of a major computer software system change to the Seller’s primary
servicing system, the parties will agree to waive the Excessive SLA Failure
Trigger Event and the Excessive SLA Failure Trigger for a period of six (6)
calendar months from the date that such system change was implemented; provided
that the Seller provided at least ninety (90) days’ notice to Holdings of such
system change. The same applies to all relevant SLAs in case of major changes to
a particular area of Seller’s servicing (for example, foreclosure activities).

•
Penalties can only be assessed for a particular frequency period if the penalty
threshold was exceeded both in that frequency period and in the prior frequency
period.

•
Penalties for SLAs will be waived by mutual agreement of the parties on the
basis of major events beyond Seller’s control that could be reasonably expected
to have a material impact on the NRZ Portfolio, conflicts or issues with vendors
selected by Holdings, regulatory changes, force majeure events, or events
affecting the mortgage servicing industry as a whole and not specific to Seller.
In these cases, the specific penalty and incentive thresholds and amounts may
also be recalibrated on an ongoing basis or for a specific period of time upon
mutual agreement. In addition, recalibrations of this sort will be mutually
agreed to in case of changes to measurement methodologies and regulatory or
investor requirements or requests.

•
To the extent the parties do not mutually agree on the basis of any event or
conditions giving rise to a waiver of all penalties, accelerated penalties or a
recalibration of the penalty thresholds, the party requesting such waiver or
recalibration shall provide a written justification for such request, with
sufficient detail to permit the other party to evaluate and respond. If such
party continues to dispute the basis of the requested waiver or recalibration,
within a reasonable period of time not to exceed thirty (30) days, the parties
shall submit such matter to a dispute resolution process (other than
litigation). Upon resolution, the successful party shall be entitled to recover
as part of its claim its reasonable, out of pocket costs and expenses, including
reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such claim. To
the extent any unpaid amounts are determined to be payable, such amounts will be
paid at an annual rate of five percent (5%) over the Prime Rate.

•
For any SLA, if the total number of loans in the applicable population which
serves as the denominator in the calculation falls below 100 for any month, (i)
that month shall be excluded from monthly SLA calculations and (ii) such
measurement period will increase from monthly to quarterly (or quarterly to
annually, as applicable) so that there are 100 measurements.

•
For each SLA, performance statistics will be calculated on the basis of
reference data with a typical trailing period of one month but no more than two
months, except in cases where the SLA metric indicates a longer moving average
calculation.

•
The maximum net penalty or incentive amount for all applicable SLAs in a given
month is capped at 15% of the amount set forth in clause (B) of the definition
of “Seller Economics” that Seller receives under this Addendum, except during
the 6 month period immediately following a major system change in which the
maximum net penalty or incentive amount for all applicable SLAs in a given month
for such 6-month period is then capped at 25% of the amount set forth in clause
(B) of the definition of “Seller Economics” that Seller receives under this
Addendum.

•
The SLA reporting will begin with the data collected during the measurement
period beginning on October 1, 2017, and the first reports of SLA data will be
provided in December 2017; provided that, to the extent sufficient data is
available to calculate metrics or estimates, Seller shall provide interim
reporting during the period prior to December 2017 for such SLAs.

•
In addition to the Seller’s other reporting obligations set forth in Section 2.8
of the Agreement, Seller will report on SLA metrics and calculations in a format
reasonably requested by Holdings, and as described below. Seller will report
these calculations within the first five business days of the month, and any
exceptions to the timeline are to be reported as soon as possible, with the
applicable reports delivered no later than the tenth business of the month.

o
With respect to monthly SLAs, on a monthly basis, taking into account a one- or
two-month trailing period, the Seller will provide Holdings a report setting
forth the following:

§
the monthly performance metric for each monthly SLA and the monthly data that
was used to calculate this metric or (i) notification of SLAs requiring a
two-month trailing period and to be included on the following month’s report or
(ii) reclassification of any monthly SLA as a quarterly SLA due to the decreased
volume of the applicable population;

§
any complete waivers or waivers of double or triple penalties for any SLAs;

§
the applicable penalty or incentive rates for each SLA; and

§
the penalty or incentive dollar amounts assessed for each SLA.

o
With respect to quarterly SLAs, in addition to monthly reports on the estimated
performance metrics (to the extent available), on a quarterly basis, taking into
account a one- or two-month trailing period, the Seller will provide Holdings
with a report setting forth the following:

§
the quarterly performance metric for each SLA and the relevant monthly data that
was used to calculate this metric or (i) notification of SLAs requiring a
two-month trailing period and to be included on the following month’s report or
(ii) reclassification of any quarterly SLA as an annual SLA due to the decreased
volume of the applicable population;

§
any complete waivers or waivers of double or triple penalties for any SLAs for
any month in the applicable quarter;

§
the penalty or incentive rates for each SLA in each month of the applicable
quarter;

§
the penalty or incentive dollar amounts assessed for each SLA in each month of
the applicable quarter; and

§
the total penalty or dollar amount assessed for the applicable quarter.

o
Reporting on annual SLAs (if applicable due to volume considerations) will be
similar to the reporting for quarterly SLAs, with monthly estimates of
performance metrics provided on a monthly basis (to the extent available) and
definitive reports provided on an annual basis.

The following constitute the service level agreements with respect to Master
Servicing (the “Master Servicing SLAs”), as may be updated from time to time in
accordance with the terms hereof:


[***]


Notes to Master Servicing SLAs:
•
As a reference population, “NRZ Portfolio” means, for any measurement period,
all mortgage loans with respect to which the Seller is performing master
servicing functions under any agreement between the Seller and any Purchaser or
any of its Affiliates. “All Primary Servicers > 1,000 Loans” means, for any
measurement period, all primary servicers that are servicing more than 1,000
loans in the NRZ Portfolio.

•
All penalties and incentives for Master Servicing SLAs are calculated as a
percentage of the amount set forth in clause I of the definition of “Seller
Economics” that Seller receives for performing Master Servicing functions under
the Agreement (the “Monthly Sub-Master Servicing Fee”).

•
For each quarterly Master Servicing SLA, the Seller will assess performance
during each of the three months of a given calendar quarter (with a trailing
period of one month) and, when such performance assessments have been made for
all three months of the quarter, the Seller will calculate the average of the
monthly performance metrics, which will be the “quarterly performance metric”
for such Master Servicing SLA.

•
Penalty and incentive rates for each quarterly Master Servicing SLA will be
assessed on a monthly basis by comparing the quarterly performance metric for
the calendar quarter in which that month occurs with each of the penalty,
exception and incentive thresholds that are applicable in that month.

•
With respect to each quarterly Master Servicing SLA, the dollar amount of the
penalty or incentive for each month is the product of the Monthly Sub-Master
Servicing Fee and the penalty or incentive rate for that month. The dollar
amount of the penalty or incentive for each calendar quarter is the sum of the
penalties or incentives for each of the three months in that calendar quarter.

•
Annual Master Servicing SLAs will be assessed in an analogous manner to
quarterly Master Servicing SLAs, except that the adjustments to the monthly
performance metric will be based on annual rather than quarterly adjustments.

•
Penalties can only be assessed for a particular frequency period if the penalty
threshold was exceeded both in that frequency period and in the prior frequency
period.

•
In the case of any system conversion relating to Master Servicing core systems
(SBO2000, DDS, DMS), penalties will be assessed on the basis of the exception
threshold instead of the penalty threshold. In addition, (a) for any Master
Servicing SLA in the “Securities Administration” category, the exception
threshold will apply in case either (i) the number of cleanup calls involving
loans in the reference population in a given month exceeds twenty (20) or (ii)
the number of new deals involving loans in the reference population in a given
month is greater than or equal to five (5); and (b) for any Master Servicing SLA
in the “Servicer Management” or “Loan Operations” categories, the exception
threshold will apply in case of the addition of three (3) or more new primary
servicers in a given month. Exception thresholds will apply for three (3)
consecutive months including the month during which the exception event occurs.

•
Penalties for Master Servicing SLAs may be waived by the parties on the basis of
major events beyond Seller’s control, conflicts or issues with vendors selected
by Holdings, regulatory changes, force majeure events, or events affecting the
mortgage servicing industry as a whole and not specific to Seller. In these
cases, the specific penalty and incentive thresholds and rates may also be
recalibrated on an ongoing basis or for a specific period of time. In addition,
recalibrations of this sort will be considered in case of changes to measurement
methodologies and regulatory or investor requirements or requests.

•
Any newly boarded loans will not be included in the referenced population for
the purpose of calculations for a period of time agreed to by the parties, after
which period the thresholds may be recalibrated by mutual agreement of the
parties. In addition, any loans that are impacted by errors or delays caused by
prior servicers will be excluded from the referenced population.

•
If the total number of securitization trusts in the NRZ Portfolio falls below
400, all Master Servicing SLAs will be recalibrated.

•
To the extent the parties do not mutually agree on the basis of any event or
conditions giving rise to a waiver of all penalties, accelerated penalties or a
recalibration of the penalty thresholds, the party requesting such waiver or
recalibration shall provide a written justification for such request, with
sufficient detail to permit the other party to evaluate and respond. If such
party continues to dispute the basis of the requested waiver or recalibration,
within a reasonable period of time not to exceed thirty (30) days, the parties
shall submit such matter to a dispute resolution process (other than
litigation). Upon resolution, the successful party shall be entitled to recover
as part of its claim its reasonable, out of pocket costs and expenses, including
reasonable out-of-pocket attorneys’ fees, incurred in prosecuting such claim. To
the extent any unpaid amounts are determined to be payable, such amounts will be
paid at an annual rate of five percent (5%) over the Prime Rate.

•
The Master Servicing SLA reporting will begin with the data collected during the
measurement period beginning on the later of (i) October 1, 2017 and (ii) the
first of the month following the date on which Seller begins Master Servicing
under this Addendum.

•
In addition to reports on monthly estimates for Master Servicing SLA performance
metrics, within the first five business days of the second month of each
calendar quarter, Seller will provide Holdings with a report setting forth:

o
the quarterly performance metric for each of the Master Servicing SLAs from the
prior calendar quarter and all monthly data that was used in the calculation of
this metric;

o
any exception events that occurred in the prior calendar quarter and, for each
Master Servicing SLA and each month of the prior calendar quarter, whether the
exception threshold applied in that month;

o
the penalty or incentive rates for each Master Servicing SLA in each month of
the prior calendar quarter;

o
the penalty or incentive dollar amounts assessed for each Master Servicing SLA
in each month of the prior calendar quarter; and

o
the total penalty or incentive dollar amounts assessed for the prior calendar
quarter.

•
Reporting on annual Master Servicing SLAs will be similar to the reporting for
quarterly SLAs, with monthly estimates of performance metrics provided on a
monthly basis and definitive reports provided on an annual basis.










EXHIBIT G
THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]







EXHIBIT H
FORM OF MONTHLY FINANCIAL COVENANT CERTIFICATION
I, _______________________, chief financial officer of Ocwen Loan Servicing LLC
(“Seller”), do hereby certify that:
(i)[***]
(ii)[***]
(iii)[CHOOSE ONE:] [***]; and
(iv)the attached supporting documentation and backup attached to this Monthly
Financial Covenant Certification are true and correct.
Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Servicing Addendum, dated as of January 18, 2018 (the
“Agreement”), between HLSS MSR-EBO Acquisition LLC, HLSS Holdings, LLC, New
Residential Mortgage LLC and the Seller.
IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 20__
[_________________]

By:                ,


                        
Name:
Title:









EXHIBIT I-1
CRITICAL VENDORS






Vendor Name
Vendor Tier Final
Description
Offshore
[***]
Tier 2.0
Writes custom software code [***]
No
[***]
Tier 2.0
Providing image extraction services
No
[***]
Tier 2.0
Used to have[***] signed electronically
No
[***]
Tier 2.0
Optional [***] Product
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Print and Mail Services [***]
No
[***]
Tier 1.0
[***]
Yes
[***]
Tier 1.0
Collections [***]
Yes
[***]
Tier 1.0
Default software solutions for lenders, servicers, real estate agents and other
mortgage and real estate industry professionals.
Yes
[***]
Tier 1.0
Title/Loss Mitigation [***]
Yes
[***]
Tier 1.0
[***]Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Property Preservation & Inspection [***]
Yes
[***]
Tier 1.0
[***]Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***] Short Sale Deed in Lieu
Yes
[***]
Tier 1.0
Loss Mitigation Title
Yes
[***]
Tier 1.0
Loss Mitigation Services
Yes
[***]
Tier 1.0
Valuations
Yes
[***]
Tier 1.0
Foreclosure, Bankruptcy & Closing or Trustee
No
[***]
Tier 1.0
Servicing platform
Yes
[***]
Tier 2.0
Document and title policy retrieval
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Software/call center. Acquires new hardware, software and/or maintenance and
support.
No
[***]
Tier 1.0
[***] Flood, and Wind insurance vendor as well as Loss Draft claim processing
Yes
[***]
Tier 2.0
Provides Optional [***] products to Ocwen borrowers
No
[***]
Tier 2.0
[***]
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
[***] Communications and Contact Center Solution.
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Online Credit Reports
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
[***] QA Review Process
No
[***]
Tier 2.0
Provider of Asset Disposal Services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Document Imaging and repository services
Yes
[***]
Tier 1.0
Flood insurance determinations & tracking [***] flood zone monitoring
Yes
[***]
Tier 1.0
Review of Real Estate Taxes Owed
Yes
[***]
Tier 1.0
[***] AVM
Yes
[***]
Tier 2.2
[***]
Document Custodians
Yes
[***]
Tier 2.0
[***] claim recovery services
No
[***]
Tier 2.1
Nonprofit organization offering borrower outreach and housing counseling
services.
No
[***]
Tier 2.0
[***] Credit Reports to Borrowers
No
[***]
Tier 2.0
IT Asset Recovery and disposal services
No
[***]
Tier 2.0
[***]
No
[***]
Tier 1.1
Services related to Deed in Lieu [***]
Yes
[***]
Tier 2.0
[***]
No
[***]
Tier 1.1
Verbal translation services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Community Outreach
No
[***]
Tier 2.0
Portal for modification submission
No
[***]
Tier 2.0
Platform that manages the borrower complaints
Yes
[***]
Tier 1.1
Lien Release, Assignment preparation and recording services
Yes
[***]
Tier 2.0
Software license agreement for MortgageRx cloud-based software. MortgageRx will
be used by Ocwen Investor Services
department for QA process compliance tests.
Yes
[***]
Tier 2.0
Document storage and shredding
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Document Storage
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
IT consulting service [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Maintains database [***]
No
[***]
Tier 2.0
[***] services and support
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Electronic payment provider
Yes
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.2
Mortgage Insurance company
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
[***] Notary Services
No
[***]
Tier 2.0
[***] updating consumer data and processing [***]
Yes
[***]
Tier 1.0
Electronic payment provider [***]
No
[***]
Tier 1.1
Accounts Payable (AP) platform
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
[***]
No
[***]
Tier 1.0
Valuation, [***]
No
[***]
Tier 1.1
Provides Security Services [***]
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
[***] data center, [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Collections/Recovery
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 2.0
[***] Computer-assisted legal research.
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.0
Property Preservation and Inspection services for [***]
No
[***]
Tier 2.0
Document redaction services [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Recording Services
No
[***]
Tier 2.0
Research Websites [***]
No
[***]
Tier 2.0
Provides Broker Price Opinion Valuation Services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
 
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.1
Community Outreach
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***] print and mailing services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.0
Credit Bureau. [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
Print and Mailing services
No
[***]
Tier 1.0
Printing and Mailing Letters [***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***]
No
[***]
Tier 1.0
Lockbox
[***]
No
[***]
Tier 1.0
Document Custodian
No
[***]
Tier 1.0
Electronic payment provider
Yes
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 2.2
Document Custodian
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No
[***]
Tier 1.0
[***]
No
[***]
Tier 1.1
Foreclosure, Bankruptcy & Closing or Trustee services
No






EXHIBIT I-2
RESERVED

















EXHIBIT J
PERFORMANCE TRIGGERS
A. Initial Performance Triggers


The following shall represent the applicable Performance Triggers, as may be
modified from time to time in accordance with the terms hereof, and to be
assessed on the basis of data collected from the first full Quarter following
the Original Closing Date:


1.
the Quarterly Average Delinquency Ratio exceeds [***] (the “Delinquency Trigger
Event”);

2.
the Quarterly Average Foreclosure Sale Ratio falls below [***] (the “Foreclosure
Sale Trigger”) for two consecutive Quarters (the “Foreclosure Sale Trigger
Event”);

3.
the Quarterly Average Workout Ratio falls below [***] (the “Workout Trigger”)
for two consecutive Quarters (the “Workout Trigger Event”); and

4.
the Net SLA Monthly Penalty Amount exceeds [***] of the Monthly Fee Amount for
such month (the “Excessive SLA Failure Trigger”) in every month for two
consecutive Quarters (the “Excessive SLA Failure Trigger Event”).

Subject to the automatic modification of the Workout Trigger as set for in
Section D below, any modifications to Performance Triggers shall be evidenced in
writing and shall take effect in the Quarter during which such modifications
were agreed to, unless the parties mutually agree otherwise. In addition to the
specific provisions set forth in Sections B, C and D of this Exhibit J relating
to the conditions under which a Performance Trigger may be modified, Holdings
and Seller agree to modify any of the above Performance Triggers from time to
time in cases where there have been or will be material changes to the portfolio
of Subject Loans constituting the reference class of the applicable Performance
Trigger. Upon the occurrence of any Force Majeure Event, that has a material
impact on the Seller’s ability to service the Subject Loans pursuant to the
Agreement, the parties will agree to waive any of the Performance Triggers to
the extent affected.
B.    Delinquency Trigger Resets
The Seller and Holdings shall mutually agree to a modification of the
Delinquency Trigger under each of the following circumstances: (i) (x) in the
event that the delinquency rate set forth in the “Seriously Delinquent As a % of
Total Loans NSA” quarterly index from Mortgage Bankers Association (FORLTOSD
Index on Bloomberg) (the “Index”) increases by more than three percentage points
from the rate set forth in such report for the month ending June 2017 and (y)
thereafter, in the event of any subsequent material increase in such rate or
(ii) to the extent that the Index does not capture the impact of industry-wide
events which would materially impact delinquency rates (for example,
industry-wide foreclosure holds imposed by states regulators).
C.    Foreclosure Sale Trigger Resets
The Seller and Holdings shall mutually agree on a modification to the
Foreclosure Sale Trigger in the event that one or more judicial rulings or state
regulatory actions, decrees, interpretations or guidance occurs that impact more
than [***] percent ([***]%) of the total number of Subject Loans counted in the
Seller’s active foreclosure inventory on the date of such occurrence.
D.    Workout Trigger Resets
(a)    The Workout Trigger shall be modified, effective as of January 1, 2019,
to an amount equal to [***]% of the average monthly Workout Ratio for the
calendar year of 2018 and, for each subsequent calendar year, effective as of
January 1st of such year, the Workout Trigger shall be modified to an amount
equal to [***]% of the average monthly Workout Ratio of the prior calendar year;
provided that, to the extent the Quarterly Average Workout Ratio falls below the
Workout Trigger for the Quarter beginning in October and the Quarterly Average
Workout Ratio is above the Workout Trigger for the following Quarter beginning
in January solely as a result of the automatic modification of the Workout
Trigger as set forth in this sentence, then the Workout Trigger for the Quarter
beginning in January shall not be included for purposes of calculating the
Workout Trigger Event and the parties agree to use the Workout Trigger for the
Quarters beginning in October and April to determine if a Workout Trigger Event
occurred. The parties agree that the Workout Trigger may be recalibrated after
January 1, 2019 based on quarterly rather than annual averages in order to
reflect seasonal fluctuations.
(b)    The Seller and Holdings shall mutually agree on a modification to the
existing (or automatically modified pursuant to clause (a) above) Workout
Trigger under each of the following circumstances: (i) any regulatory changes
that result in substantially lower modification rates on an industry-wide basis,
(ii) the previously modified proportion of the portfolio of Subject Loans that
are 60+ Day Delinquent increases to more than [***], and thereafter, for each
subsequent increase of [***] (iii) a decrease in modification eligibility of the
Subject Loans due to substantial macroeconomic changes, including but not
limited to, material changes in (x) home prices, (y) interest rates and/or (z)
unemployment rates, and (iv) conditions materially affecting modification rates,
including, for example, the availability and funding of governmental
modification programs.
The Seller and Holdings shall mutually agree on a modification or reconstruction
of the Workout Trigger to compare the Seller’s loss mitigation performance
against the performance of the mortgage servicing industry (in which the Seller
would be expected to be within a range of average industry levels) to the extent
a reliable industry benchmarking loss mitigation data has been introduced and is
generally acceptable to the secondary mortgage market.
E.    Excessive SLA Failure Trigger Waivers and Applicability
The SLAs used to calculate the Aggregate Net SLA Monthly Penalty Rate shall
include all SLAs other than (i) any SLA identified as inapplicable to the
Excessive SLA Failure Trigger on Exhibit F of the Agreement, as updated from
time to time by mutual agreement of the parties and (ii) any SLAs that Holdings
and Seller have agreed to waive or exclude on the basis of major events beyond
the Seller’s control which materially and adversely affect the servicing of the
Subject Loans under the Agreement, including, without limitation, conflicts or
issues with Approved Parties (under and as defined in the NRZ Subservicing
Agreements) or Vendors selected by Holdings or any NRZ O/S Entity, any NRZ REO
Vendor or any subcontractors or subvendors retained by such NRZ REO Vendor,
regulatory changes, Force Majeure Events or events affecting the mortgage
servicing industry as a whole and not specific to Seller.
In the event of a major computer software system change to the Seller’s primary
servicing system, the parties will agree to waive the Excessive SLA Failure
Trigger Event and the Excessive SLA Failure Trigger for a period of six (6)
calendar months from the date that such system change was implemented; provided
that the Seller provided at least ninety (90) days’ notice to Holdings of such
system change.
F.    Definitions
“60+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered sixty (60) days or more contractually delinquent following
the OTS Methodology.
“90+ Day Delinquent”: With respect to any Subject Loan, the Mortgage Loan that
would be considered ninety (90) days or more contractually delinquent following
the OTS Methodology.
“Affected SLA”: (i) In the event that there are major system changes impacting
the Seller’s servicing platform as a whole, for a period of six months following
such changes or increase, all SLAs and (ii) in the event that there are major
system changes impacting particular areas of the Seller’s servicing activities,
for a period of six months following such changes, all SLAs related to such
areas.
For the avoidance of doubt, if there is a system change, the double and triple
SLA penalties shall not count towards the Excessive SLA Failure Trigger.
However, they shall count towards the Seller Economics and during the six month
period reference above the 25% cap on adjustments to Seller Economics shall be
in place.
“Delinquency Ratio”:  With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is the total unpaid principal balance of the Subject Loans which are 90+
Day Delinquent, including Subject Loans in foreclosure which are 90+ Day
Delinquent, Subject Loans in bankruptcy which are 90+ Day Delinquent, plus the
loan balance (prior to conversion to REO) of REO Properties, that were serviced
by the Seller during such month and (y) the denominator of which is the total
unpaid principal balance of all Subject Loans.
“Force Majeure Event”: Any event beyond the reasonable control of the Seller
including, without limitation, strikes, work stoppages, acts of war or
terrorism, insurrection, revolution, nuclear or natural catastrophes or acts of
God and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services.
“Foreclosure Sale Ratio”: With respect to the Subject Loans, as of the end of
each calendar month, the percentage equivalent of a fraction, (x) the numerator
of which is total number of Subject Loans with respect to which the foreclosure
sale has been completed as of the end of the day on the last day of such
calendar month, and (y) the denominator of which is the total number of Subject
Loans counted in the Seller’s foreclosure inventory (whether active or on hold)
as of the end of the day on the last day of such calendar month.
“Incentive Amount”: For each SLA, the amount computed pursuant to Exhibit F, if
applicable.
“Measurement Loans”: Other than any Mortgage Loans with respect to which the
Seller is solely performing Master Servicing functions, any Mortgage Loans
subject to an MSRPA Servicing Agreement (as defined in the New RMSR Agreement)
as of the date of the New RMSR Agreement or that were previously subject to a
Deferred Servicing Agreement (as defined in the Master Agreement) and which, in
each case, are being serviced or subserviced by the Seller for Purchasers, any
NRZ O/S Entity or any of their respective Affiliates or securitizations
sponsored by New Residential Investment Corp. or any of its subsidiaries,
including on an interim basis, but excluding any Mortgage Loans with respect to
which (x) the Servicing Rights have been transferred to a third party pursuant
to the New RMSR Agreement or this Addendum, (y) the Rights to MSRs and
Transferred Receivables Assets have been transferred to Seller or an Affiliate
of Seller pursuant to the New RMSR Agreement or this Addendum or (z) the
subservicing of such Mortgage Loans is being performed by a party other than
Seller or an Affiliate of Seller pursuant to Section 5.7.
“Monthly Fee Amount”: For each month, an amount equal to (A) the product of (i)
(x) [***] or (y) if applicable, the Adjusted Fee Rate and (ii) the total unpaid
principal balance of the Mortgage Loans as of the first Business Day of such
calendar month that were serviced by the Seller during such calendar month,
excluding those Mortgage Loans for which the Seller is solely performing Master
Servicing functions in this Addendum, (B) divided by 12.


“Net SLA Monthly Penalty Amount”: For each month, the amount, if positive, equal
to (A) the aggregate Penalty Amounts payable by the Seller, if any, with respect
to the SLAs in such month minus (B)(i) if applicable, any such amounts paid as
the result of a double or triple penalty multiplier for any Affected SLA and
(ii) the aggregate Incentive Amounts payable to the Seller, if any, with respect
to the SLAs in such month; provided that the amount to be included in clause (A)
or (B) with respect to each Quarterly SLA shall be zero in each month prior to
the initial calculation of such Quarterly SLA and for each month following such
initial calculation shall be the Penalty Amount or Incentive Amount, if
applicable, from the most recent calculation of such Quarterly SLA. For the
avoidance of doubt penalties and incentives related to Master Servicing SLAs
shall not count towards the calculation of the Net SLA Monthly Penalty Amount.
“New Mortgage Loan”: With respect to any existing Mortgage Loan subject to this
Addendum or any NRZ Subservicing Agreement, a new mortgage loan (i) which is
originated when the related Mortgagor (A) refinances such existing Mortgage Loan
with proceeds from such new mortgage loan which is secured by the same mortgaged
property or (B) pays off in full such existing Mortgage Loan and obtains a new
mortgage loan secured by a different mortgaged property and, in each case, such
refinancing or new borrowing resulted from the solicitation efforts of the
Seller or any brokers, correspondent lenders, agents or independent contractors
that Seller engaged to solicit such refinancing or new borrowing on its behalf
and (ii) for which the related Servicing Rights are transferred to an NRZ O/S
Entity pursuant to Exhibit B of this Addendum or any NRZ Subservicing Agreement.
“OTS Methodology”: A method of calculating delinquency of a Subject Loan based
upon The Office of Thrift Supervision method, under which method a Subject Loan
is considered delinquent if the payment has not been received by the Subject
Loan’s next due date. For example, a Subject Loan with a due date of August 1,
2017, with no payment received by the close of business on September 1, 2017,
would have been reported as delinquent on October 1, 2017.
“Penalty Amount”: For each SLA, the amount computed pursuant to Exhibit F,
including, without limitation, the application of any applicable double
penalties, triple penalties or waivers and taking into account the consecutive
failure requirement for a penalty to be assessed.
“Quarter”: A period consisting of three consecutive calendar months and
beginning with either January, April, July or October.
“Quarterly Average Delinquency Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Delinquency Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Foreclosure Sale Ratio”: With respect to each Quarter, the
percentage equivalent of a fraction, (x) the numerator of which is the sum of
the Foreclosure Sale Ratios for each of the applicable three months and (y) the
denominator of which is three.
“Quarterly Average Workout Ratio”: With respect to each Quarter, the percentage
equivalent of a fraction, (x) the numerator of which is the sum of the Workout
Ratios for each of the applicable three months and (y) the denominator of which
is three.
“Quarterly SLAs”: Each SLA with a designated frequency of “quarterly” on Exhibit
F.
“Subject Loans”: Each of (i) the Measurement Loans and (ii) any Transferred-In
Loans agreed upon by the parties; provided that (x) with respect to the
calculation of the Foreclosure Sale Ratio, a Transferred-In Loan shall not be
deemed a Subject Loan until a date that is mutually agreed by the parties and
(y) with respect to the calculation of the Workout Ratio, a Transferred-In Loan
shall not be deemed a Subject Loan until a date that is mutually agreed to by
the parties.
“Transferred-In Loans”: Any New Mortgage Loans other than any Mortgage Loans
with respect to which the Seller is solely performing Master Servicing
functions.
“Workout Ratio”: With respect to the Subject Loans, as of the end of each
calendar month, the percentage equivalent of a fraction, (x) the numerator of
which is total number of the Subject Loans with respect to which, during such
month either a non-HAMP modification, a short-sale or a deed-in-lieu agreement,
in each case, has been completed, and (y) the denominator of which is the total
number of Subject Loans which are 60+ Day Delinquent, but excluding any Subject
Loans for which the related Mortgaged Property has become an REO Property.
G.    Reporting


In addition to the Seller’s other reporting obligations set forth in Section 2.8
of this Addendum, with respect to the Performance Triggers, the Seller will, in
a format reasonably requested by Holdings, report the following to the
Purchasers, it being understood that Seller may combine such reports with the
reports required to be delivered under any NRZ Subservicing Agreement and that
delivery thereunder shall be deemed to constitute delivery hereunder:


a)
With respect to the Delinquency Trigger, the Foreclosure Sale Trigger and the
Workout Trigger, (i) on a monthly basis, when available, but in no case later
than ten Business Days after the end of the following month, the prior month’s
Delinquency Ratio, Foreclosure Sale Ratio and Workout Ratio, together with the
relevant data used to calculate such ratios and (ii) on a quarterly basis, when
available, but in no case later than ten Business Days after the end of the
first month following the applicable quarter, the Quarterly Average Delinquency
Ratio, the Quarterly Average Foreclosure Sale Ratio and the Quarterly Average
Workout Ratio and a comparison of such ratios to the Delinquency Trigger, the
Foreclosure Sale Trigger and the Workout Trigger, respectively.

b)
With respect to the Excessive SLA Failure Trigger, (i) on a monthly basis, when
available, but in no case later than fifteen Business Days after the end of the
following month, the Net SLA Monthly Penalty Amount for such month, which report
shall include (i) a comparison to the Excessive SLA Failure Trigger, (ii) an
identification of the applicable SLAs used to calculate the Net SLA Monthly
Penalty Amount, (iii) any applicable Penalty Amount or Incentive Amount used to
calculate the Net SLA Monthly Penalty Amount and (iv) any other relevant
information (in addition to the previously delivered monthly and quarterly
reports under Exhibit F to the Agreement).



 


 









EXHIBIT K


THIS PAGE AND THE FOLLOWING 14 PAGES OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]





EXHIBIT L
[RESERVED]















EXHIBIT M
RESERVED












-vii-

--------------------------------------------------------------------------------






EXHIBIT N
CLIENT MANAGEMENT PROTOCOLS
Seller’s Client Management Protocols are comprised of five components (i) Client
Relations/Issue Management, (ii) Client Integration, (iii) Change Management,
(iv) Client Reporting and (v) Audit/Testing Management. The staff specifically
dedicated to managing the relationship (“Client Relationship Managers” or
“CRMs”) shall utilize the protocols herein, as may be changed from time to time
and mutually agreed by both parties, to coordinate the resources of Seller to
address the requests of Holdings.
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS SCHEDULE HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]











EXHIBIT O
[RESERVED]





EXHIBIT P-1
TRANSFER PROCEDURES
(PRIMARY SERVICING)
THIS PAGE AND THE FOLLOWING 19 PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT


[***]





EXHIBIT P-2
TRANSFER PROCEDURES
(MASTER SERVICING)
TO BE MUTUALLY AGREED UPON FOLLOWING THE EFFECTIVE DATE






Exhibit N-1



--------------------------------------------------------------------------------






EXHIBIT Q
LEVEL OF DISCLOSURE SCHEDULE
THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


[***]





EXHIBIT R


MASTER SERVICING ADDENDUM




Section 2B.01


DEFINITIONS


Whenever used in this Exhibit R, the following words and phrases, unless the
context requires otherwise, shall have the meanings specified below. Capitalized
terms used in this Exhibit R but not otherwise defined shall have the meanings
set forth in Article I of the Agreement (except to the extent modified pursuant
to Section 2B.02 below).


Master Servicing Addendum: The rights and obligations specifically set forth in
this Exhibit R.


Master Servicing Rights: The Servicing Rights identified as master servicing
rights on Exhibit B of the Transfer Agreement.


Servicer Guide: The “Servicer Guide”, as referenced or defined in the applicable
Servicing Agreement and Client Contract.




Section 2B.02


The Purchasers hereby agree that Seller has full power and authority to enforce
the Client Contracts and Servicer Guide solely with respect to the applicable
Mortgage Loans related to the Master Servicing Rights.


The Purchasers and Seller acknowledge and agree that the servicing function with
respect to the Mortgage Loans related to the Master Servicing Rights is
performed by various SBO Servicers (and may include the Seller in its capacity
as a primary servicer).


Holdings may amend any Client Contract pursuant to a Change Request and
otherwise subject to the procedures set forth in Section 2.3 of the Agreement.


Solely with respect to the Mortgage Loans related to the Master Servicing
Rights, the Seller hereby agrees to perform Master Servicing in accordance with
the terms of (i) the Agreement (unless expressly set forth below) (ii) the
applicable Servicing Agreement, (iii) applicable Client Contract, and (iv) the
applicable Servicer Guide; provided that, with respect to any REO Disposition
Services that are permitted under the related Servicing Agreement with respect
to the Master Servicing Rights and referred to the Seller as an SBO Servicer,
the Seller shall comply with Section 2.10 of the Agreement and Holdings shall be
entitled to all Downstream Ancillary Income in connection therewith. For the
avoidance of doubt, solely with respect to the Mortgage Loans related to the
Master Servicing Rights, the Seller shall have no obligation to perform any of
the duties and obligations that are enumerated below; provided that nothing
herein shall limit or constrain any obligation of the Seller in the Agreement
related to Seller in its capacity as a primary servicer.


(a)
No SBO Servicer shall be considered a “Vendor” as defined in Article I of the
Agreement; provided that nothing herein shall limit or restrict any monitoring,
oversight, audit rights or other obligations, in each case, the Seller has, on
behalf of the Purchaser as the owner of the Rights of MSRs and Excess Servicing
Fees, under the applicable Servicing Agreement, the applicable Client Contract,
and the applicable Servicer Guide.



(b)
Section 2.1(f) shall not apply.



(c)
Section 2.1(g) shall not apply.



(d)
Section 2.2(a) shall not apply unless required by Applicable Requirements.



(e)
Section 2.2(b) shall not apply unless required by Applicable Requirements.



(f)
Section 2.5 shall not apply to (i) Escrow Accounts unless required by Applicable
Requirements and (ii) notwithstanding anything set forth in clause (i), any
Custodial Accounts or Escrow Accounts held by an SBO Servicer.



(g)
Section 2.6(c) shall not apply unless required by Applicable Requirements.



(h)
Section 2.6(d) shall apply to (i) records relating to Master Servicing and (ii)
records relating to the Servicing to the extent required by Applicable
Requirements.



(i)
Section 2.6(e) shall not apply unless required by Applicable Requirements.



(j)
Section 2.8(a) and (b) shall only apply with respect reports and remittances the
Seller makes to certificateholders as part of the Master Servicing obligations
pursuant to Applicable Requirements.



(k)
Sections 2.8(c) and (d) shall only apply with respect to reports relating to
Master Servicing and any such report shall be separate and may differ from the
reports provided by Seller in its capacity as servicer. Notwithstanding the
forgoing, the Seller shall provide access, either through an online portal or
FTP, to Holdings, upon reasonable request, for any other report(s), data or
information that the Seller receives in its capacity as Master Servicer which
the Seller is not otherwise required to deliver to the Purchasers hereunder.



(l)
Section 2.8(e) shall only apply with respect to reports related to (i)
litigation for which the Seller (in its capacity as Master Servicer) is directly
managing and (ii) litigation that names Seller as a party as Master Servicer and
any such report shall be separate and may differ from the reports provided by
Seller in its capacity as servicer; it being agreed that the Seller shall have
no obligation to oversee foreclosure and bankruptcy attorneys in its Master
Servicing role unless required by Applicable Requirements.



(m)
Section 2.9 shall not apply.



(n)
Section 2.15 shall not apply.



(o)
Section 2.17 shall not apply.



(p)
Section 2.20 shall not apply unless required by Applicable Requirements.



(q)
Section 2.21 shall not apply unless required by Applicable Requirements.



(r)
Section 2.23 shall not apply.



(s)
Section 2.24 shall not apply.



(t)
Articles VI and VII shall only apply with respect to the Master Servicing and
Master Servicing Rights and shall not extend to SBO Servicers.



(u)
Article VIII shall only apply with respect to the Master Servicing and Master
Servicing Rights and shall not extend to SBO Servicers; provided that nothing
herein shall limit, restrict or qualify each Purchaser’s rights to
indemnification and remedies (as owner of the Rights to MSRs and Excess
Servicing Fee, as applicable) that are set forth in the applicable Servicing
Agreement, the applicable Client Contract, and/or the applicable Servicer Guide.



(v)
For the avoidance of doubt the following Exhibits shall not apply: B, C, D, P-1.



(w)
The Service Level Agreements with respect to Master Servicing shall only be
those specifically identified as “Master Servicing SLAs”.













Exhibit Q-1



--------------------------------------------------------------------------------






EXHIBIT S


TRANSFER MILESTONES




PART I
Requirements of Seller for Holdings to fund 100% of Termination Fee Deposit
Amount to Escrow Account


THE REMAINDER OF THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


[***]






Exhibit S-1



--------------------------------------------------------------------------------





PART II
Requirements of Seller for Escrow Agent to release Initial 50% of Termination
Fee Deposit Amount
[***]




PART III
Requirements of Seller for Escrow Agent to release Second 50% of Termination Fee
Deposit Amount
[***]







EXHIBIT T-1


Form of RMSR Transfer Agreement
RMSR Transfer Agreement
[date]
Reference is made to that certain New RMRS Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “New RMSR Agreement”)
dated as of January 18, 2018 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the New RMSR Agreement or the servicing addendum attached
thereto (the “Servicing Addendum”).
Section 1.    Sale of Rights to MSRs and Transferred Receivables Assets.
1.1    Pursuant to Section [5.4(c)] [5.4(d)] [5.4(e)] of the Servicing Addendum
to the New RMSR Agreement, Holdings and MSR – EBO wish to transfer the Rights to
MSRs and Transferred Receivables Assets in respect of the MSRPA Servicing
Agreements set forth on Schedule 1 hereto (such MSRPA Servicing Agreements, the
“Specified Servicing Agreements”), to Ocwen so that such Rights to MSRs and
Transferred Receivables Assets can be immediately sold to a third party, [___]
(the “Third Party Purchaser”), with the proceeds of such sale (the “Third Party
Sale”) to be paid to Holdings and MSR – EBO, as appropriate.
1.2    [***]
1.3    [***]
1.4    [***]
1.5    [***]
Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:
2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this RMSR Transfer Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.
2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).
2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and will not result in the breach of, or constitute a default,
or require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected.
2.4    [***]




2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.
[***]
[***]
Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
HLSS HOLDINGS, LLC




By: __________________________
Name:
Title:
HLSS MSR – EBO ACQUISITION LLC


By: New Residential Investment Corp., its sole member




By: __________________________
Name:
Title:
[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1]
[HLSS SERVICER ADVANCE RECEIVABLES TRUST MS3]
[NRZ SERVICER ADVANCE RECEIVABLES TRUST (ON) JPMC]
By: [HLSS Holdings, LLC, its administrator]
By: __________________________
Name:
Title:]
Acknowledged and agreed to as of
the date first above written.


OCWEN LOAN SERVICING, LLC


By: __________________________
Name:
Title:



Schedule 1 to RMSR Transfer Agreement


Specified Servicing Agreements


[to be attached]



Schedule 2 to RMSR Transfer Agreement


Wire Transfer Instructions


[to be attached]



EXHIBIT T-2
Servicing Addendum
Form of Sale Agreement
Sale Agreement
[date]
Reference is made to that certain New RMSR Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “New RMSR Agreement”)
dated as of January 18, 2018 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the New RMSR Agreement or the Servicing Addendum attached
thereto (the “Servicing Addendum”), as applicable.
Section 1.    Ocwen Purchase of Rights to MSRs and Transferred Receivables
Assets.
1.1    Pursuant to Section [5.4(c)] [5.4(d)] [5.4(e)] of the Servicing Addendum,
Ocwen wishes to purchase the Rights to MSRs and Transferred Receivables Assets
in respect of the Servicing Agreements set forth on Schedule 1 hereto (such
Servicing Agreements, the “Specified Servicing Agreements”).
1.2    [***]
1.3    [***]
1.4    [***]
Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:
2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Sale Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.
2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).
2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and will not result in the breach of, or constitute a default,
or require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected.
2.4    [***]


2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.


Section 3.    [***]
Section 4.    [***]
Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
HLSS HOLDINGS, LLC




By: __________________________
Name:
Title:
HLSS MSR – EBO ACQUISITION LLC


By: New Residential Investment Corp., its sole member




By: __________________________
Name:
Title:
[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1]
[HLSS SERVICER ADVANCE RECEIVABLES TRUST MS3]
[NRZ SERVICER ADVANCE RECEIVABLES TRUST (ON) JPMC]
By: [HLSS Holdings, LLC, its administrator]
By: __________________________
Name:
Title:]
Acknowledged and agreed to as of
the date first above written.


OCWEN LOAN SERVICING, LLC


By: __________________________
Name:
Title:
Schedule 1 to Sale Agreement
Specified Servicing Agreements
[to be attached]
Schedule 2 to Sale Agreement
Wire Transfer Instructions
[to be attached]





EXHIBIT U


ADJUSTED FEE RATE CALCULATION


Allocated Fee Rate: The fee (not including the fee with respect to Master
Servicing functions) included in the following table, broken out by such
specified delinquency buckets and PLS vs. FHA/VA (the latter to be referred to
as “Loan Type”).
Status
Allocated Fee Rate (bps)
PLS
FHA/VA
Current
[***]
[***]
D30
[***]
[***]
D60
[***]
[***]
D90
[***]
[***]
D120+ or FCLS
[***]
[***]
REOA
[***]
[***]



Material Change: A change in the portfolio of Mortgage Loans and REO Properties
serviced by the Seller under this Addendum, (a) resulting from any of the
transactions contemplated under Section 7 of the New RMSR Agreement or under
Sections 5.4(c), (d) or (e) of this Addendum representing [***]% or greater of
the total population serviced under this Addendum, based on outstanding UPB as
of the month-end immediately preceding such transactions, or (b) resulting from
the termination of any NRZ Subservicing Agreement (other than the termination of
the NRM Subservicing Agreement solely in connection with the transfer in whole
of the subservicing of the mortgage loans subserviced thereunder to the
Shellpoint Subservicing Agreement).  The [***]% threshold, if applicable, shall
be assessed on the basis of the cumulative impact of all such transactions
beginning on the later of (i) the Effective Date and (ii) the most recent date
any Adjusted Fee Rate was established.
Following any Material Change, the Adjusted Fee Rate will be calculated pursuant
to the following steps:
•
Step 1: For the total population of Mortgage Loans and REO Properties
(calculated based on (a) the UPB and loan count serviced under this Addendum as
of the month-end prior to any transaction(s) resulting in the Material Change or
(b) the UPB and loan count serviced under this Addendum and any NRZ Subservicing
Agreement as of the month-end prior to any termination resulting in the Material
Change), convert the Allocated Fee Rate to an annual servicing fee per loan for
each relevant delinquency bucket and Loan Type.



o
The formula used for the calculation of the annualized servicing cost per loan,
for each delinquency and Loan Type, is as follows:

Annual Servicing Cost Per Loan = (Allocated Fee Rate *(Unpaid Principal Balance
in the applicable delinquency bucket and Loan Type / 10000))/# of Loans in the
applicable delinquency bucket and Loan Type


•
Step 2: Utilize the Annual Servicing Cost Per Loan for each delinquency and Loan
Type resulting from Step 1 and the portfolio of Mortgage Loans and REO
Properties remaining subject to this Addendum (“Remaining 2.0 Loans”) to
calculate the annual servicing fee.



o
The formula used for the calculation of the Annual Servicing Fee, expressed in
dollars, for each delinquency bucket and Loan Type, is as follows:

Annual Servicing Fee = Annual Servicing Cost Per Loan * # of Remaining 2.0 Loans
in the applicable delinquency bucket and Loan Type
•
Step 3: Utilizing the sum of the Annual Servicing Fee for each delinquency
bucket and Loan Type, convert such amount to a single weighted average Adjusted
Fee Rate, expressed in basis points of UPB for the Remaining 2.0 Loans.



o
The formula used for the calculation of the Adjusted Fee Rate is as follows:

Adjusted Fee Rate = (Sum of Annual Servicing Fee for all delinquency buckets and
Loan Types for all Remaining 2.0 Loans/ Unpaid Principal Balance for all
Remaining 2.0 Loans)*10000







SCHEDULE 1.1


CHANGE OF CONTROL


Holdings agrees that it will apply its reasonable discretion in evaluating a
proposed transaction pursuant to which [***] would become the direct or indirect
owner(s) of the majority of the stock of the Seller and such discretion (i)
shall be limited to determining that the transaction does not expose any
Purchaser to increased risk relating to financial or servicing performance,
regulatory compliance, operations, portfolio defense or the ability to finance
and (ii) shall be exercised in concert with each NRZ O/S Entity under the NRZ
Subservicing Agreements, to the extent applicable.





SCHEDULE 2.1(e)


BACK-UP SERVICING REPORTS




[***]





SCHEDULE 2.8(n)


RAMP-UP ACTIVITIES




CATEGORY
ITEM
DUE DATE
[***]
[***]
[***]






SCHEDULE 2.13(e)


ADVANCE DISPUTE RESOLUTION MECHANICS


THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS SCHEDULE HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT


[***]







SCHEDULE 5.7(a)


OVERSIGHT EXPENSES


1. All out-of-pocket mailing costs to the extent Seller performs the mailings
under the related subservicing agreement(s)
2. All out-of-pocket costs associated with the retention of a third party [***]






Exhibit S-2



--------------------------------------------------------------------------------






SCHEDULE 7.11


REPRESENTATIONS REGARDING RECEIVABLES


Representations and Warranties:
As of each Receivable Purchase Date (or such other date if set forth below), the
Seller hereby represents and warrants to Holdings that the following
representations and warranties are true and correct with respect to the related
Receivables:
•
Each Receivable is an Eligible Receivable and arising under a Servicing
Agreement that is an Eligible Servicing Agreement and has been fully funded by
the Seller using its own funds and/or Amounts Held for Future Distribution (to
the extent permitted under the related Eligible Servicing Agreement) and/or
amounts received by the Seller from Holdings under this Addendum; provided, that
notwithstanding the foregoing Seller makes no representation or warranty as to
the status of title or any interest of a depositor, an issuer or an indenture
trustee under a Servicing Agreement to or in any Receivable.



•
The Seller is entitled to reimbursement for each Receivable made pursuant the
related Eligible Servicing Agreement.



•
The Seller has no reason to believe that the related Receivable will not be
reimbursed or paid in full.



•
Such Receivable has not been identified by the Seller or reported to the Seller
by the related trustee or Investor as having resulted from fraud perpetrated by
any Person.



•
Such Receivable is not secured by real property and is not evidenced by an
instrument.



•
Such Receivable is not due from the United States of America or any state or
from any agency, department or instrumentality of the United States of America
or any state thereof.

Definitions:
Whenever used in this Schedule 7.11, the following words and phrases, unless the
context requires otherwise, shall have the meanings specified below. Capitalized
terms used in this Schedule 7.11 but not otherwise defined shall have the
meanings set forth in Article I of the Agreement.
Amounts Held for Future Distribution: To the extent permitted under the Eligible
Servicing Agreement, the Seller’s right to remit amounts held for distribution
to the related trustee or Investor in a future month on deposit in each
Custodial Account, to the related trustee or Investor as part of the Seller’s
monthly P&I Advances required under the related Eligible Servicing Agreement.
Eligible Receivable: A Receivable:
(i)    which constitutes a “general intangible” or “payment intangible” within
the meaning of Section 9-102(a)(42) (or the corresponding provision in effect in
a particular jurisdiction) of the UCC as in effect in all applicable
jurisdictions;
(ii)    which is denominated and payable in United States dollars;
(iii)    which arises under and pursuant to the terms of a Eligible Servicing
Agreement and, at the time the related Receivable was made or any deferred
servicing fee accrued, (A) was determined by the Seller, in good faith to (1) be
ultimately recoverable from the proceeds of the related Mortgage Loan, related
liquidation proceeds or otherwise from the proceeds of or collections on the
related Mortgage Loan and (2) comply with all requirements for reimbursement or
payment under, the related Eligible Servicing Agreement and as to which the
Seller has complied with all of the requirements for reimbursement under the
related Eligible Servicing Agreement and, and (B) was authorized pursuant to the
terms of the related Eligible Servicing


Schedule 7.11-1



--------------------------------------------------------------------------------





Agreement; provided, that any mandatory Receivables, including, without
limitation, foreclosure litigation expenses or broker price opinion costs
permitted or required under the related Servicing Agreement shall not be
disqualified under this clause even if not recoverable from collections on or
proceeds of the related Mortgage Loan if, and only if, they are recoverable from
other collections with respect to the related pool of Mortgage Loans pursuant to
the related Servicing Agreement and the Advance Policy and the Seller has
determined in good faith to be ultimately recoverable from such funds;
(iv)    with respect to which, as of the related Receivable Purchase Date, the
Seller had not (A) taken any action that would materially and adversely impair
the right, title and interest of Seller or any assignee of Seller, or (B) failed
to take any action that was necessary to avoid materially and adversely
impairing the Seller or Seller’s assignee right, title or interest therein;
(v)    the Receivable related to which has been fully funded by the Seller using
its own funds and/or Amounts Held for Future Distribution (to the extent
permitted under the related Eligible Servicing Agreement);
(vi)    which, if arising under a Servicing Agreement which is not related to a
closed-end securitization trust, provides for reimbursement or payment to the
Seller in respect of the related Receivable in full at the time the servicing of
such Mortgage Loan is transferred out of such Servicing Agreement such that it
is no longer subject to such Servicing Agreement; and
(vii)    made in accordance with the terms of the Agreement.
Eligible Servicing Agreement: As of any date of determination, any Servicing
Agreement which meets the following criteria:
(i)    pursuant to the terms of such Servicing Agreement:
(A)    under such agreement, the Seller is permitted to reimburse itself for the
related Receivable out of late collections of the amounts advanced, including
from insurance proceeds and liquidation proceeds from the Mortgage Loan with
respect to which such Receivable was made, prior to any holders of any notes,
certificates or other securities backed by the related mortgage loan pool or any
other owner of or investor in the Mortgage Loan, and prior to payment of any
party subrogated to the rights of the holders of such securities (such as a
reimbursement right of a credit enhancer) or any hedge or derivative termination
fees, or to any related Mortgage Pool or any related trustee, custodian, hedge
counterparty or credit enhancer; provided, that reimbursement of any Receivable
with respect to a second lien Mortgage Loan shall be subject to any first lien
on the related Mortgaged Property or REO Property, as applicable, under which
such Receivable arises;


(B)         under such agreement, if the Seller determines that a Receivable
will not be recoverable out of late collections of the amounts advanced or out
of insurance proceeds or liquidation proceeds from the Mortgage Loan with
respect to which the Receivable was made, the Seller has the right to reimburse
or pay itself for such Receivable out of any funds (other than prepayment
charges) in the Custodial Account or out of general collections received by the
Seller with respect to any Mortgage Loans serviced under the same Eligible
Servicing Agreement, prior to any payment to any holders of any notes,
certificates or other securities backed by the related mortgage loan pool or any
other owner of or investor in the Mortgage Loan, and prior to payment of any
party subrogated to the rights of the holders of such securities (such as a
reimbursement right of a credit enhancer) or any hedge or derivative termination
fees, or to the related Mortgage Pool or any related trustee, custodian or
credit enhancer (a “General Collections Backstop”), except that this clause
(i)(B) shall not apply to Loan-Level Receivable;


(ii)    all Receivables arising under such Servicing Agreement are free and
clear of any adverse claim in favor of any Person (other than Holdings);


Schedule 7.11-2



--------------------------------------------------------------------------------





(iii)    the Eligible Servicing Agreement is in full force and effect;
(iv)    the Servicing Agreement arises under and is governed by the laws of the
United States or a State within the United States; and
(v)    The Seller has not voluntarily elected to change the reimbursement
mechanics of Receivables under such Servicing Agreement from a pool-level
reimbursement mechanic or payment mechanic to a loan-level reimbursement
mechanic or payment mechanic or from a loan-level reimbursement mechanic or
payment mechanic to a pool-level reimbursement mechanic or payment mechanic
without consent of Holdings.
Loan-Level Receivable: An Receivable that arises under a Eligible Servicing
Agreement that does not provide that the related Receivable is reimbursable from
general collections and proceeds of the entire related mortgage pool if such
Receivable is determined to be a Nonrecoverable Receivable.
Nonrecoverable Receivable: An Receivable that is determined to be
“non-recoverable” from late collections or liquidation or other proceeds of the
Mortgage Loan in respect of which such Receivable was made.
Receivable: Any P&I Advance or Servicing Advance.
Receivable Purchase Date: Each date from which Holdings paid the Seller for any
Receivable, in each case, pursuant to the terms of this Addendum.







SCHEDULE 8.1


SERVICING AGREEMENTS
WITH FOR CONVENIENCE TERMINATION
 


Inv #
Deal Name
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]










EXHIBIT 1


Group Selection Procedures


Unless otherwise agreed in writing between Seller and Holdings, each “Group”
shall be determined as follows:


•
On each Designation Date, Holdings shall designate a “Group” which shall consist
of all of the Subject Servicing Agreements for which the New Consent
Non-Delivery Determination Date occurred on or after the most recent Designation
Date (or, in the case of the initial Designation Date, on or after the Cut-Off
Date) and prior to such Designation Date.



•
On the Outside Date, Holdings shall designate additional Groups in accordance
with the following procedures:



o
The number of Groups designated on such date will be equal to the quotient
(rounded up to the next whole number) of (i) the Grouping UPB (as defined below)
divided by (ii) $15.0 billion. For example, if the Grouping UPB is $33.0
billion, there will be three (3) Groups.

o
Holdings will then determine the Subject Servicing Agreements allocated to each
Group based on the related Delinquency Rates (as defined below) for such Subject
Servicing Agreements such that:



§
the amount of the Grouping UPB allocated to any particular Group is
substantially the same (it being understood that each such allocated amount of
the Grouping UPB may vary by Groups by up to 10%); and



§
the Subject Servicing Agreements allocated to any particular Group are allocated
based on the related Delinquency Rates of such Subject Servicing Agreements. By
way of example, if there are three Groups, (i) the Subject Servicing Agreements
(by Grouping UPB) with the lowest Delinquency Rates will be allocated to one
Group, (ii) the Subject Servicing Agreements (by Grouping UPB) with the middle
Delinquency Rates will be allocated to one Group and (iii) the Subject Servicing
Agreements (by Grouping UPB) with the highest Delinquency Rates will be allocate
to one Group.

For purposes hereof, the following terms shall have the following meanings:


“Delinquency Rate” means, for any Subject Servicing Agreement, the percentage
(based on interest bearing principal balances) of Primary Mortgage Loans that
are Delinquent as of the last day of the month immediately preceding the Outside
Date.


“Delinquent” means for any Mortgage Loan, any monthly payment due thereon is not
made by the close of business on the day such monthly payment is required to be
paid and remains unpaid for more than 30 days.


“Grouping UPB” means, for all Subject Servicing Agreements in respect of which
the New Consent Non-Delivery Determination Date occurs on the Outside Date or
otherwise on or after the Designation Date occurring in February 2019, the
aggregate unpaid interest bearing principal balance of the Primary Mortgage
Loans under such Subject Servicing Agreements as of the close of business on the
last day of the month immediately preceding the Outside Date.





EXHIBIT 2A


Form of RMSR Transfer Agreement


RMSR Transfer Agreement


[date]


Reference is made to that certain New RMSR Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “New RMSR Agreement”)
dated as of January 18, 2018 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the New RMSR Agreement.


Section 1.    Sale of Rights to MSRs and Transferred Receivables Assets.


1.1    Pursuant to Section 7.3 of the New RMSR Agreement, Holdings and MSR – EBO
wish to transfer the Rights to MSRs and Transferred Receivables Assets in
respect of the Subject Servicing Agreements set forth on Schedule 1 hereto (such
Subject Servicing Agreements, the “Specified Servicing Agreements”), to Ocwen so
that such Rights to MSRs and Transferred Receivables Assets can be immediately
sold to a third party, [___] (the “Third Party Purchaser”), with the proceeds of
such sale (the “Third Party Sale”) to be paid to Holdings and MSR – EBO, as
appropriate.


1.2    [***]


1.3    [***]


1.4    [***]


1.5    [***]


Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:


2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this RMSR Transfer Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.


2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).


2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and will not result in the breach of, or constitute a default,
or require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected.


2.4    [***]


2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.
Section 3.    [***]
Section 4.    [***]
Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
HLSS HOLDINGS, LLC




By: __________________________
Name:
Title:
HLSS MSR – EBO ACQUISITION LLC


By: New Residential Investment Corp., its sole member




By: __________________________
Name:
Title:
[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1]
[NRZ SERVICER ADVANCE RECEIVABLES TRUST (ON) JPMC]
By: [HLSS Holdings, LLC, its administrator]
By: __________________________
Name:
Title:]
Acknowledged and agreed to as of
the date first above written.


OCWEN LOAN SERVICING, LLC


By: __________________________
Name:
Title:






Schedule 7.11-3



--------------------------------------------------------------------------------






Schedule 1 to RMSR Transfer Agreement


Specified Servicing Agreements


[to be attached]







--------------------------------------------------------------------------------






Schedule 2 to RMSR Transfer Agreement


Wire Transfer Instructions


[to be attached]









--------------------------------------------------------------------------------






Exhibit 2B


Form of Sale Agreement


Sale Agreement


[date]


Reference is made to that certain New RMSR Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “New RMSR Agreement”)
dated as of January 18, 2018 by and among Ocwen Loan Servicing, LLC, as seller
(“Ocwen”), HLSS Holdings, LLC, as a purchaser (“Holdings”), HLSS MSR – EBO
Acquisition LLC, as a purchaser (“MSR – EBO”) and New Residential Mortgage LLC.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the New RMSR Agreement.


Section 1.    Ocwen Purchase of Rights to MSRs and Transferred Receivables
Assets.


1.1    Pursuant to Section [7.2] [7.3(b)] of the New RMSR Agreement, Ocwen
wishes to purchase the Rights to MSRs and Transferred Receivables Assets in
respect of the Subject Servicing Agreements set forth on Schedule 1 hereto (such
Subject Servicing Agreements, the “Specified Servicing Agreements”).


1.2    [***]


1.3    [***]


1.4    [***]


Section 2.    Representations and Warranties of Holdings and MSR – EBO. Each of
Holdings and MSR – EBO hereby represents and warrants to Ocwen as follows as of
the date hereof:


2.1    It is duly organized and validly existing under the laws of the State of
Delaware and has all requisite power and authority to execute, deliver and
perform this Sale Agreement (this “Agreement”) and to consummate the
transactions herein contemplated.


2.2    The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated, have been duly authorized
by it and this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law).


2.3    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
conflict with the provisions of its governing instruments and will not violate
any provisions of applicable law or regulation or any order of any court or
regulatory body and will not result in the breach of, or constitute a default,
or require any consent, under any material agreement, instrument or document to
which it is a party or by which it or any of its property may be bound or
affected.


2.4    [***]
2.5    Each of Holdings and MSR – EBO has complied in all material respects with
all applicable anti-money laundering Laws (the “Anti-Money Laundering Laws”),
and has established an anti-money laundering compliance program as required by
the Anti-Money Laundering Laws.


Section 3.    [***]
Section 4.    [***]





--------------------------------------------------------------------------------





Section 5.    Miscellaneous.
5.1    Limited Effect. Except as expressly set forth above or in the attachments
hereto, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, claim, cause of action, power or remedy of any
party hereto, whether arising before or after the date of this Agreement, or
constitute a waiver of any provision of any other agreement.
5.2    Further Assurances. Each party hereto shall execute and deliver in a
reasonable timeframe such reasonable and appropriate additional documents,
instruments or agreements, including without limitation documents in connection
with the SAF related to any Specified Servicing Agreement, and take such
reasonable actions as may be necessary or appropriate to effectuate the purposes
of this Sale Agreement at the request of any other party.
5.3    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
the same instrument. Any signature page to this Agreement containing a manual
signature may be delivered by facsimile transmission or other electronic
communication device capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.
5.4    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
5.5    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
MATTERS CONTEMPLATED HEREBY; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THE DEFENSE OF AN INCONVENIENT FORUM IN ANY
ACTION OR PROCEEDING IN ANY SUCH COURT; (III) CONSENTS TO SERVICE OF PROCESS
UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED
FOR NOTICES HEREUNDER OR BY ANY OTHER MANNER IN ACCORDANCE WITH LAW; AND
(IV) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
5.6    WAIVER OF TRIAL BY JURY. EACH PARTY HERETO IRREVOCABLY AND ABSOLUTELY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW THE RIGHT TO A TRIAL BY JURY IN
ANY DISPUTE IN CONNECTION WITH, ARISING UNDER OR RELATING TO THIS AGREEMENT OR
ANY MATTERS CONTEMPLATED HEREBY, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.
5.7    Exhibits and Schedules. The exhibits and schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement.
5.8    No Offset. No party shall have any right to offset against any amount
payable hereunder or other agreement to another party, or otherwise reduce any
amount payable hereunder as a result of, any amount owing by another party or
any of its Affiliates to such party or any of its Affiliates.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
HLSS HOLDINGS, LLC




By: __________________________
Name:
Title:
HLSS MSR – EBO ACQUISITION LLC


By: New Residential Investment Corp., its sole member




By: __________________________
Name:
Title:
[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1]
[NRZ SERVICER ADVANCE RECEIVABLES TRUST (ON) JPMC]
By: [HLSS Holdings, LLC, its administrator]
By: __________________________
Name:
Title:]
Acknowledged and agreed to as of
the date first above written.


OCWEN LOAN SERVICING, LLC


By: __________________________
Name:
Title:





Schedule 1 to Sale Agreement


Specified Servicing Agreements


[to be attached]









--------------------------------------------------------------------------------






Schedule 2 to Sale Agreement


Wire Transfer Instructions


[to be attached]











--------------------------------------------------------------------------------






EXHIBIT 3
Third Party Purchase Agreement Documentation Principles
The Third Party Purchase Agreement will be prepared in accordance with the
following documentation principles:
THE REMAINDER OF THIS PAGE AND THE FOLLOWING PAGE OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]





--------------------------------------------------------------------------------







Attachment 1 to Exhibit 3
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]


Attachment 2 to Exhibit 3


[ATTACHED]







--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------





MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT
by and between
OCWEN LOAN SERVICING, LLC,
as Seller
and
[     ],
as Purchaser




Dated as of [     ], 20[ ]




MSR PURCHASE AND SALE TRANSACTION









--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I. DEFINITIONS1
1.1.Definitions    1
ARTICLE II. PURCHASE AND SALE OF THE PURCHASED ASSETS; CLOSING6
2.1.Purchase and Sale    6
2.2.Sale Date and Transfer Date    6
2.3.Closing Obligations    7
2.4.Sale Date Data Tapes    7
2.5.[RESERVED]    7
2.6.Payment of Purchase Price    7
2.7.[RESERVED]    8
2.8.[RESERVED]    8
2.9.Transfer of Ownership    8
2.10.Servicing Transfer Instructions    8
2.11.Document and Data Transfer    8
2.12.Assignments; Endorsements    9
2.13.Required Consents    9
2.14.Costs of Transfer    10
2.15.Notice to Borrowers    10
2.16.Flood Contracts    10
2.17.Tax Records Monitoring    10
2.18.Loan Tapes    10
2.19.Custodian    11
2.20.Transfers of REO    11
2.21.[RESERVED]    11
2.22.Mortgage Insurance    11
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER11
[***]11


i

--------------------------------------------------------------------------------





ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PURCHASER11
4.1.Organization, Authority    11
4.2.No Conflict    12
4.3.Litigation    12
4.4.Permits    12
4.5.Financial Ability    13
4.6.[No Brokers    13
4.7.No Impediment    13
4.8.Servicer Participation Agreement    13
4.9.Sophisticated Purchaser    13
ARTICLE V. COVENANTS13
[***]13
ARTICLE VI. CONDITIONS TO CLOSING14
6.1.Conditions to the Obligations of Purchaser and Seller    14
6.2.Conditions to the Obligations of Purchaser    14
6.3.Conditions to the Obligations of Seller    15
ARTICLE VII. INDEMNIFICATION15
[***]15
ARTICLE VIII. MISCELLANEOUS15
8.1.Assignment    15
8.2.No Third-Party Beneficiaries    16
8.3.Termination    16
8.4.Expenses    17
8.5.Amendment and Modification    17
8.6.Notices    17
8.7.Governing Law    18
8.8.Severability    18
8.9.Waiver    18


ii

--------------------------------------------------------------------------------





8.10.Counterparts; Facsimile    19
8.11.Entire Agreement    19
8.12.Interpretation    19


LIST OF EXHIBITS
Exhibit A-1:    [RESERVED]
Exhibit A-2:    [RESERVED]
Exhibit B:    [RESERVED]
Exhibit C:    Data Fields for the Mortgage Loan Schedule
Exhibit D:    Servicing Transfer Instructions
Exhibit E:    Form of Transfer Confirmation
Exhibit F:    Litigation Protocol
Exhibit G:    Form of Power of Attorney
Exhibit H:    Form of Assignment and Assumption Agreement
Exhibit I:    Form of HAMP/HAFA Assignment and Assumption Agreement
Schedules
Preliminary Mortgage Loan Schedule
Schedule 3.4(a):    Litigation




iii

--------------------------------------------------------------------------------






MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT
THIS MORTGAGE SERVICING RIGHTS PURCHASE AND SALE AGREEMENT, dated as of [
        ], 20[ ] (this "Agreement"), is executed within the United States Virgin
Islands by and between Ocwen Loan Servicing, LLC, a Delaware limited liability
company (the "Seller") and a wholly-owned subsidiary of Ocwen Mortgage
Servicing, Inc., and [     ], a [     ] (the "Purchaser"). Seller and Purchaser
are referred to collectively herein as the "Parties" and each individually as a
"Party."
Background
WHEREAS, Seller presently services certain mortgage loans, each secured by a
first or second lien on residential real property, as more particularly
described on the Mortgage Loan Schedule (as defined herein);
WHEREAS, Ocwen Mortgage Servicing, Inc., the parent corporation of Seller, (i)
has reviewed, analyzed, and approved this transaction, (ii) has authorized and
caused Seller to enter into this Agreement, and (iii) has not delegated any
authority to any person outside the United States Virgin Islands to agree to
terms on its behalf; and
WHEREAS, Seller and Purchaser desire to set forth the terms and conditions
pursuant to which Seller will sell, transfer and assign to Purchaser all of
Seller's right, title and interest in and to the Servicing Rights (as defined
herein), and Purchaser will purchase and assume all right, title and interest in
and to the Servicing Rights.
Terms
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:


1

--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS

1.1.
Definitions.

(a)    Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:
"Action" means any action, suit, litigation, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
"Affiliate" shall have the meaning given to such term in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934, as amended from time to time.
"Agreement" shall have the meaning given thereto in the preamble hereto, as this
Agreement may be amended or modified from time to time in accordance with the
provisions hereof.
"Ancillary Fees" means all fees and income derived from and related to the
Mortgage Loans, excluding Servicing Fees attributable to the Mortgage Loans, but
including late charges, prepayment penalties, incentive fees payable under HAMP,
fees received with respect to checks or bank drafts returned by the related bank
for non-sufficient funds, assumption fees, optional insurance administrative
fees, income on escrow accounts and custodial accounts or other receipts on or
with respect to such Mortgage Loans, and all other incidental fees, income and
charges collected from or assessed against the Mortgagor, other than those
charges payable to the applicable Investor under the terms of the applicable
Servicing Agreements or as otherwise agreed by the Parties.
"Applicable Law" means, as of the time of a particular action, omission or
event, any Law or Order applicable to the Mortgage Loans, the Servicing Rights
or the Contemplated Transactions.
"Applicable Servicing Requirements" means, as applicable, as of the time of a
particular action, omission or event (i) all contractual obligations relating to
the Servicing of the Mortgage Loans, including those contractual obligations
contained in the applicable Servicing Agreements or in the Mortgage Loan
Documents; and (ii) all Applicable Laws applicable to the Servicing of the
related Mortgage Loans, including any Order with any Regulator.
"Assignment of Mortgage Instrument" means an assignment of Mortgage Instrument,
notice of transfer or equivalent instrument in recordable form, sufficient under
the laws of the jurisdiction where the related Mortgaged Property is located to
reflect the transfer of the Mortgage Instrument to the party indicated therein
or if the related Mortgage Instrument has been recorded or previously assigned
in the name of MERS or its designee, such actions as are necessary to cause the
designee to be shown as the owner of the related Mortgage Instrument on the
records of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS.
"Assumption Agreement" means the agreement pursuant to which the Purchaser shall
assume the Seller's rights and obligations under the applicable Servicing
Agreement.
"Business Day" means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions located in the states in which the Parties do
business generally are required or authorized by law or executive order to
close.
"Closing" means the consummation of the applicable Contemplated Transactions on
the Sale Date, at such time on the Sale Date as is mutually agreed to by the
Parties.
"Collateral Files" means, with respect to each Mortgage Loan, that file
containing the Mortgage Loan Documents or, as permitted by Applicable Servicing
Requirements, copies thereof, that are required by the applicable Investor
pursuant to Applicable Servicing Requirements to be held by the Custodian.
"Contemplated Transactions" means the transactions contemplated by this
Agreement.


2

--------------------------------------------------------------------------------





"Custodial Accounts" means the accounts in which Custodial Funds are to be
deposited and maintained by Servicer.
"Custodial Funds" means all funds held by Servicer with respect to the related
Mortgage Loans, including all principal and interest funds, and any other funds
due the Investor, maintained by Servicer relating to the Mortgage Loans.
"Custodian" means the party, or its successors or assigns, responsible for the
safekeeping and tracking of the Collateral File.
"Effective Date" means the date on which this Agreement is executed by both
Parties.
"Encumbrances" means any claims, liens, encumbrances, pledges, easements,
servitudes, mortgages, deeds of trust, security interests, options, charges or
similar rights of any kind whatsoever.
"Escrow Accounts" means the accounts in which Escrow Funds are to be deposited
and maintained by the Servicer.
"Escrow Funds" means funds held by Servicer or on Servicer's behalf with respect
to the related Mortgage Loans for the payment of taxes, assessments, insurance
premiums, ground rents, funds from hazard insurance loss drafts, other mortgage
escrow and impound items and similar charges (including interest accrued thereon
for the benefit of the Mortgagors under the Mortgage Loans, if applicable).
"Escrow Payment" means the portion of a Mortgage Loan Payment in connection with
a Mortgage Loan that relates to funds for the payment of taxes, assessments,
insurance premiums and other customary mortgage escrow amounts required under
the Mortgage Loan Documents.
"Fannie Mae" means the Federal National Mortgage Association (FNMA), or any
successor thereto.
"GAAP" means generally accepted accounting principles in the United States.
"Governmental Authority" means any federal, state or local governmental
authority, agency, commission or court, including any Regulator.
"HAFA" means the Home Affordable Foreclosure Alternatives Program, including all
Supplemental Directives, in effect as of the Transfer Date, pursuant to
regulations promulgated by the U.S. Department of the Treasury.
"HAMP" means the Home Affordable Modification Program, including all
Supplemental Directives (including the Principal Reduction Alternatives
described in Supplemental Directive 10-05, et. seq. "PRA"), in effect as of the
Sale Date, pursuant to regulations promulgated by the U.S. Department of
Treasury.
"Insurer" or "Insurers" means any private insurer of Mortgage Insurance and any
insurer under any standard hazard insurance policy, any federal flood insurance
policy, any title insurance policy or alternative title product, any earthquake
insurance policy, or any other insurance policy applicable to a Mortgage Loan,
Mortgaged Property or Pool, and any successor thereto.
"Investor" means any private investor, trust or other Person who owns or holds
Mortgage Loans or any interest therein (including any trustee on behalf of any
holders of any related mortgage backed securities, and not the holders of such
related mortgage backed securities) serviced by Seller pursuant to any Servicing
Agreement, provided, that if Seller only owes Servicing obligations to a Person
other than the owner or holder of a Mortgage Loan or any interest therein
(including any trustee on behalf of any holders of any related mortgage backed
securities) under a Servicing Agreement, such other Person shall be deemed to be
the Investor for the purposes of this Agreement.
"Law" means any federal, state, local, municipal, or other constitution, law,
rule, standard, requirement, administrative ruling, order, ordinance, principle
of common law, legal doctrine, code, regulation, or statute relating to the
making, servicing, purchasing, selling, or holding, or securitizing residential
mortgage loans, including, for the


3

--------------------------------------------------------------------------------





avoidance of doubt, (i) the Real Estate Settlement Procedures Act, the federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Housing Act,
the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Home
Mortgage Disclosure Act, the Federal Trade Commission Act, the
Gramm-Leach-Bliley Act and all applicable state laws similar to or related to
the foregoing, (ii) laws covering predatory lending, fair housing and unfair and
deceptive practices and (iii) state adaptations of the Uniform Commercial Code
and the Uniform Consumer Credit Code.
"Losses" means any and all actual and direct out-of-pocket losses, costs,
deficiencies, claims, damages or expenses, including reasonable attorneys' fees
and disbursements in respect of any obligation to indemnify any Person pursuant
to the terms of this Agreement; provided, however, that Losses shall not include
(i) any consequential, punitive, indirect or special losses or damages, other
than such damages or losses paid to a third party or imposed under legal
authority on an Indemnified Party by a third party, including any Regulator or
(ii) amounts attributable to or arising from overhead allocations, general or
administrative costs and expenses, or any cost for the time of either Party's
employees.
"MERS" means the Mortgage Electronic Registration System that enables MERS
members to track servicing and beneficial rights ownership without the need for
the execution, delivery and recordation of an Assignment of Mortgage Instrument
with respect to a Mortgage Loan from the existing Servicer to the new Servicer
when the servicing with respect to the Mortgage Loan is transferred.
"MOM Loan" means a Mortgage Loan with respect to which the granting clause of
the uniform security instrument has been modified according to applicable
Investor requirements so that the Mortgagor grants the mortgage to MERS rather
than to the original lender and which, when recorded, reflects MERS as the
original mortgagee.
"Mortgage Instrument" means any deed of trust, security deed, mortgage, security
agreement or any other instrument which constitutes a lien or encumbrance on
real estate securing payment by a Mortgagor of a Mortgage Note.
"Mortgage Insurance" means the default insurance provided by private mortgage
insurance companies on certain Mortgage Loans, whether lender-paid or
borrower-paid.
"Mortgage Loan" means the one- to four-family residential mortgage loans or REO
identified on the Mortgage Loan Schedule with respect to which, prior to the
Sale Date, Seller is the owner of the Servicing Rights and which are the subject
of this Agreement.
"Mortgage Loan Documents" means, with respect to any Mortgage Loan, the original
Mortgage Loan related documents held by the Custodian, including, if applicable,
the Mortgage Note; Mortgage Instrument; Assignments of the Mortgage Instrument,
if any; title insurance policy or alternative title product; power of attorney;
assumption, modification or consolidation agreements, if any, in each case if
and to the extent required by Applicable Servicing Requirements.
"Mortgage Loan Payment" means, with respect to any Mortgage Loan, the amount of
each monthly installment of principal and interest and/or escrow or other
payment, as applicable, on such Mortgage Loan, whether required or permitted to
be paid by the Mortgagor in accordance with the terms of the Mortgage Loan
Documents.
["Mortgage Loan Schedule" means the schedule of the Mortgage Loans setting forth
the information with respect to each Mortgage Loan identified in Exhibit C,
which information may be updated and amended pursuant to Section 2.4 hereof or
as otherwise agreed by the Parties, and which will be delivered in electronic
form.]
"Mortgage Note" means the original or a certified true and correct copy of the
promissory note executed by a Mortgagor, or lost note affidavit, as applicable,
secured by a Mortgage Instrument and evidencing the indebtedness of the
Mortgagor under a Mortgage Loan.
"Mortgaged Property" means the property that secures a Mortgage Note and that is
subject to a Mortgage Instrument.
"Mortgagor" means any obligor under a Mortgage Note or a Mortgage Instrument.


4

--------------------------------------------------------------------------------





"Order" means any order, injunction, judgment, decree, ruling, writ, assessment,
agreement, or arbitration award of a Governmental Authority.
"Origination Source": Any Person who, in connection with the origination of a
Mortgage Loan or the program under which such Mortgage Loan was originated,
retained the right to consent to the subsequent transfer of servicing of such
Mortgage Loan and/or sale of the related Servicing Rights.
"Origination Source Consent": The written consent of an Origination Source.
"Party" or "Parties" means Seller and Purchaser.
"Permit" means any license, permit, order, consent, registration, authorization
qualification, certificate or filing with any Governmental Authority or pursuant
to any Law or Servicing Agreement.
"Person" means an individual, a corporation, a partnership, a limited liability
company, a joint venture, a trust, an unincorporated association or
organization, or a government body, agency or instrumentality.
"Pool" means one or more Mortgage Loans that have been aggregated pursuant to
the requirements of the applicable Investor, and have been pledged or sold to
secure or support payments on specific securities or participation certificates
or whole loan pools.
"Preliminary Cut-Off Date" means, with respect to the Servicing Rights, the
close of business on the fifth (5th) Business Day prior to the Sale Date.
"Purchase Price" means, [     ]
"Purchaser Material Adverse Effect" means any event that has had, or would be
reasonably expected to have, a material and adverse effect upon the ability of
Purchaser to consummate the Contemplated Transactions or perform its obligations
under this Agreement or any of the Transfer Confirmations.
"Regulator" means the Consumer Financial Protection Bureau, or any successor
thereto or other Governmental Authority having jurisdiction over Seller or
Purchaser.
"REO" means any residential real property owned by Seller, any of its Affiliates
or an Investor (whether for its own account or on behalf of an Investor), as a
result of an actual completion of foreclosure proceedings or other acquisition
of title with respect to a Mortgage Loan.
"Representatives" means each of the respective attorneys, accountants, officers,
employees and other authorized agents, advisors and representatives of Purchaser
or Seller.
"Required Consent": With respect to each Mortgage Loan and the related Servicing
Rights, each and every consent, approval, notice, confirmation, agreement or
other documentation required by the applicable Servicing Agreement and
Applicable Servicing Requirements in order to sell, assign and transfer the
Servicing Rights to the Purchaser in accordance with this Agreement, including,
without limitation, as applicable, Investor consent, Insurer consent,
Origination Source Consent, trustee consent, master servicer consent and rating
agency confirmation.
"Sale" means a sale of Servicing Rights on the Sale Date, as provided in this
Agreement.
"Sale Date" means [     ], 20[ ] or a date that is mutually agreed to in writing
by Seller and Purchaser, in each case assuming that all conditions precedent to
Closing have been satisfied in accordance with Article IV.
"Seller Material Adverse Effect" [***]
"Servicer" means, with respect to any Mortgage Loan, a party contractually
obligated to service the Mortgage Loan in accordance with the applicable
Servicing Agreement.


5

--------------------------------------------------------------------------------





"Servicing" means the responsibilities with respect to servicing the Mortgage
Loans under the Applicable Servicing Requirements.
"Servicing Agreements" With respect to any Mortgage Loan, all of the contracts
(including, without limitation, any pooling agreement, servicing agreement,
custodial agreement or other agreement or arrangement) establishing and relating
to the rights and obligations of the Servicer, whether as master servicer,
servicer, sub-servicer or other similar role, as applicable.
"Servicing Fees" means all compensation payable to Seller under the applicable
Servicing Agreements, including each servicing fee payable based on a percentage
of the outstanding principal balance of the Mortgage Loans and any payments
received in respect of the foregoing and proceeds thereof but excluding any
servicing fees payable on monthly payments that were due in any month prior to
the Transfer Date, that remain unpaid or collected following such Transfer Date,
excluding any other servicing compensation, such as Ancillary Fees and
investment income.
"Servicing File" means, with respect to each Mortgage Loan, the physical and
electronic files and records maintained by the Seller in connection with its
servicing of such Mortgage Loan, including, without limitation, Mortgage Loan
Documents, payment histories and Mortgagor communications, in each case to the
extent applicable.
"Servicing Rights" means any and all of the following: (i) the rights and
obligations to service, administer, collect payments for the reduction of
principal and application of interest thereon, collect payments on account of
taxes and insurance, pay taxes and insurance, remit collected payments, provide
foreclosure services, provide full escrow administration, (ii) any other
obligations required by any Investor or Insurer in, of, for or in connection
with such Mortgage Loan pursuant to the applicable Servicing Agreement, (iii)
the right of the applicable Servicer to possess any and all documents, files,
records, mortgage file, servicing documents, servicing records, data tapes,
computer records, or other information pertaining to such Mortgage Loan or
pertaining to the past, present or prospective servicing of such Mortgage Loan,
(iv) the right to receive the Servicing Fees and any Ancillary Fees arising from
or connected to such Mortgage Loan and the benefits derived from and obligations
related to any accounts arising from or connected to such Mortgage Loan and (v)
all rights, powers and privileges incident to any of the foregoing, subject, in
each case, to any rights, powers and prerogatives retained or reserved by the
Investors.
"Servicing Transfer Instructions" means the instructions detailing the
procedures pursuant to which Seller shall cause the transfer of servicing of the
Mortgage Loans to Purchaser attached hereto as Exhibit D.
[***]
"Termination Date" means [DATE], unless a different date is mutually agreed upon
by the Parties in writing.
"Transaction Documents" means this Agreement and the Transfer Confirmations
(including, in each case, any and all exhibits, schedules and attachments to any
such documents and any other documents executed or delivered in connection
therewith).
"Transfer Confirmation" means a document, substantially in the form of Exhibit E
hereto, executed by Seller and Purchaser, which confirms the sale, transfer and
assignment of the Servicing Rights to Purchaser for Servicing on the Transfer
Date.
"Transfer Date" means [     ], 20[ ]; provided that the applicable Required
Consents, and the other conditions to the transfer of the Servicing Rights have
been obtained, satisfied or waived. The Sale Date and the Transfer Date will be
the same date.

ARTICLE II.    
PURCHASE AND SALE OF THE PURCHASED ASSETS; CLOSING

2.1.
Purchase and Sale.

(a)    In exchange for the Purchase Price, Seller agrees to sell to Purchaser,
and Purchaser agrees to purchase from Seller, the Servicing Rights relating to
the Mortgage Loans and Pools identified on the Mortgage Loan Schedule. Upon the
terms and subject to the conditions of this Agreement, and subject to the
Applicable Servicing Requirements, Seller shall, on the Sale Date, sell and
assign to Purchaser, and Purchaser shall purchase and assume


6

--------------------------------------------------------------------------------





from Seller, all right, title, interest and obligation of Seller in and to the
Servicing Rights to the Mortgage Loans identified on the Mortgage Loan Schedule
as being sold on that date (the "Purchased Assets").
(b)    Prior to the Sale Date or the Transfer Date, as applicable, Purchaser and
Seller shall execute (or cause to be executed) and deliver the documents
required by the Investor in connection with the transfer of the related
Servicing Rights hereunder, in form and substance reasonably satisfactory to
Purchaser and Seller, and shall execute and deliver such other instruments or
documents as Purchaser and Seller shall reasonably determine are necessary to
evidence the transactions contemplated hereby.

2.2.
Sale Date and Transfer Date.

(a)    Subject to the terms and conditions of this Agreement, including the
receipt of the Required Consents, on the Sale Date, all legal, beneficial and
equitable ownership of and to the applicable Purchased Assets shall be sold,
assigned, transferred, conveyed and delivered by Seller to Purchaser, and
Purchaser shall purchase from Seller, all legal, beneficial and equitable
ownership of and to such Purchased Assets, free and clear of all liens.
(b)    Notwithstanding any provision in this Agreement to the contrary, all
rights, title (including any document of title), interest, beneficial ownership,
and risk of loss in the Servicing Rights that are sold, transferred, assigned,
set over, and conveyed to Purchaser on the Sale Date shall pass by Seller to
Purchaser in the United States Virgin Islands upon the Sale Date, subject to the
terms and conditions of this Agreement.
(c)    On the Transfer Date, (x) Seller shall cease to be the servicer, under
the related Servicing Agreement in respect of the Mortgage Loans and (y) the
physical transfer of Servicing Rights to Purchaser shall occur on the books and
records of the Investor.

2.3.
Closing Obligations.

(a)    Deliveries of Seller.
(i)    No later than the close of business on the Business Day prior to the Sale
Date, Seller shall deliver to Purchaser the Required Consents.
(ii)    No later than two (2) Business Days prior to the Sale Date, Seller shall
deliver to Purchaser payment instructions indicating the bank account or
accounts to which Purchaser should pay, by wire transfer of immediately
available funds, the Purchase Price relating to the Servicing Rights.
(iii)    On the Sale Date, Seller shall deliver to Purchaser, or shall cause to
be delivered to Purchaser, (A) a duly executed Assignment and Assumption
Agreement in the form attached hereto as Exhibit H; and (B) any and all other
agreements, certificates, instruments and documents otherwise required of Seller
under this Agreement or as may reasonably be requested by Purchaser.
(b)    Deliveries of Purchaser. On the Sale Date, Purchaser shall deliver to
Seller (A) a duly executed Assignment and Assumption Agreement in the form
attached hereto as Exhibit H; and (B) the Purchase Price in accordance with
Section 2.6(a).
(c)    Assumed Obligations. Subject to the terms and conditions of this
Agreement, including Seller's indemnification obligations in Article VII, on the
Sale Date, Purchaser shall assume and shall agree to pay, perform and discharge
all of the obligations, covenants, and agreements of as Servicer under the
Servicing Agreements assigned on the Sale Date, solely to the extent arising on
or after the Sale Date, and not relating to an act or omission of Servicer or
any other Person prior to the Sale Date (collectively, the "Assumed
Liabilities"). For the avoidance of doubt, Seller and Purchaser agree that
Purchaser is not assuming any agreements other than the Servicing Agreements and
related loss mitigation agreements referenced in Section 5.9.

2.4.
Sale Date Data Tapes.

No later than three (3) Business Days before the Sale Date, Seller shall provide
Purchaser with a preliminary tape(s) containing the information reasonably
required hereunder to purchase the Servicing Rights to be transferred on the
Sale Date. Without limiting the foregoing, the data tape or tapes delivered in
connection with the Sale Date shall contain the information specified on the
Mortgage Loan Schedule as of the Preliminary Cut-Off Date.

2.5.
[RESERVED].


2.6.
Payment of Purchase Price.

(a)    In full consideration for the sale of the Servicing Rights, and subject
to Article VI hereof, on the Sale Date, Purchaser shall [PURCHASE PRICE MECHANIC
TO BE UPDATED].

2.7.
[RESERVED].


2.8.
[RESERVED].


2.9.
Transfer of Ownership.

From and after the Sale Date, all legal, beneficial and equitable ownership of
and to the related Servicing Rights shall vest in Purchaser. The possession by
any Person of all Servicing Files, Collateral Files, Custodial Accounts and
Escrow Accounts following the Sale Date, is solely in a custodial capacity for
and at the will of Purchaser, subject to Investor requirements.

2.10.
Servicing Transfer Instructions.

In connection with the transfer of Servicing Rights from Seller to Purchaser
pursuant to this Agreement, Seller and Purchaser shall follow the Servicing
Transfer Instructions in all material respects and shall take all steps
necessary or appropriate to effectuate and evidence the transfer of the
servicing of the related Mortgage Loans and Pools to Purchaser. In any instance
in which the Servicing Transfer Instructions conflict with the terms of this
Agreement, the terms of this Agreement shall control. Seller and Purchaser shall
work cooperatively to ensure that the process of transferring the Servicing
Rights complies with Applicable Servicing Requirements, including those of the
Regulators, and the Servicing Transfer Instructions shall conform to such
Applicable Servicing Requirements. Each of Seller and Purchaser shall comply
with servicing transfer guidance issued by the Consumer Financial Protection
Bureau.

2.11.
Document and Data Transfer.

(a)    Seller shall provide or cause to be provided to Purchaser or its designee
accurate and complete Mortgage Loan information and documentation (including,
without limitation, all servicing notes, collateral documents and other
agreements related to the Mortgage Loans) in Seller's possession and control at
the time of the Transfer Date so as to enable Purchaser or its designee, to
service the Mortgage Loans on and after the Transfer Date. To the extent not
previously provided, the following items will be delivered within the timeframes
set forth in the Servicing Transfer Instructions:
(i)    One or more readable tapes or electronic data files, in a form and
content as mutually agreed, to allow Purchaser to service such Mortgage Loans in
accordance with the applicable Servicing Agreements following the Transfer Date;
(ii)    Electronic images of the Servicing Files in the possession of Seller in
accordance with the terms of the Agreement, or access to Seller's web portal
containing such documents, that are reasonably sufficient to enable Purchaser to
assume the responsibility for and to conduct the Servicing of such Mortgage
Loans in all material respects following the Transfer Date;
(iii)     [Reserved];
(iv)    If reasonably available and without any representation or warranty as to
accuracy, Seller shall provide to Purchaser for each related Servicing
Agreement, with respect to delinquent Mortgage Loans, the most recent broker
price opinions made with respect to the related Mortgage Loans, which may be
included in the related Servicing File; and
(v)    On the Transfer Date, the applicable Transfer Confirmation.
(b)    Anything to the contrary contained in this Agreement notwithstanding,
except for Applicable Servicing Requirements which must be satisfied, with
respect to each Mortgage Loan, Seller may deliver any documents required to be
delivered to Purchaser by means of electronic data containing the relevant
information or a computer disk containing scanned images of some or all
documents relating to the Mortgage Loan; provided, that any such electronic data
shall be in a format mutually agreed upon by the Parties.
(c)    Seller shall cooperate with Purchaser in connection with reasonable loan
level testing, through review of images and reports, to allow Purchaser to
prepare for the transfer of servicing of the Mortgage Loans. Any images provided
to Purchaser shall be in PDF, TIF or multi-TIF format.

2.12.
Assignments; Endorsements.

(a)    As soon as practicable after the Transfer Date, Purchaser will provide
notification of endorsements needed from Seller's name to Purchaser or the
applicable Investor based on its receipt of custodial exception reports. Within
one hundred twenty (120) days of receipt of such notification (or such earlier
time as required under Applicable Servicing Requirements if requested by
Purchaser with respect to a particular Mortgage Loan in order to service such
Mortgage Loan in accordance with Applicable Servicing Requirements), Seller
shall complete endorsements from its name to Purchaser or the applicable
Investor. Seller shall provide Purchaser a semi-monthly status report of
endorsements in progress. If the original Mortgage Note is endorsed to a
specific party or to Seller, Seller will endorse the original Mortgage Note "pay
to the order of blank/Purchaser or its designee, without recourse" signed in the
name of Seller by an authorized officer. If the original Mortgage Note is
endorsed "pay to the order of 'blank'", Seller will deliver the Mortgage Note to
Purchaser or its designee, and will not complete an additional endorsement.
(b)    If the Mortgage Instrument or Assignment of Mortgage Instrument is in the
name of Seller, Seller will no later than one hundred twenty (120) days after
the Transfer Date, prepare and submit to the appropriate county office for
recordation an Assignment of Mortgage Instrument to Purchaser or its designee.
Seller shall bear all costs associated with the preparation and recording of
such Assignments of Mortgage Instrument. For the avoidance of doubt, Seller
shall not be obligated to prepare or record any such Assignment of Mortgage
Instrument if there is an executed Assignments of Mortgage Instrument in blank
in the related Collateral File.
(c)    With respect to Mortgage Loans registered with MERS, Seller shall provide
Purchaser with the MERS mortgage loan identification number for each such
Mortgage Loan and take such other actions with respect to MERS as set forth in
the Servicing Transfer Instructions. For each Mortgage Loan registered with MERS
that has a status of "Active (Registered)" in the MERS system as of the Transfer
Date, Purchaser shall follow the requirements of the applicable Investor and
MERS to reflect in the records of MERS the assignment and transfer of the
applicable Servicing Rights from Seller to Purchaser. For each Mortgage Loan
registered with MERS or closed as a MOM Loan, Seller shall bear all costs and
responsibility associated with the reflection of the transfer of Servicing
Rights in the records of MERS, which costs shall include, for the avoidance of
doubt, the expense associated with the registration of the assignment of the
Servicing Rights from Seller to Purchaser on the MERS system. Purchaser or its
designee shall provide the MERS Servicer and Investor ORG ID to Seller ten (10)
Business Days prior to the Sale Date.

2.13.
Required Consents.

From the date hereof until the Sale Date, or the Termination Date, Purchaser
shall use its commercially reasonable efforts to obtain, and Seller shall
cooperate with Purchaser to obtain, the applicable Required Consents on or prior
to the Sale Date. Seller will be responsible for all costs and expenses
(including any indemnification obligations that are acceptable to Seller)
arising out of or relating to obtaining such consents; provided, however, that
Purchaser shall be responsible for any costs or expenses of Seller or its
counsel. The Parties shall use commercially reasonable efforts to minimize the
cost and expenses incurred in connection with obtaining the applicable Required
Consents.
Prior to the Sale Date, Purchaser and Seller shall (i) execute (or cause to be
executed) and deliver the documents required by the applicable Investors in
connection with the transfer of the related Servicing Rights and, as applicable,
the Servicing Agreements, hereunder, in form and substance reasonably
satisfactory to both Parties, and (ii) cooperate with each other to transfer (to
the extent permitted by the applicable Investor) from Seller to Purchaser the
benefit of any waivers granted by Investors directly related to Servicing the
Mortgage Loans (which, for the avoidance of doubt, includes waivers related to
Collateral Files), including with respect to Mortgage Loan Documents required to
be held in the Collateral File to the extent held by the Custodian.

2.14.
Costs of Transfer.

Except as otherwise provided herein, each of the Parties hereto shall bear its
own fees, expenses and commissions of financial, legal and accounting advisors
and other outside consultants incurred in connection with the due diligence,
negotiation and execution of this Agreement and the consummation of the
Contemplated Transactions.

2.15.
Notice to Borrowers.

Seller and Purchaser shall work jointly to provide servicing transfer notices
and any other similar notices to Mortgagors if and as may be required under the
Applicable Servicing Requirements, including the Federal Real Estate Settlement
Procedures Act codified § 2601 et seq. and implemented by Regulation X, 24
C.F.R. Part 3500, and if any such notices shall be required to be sent (or are
otherwise sent) by either Party (or both Parties), each Party shall bear the
expense of sending its own notices. In addition, and without limiting the
generality of the foregoing sentence, at least fifteen (15) days prior to the
Transfer Date, Seller shall, at Seller's expense, (a) in accordance with
Applicable Servicing Requirements, notify the Mortgagor of each related Mortgage
Loan of the transfer of the servicing to Purchaser and instruct the Mortgagor to
remit all monthly payments to Purchaser after the Transfer Date, and (b) by the
Transfer Date, notify any custodian, real estate tax authorities and insurance
companies and/or agents, that the Servicing Rights are being transferred and
instruct such entities to deliver all payments, notices, tax bills and insurance
statements to Purchaser after the Transfer Date. No later than fifteen (15) days
after the Transfer Date, Purchaser shall, at Purchaser's expense, in accordance
with Applicable Servicing Requirements, notify the Mortgagor of each related
Mortgage Loan of the transfer of the servicing to Purchaser and instruct the
Mortgagor to remit all monthly payments to Purchaser after the Transfer Date.
The form of such "goodbye letter" and "welcome letter" shall be approved not
less than three (3) weeks in advance of the first Transfer Date by both Parties,
which such approval shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, Seller and Purchaser may mutually agree to
provide joint notifications to the Mortgagors consistent with Applicable
Servicing Requirements.

2.16.
Flood Contracts.

No later than the Transfer Date, Seller shall assign to Purchaser, at Seller's
expense, a fully paid, freely assignable, completed life of loan flood
certificate on each Mortgage Loan, including appropriate loan-level flood
determination data. If Seller is unable to assign such certificate, but does
provide a fully paid, freely assignable, completed life of loan flood
certificate issued by a vendor other than CoreLogic on each Mortgage Loan,
including appropriate loan-level flood determination data, Seller shall pay
Purchaser $3.50 for each such Mortgage Loan. If Seller is unable to assign such
life of loan certificates for each Mortgage Loan, Seller shall pay Purchaser
$6.00 for each such Mortgage Loan.

2.17.
Tax Records Monitoring.

No later than the Transfer Date, Seller shall assign to Purchaser a fully paid,
freely assignable, life of loan tax service contract on each Mortgage Loan, if
and to the extent assignable at Seller's expense. If Seller fails to deliver
such contract for any Mortgage Loan, Seller shall pay Purchaser $25.00 for each
such Mortgage Loan.

2.18.
Loan Tapes.

Seller will provide to Purchaser a test tape, trial tape, and an accurate
conversion tape containing all available history, and loan information and all
other information necessary to service the Mortgage Loans in accordance with the
Applicable Servicing Requirements as of the Transfer Date so as to complete the
conversion of all Mortgage Loans, and security information, in each case in such
manner as reasonably requested by Purchaser, including the information set forth
in the Servicing Transfer Instructions. A test tape described above with a
cut-off date sixty (60) days prior to the Transfer Date shall be provided by
Seller to Purchaser within five (5) Business Days following such cut-off date.

2.19.
Custodian.

Purchaser shall continue to use the Custodian presently used by the Investor
pursuant to the Servicing Agreement.

2.20.
Transfers of REO.

In connection with any REOs acquired in the name of Seller in accordance with
Applicable Servicing Requirements for the account of the applicable Investor,
Purchaser, at Seller's sole cost and expense, shall transfer record title from
Seller to Purchaser or its designee.

2.21.
[RESERVED].


2.22.
Mortgage Insurance.

Seller will agree to provide reasonable cooperation in connection with the
resolution of curtailments and rescissions, including, without limitation,
providing documentation, data and backup with respect thereto that is in the
possession or control of Seller and not previously provided to or otherwise in
the possession of Purchaser. In addition, Seller and Purchaser understand that
the master servicer of the securitizations may condition its consent of the
servicing transfer on the implementation of certain processes. If such request
is made by the master servicer, Seller and Purchaser shall work together in good
faith to resolve such request.


7

--------------------------------------------------------------------------------






ARTICLE III.    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser as of the date hereof, as of the
Sale Date and as of the Transfer Date, as follows:
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

[***]

ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller as of the date hereof, as of the
Sale Date and as of the Transfer Date as follows:

4.1.
Organization, Authority.

Purchaser is duly organized and validly existing as a [     ] in good standing
under the laws of [     ]. Purchaser has all corporate or similar power and
corporate or similar authority and is duly qualified or otherwise authorized in
all material respects to do business in each jurisdiction where the ownership or
operation of the Purchased Assets requires such qualification. All necessary
corporate or similar action and other proceedings required to be taken by
Purchaser to authorize the execution, delivery and performance of this Agreement
and the Transfer Confirmations and the consummation of the Contemplated
Transactions have been duly taken. This Agreement has been, and each of the
Transfer Confirmations will be, duly executed and delivered by or on behalf of
Purchaser and, assuming the due execution by Seller of this Agreement and the
Transfer Confirmations, constitute the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by Laws applicable to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar Laws relating
to, or affecting generally, the enforcement of applicable creditors' rights and
remedies or by general principles of equity.

4.2.
No Conflict.

(a)    The execution, delivery and performance by Purchaser of this Agreement
and the consummation by Purchaser of the Contemplated Transactions will not:
(i)    violate or conflict with the organizational documents of Purchaser;
(ii)    violate any provision of Law to which Purchaser is subject or violate or
conflict with any Order applicable to Purchaser; or
(iii)    violate, breach or constitute a default (with or without notice or
lapse of time or both) under or give rise to a right of termination,
cancellation or acceleration of any right, remedy or obligation under any term
or provision of any material contract or agreement to which Purchaser is a party
which breach could reasonably be expected to (A) result in a Purchaser Material
Adverse Effect, (B) impair in any material respect the ability of Purchaser to
perform its obligations under this Agreement or any of the Transfer
Confirmations or (C) prevent or materially impede or delay the consummation of
the Contemplated Transactions.
(b)    Except for the Required Consents, the execution, delivery and performance
by Purchaser of this Agreement and the consummation by Purchaser of the
Contemplated Transactions do not require any consent from, registration,
declarations or other filing with or approval or authorization of any
Governmental Authority by or with respect to Purchaser.

4.3.
Litigation.

No Actions are pending or, to Purchaser's knowledge, threatened against
Purchaser which would have a Purchaser Material Adverse Effect. Purchaser is not
subject to any Order that would have a Purchaser Material Adverse Effect.

4.4.
Permits.

(a)    Purchaser has all of the Permits that are required to own and administer
the Servicing Rights, except where the failure to obtain such Permits would not
delay the consummation of the Contemplated Transactions or have, individually or
in the aggregate, a Purchaser Material Adverse Effect. Purchaser has complied in
all material respects with all requirements in connection with such Permits and
such Permits are in full force and effect and, to the knowledge of Purchaser, no
suspension or cancellation of any of them has been threatened and the Permits
will not be subject to suspension, modification or revocation as a result of
this Agreement or the consummation of the Contemplated Transactions, except
where any such failures to hold or comply or any such suspension, modification
or revocation would not either delay the consummation of the Contemplated
Transactions or have, individually or in the aggregate, a Purchaser Material
Adverse Effect.
(b)    Without limiting the generality of Section 4.4(a), Purchaser is (i)
properly licensed and qualified to do business and in good standing in each
jurisdiction in which such licensing and qualification is necessary to act as
the servicer under any of the Servicing Agreements and applicable law, and (ii)
qualified to act as the servicer under each Servicing Agreement, and no event
has occurred which would make Purchaser unable to comply with all such
eligibility requirements or which would require notification to an Investor.
(c)    Purchaser is an approved member in good standing of the MERS system.

4.5.
Financial Ability.

Purchaser will have (when required under this Agreement) immediate access to all
funds necessary to pay the Purchase Price and related fees and expenses and
Purchaser will have (when required under this Agreement) the financial capacity
to perform all of its other obligations under this Agreement.

4.6.
[No Brokers.

No agent, broker, investment banker, financial advisor or other Person is or
will be entitled to any broker's or finder's fee or any other similar commission
or fee from Purchaser or any of its Affiliates in connection with any of the
Contemplated Transactions.]

4.7.
No Impediment.

Except as previously disclosed to Seller or disclosed in Purchaser's public
filings with the Securities and Exchange Commission, if any, to Purchaser's
knowledge, there is no event relating to Purchaser's business, operations,
management, financial condition, legal status or other such factor that would
reasonably be expected to adversely affect in any material respect (a) the
likelihood that any of the conditions set forth in Article VI and Article VII
could not reasonably be satisfied within the time period contemplated by this
Agreement, including timely receipt of Required Consents or related third-party
consents in accordance with Section 2.13 hereof, and the absence of any actual
or threatened material Actions related to Purchaser's servicing of residential
mortgage loans or acceptance of servicing transfers, (b) the ability of
Purchaser to perform its obligations under this Agreement, or (c) on Seller,
including material adverse reputation risk.

4.8.
Servicer Participation Agreement.

Purchaser is a party in good standing to a Servicer Participation Agreement with
Fannie Mae, acting on behalf of the U.S. Department of the Treasury, for the
implementation of HAMP, and such Servicer Participation Agreement is not subject
to any termination based on a breach or default by Purchaser.

4.9.
Sophisticated Purchaser.

Purchaser is a sophisticated investor and its bid and decision to purchase the
Servicing Rights is based upon Purchaser's own independent experience,
knowledge, due diligence and evaluation of the transactions contemplated in this
Agreement. Purchaser has relied solely on such experience, knowledge, due
diligence and evaluation and has not relied on any oral or written information
provided by Seller or Seller's agents other than the representations and
warranties made by Seller herein.

ARTICLE V.    
COVENANTS
THE REMAINDER OF THIS PAGE AND THE FOLLOWING SEVEN PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

[***]

ARTICLE VI.    
CONDITIONS TO CLOSING

6.1.
Conditions to the Obligations of Purchaser and Seller.

The respective obligations of Purchaser and Seller to effect the Contemplated
Transactions shall be subject to the satisfaction or waiver by Purchaser and
Seller at or prior to each Closing, of the following conditions:
(a)    No Law or Orders. (i) No Law that restrains, enjoins or otherwise
prohibits the Contemplated Transactions shall have been enacted, adopted or
promulgated and be in effect, (ii) no temporary restraining order, preliminary
or permanent injunction, decree, judgment, legal restraint or other Order of a
court of competent jurisdiction or other Governmental Authority which materially
impairs, restrains, enjoins or otherwise prohibits the Contemplated Transactions
shall have been issued, entered or enforced and be in effect and (iii) no action
or proceeding by a Governmental Authority seeking such an Order shall be
pending.
(b)    Required Consents. Purchaser and Seller shall have received the Required
Consents on or before the Sale Date.
(c)    Other Documents. Each Party shall have delivered to the other Party all
such other documents as it may reasonably request in order to consummate the
Contemplated Transactions.
(d)    Absence of Certain Regulatory Objections. The Consumer Financial
Protection Bureau shall not have raised (or, if raised, shall have subsequently
not withdrawn), any material objection to the consummation of the Contemplated
Transactions.

6.2.
Conditions to the Obligations of Purchaser.

The obligation of Purchaser to effect the Contemplated Transactions shall be
subject to the satisfaction or waiver by Purchaser at or prior to each Closing,
of the following conditions:
(a)    Representations and Warranties. All representations and warranties of
Seller contained in this Agreement:
(i)    that are qualified as to materiality or Seller Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, as of the Effective Date (or in the case of any
representation and warranty which specifically relates to an earlier date, as of
such earlier date), and
(ii)    shall be true and correct as of the Sale Date, as though made on and as
of the Sale Date (or in the case of any representation and warranty which
specifically relates to an earlier date, as of such earlier date), except for
the failure or failures of such representations and warranties to be so true and
correct that (after excluding any effect of materiality or Seller Material
Adverse Effect qualifications set forth in any such representation or warranty)
have not had and would not have, individually or in the aggregate, a Seller
Material Adverse Effect.
(b)    Covenants and Agreements. Seller shall have performed in all material
respects all of the covenants and agreements required to be performed by it
under this Agreement prior to the Closing.
(c)    Closing Deliveries. Seller shall have delivered all of the closing
deliveries set forth in Section 2.3(a).
(d)    Assumption Agreements. Purchaser shall be in receipt of, with respect to
each underlying securitization transaction, an Assumption Agreement, executed by
the related trustee and each other required party for such Contemplated
Transaction, in form and substance reasonably acceptable to Purchaser.
(e)    Other Documents. Seller shall have delivered to Purchaser all such other
documents as Purchaser may reasonably request in order to consummate the
Contemplated Transactions.

6.3.
Conditions to the Obligations of Seller.

The obligation of Seller to effect the Contemplated Transactions shall be
subject to the satisfaction or waiver by Seller at or prior to the Closing, of
the following conditions:
(a)    Representations and Warranties. All representations and warranties of
Purchaser contained in this Agreement:
(i)    that are qualified as to materiality or Purchaser Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, as of the Effective Date (or in the case of any
representation and warranty which specifically relates to an earlier date, as of
such earlier date), and
(ii)    shall be true and correct as of the Sale Date, as though made on and as
of the Sale Date (or in the case of any representation and warranty which
specifically relates to an earlier date, as of such earlier date), in the case
of Section 4.8 without regard to any knowledge qualifier therein and except for
the failure or failures of such representations and warranties to be so true and
correct that (after excluding any effect of materiality or Purchaser Material
Adverse Effect qualifications as set forth in any such representation or
warranty) have not had and would not have, individually or in the aggregate, a
Purchaser Material Adverse Effect.
(b)    Covenants and Agreements. Purchaser shall have performed in all material
respects all of the covenants and agreements required to be performed by it
under this Agreement prior to the Closing.
(c)    Closing Deliveries. Purchaser shall have delivered all of the closing
deliveries set forth in Section 2.3(b).
(d)    No Actions. There are no actual or threatened material Actions related to
Purchaser's servicing of residential mortgage loans or acceptance of servicing
transfers that could reasonably be expected to have a material adverse effect on
Seller, including material adverse reputation risk, if the Contemplated
Transaction were consummated.

ARTICLE VII.    
INDEMNIFICATION
THE REMAINDER OF THIS PAGE AND THE FOLLOWING THREE PAGES OF THIS EXHIBIT HAVE
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

[***]

ARTICLE VIII.    
MISCELLANEOUS

8.1.
Assignment.

This Agreement and the rights hereunder shall not be assignable or transferable
by either Party hereto without the prior written consent of the other Party
hereto; provided, however, that Purchaser shall have the right to assign (a) its
rights and interests in the Servicing Rights and (b) this Agreement and all or
any part of its rights hereunder and to delegate all or any part of its
obligations hereunder to any Affiliate of Purchaser, but in such event Purchaser
shall remain fully liable for the performance of all of such obligations in the
manner prescribed in this Agreement. Notwithstanding the above, this Agreement
shall inure to the benefit of, and be binding upon and enforceable against, the
respective successors and permitted assigns of the Parties.

8.2.
No Third-Party Beneficiaries.

Except for Section 5.9 (Loss Mitigation) and Article VII (relating to
Indemnified Parties), this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns, and nothing herein expressed
or implied shall give or be construed to give to any Person (including
employees), other than the Parties and such respective successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

8.3.
Termination.

(a)    This Agreement may be terminated at any time prior to the Closing with
respect to the sale of Servicing Rights pertaining to a particular Servicing
Agreement:
(i)    by the mutual written consent of Seller and Purchaser;
(ii)    with respect to all or any portion of the Servicing Rights, by Seller or
Purchaser if the Closing shall not have occurred on or before the Termination
Date, provided, that neither Party may terminate this Agreement pursuant to this
Section 8.3(a)(ii) if the failure of the Closing to have occurred on or before
the Termination Date was due to such Party's willful breach of any
representation or warranty or material breach of any covenant or other
obligation contained in this Agreement;
(iii)    by either Seller or Purchaser, if (A) any Governmental Authority which
must grant a required Purchaser Governmental Approval or Seller Governmental
Approval has denied such approval and such denial has become final and
nonappealable or (B) any Governmental Authority shall have issued a final
nonappealable Order enjoining or otherwise prohibiting the consummation of the
Contemplated Transactions;
(iv)    by Purchaser, if it is not in material breach of its representations,
warranties, covenants or other obligations under this Agreement (after, in the
case of such representations and warranties, excluding any effect of materiality
or Purchaser Material Adverse Effect qualifications), and if (A) at any time
that any of the representations and warranties of Seller herein become untrue or
inaccurate such that Section 6.2(a) would not be satisfied or (B) there has been
a breach on the part of Seller of any of its covenants or agreements contained
in this Agreement such that Section 6.2(b) would not be satisfied, and, in both
case (A) and case (B), such breach (if curable) has not been cured within thirty
(30) days after Purchaser has provided written notice of such breach to Seller;
(v)    by Seller, if it is not in material breach of its representations,
warranties, covenants or other obligations under this Agreement (after, in the
case of any other representations and warranties, excluding any effect of
materiality or Seller Material Adverse Effect qualifications), and if (A) at any
time that any of the representations and warranties of Purchaser herein become
untrue or inaccurate such that Section 6.3(a) would not be satisfied or (B)
there has been a breach on the part of Purchaser of any of its covenants or
agreements contained in this Agreement such that Section 6.3(b) would not be
satisfied, and, in both case (A) and case (B), such breach (if curable) has not
been cured within thirty (30) days after Seller has provided written notice of
such breach to Purchaser; or
(vi)    by Purchaser, in the event that prior to the Sale Date there shall have
occurred (x) a material change in financial markets, an outbreak or escalation
of hostilities or a material change in national or international political,
financial or economic conditions; (y) a general suspension of trading on major
stock exchanges; or (z) a disruption in or moratorium on commercial banking
activities or securities settlement services; in any such case, Purchaser shall
have the right to terminate this Agreement or negotiate in good faith an
adjustment to the Purchase Price to be paid as of the Sale Date.
(b)    In the event of termination by Seller or Purchaser pursuant to Section
8.3(a), written notice thereof shall forthwith be given to the other Party, this
Agreement shall become void and have no effect and the Contemplated Transactions
shall be terminated without further action by any Party; provided, that, in the
event this Agreement is terminated only with respect to the sale of certain
Servicing Rights pertaining to any particular Servicing Agreement, it shall
become void and have no effect and the Contemplated Transactions shall be
terminated without further action by any Party only with respect to such sale of
such Servicing Rights and shall otherwise remain in full force and effect
between the Parties. If the Contemplated Transactions (or a portion thereof) are
terminated as provided herein:
(i)    each Party shall return to the other Party hereto within thirty (30) days
of termination all documents and other material received from such other Party
or its respective Affiliates or Representatives relating to the Contemplated
Transactions (or such portion thereof), whether so obtained before or after the
execution hereof;
(ii)    all confidential information received by each Party hereto with respect
to Seller's or Purchaser's servicing business shall be treated in accordance
with the Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement; and
(iii)    the provisions of Section 5.2(a) (Confidentiality), Section 5.4
(Publicity), Article VII (Indemnification) and this Article VIII shall remain in
full force and effect, along with any other Section which, by its terms, relates
to post-termination rights or obligations.
(c)    In no event shall any termination of this Agreement limit or restrict the
rights and remedies of a Party hereto against the other Party with respect to
any liabilities or Losses incurred or suffered by such Party as a result of the
breach by the other Party of any of its representations, warranties, covenants
or agreements in this Agreement.

8.4.
Expenses.

Except as otherwise provided herein, Seller and Purchaser will each be liable
for its own costs and expenses incurred in connection with the negotiation,
preparation, execution or performance of this Agreement and the Transfer
Confirmations, whether or not the Closing shall have occurred. Neither Party
shall have the right to set-off against the other Party any amounts which may be
due and payable by such Party pursuant to a separate agreement, from any amounts
which are due and payable pursuant to this Agreement.

8.5.
Amendment and Modification.

This Agreement may not be amended except by an instrument or instruments in
writing signed and delivered on behalf of each of the Parties hereto.

8.6.
Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed given (a) on the date of delivery if delivered personally, (b) on the
date of transmission if sent via facsimile transmission to the facsimile number
given below, and telephonic confirmation of receipt is obtained promptly after
completion of transmission, (c) on the Business Day after delivery to a
reputable nationally recognized overnight courier service or (d) upon receipt
after being mailed by registered or certified mail (return receipt requested) to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
(i)If to Purchaser, to: [     ]
[     ]
[     ]
Attention: [         ]
With a required copy (which shall not constitute notice) to: [     ]
[     ]
[     ]
Attention: [         ]
(ii)    If to Seller, to:
Ocwen Loan Servicing, LLC
402 Strand Street
Frederiksted, USVI 00840
Attention: Secretary and General Counsel
Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section 8.6 (provided, that no such notice shall be
effective until it is received by the other Party hereto).

8.7.
Governing Law.

(a)    This Agreement and the powers of attorney shall be governed by, and
construed in accordance with, the Laws of the State of New York applicable to
contracts executed in and to be performed in that state. All Actions arising out
of or relating to this Agreement shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York; provided, however, that if such federal court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, the Parties hereto
hereby (i) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by any Party and
(ii) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Contemplated Transactions may not be enforced in or by any of
the above-named courts.
(b)    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS. EACH PARTY CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION 8.7.

8.8.
Severability.

If any provision of this Agreement or the application of any such provision to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect the legality, validity or enforceability of
any other provision hereof. If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is found by a court or
other Governmental Authority of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision will be substituted
therefore in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances will not be affected by such invalidity or
unenforceability, nor will such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

8.9.
Waiver.

Waiver of any term or condition of this Agreement by either Party shall be
effective if in writing and shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition, or a waiver of any other term
of this Agreement. No failure or delay by either Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

8.10.
Counterparts; Facsimile.

This Agreement may be executed in any number of counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more such counterparts have been signed by each Party and delivered to the other
Party. Signatures of the Parties transmitted by facsimile or other electronic
communication means shall be binding and effective for all purposes. Such Party
shall subsequently deliver to the other Party an original, executed copy of this
Agreement; provided, however, that a failure to deliver such original shall not
invalidate a facsimile or other electronic signature.

8.11.
Entire Agreement.

This Agreement, including the Schedules and Exhibits hereto, and the Transfer
Confirmations contain the entire agreement and understanding between the Parties
hereto with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations, correspondence, undertakings and
understandings, oral or written, relating to such subject matter.

8.12.
Interpretation.

All references to immediately available funds or dollar amounts contained in
this Agreement shall mean United States dollars. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words "include," "includes" and "including" when used in this Agreement
shall be deemed to be followed by the phrase "without limitation." Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement. Unless the context otherwise
requires, the words "hereof," "hereby" and "herein" and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Article, Section or provision of this Agreement. The Parties have
participated jointly in negotiating and drafting this Agreement. In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provision of this Agreement. Nothing in this
Agreement shall be construed to require either Party hereto to violate any Law.
[SIGNATURE PAGES TO FOLLOW]





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
PURCHASER:
[     ]
By:             

    Name:

    Title:






ACKNOWLEDGMENT
Territory of the U.S. Virgin Islands    ) ss:

Judicial District of St. Thomas-St. John    )
On this        day of [         ], 2017, before me personally appeared     
    , who executed the foregoing instrument, and acknowledged that he/she
executed the same as his/her free act and deed.


8

--------------------------------------------------------------------------------





[ ] Personally Known
[ ] Produced Identification
Type of ID Produced     






NOTARY PUBLIC






[Signature Page to MSRPSA – Ocwen/SLS]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.
SELLER:
OCWEN LOAN SERVICING, LLC
By:             

    Name:

Title:




ACKNOWLEDGMENT
Territory of the U.S. Virgin Islands    ) ss:

Judicial District of St. Thomas-St. John    )
On this        day of [         ], 2017, before me personally appeared         ,
who executed the foregoing instrument, and acknowledged that he/she executed the
same as his/her free act and deed.
[ ] Personally Known
[ ] Produced Identification
Type of ID Produced     






NOTARY PUBLIC






[Signature Page to MSRPSA – Ocwen/SLS]

--------------------------------------------------------------------------------








EXHIBIT A-1
[RESERVED]





    
EXHIBIT A-2
[RESERVED]





    
EXHIBIT B
[RESERVED]





    
EXHIBIT C
DATA FIELDS FOR MORTGAGE LOAN SCHEDULE
[***]





    
EXHIBIT D
SERVICING TRANSFER INSTRUCTIONS
[Attached]





    
EXHIBIT E
FORM OF TRANSFER CONFIRMATION
[DATE]
[PURCHASER ADDRESS]
Re:    Transfer Confirmation
Ladies and Gentlemen:
This transfer confirmation (this "Transfer Confirmation") between Ocwen Loan
Servicing, LLC (the "Seller") and [     ] (the "Purchaser") sets forth our
acknowledgement, pursuant to which the Purchaser is assuming responsibility for
the Servicing, and the Seller is transferring the Servicing of those certain
Mortgage Loans (and only those certain Mortgage Loans) identified on Schedule 1
hereto and more particularly described herein (the "Servicing Rights"),
effective as of the date of this Transfer Confirmation which, notwithstanding
anything to the contrary in the Agreement, shall be the "Transfer Date" for such
Servicing and the related Mortgage Loans and Servicing Rights.
The transfer of the Servicing as contemplated herein shall be governed by that
certain Mortgage Servicing Rights Purchase and Sale Agreement, dated as of [ _],
20[ ], between the Seller and the Purchaser (the "Agreement").
All schedules hereto are incorporated herein in their entirety. In the event
there exists any inconsistency between the Agreement and this Transfer
Confirmation, the Agreement shall be controlling notwithstanding anything
contained in this Transfer Confirmation to the contrary. All capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.
[Signature page follows.]
Kindly acknowledge your agreement to the terms of this Transfer Confirmation by
signing in the appropriate space below and returning this Transfer Confirmation
to the undersigned. Telecopy or electronically imaged signatures (including by
PDF) shall be deemed valid and binding to the same extent as the original.
OCWEN LOAN SERVICING, LLC    [PURCHASER]
By:         By:    

    Name:            Name:

    Title:            Title:




SCHEDULE 1 TO TRANSFER CONFIRMATION
MORTGAGE LOANS





    
EXHIBIT F
[LITIGATION PROTOCOL]









































    
EXHIBIT G
FORM OF POWER OF ATTORNEY


[Attached]






EXHIBIT 1

--------------------------------------------------------------------------------






    
EXHIBIT H
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this "Agreement"), dated [ ] (the
"Sale Date"), is by and between Ocwen Loan Servicing, LLC (the "Seller") and [
    ] (the "Purchaser").
WHEREAS, Seller and Purchaser have entered into that certain Mortgage Servicing
Rights Purchase and Sale Agreement, dated as of [     ], 20[ ] (the "Purchase
Agreement"), pursuant to which Seller has agreed to sell, transfer and assign to
Purchaser certain Purchased Assets; and
WHEREAS, Seller and Purchaser are executing this Agreement in connection with
the consummation of certain transactions contemplated by the Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.    Definitions. Unless otherwise defined herein, capitalized terms used but
not defined herein shall be as defined in the Purchase Agreement.
2.    Sale and Assignment. Upon the terms and subject to the conditions of the
Purchase Agreement, and subject to the Applicable Servicing Requirements,
Seller, on the Sale Date, hereby sells and assigns to Purchaser, and Purchaser
purchases and assumes from Seller, all right, title, interest and obligation of
Seller in and to the Servicing Rights to the Mortgage Loans identified on the
Mortgage Loan Schedule attached hereto as Schedule I and the related Servicing
Agreements listed on Schedule II attached hereto.
3.    Incorporation of Terms of the Purchase Agreement. This Agreement is made,
executed and delivered pursuant to the Purchase Agreement, and is subject to all
the terms, provisions and conditions thereof. Except as expressly contemplated
by the Purchase Agreement, to the extent any provisions of this Agreement
conflict with any provisions of the Purchase Agreement, the Purchase Agreement
shall control, including with respect to the enforcement of the rights and
obligations of the parties to this Agreement.
4.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns. Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto and their successors and assigns, any rights,
obligations, remedies or liabilities.
5.    Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of New York and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with the laws of the State
of New York applicable to contracts executed in and to be performed in that
state, except to the extent preempted by Federal law.
6.    Counterparts. This Agreement may be executed in counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which, taken together, shall constitute one and the same instrument.
7.    Assignment. Neither party may assign all or any part of this Agreement, or
any interest herein, without the prior written consent of the other party, and
any permitted assignee shall assume the assignor's obligations under this
Agreement.
8.    No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties and their respective successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the parties and such respective successors and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
[signatures on following page]


EXHIBIT 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed and delivered by its duly authorized officer or agent
as of the day and year first written above.
SELLER:
OCWEN LOAN SERVICING, LLC
By:             

Name:

Title:


PURCHASER:
[     ]
By:             

Name:

Title:




EXHIBIT 2

--------------------------------------------------------------------------------





SCHEDULE I
MORTGAGE LOAN SCHEDULE


EXHIBIT 3

--------------------------------------------------------------------------------





SCHEDULE II
SERVICING AGREEMENTS






EXHIBIT 4

--------------------------------------------------------------------------------






    
EXHIBIT I
FORM OF HAMP/HAFA ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the "Assignment and Assumption
Agreement") is entered into as of [TRANSFER DATE] by and between Ocwen Loan
Servicing, LLC ("Assignor") and [     ]("Assignee").
All terms used, but not defined, herein shall have the meanings ascribed to them
in the Underlying Agreement (defined below).
WHEREAS, Assignor and Federal National Mortgage Association, a federally
chartered corporation, as financial agent of the United States ("Fannie Mae"),
are parties to a Commitment to Purchase Financial Instrument and Servicer
Participation Agreement, a complete copy of which (including all exhibits,
amendments and modifications thereto) is attached hereto and incorporated herein
by this reference (the "Underlying Agreement");
WHEREAS, Assignor has agreed to assign to Assignee all of its rights and
obligations under the Underlying Agreement with respect to the Eligible Loans
that are identified on the schedule attached hereto as Schedule 1 (collectively,
the "Assigned Rights and Obligations"); and
WHEREAS, Assignee has agreed to assume the Assigned Rights and Obligations.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns to Assignee all of Assignor's rights
and obligations under the Underlying Agreement with respect to the Assigned
Rights and Obligations.
2.    Assumption. Assignee hereby accepts the foregoing assignment and assumes
all of the rights and obligations of Assignor under the Underlying Agreement
with respect to the Assigned Rights and Obligations.
3.    Effective Date. The date on which the assignment and assumption of rights
and obligations under the Underlying Agreement is effective is [TRANSFER DATE].
4.    Successors. All future transfers and assignments of the Assigned Rights
and Obligations transferred and assigned hereby are subject to the transfer and
assignment provisions of the Underlying Agreement. This Assignment and
Assumption Agreement shall inure to the benefit of, and be binding upon, the
permitted successors and assigns of the parties hereto.
5.    Counterparts. This Assignment and Assumption Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
constitute one and the same instrument.


EXHIBIT 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor and Assignee, by their duly authorized officials,
hereby execute and deliver this Assignment and Assumption Agreement, together
with Schedule I, effective as of the date set forth in Section 3 above.




ASSIGNOR: OCWEN LOAN SERVICING, LLC
By:    
Name:

Title:


ASSIGNEE: [     ]
By:    
Name:

Title:


EXHIBIT 2

--------------------------------------------------------------------------------





Schedule I
Mortgage Loans





SCHEDULE 3.4(a)
LITIGATION


[Attached]





SCHEDULE 5.12(a)
SUBJECT LITIGATION
[Attached]












EXHIBIT 3

--------------------------------------------------------------------------------






Attachment 3 to Exhibit 3
Seller Indemnification
THE REMAINDER OF THIS PAGE AND THE FOLLOWING TWO PAGES OF THIS EXHIBIT HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


[***]



